Exhibit 10.1

 

AMENDMENT NO. 1

AMENDMENT NO. 1 dated as of June 4, 2012 (this “Amendment No. 1”) to the Credit
Agreement dated as of June 29, 2007, as otherwise amended, modified and
supplemented as in effect on the date hereof (the “Credit Agreement”) among VWR
Funding Inc., a Delaware corporation (successor by merger to Varietal
Distribution Merger Sub, Inc.) (“VWR” or the “Parent Borrower”), VWR Investors,
Inc., a Delaware corporation (“Intermediate Holdco”), each of the Foreign
Subsidiary Borrowers from time to time party thereto (together with the Parent
Borrower, collectively, the “Borrowers” and each, a “Borrower”), each of the
Subsidiary Guarantors, each of the undersigned Lenders party hereto
(collectively the “Lenders” and, individually, a “Lender”), and Bank of America,
N.A., as Administrative Agent and Collateral Agent.

The Parent Borrower and the Lenders wish to amend the Credit Agreement in
certain respects and accordingly, the parties hereto hereby agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment No. 1 and not
otherwise defined are used herein as defined in the Credit Agreement (as amended
hereby).

Section 2. Amendments. Effective as provided in Section 4 hereof, the Credit
Agreement shall be amended as follows:

2.01. References in the Credit Agreement (including references to the Credit
Agreement as amended hereby) to “this Agreement” (and indirect references such
as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be
references to the Credit Agreement as amended hereby.

2.02. The Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the bold and double-underlined text (indicated textually in the same
manner as the following example: bold and double-underlined text) as set forth
on the pages of the Credit Agreement attached as Annex I hereto.

Section 3. Confirmation of Security Interest and Guarantees. (a) Each of the
Loan Parties party hereto, by its execution of this Amendment No. 1, hereby
confirms and ratifies that all of its obligations as a “Guarantor”, “Grantor”,
“Mortgagor” and “Trustor” or otherwise under the Security Documents to which it
is a party shall continue in full force and effect for the benefit of the Agents
and the Lenders with respect to the Credit Agreement as amended hereby. Each of
the Loan Parties party hereto, by its execution of this Amendment No. 1, hereby
confirms that the security interests granted by it under each of the Security
Documents to which it is a party shall continue in full force and effect in
favor of the Collateral Agent for the benefit of the Lenders and the Agents with
respect to the Credit Agreement as amended hereby.



--------------------------------------------------------------------------------

Section 4. Conditions Precedent to Effectiveness. The amendments set forth in
Section 2 and consents set forth in Section 5 hereof shall become effective on
the date upon which each of the following conditions is satisfied:

(a) Amendment No. 1. This Amendment No. 1 shall have been duly executed and
delivered by the Parent Borrower, Intermediate Holdco, the Subsidiary Guarantors
and the Required Lenders (as determined as of 12 pm New York City time on
May 22, 2012, the “Consent Deadline”) and acknowledged by the Administrative
Agent.

(b) Guaranty and Collateral Agreement. The Administrative Agent shall have
received a duly executed Amendment No.1 to the Guarantee and Collateral
Agreement substantially in the form of Exhibit A attached hereto.

(c) Certificates, Corporate Documents and Legal Opinions.

(1) The Administrative Agent shall have received (i)(A)(x) a copy of the
certificate or articles of incorporation or organization, including all
amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization or (y) a certificate of the
Secretary or Assistant Secretary of such Loan Party dated as of the Amendment
No. 1 Closing Date and certifying that the certificate or articles of
incorporation or organization, including all amendments thereto, of such Loan
Party delivered pursuant to Section 4.02(c) of the Credit Agreement have not
been modified, rescinded or amended and are in full force and effect, and (B) a
certificate as to the good standing (where relevant) of each Loan Party as of a
recent date, from such Secretary of State or similar Governmental Authority and
(ii) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated as of the Amendment No. 1 Closing Date and certifying (A) that attached
thereto is a true and complete copy of the by-laws or operating (or limited
liability company) agreement of such Loan Party as in effect on the Amendment
No. 1 Closing Date or that the by-laws or operating (or limited liability
company) agreement of such Loan Party delivered pursuant to Section 4.02(c) of
the Credit Agreement have not been modified, rescinded or amended and are in
full force and effect and (B) that the certificate or articles of incorporation
or organization of such Loan Party, if delivered pursuant to clause (i) above,
have not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above.

(2) The Administrative Agent shall have received a certificate, dated as of the
Amendment No. 1 Closing Date and signed by a Financial Officer of the Parent
Borrower, certifying compliance with the conditions precedent set forth in
Sections 4.01(b), 4.01(c) and 4.02(i) of the Credit Agreement.

(3) The Administrative Agent shall have received, on behalf of itself and the
Lenders, an opinion of Kirkland & Ellis LLP, special counsel for the Loan
Parties, dated the Amendment No. 1 Closing Date and addressed to the
Administrative Agent and the Lenders, and of such other counsel to the Loan
Parties satisfactory to the Administrative Agent, in each case, in form and
substance reasonably satisfactory to the Administrative Agent.

(e) No Defaults. No Default or Event of Default shall have occurred and be
continuing under the Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

(f) Representations and Warranties. The representations and warranties set forth
in Article III of the Credit Agreement and in each other Loan Document shall be
true and correct in all material respects on and as of the Amendment No. 1
Closing Date with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date.

(g) Fees and Expenses. The Administrative Agent shall have received (i) for the
account of each Lender that has approved this Amendment No. 1 at or prior to 12
noon, New York City time, on May 22, 2012, an amendment fee in an amount equal
to 0.10% of the outstanding principal amount of such Lender’s Term Loans and/or
Revolving Credit Commitments immediately after giving effect to this Amendment
No. 1, (ii) for the account of each Lender that has agreed to extend the Term
Loan Maturity Date and/or the Revolving Credit Maturity Date applicable to all
or a portion of its Term Loans or Revolving Credit Commitments, respectively, an
extension fee in an amount equal to 0.15% of the outstanding principal amount of
such Lender’s Extended Term Loans and/or Revolving Credit Commitments, as
applicable, immediately after giving effect to this Amendment No.1 and (iii) all
fees and other amounts due and payable on or prior to the Amendment No. 1
Closing Date, including, to the extent invoiced at least two Business Days prior
to the Amendment No. 1 Closing Date, reimbursement or payment of all reasonable
out-of-pocket expenses (including the reasonable fees, disbursements and other
charges of the Administrative Agent’s outside counsel) required to be reimbursed
or paid by the Parent Borrower hereunder or under any other Loan Document,
including pursuant to the Engagement Letter dated as of May 9, 2012 between the
Parent Borrower and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as lead
arranger.

(h) Flood. The Administrative Agent shall have received (i) a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Parent Borrower and the applicable Loan Party relating thereto)
and (ii) if applicable, a copy of, or a certificate as to coverage under, the
flood insurance policies required by Section 5.02(b) of the Credit Agreement, in
form and substance reasonably satisfactory to the Administrative Agent.

Section 5. Mortgage Representation. Each Borrower represents and warrants that
as of the Amendment No. 1 Closing Date the property set forth on Schedule I
hereof is the only Mortgaged Property and the Mortgage with respect thereto is
the only Mortgage required to be granted pursuant to Sections 5.09 and 5.10 of
the Credit Agreement.

Section 6. Post-Effectiveness Covenant. Within 60 days after the Amendment No. 1
Closing Date (or such longer period as the Collateral Agent may agree in its
sole discretion), with respect to the existing Mortage, the applicable Loan
Parties shall deliver such documentation with respect to the Mortgaged Property,
in each case in form and substance reasonably acceptable to the Collateral
Agent, as shall confirm the enforceability, validity and perfection of the lien
in favor of the Secured Parties, including, without limitation:

(1) an amendment to the existing Mortgage (the “Mortgage Amendment”) duly
executed and acknowledged by the applicable Loan Party, and in form for
recording in the recording office where such Mortgage was recorded, together
with such certificates, affidavits, questionnaires or returns as shall be
required in connection with the recording or filing thereof under applicable
law, in each case in form and substance reasonably satisfactory to the
Collateral Agent;

 

-3-



--------------------------------------------------------------------------------

(2) a favorable opinion, addressed to the Administrative Agent, the Collateral
Agent and the Secured Parties party to the Credit Agreement covering, among
other things, the due authorization, execution, delivery and enforceability of
the Mortgage as amended by the Mortgage Amendment (provided, however, the due
authorization, execution and delivery opinions shall only apply to the Mortgage
Amendment), and shall otherwise be in form and substance reasonably satisfactory
to the Collateral Agent;

(3) a date down endorsement to the existing Title Policy, which shall be in form
and substance reasonably satisfactory to the Collateral Agent and reasonably
assures the Collateral Agent as of the date of such endorsement that the
Mortgaged Property subject to the lien of such Mortgage is free and clear of all
defects and encumbrances except those Liens permitted under such Mortgage;

(4) such affidavits, certificates, information and instruments of
indemnification as shall be required to induce the title insurance company to
issue the endorsement to the Title Policy contemplated in this Section 6 and
evidence of payment of all applicable title insurance premiums, search and
examination charges, mortgage recording taxes and related charges required for
the issuance of the endorsement to the Title Policy contemplated in this
Section 6; and

(5) evidence of payment by the Parent Borrower of all search and examination
charges escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgage Amendment
referred to above.

Section 7. Further Assurance. The Parent Borrower covenants and agrees that the
Borrower will, and will cause each of the Restricted Subsidiaries to from time
to time duly authorize, execute and deliver, or cause to be duly authorized,
executed and delivered, such additional instruments, certificates, financing
statements, agreements or documents, and take all reasonable actions (including
filing UCC and other financing statements but subject to the limitations set
forth in the Security Documents), as the Administrative Agent or the Collateral
Agent may reasonably request, for the purposes of creating, preserving and/or
perfecting (or maintaining the perfection of) the rights of the Administrative
Agent, the Collateral Agent and the Secured Parties with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other property or assets hereafter
acquired by the Borrower or any other Loan Party which may be deemed to be part
of the Collateral) pursuant hereto or thereto.

 

-4-



--------------------------------------------------------------------------------

Section 8. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 1 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same agreement and any of the parties hereto may execute
this Amendment No. 1 by signing any such counterpart. This Amendment No. 1 shall
be governed by, and construed in accordance with, the law of the State of New
York.

[remainder of page intentionally blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered as of the day and year first above written.

 

Acknowledged by

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Alysa Trakas

  Name: Alysa Trakas   Title: Director

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

VWR FUNDING, INC.,

as Borrower

By:  

/s/ James M. Kalinovich

  Name: James M. Kalinovich   Title: Vice President

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

By its signature below, the undersigned hereby consents to the foregoing
Amendment No. 1 to the Credit Agreement and hereby confirms that all of its
obligations under each Security Document (as defined in the Credit Agreement)
shall continue unchanged and in full force and effect for the benefit of the
Agents and the Lenders with respect to the Credit Agreement as amended by said
Amendment No. 1.

 

[            ],

as a Guarantor

By:  

 

  Name:   Title:

 

[Signature Page – Amendment]



--------------------------------------------------------------------------------

ANNEX I

[Changed Pages of the Credit Agreement]

[see attached]



--------------------------------------------------------------------------------

EXECUTION COPY

CREDIT AGREEMENT

dated as of

June 29, 2007,

among

VARIETAL DISTRIBUTION MERGER SUB, INC.

(to be merged with and into CDRV INVESTORS, INC.

and renamed VWR FUNDING, INC.),

as the Parent Borrower,

THE FOREIGN SUBSIDIARY BORROWERS PARTY FROM TIME TO TIME HERETO,

THE LENDERS PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

 

 

BANCBANK OF AMERICA SECURITIES LLC, N.A.,

GOLDMAN SACHS CREDIT PARTNERS L.P.

and

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Syndication Agent,

and

JPMORGAN CHASE BANK, N.A.,

DEUTSCHE BANK SECURITIES INC.

and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

  

DEFINITIONS

  

SECTION 1.01. Defined Terms

     2   

SECTION 1.02. Terms Generally

     4549   

SECTION 1.03. Classification of Loans and Borrowings

     4550   

SECTION 1.04. Rounding

     4550   

SECTION 1.05. References to Agreements and Laws

     4550   

SECTION 1.06. Times of Day

     4550   

SECTION 1.07. Timing of Payment or Performance

     4650   

SECTION 1.08. Letter of Credit Amounts

     4650   

SECTION 1.09. Exchange Rate; Currency Equivalents Generally

     4650   

SECTION 1.10. Alternative Currencies

     4651   

SECTION 1.11. Pro Forma Calculations

     4651   

ARTICLE II

  

THE CREDITS

  

SECTION 2.01. Commitments

     4752   

SECTION 2.02. Loans

     4752   

SECTION 2.03. Borrowing Procedure

     4954   

SECTION 2.04. Evidence of Debt; Repayment of Loans

     4954   

SECTION 2.05. Fees

     5055   

SECTION 2.06. Interest on Loans

     5156   

SECTION 2.07. Default Interest

     5156   

SECTION 2.08. Alternate Rate of Interest

     5156   

SECTION 2.09. Termination and Reduction of Commitments

     5257   

SECTION 2.10. Conversion and Continuation of Borrowings

     5358   

SECTION 2.11. Repayment of Term Borrowings

     5459   

SECTION 2.12. Optional Prepayment

     5561   

SECTION 2.13. Mandatory Prepayments

     5562   

SECTION 2.14. Reserve Requirements; Change in Circumstances

     5764   

SECTION 2.15. Change in Legality

     5865   

SECTION 2.16. Indemnity

     5966   

SECTION 2.17. Pro Rata Treatment; Intercreditor Agreements

     5966   

SECTION 2.18. Sharing of Setoffs

     6067   

SECTION 2.19. Payments

     6168   

SECTION 2.20. Taxes

     6168   

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate

     6370   

SECTION 2.22. Swingline Loans

     6471   

SECTION 2.23. Letters of Credit

     6572   

SECTION 2.24. Incremental Credit Extensions

     6876   

SECTION 2.25. Extensions of Term Loans and Revolving Credit Commitments

     78   

ARTICLE III

  

REPRESENTATIONS AND WARRANTIES

  

SECTION 3.01. Organization; Powers

     7080   

SECTION 3.02. Authorization

     7080   

 

-i-



--------------------------------------------------------------------------------

     Page  

SECTION 3.03. Enforceability

     7080   

SECTION 3.04. Governmental Approvals

     7080   

SECTION 3.05. Financial Statements

     7080   

SECTION 3.06. No Material Adverse Change

     7181   

SECTION 3.07. Title to Properties

     7181   

SECTION 3.08. Subsidiaries

     7181   

SECTION 3.09. Litigation; Compliance with Laws

     7181   

SECTION 3.10. Federal Reserve Regulations

     7181   

SECTION 3.11. Investment Company Act

     7281   

SECTION 3.12. Taxes

     7281   

SECTION 3.13. No Material Misstatements

     7282   

SECTION 3.14. Employee Benefit Plans

     7282   

SECTION 3.15. Environmental Matters

     7282   

SECTION 3.16. Security Documents

     7282   

SECTION 3.17. Location of Real Property and Leased Premises

     7383   

SECTION 3.18. Labor Matters

     7383   

SECTION 3.19. Solvency

     7383   

SECTION 3.20. Intellectual Property

     7383   

SECTION 3.21. Subordination of Junior Financing

     7383   

ARTICLE IV

  

CONDITIONS OF LENDING

  

SECTION 4.01. All Credit Events

     7383   

SECTION 4.02. First Credit Event

     7484   

SECTION 4.03. Additional Conditions Applicable to Foreign Subsidiary Borrowers

     7686   

ARTICLE V

  

AFFIRMATIVE COVENANTS

  

SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties.

     7787   

SECTION 5.02. Insurance

     7787   

SECTION 5.03. Taxes

     7788   

SECTION 5.04. Financial Statements, Reports, etc.

     7888   

SECTION 5.05. Notices

     7990   

SECTION 5.06. Information Regarding Collateral

     7990   

SECTION 5.07. Maintaining Records; Access to Properties and Inspections

     8090   

SECTION 5.08. Use of Proceeds

     8090   

SECTION 5.09. Further Assurances

     8090   

SECTION 5.10. Post-Closing Obligations

     8292   

SECTION 5.11. Designation of Subsidiaries

     8393   

SECTION 5.12. Maintenance of New York Process Agent

     8495   

SECTION 5.13. Existing Notes

     8495   

ARTICLE VI

  

NEGATIVE COVENANTS

  

SECTION 6.01. Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock

     8595   

SECTION 6.02. Liens

     90100   

SECTION 6.03. Restricted Payments

     90100   

SECTION 6.04. Fundamental Changes

     95104   

 

-ii-



--------------------------------------------------------------------------------

     Page  

SECTION 6.05. Dispositions

     97106   

SECTION 6.06. Transactions with Affiliates

     99108   

SECTION 6.07. Restrictive Agreements

     101110   

SECTION 6.08. Business of the Parent Borrower and Its Restricted Subsidiaries

     102111   

SECTION 6.09. Modification of Junior Financing Documentation

     102111   

SECTION 6.10. Changes in Fiscal Year

     102111   

SECTION 6.11. Senior Secured Net Leverage Ratio

     111   

ARTICLE VII

  

EVENTS OF DEFAULT

  

SECTION 7.01. Events of Default

     102111   

SECTION 7.02. Equity Cure

     114   

ARTICLE VIII

  

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

  

ARTICLE IX

  

MISCELLANEOUS

  

SECTION 9.01. Notices

     107118   

SECTION 9.02. Survival of Agreement

     109119   

SECTION 9.03. Binding Effect

     109120   

SECTION 9.04. Successors and Assigns

     109120   

SECTION 9.05. Expenses; Indemnity

     113123   

SECTION 9.06. Right of Setoff; Payments Set Aside

     114124   

SECTION 9.07. Applicable Law

     114125   

SECTION 9.08. Waivers; Amendment

     115125   

SECTION 9.09. Interest Rate Limitation

     119129   

SECTION 9.10. Entire Agreement

     119129   

SECTION 9.11. WAIVER OF JURY TRIAL

     119129   

SECTION 9.12. Severability

     119129   

SECTION 9.13. Counterparts

     119130   

SECTION 9.14. Headings

     119130   

SECTION 9.15. Jurisdiction; Consent to Service of Process

     119130   

SECTION 9.16. Confidentiality

     121131   

SECTION 9.17. No Advisory or Fiduciary Responsibility

     121132   

SECTION 9.18. Release of Collateral

     122132   

SECTION 9.19. USA PATRIOT Act Notice

     122133   

SECTION 9.20. Lender Action

     122133   

SECTION 9.21. Effectiveness of Merger

     123133   

SECTION 9.22. Obligations of the Foreign Subsidiary Borrowers.

     123133   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule A

     

–       Additional Alternative Currencies

Schedule B

     –       Foreign Subsidiary Borrowers

Schedule 1.01(a)

     

–       Subsidiary Guarantors

Schedule 1.01(b)

     

–       Disqualified Institutions

Schedule 1.01(c)

     –       Existing Letters of Credit

Schedule 1.01(d)

     –       Immaterial Subsidiaries

Schedule 2.01

     –       Lenders and Commitments

Schedule 3.08

     –       Subsidiaries

Schedule 3.09

     –       Litigation

Schedule 3.15

     –       Environmental Matters

Schedule 3.17(a)

     

–       Owned Real Property

Schedule 3.17(b)

     

–       Leased Real Property

Schedule 3.18

     –       Labor Matters

Schedule 3.20

     –       Intellectual Property

Schedule 6.01

     –       Existing Indebtedness

Schedule 6.02

     –       Existing Liens

EXHIBITS

 

Exhibit A

     –       Form of Administrative Questionnaire

Exhibit B

     –       Form of Assignment and Acceptance

Exhibit C

     –       Form of Borrowing Request

Exhibit D

     –       Form of Guarantee and Collateral Agreement

Exhibit E

     –       Form of Non-Bank Certificate

Exhibit F-1

     –       Form of Trademark Security Agreement

Exhibit F-2

     –       Form of Patent Security Agreement

Exhibit F-3

     –       Form of Copyright Security Agreement

Exhibit G-1

     –       Form of Revolving Credit Note

Exhibit G-2

     –       Form of Term Loan Note

Exhibit H

     –       Form of Joinder Agreement

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of June 29, 2007 (this “Agreement”), among VARIETAL
DISTRIBUTION MERGER SUB, INC., a Delaware corporation (“Merger Sub”), to be
merged with and into CDRV INVESTORS, INC., a Delaware corporation, and renamed
VWR FUNDING, INC. (the “Company”), each of the Foreign Subsidiary Borrowers (as
defined herein) party from time to time hereto (the Foreign Subsidiary
Borrowers, together with the Parent Borrower (as defined herein), collectively,
the “Borrowers” and each, a “Borrower”), the Lenders (as defined herein), BANK
OF AMERICA, N.A. (“Bank of America”), as Administrative Agent and Collateral
Agent (in each case, as defined herein) for the Lenders (as defined herein),
BANCBANK OF AMERICA SECURITIES LLC, N.A., GOLDMAN SACHS CREDIT PARTNERS L.P. AND
J.P. MORGAN SECURITIES INC., as joint lead arrangers (the “Arrangers”) for the
Credit Facilities (as defined herein), GOLDMAN SACHS CREDIT PARTNERS L.P., as
syndication agent, and JPMORGAN CHASE BANK, N.A., DEUTSCHE BANK SECURITIES INC.
and PNC BANK, NATIONAL ASSOCIATION, as co-documentation agents. Capitalized
terms used herein shall have the meanings set forth in Article I.

RECITALS

A. The Sponsor has formed Varietal Distribution Holdings, LLC, a Delaware
corporation (“Holdings”), which owns all of the Equity Interests of VWR
Investors, Inc., a Delaware corporation (“Intermediate Holdco”), which in turn
owns all of the Equity Interests of Merger Sub. Pursuant to the terms of the
Merger Agreement, Merger Sub will merge with and into the Company, with the
Company surviving the Merger. As a result of the Merger, the Company will become
a direct wholly-owned subsidiary of Intermediate Holdco.

B. To fund a portion of the Merger, the Sponsor and certain other investors
(including certain members of management) will contribute an amount in cash to
Holdings in exchange for Equity Interests (which cash will be contributed to
Merger Sub in exchange for Equity Interests in Merger Sub), which together with
the amount of any rollover equity issued to existing shareholders of the
Company, shall be no less than 25.0% of the pro forma total consolidated
capitalization of Holdings (such contribution and rollover, collectively, the
“Equity Investment”).

C. The Parent Borrower will consummate an offer to purchase the Existing Notes
pursuant to a tender offer (the “Tender Offer”), with any remaining outstanding
Existing Notes either (i) not being entitled to the benefit of substantially all
of the restrictive covenants and certain events of default contained in the
indentures applicable to such Existing Notes, (ii) defeased within 30 days after
the Closing Date or (iii) redeemed within 30 days after the Closing Date.

D. To consummate the transactions contemplated by the Merger Agreement, Merger
Sub will issue (i) $675,000,000 in original aggregate principal amount of its
10.25%/11.25% senior PIK toggle notes due 2015 and (ii) the Dollar Equivalent of
approximately $520,000,000 in original aggregate principal amount of its 10.75%
senior subordinated notes due 2017.

E. The Borrowers have requested (a) the Lenders to extend credit in the form of
(i) Dollar Term Loans on the Closing Date in an aggregate principal amount not
in excess of $615,000,000, (ii) Euro Term Loans on the Closing Date in an
aggregate principal amount not in excess of €600,000,000 and (iii) Revolving
Loans at any time and from time to time prior to the Revolving Credit Maturity
Date, in an aggregate principal amount at any time outstanding not in excess of
$250,000,000, (b) the Swingline Lender to extend credit in the form of Swingline
Loans, in an aggregate principal amount at any time outstanding not in excess of
$25,000,000 and (c) the Issuing Bank to issue Letters of Credit, in an aggregate
face amount at any time outstanding not in excess of $70,000,000.

F. The Lenders are willing to extend such credit to the Borrowers and the
Issuing Bank is willing to issue Letters of Credit for the joint and several
account of the Borrowers, in each case, on the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto agree as follows:



--------------------------------------------------------------------------------

Definitions

Defined Terms. As used in this Agreement, the following terms shall have the
meanings specified below:

“ABR”,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Indebtedness” shall mean, with respect to any specified Person,

(a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and

(b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Additional Lender” shall have the meaning assigned to such term in
Section 2.24(a).

“Adjusted LIBO Rate” shall mean, (a) with respect to any Eurodollar Borrowing
for any Interest Period (other than a Borrowing of Euro Term Loans), an interest
rate per annum equal to the product of (i) the LIBO Rate in effect for such
Interest Period and (ii) Statutory Reserves and (b) with respect to any
Eurodollar Borrowing of Euro Term Loans for any Interest Period, an interest
rate per annum equal to the product of (i) the EURIBOR Rate in effect for such
Interest Period and (ii) Statutory Reserves.

“Administration Fee” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Agent” shall mean Bank of America, N.A., in its capacity as
administrative agent for the Lenders, and shall include any successor
administrative agent appointed pursuant to Article VIII.

“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit A, or such other form as may be supplied
from time to time by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by or is under common Control with the Person specified;
provided, however, that no Lender (nor any of its Affiliates) shall be deemed to
be an Affiliate of the Parent Borrower or any of its subsidiaries by virtue of
its capacity as a Lender hereunder.

“Agents” shall have the meaning assigned to such term in Article VIII.

“Agreement Currency” hasshall have the meaning specified in Section 9.15(d).

“Aggregate Revolving Credit Exposure” shall mean, at any time, the aggregate
amount of the Lenders’ Revolving Credit Exposures at such time.

“Agreement” shall have the meaning assigned to such term in the preamble.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective on the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, as the case may be.

“Alternative Currency” shall mean euro, Sterling, Canadian Dollars or any other
foreign currency approved under Section 9.08(g).

 

-2-



--------------------------------------------------------------------------------

“Alternative Currency Sublimit” shall have the meaning assigned to such term in
Section 2.01(c).

“Amendment No. 1” shall mean that certain Amendment No. 1 dated as of June 4,
2012 to this Agreement, between the Company, Intermediate Holdco, the Subsidiary
Guarantors and the Lenders party thereto, and acknowledged by the Administrative
Agent.

“Amendment No. 1 Closing Date” shall mean the date on which the conditions
precedent set forth in Section 4 of Amendment No. 1 shall have been satisfied.

“Applicable Percentage” shall mean, for any day,

(a) with respect to any Eurodollar Loan that is a Non-Extended Term Loan, 2.50%
and with respect to any ABR Loan that is a Non-Extended Term Loan, 1.50% and ,

(b) with respect to all periods commencing after the Closing Date, (i) with
respect to any Swingline Loan under the Non-Extended Revolving Credit
Commitments, the applicable percentage per annum set forth below under the
caption “Non-Extended ABR and Canadian Base Rate Spread,”, (ii) with respect to
any Eurodollar Non-Extended Revolving Loan, ABR Non-Extended Revolving Loan, BA
Rate Non-Extended Revolving Loan or Canadian Base Rate Non-Extended Revolving
Loan, the applicable percentage per annum set forth below under the caption
“Non-Extended Eurodollar and BA Rate Spread” or “Non-Extended ABR and Canadian
Base Rate Spread” and (iii) with respect to the Commitment Fee under the
Non-Extended Revolving Credit Commitments, the applicable percentage per annum
set forth below under the caption “Non-Extended Fee Percentage”, as the case may
be (based upon the Total Net Leverage Ratio as of the relevant date of
determination):,” as the case may be (based upon the Total Net Leverage Ratio as
of the relevant date of determination):

 

Total Net Leverage Ratio

   Non-Extended
Eurodollar and
BA Rate Spread     Non-Extended
ABR and
Canadian Base
Rate Spread     Non-Extended
Fee Percentage  

Category 1

      

Greater than 7.50 to 1.00

     2.50 %      1.50 %      0.500 % 

Category 2

      

Less than or equal to 7.50 to 1.00 but greater than 6.00 to 1.00

     2.25 %      1.25 %      0.375 % 

Category 3

      

Less than or equal to 6.00 to 1.00

     2.00 %      1.00 %      0.250 % 

(c)(i) with respect to any Eurodollar Loan that is an Extended Dollar Term Loan,
4.25% and with respect to any ABR Loan that is an Extended Dollar Term Loan,
3.25% and (ii) with respect to any Eurodollar Loan that is an Extended Euro Term
Loan, 4.50%, and

(d) with respect to all periods commencing on and after the Amendment No. 1
Closing Date, (i) with respect to any Swingline Loan under the Extended
Revolving Credit Commitments, the applicable percentage per annum set forth
below under the caption “Extended ABR and Canadian Base Rate Spread,” (ii) with
respect to any Eurodollar Extended Revolving Loan, ABR Extended Revolving Loan,
BA Rate Extended Revolving Loan or Canadian Base Rate Extended Revolving Loan,
the applicable percentage per annum set forth below under the caption “Extended
Eurodollar and BA Rate Spread” or “Extended ABR and Canadian Base Rate Spread”
and (iii) with respect to the Commitment Fee under the Extended Revolving Credit
Commitments, the applicable percentage per annum set forth below under the
caption “Extended Fee Percentage,” as the case may be (based upon the Total Net
Leverage Ratio as of the relevant date of determination):

 

-3-



--------------------------------------------------------------------------------

Total Net

Leverage Ratio

   Extended
Eurodollar and
BA Rate Spread     Extended ABR  and
Canadian
Base Rate Spread     Extended  Fee
Percentage  

Category 1

     3.75 %      2.75 %      0.375 % 

Greater than 5.75 to 1.00

      

Category 2

     3.00 %      2.00 %      0.250 % 

Less than or equal to 5.75 to 1.00 but greater than 4.75 to 1.00

      

Category 3

     2.25 %      1.25 %      0.250 % 

Less than or equal to 4.75 to 1.00

      

In respect of clauses (a), (b), (c) and (bd) of this definition, each change in
the Applicable Percentage resulting from a change in the Total Net Leverage
Ratio shall be effective on and after the date of delivery to the Administrative
Agent of the Section 5.04 Financials and a Pricing Certificate indicating such
change until and including the date immediately preceding the next date of
delivery of such financial statements and the related Pricing Certificate
indicating another such change. Notwithstanding the foregoing, until the Parent
Borrower shall have delivered the Section 5.04 Financials and the related
Pricing Certificate covering a period that includes the first fiscal quarter of
the Parent Borrower ended after the Closing Date, the Total Net Leverage Ratio
shall be deemed to be in Category 1 for purposes of determining the Applicable
Percentage. In addition, at the option of the Administrative Agent and the
Required Lenders, (x) at any time during which the Parent Borrower has failed to
deliver the Section 5.04 Financials or the related Pricing Certificate by the
date required thereunder or (y) at any time after the occurrence and during the
continuance of an Event of Default, then the Total Net Leverage Ratio shall be
deemed to be in the then-existing Category for the purposes of determining the
Applicable Percentage (but only for so long as such failure or Event of Default
continues, after which the Category shall be otherwise as determined as set
forth above).

Notwithstanding the foregoing, (w) the Applicable Percentage in respect of any
tranche of Post Amendment 1 Extended Revolving Credit Commitments or any Post
Amendment 1 Extended Term Loans or Revolving Loans made pursuant to any Post
Amendment 1 Extended Revolving Credit Commitments shall be the applicable
percentages per annum set forth in the relevant Extension Offer, (x) the
Applicable Percentage in respect of any Class of Incremental Term Loans shall be
the percentages per annum set forth in the relevant Incremental Amendment,
(y) the Applicable Percentage in respect of any loans made under any Revolving
Commitment Increase shall be the percentages applicable to any Loans under the
Extended Revolving Credit Commitments, and (z) the Applicable Percentage in
respect of any tranche of Replacement Term Loans shall be the applicable
percentages per annum set forth in the relevant amendment pursuant to Section
9.08(d).

“Arrangers” shall have the meaning assigned to such term in the preamble.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and, to
the extent required by Section 9.04(b), consented to by the Parent Borrower,
substantially in the form of Exhibit B or such other form as shall be reasonably
approved by the Administrative Agent.

“Auto-Renewal Letter of Credit” shall have the meaning assigned to such term in
Section 2.23(c).

“BA Interest Period” meansshall mean, relative to any BA Rate Loan, the period
beginning on (and including) the date on which such BA Rate Loan is made or
continued to (but excluding) the date which is one, two or three months
thereafter, as selected by the Parent Borrower; provided, that if any BA
Interest Period would end on a day other than a Business Day, such BA Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such BA Interest Period shall end on the next preceding Business Day.

 

-4-



--------------------------------------------------------------------------------

“BA Rate” meansshall mean, with respect to any BA Interest Period for any BA
Rate Loan, (a) in the case of any Revolving Lender named in Schedule I of the
Bank Act (Canada), the rate determined by the Administrative Agent to be the
average offered rate for bankers’ acceptances for the applicable BA Interest
Period appearing on Reuters Screen CDOR (Certificate of Deposit Offered Rate)
page as of 10:00 a.m. (New York City time) on the second full Business Day next
preceding the first day of each BA Interest Period and (b) in the case of any
other Revolving Lender, (i) the rate per annum set forth in clause (a) above
plus (ii) 0.10%. In the event that such rate does not appear on the Reuters
Screen CDOR (Certificate of Deposit Offered Rate) page (or otherwise on the
Reuters screen), the BA Rate for the purposes of this definition shall be
determined by reference to such other comparable publicly available service for
displaying bankers’ acceptance rates as may be selected by the Administrative
Agent and, in the event that the CDOR rate is not available for any Business
Day, the CDOR rate for the immediately previous Business Day for which a CDOR
rate is available shall be used.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower Materials” shall have the meaning assigned to such term in
Section 5.04.

“Borrowers” shall have the meaning assigned to such term in the preamble.

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans or BA Rate
Loans, as to which a single Interest Period is in effect, or (b) a Swingline
Loan.

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are generally authorized or required by law to close;
provided, however,

(a) if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in dollars, any fundings, disbursements, settlements and payments in
dollars in respect of any such Eurodollar Loan, or any other dealings in dollars
to be carried out pursuant to this Agreement in respect of any such Eurodollar
Loan, such day shall be a day on which dealings in deposits in dollars are
conducted by and between banks in the London interbank eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in euro, any fundings, disbursements, settlements and payments in
euro in respect of any such Eurodollar Loan, or any other dealings in euro to be
carried out pursuant to this Agreement in respect of any such Eurodollar Loan,
such day shall be a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in Sterling, such day shall be a day on which dealings in deposits
in Sterling are conducted by and between banks in the London interbank market;

(d) if such day relates to any fundings, disbursements, settlements and payments
in Sterling in respect of a Eurodollar Loan denominated in Sterling, or any
other dealings in Sterling to be carried out pursuant to this Agreement in
respect of any such Eurodollar Loan (other than any interest rate settings),
such day shall be a day on which banks are open for foreign exchange business in
London;

(e) if such day relates to any setting of the BA Rate or the Canadian Base Rate,
such day shall be a day on which banks are open for business in Toronto; and

 

-5-



--------------------------------------------------------------------------------

(f) if such day relates to any fundings, disbursements, settlements and payments
in an Alternative Currency (other than those specified above) in respect of a
Eurodollar Loan denominated in such Alternative Currency, or any other dealings
in such Alternative Currency to be carried out pursuant to this Agreement in
respect of any such Eurodollar Loan (other than any interest rate settings),
such day shall be a day on which banks are open for foreign exchange business in
London, New York and the principal financial center of such Alternative Currency
as set forth on Schedule A.

“Canadian Base Rate” meansshall mean the rate determined by the Administrative
Agent as the rate displayed at or about 10:30 a.m. (New York City time) on
display page CAPRIME of the Reuters Screen as the prime rate for loans
denominated in Canadian Dollars by Canadian banks to borrowers in Canada;
provided, however, that, in the event that such rate does not appear on the
Reuters Screen on such day or if the basis of calculation of such rate is
changed after the date hereof and, in the reasonable judgment of the
Administrative Agent, such rate ceases to reflect each Revolving Lender’s cost
of funding to the same extent as on the date hereof, then the “Canadian Base
Rate” shall be the average of the floating rate of interest per annum
established (or commercially known) as “prime rate” for loans denominated in
Canadian Dollars on such day by three major Canadian banks selected by the
Administrative Agent.

“Canadian Dollar” and “C$” shall each mean the lawful currency of Canada.

“Capital Expenditures” shall mean, as to any Person for any period, the
additions to property, plant and equipment and other capital expenditures of
such Person and its subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the such Person.

“Capital Stock” shall mean:

(a) in the case of a corporation, corporate stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Obligations” shall mean, as to any Person, at the time any
determination thereof is to be made, the amount of the liability in respect of a
capital lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto) of
such Person in accordance with GAAP.

“Cash Equivalents” shall mean:

(a) dollars;

(b)(i) Sterling, Canadian Dollars, euro, or any national currency of any
participating member state of the EMU; or

(ii) in the case of the Parent Borrower or a Restricted Subsidiary, such local
currencies held by them from time to time in the ordinary course of business;

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

 

-6-



--------------------------------------------------------------------------------

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with (i) any Revolving Credit Lender or an Affiliate thereof or
(ii) any commercial bank having capital and surplus of not less than
$250,000,000 in the case of U.S. banks and $100,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of non-U.S. banks;

(e) repurchase obligations for underlying securities of the types described in
clauses (c) and (d) entered into with any financial institution meeting the
qualifications specified in clause (d) above;

(f) commercial paper rated at least P--2 by Moody’s or at least A--2 by S&P and
in each case maturing within 24 months after the date of creation thereof;

(g) marketable short-term money market and similar securities having a rating of
at least P--2 or A--2 from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another Rating Agency) and in each case maturing within 24 months
after the date of creation thereof;

(h) investment funds investing 95% of their assets in securities of the types
described in clauses (a) through (g) above;

(i) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(j) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition;

(k) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated A-- (or the equivalent thereof) or
better by S&P or A3 (or the equivalent thereof) or better by Moody’s;

(l) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (k) above; and

(m) in the case of any Foreign Subsidiary, investments of comparable tenure and
credit quality to those described in the foregoing clauses (a) through (l) or
other high quality short term in-vestments, in each case, customarily utilized
in countries in which such Foreign Subsidiary operates for short term cash
management purposes.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and
(b) above, provided that such amounts are converted into any currency listed in
clauses (a) and (b) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Cash Pooling Arrangements” meansshall mean a deposit account arrangement among
a single depository institution, the Parent Borrower and one or more Foreign
Subsidiaries involving the pooling of cash deposits in and overdrafts in respect
of one or more deposit accounts (each located outside of the United States and
any States and territories thereof) with such institution by the Parent Borrower
and such Foreign Subsidiaries for cash management purposes.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement or, in the case of an assignee, an adoption after the
date such Person became a party to this Agreement, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or, in the case of an
assignee, a change after the date such Person became a party to this Agreement,
or (c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.14, by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
of any Governmental Authority made or issued after the date the relevant Lender
or Issuing Bank becomes a party to this Agreement.

 

-7-



--------------------------------------------------------------------------------

A “Change of Control” shall be deemed to have occurred if:

(a) the Permitted Investors cease to have the power, directly or indirectly, to
vote or direct the voting of Equity Interests of the Parent Borrower
representing a majority of the ordinary voting power for the election of
directors (or equivalent governing body) of the Parent Borrower; provided that
the occurrence of the foregoing event shall not be deemed a Change of Control
if,

(i) any time prior to the consummation of a Qualified Public Offering, and for
any reason whatsoever, (A) the Permitted Investors otherwise have the right,
directly or indirectly, to designate (and do so designate) a majority of the
board of directors of the Parent Borrower or (B) the Permitted Investors own,
directly or indirectly, of record and beneficially an amount of Equity Interests
of the Parent Borrower having ordinary voting power that is equal to or more
than 50% of the amount of Equity Interests of the Parent Borrower having
ordinary voting power owned, directly or indirectly, by the Permitted Investors
of record and beneficially as of the Closing Date (determined by taking into
account any stock splits, stock dividends or other events subsequent to the
Closing Date that changed the amount of Equity Interests, but not the percentage
of Equity Interests, held by the Permitted Investors) and such ownership by the
Permitted Investors represents the largest single block of Equity Interests of
the Parent Borrower having ordinary voting power held by any person or related
group for purposes of Section 13(d) of the Securities Exchange Act of 1934, or

(ii) at any time after the consummation of a Qualified Public Offering, and for
any reason whatsoever, (A) no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 as in effect on
the date hereof, but excluding any employee benefit plan of such Person and its
subsidiaries, and any Person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), excluding the Permitted
Investors, shall become the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under such Act), directly or indirectly, of more than the greater of
(x) 35% of outstanding Equity Interests of the Parent Borrower having ordinary
voting power and (y) the percentage of the then outstanding Equity Interests of
the Parent Borrower having ordinary voting power owned, directly or indirectly,
beneficially and of record by the Permitted Investors, and (B) during each
period of 12 consecutive months, a majority of the board of directors of the
Parent Borrower shall consist of the Continuing Directors; or

(b) any change in control (or similar event, however denominated) with respect
to the Parent Borrower or any Restricted Subsidiary shall occur under and as
defined in (i) the New Senior Notes Documentation to the extent the New Senior
Notes constitute Material Indebtedness of the Parent Borrower or any Restricted
Subsidiary or (ii) the New Mezzanine Notes Documentation to the extent the New
Mezzanine Notes constitute Material Indebtedness of the Parent Borrower or any
Restricted Subsidiary; or

(c) at any time prior to the consummation of a Qualified Public Offering,
Holdings shall directly or indirectly own, beneficially and of record, less than
100% of the issued and outstanding Equity Interests of the Parent Borrower; or

(d) at any time when any Obligations (other than contingent obligations for
unasserted claims) of a Foreign Subsidiary Borrower remain outstanding, such
Foreign Subsidiary Borrower ceasing to be a direct or indirect Restricted
Subsidiary of the Parent Borrower (unless a Borrower or a Guarantor shall
expressly have assumed all the Obligations of such Foreign Subsidiary Borrower
under this Agreement and the other Loan Documents to which such Foreign
Subsidiary Borrower is a party).

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

-8-



--------------------------------------------------------------------------------

“Class”,” when used in reference to any Loan or Borrowing, refersshall refer to
whether such Loan, or the Loans comprising such Borrowing, are Non-Extended
Revolving Loans, Non-Extended Dollar Term Loans, EuroNon-Extended Euro Term
Loans, Extended Revolving Loans, Extended Dollar Term Loans, Extended Euro Term
Loans, any Class of Post Amendment 1 Extended Revolving Loans designated
pursuant to Section 2.25, any Class of Post Amendment 1 Extended Term Loans
designated pursuant to Section 2.25, Incremental Term Loans or Swingline Loans,
and, when used in reference to any Commitment, refers to whether such Commitment
is a Non-Extended Revolving Credit Commitment, Extended Revolving Credit
Commitment (including a Revolving Commitment Increase), Dollar Term Loan
Commitment, Euro Term Loan Commitment or Swingline Commitment.

“Closing Date” shall mean June 29, 2007.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any legislation successor thereto.

“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is or is purported to be created by any
Security Document.

“Collateral Agent” shall mean Bank of America, N.A., in its capacity as
collateral agent for the Secured Parties, and shall include any successor
collateral agent appointed pursuant to Article VIII.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Commitments” shall mean the Revolving Credit Commitments, Dollar Term Loan
Commitments, Euro Term Loan Commitment and Swingline Commitment.

“Company” shall have the meaning assigned to such term in the preamble.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated June 2007, relating to the syndication of the Credit
Facilities.

“Consolidated” or “consolidated” with respect to any Person, unless otherwise
specifically indicated, refersshall refer to such Person consolidated with the
Parent Borrower and its Restricted Subsidiaries, and excludes from such
consolidation any Unrestricted Subsidiary as if such Unrestricted Subsidiary
were not an Affiliate of such Person.

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees and amortization
of unrecognized prior service costs and actuarial gains and losses related to
pensions and other post-employment benefits, of such Person and its Restricted
Subsidiaries for such period on a consolidated basis and otherwise determined in
accordance with GAAP.

“Consolidated Indebtedness” shall mean, as of any date of determination, the
sum, without duplication, of (a) the total amount of Indebtedness under clauses
(a)(i), (a)(ii), (a)(iii) (but, in the case of clause (iii), only to the extent
of any unreimbursed drawings thereunder) and (a)(iv) of the definition thereof
of the Parent Borrower and its Restricted Subsidiaries, plus (b) the greater of
the aggregate liquidation value and maximum fixed repurchase price without
regard to any change of control or redemption premiums of all Disqualified Stock
of the Parent Borrower and the Restricted Guarantors and all Preferred Stock of
its Restricted Subsidiaries that are not Guarantors, in each case, as determined
on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, without duplication, the sum of:

 

-9-



--------------------------------------------------------------------------------

(a) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (i) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (ii) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (iii) non-cash interest expense (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (iv) the interest component of Capitalized Lease Obligations, (v) net
payments, if any, pursuant to interest rate Hedging Obligations with respect to
Indebtedness, (vi) net losses on Hedging Obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk and
(vii) costs of surety bonds in connection with financing activities and
excluding (x) amortization of deferred financing fees, debt issuance costs,
commissions, fees and expenses, (y) any expensing of bridge, commitment and
other financing fees and (z) commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Receivables Facility);
plus

(b) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(c) interest income of such Person and its Restricted Subsidiaries for such
period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Parent Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the net income (loss) of such Person and its subsidiaries that are Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP and before any reduction in respect of Preferred Stock dividends;
provided, however, that (without duplication),

(a) the net income for such period of any Person that is not a subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided, that Consolidated Net Income of such
Person shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to such Person or a subsidiary thereof that is the Parent Borrower or a
Restricted Subsidiary in respect of such period, and

(b) solely for the purpose of determining the amount available under clause
(b) of the definition of Restricted Payment Applicable Amount, the net income
for such period of any Restricted Subsidiary (other than any Guarantor) shall be
excluded if the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of its net income is not at the date of determination
wholly permitted without any prior governmental approval (which has not been
obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived, provided, that Consolidated
Net Income of the Parent Borrower will be increased by the amount of dividends
or other distributions or other payments actually paid in cash (or to the extent
converted into cash) to the Parent Borrower or a Restricted Subsidiary thereof
in respect of such period, to the extent not already included therein.

Notwithstanding the foregoing, for the purpose of Section 6.03 only (other than
paragraph (c) of the definition of Restricted Payment Applicable Amount), there
shall be excluded from Consolidated Net Income any income arising from any sale
or other disposition of Restricted Investments made by the Parent Borrower and
its Restricted Subsidiaries, any repurchases and redemptions of Restricted
Investments from the Parent Borrower and its Restricted Subsidiaries, any
repayments of loans and advances which constitute Restricted Investments by the
Parent Borrower or any of its Restricted Subsidiaries, any sale of the stock of
an Unrestricted Subsidiary or any distribution or dividend from an Unrestricted
Subsidiary, in each case only to the extent such amounts increase the amount of
Restricted Payments permitted under paragraph (d) of the definition of
Restricted Payment Applicable Amount.

 

-10-



--------------------------------------------------------------------------------

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing or having the economic effect of guaranteeing any
leases, dividends or other obligations that, in each case, do not constitute
Indebtedness (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including, without limitation,
any obligation of such Person, whether or not contingent,

(a) (a) to purchase any such primary obligation or any property constituting
direct or indirect security therefor, or

(b) (b) to advance or supply funds

(i) (i) for the purchase of payment of any such primary obligation, or

(ii) (ii) to maintain working capital or equity capital of the primary obligor
or otherwise to maintain the net worth or solvency of the primary obligor, or

(c) (c) to purchase property, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the
primarily obligor to make payment of such primary obligation against loss in
respect thereof, or

(d) (d) as an account party in respect of any letter of credit, letter of
guaranty or bankers’ acceptance.

“Continuing Directors” shall mean the directors of the Parent Borrower on the
Closing Date, as elected or appointed after giving effect to the Merger and the
other transactions contemplated hereby, and each other director, if, in each
case, such other director’s nomination for election to the board of directors of
the Parent Borrower is approved by a majority of the then Continuing Directors,
such other director is appointed, approved or recommended by a majority of the
then Continuing Directors or such other director receives the vote of the
Permitted Investors or is designated or appointed by the Permitted Investors in
his or her election by the stockholders of the Parent Borrower.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the revolving credit, swingline and letter of
credit facilities, the dollar term loan facility and the euro term loan
facility, in each case contemplated by Section 2.01 and the incremental
facilities, if any, contemplated by Section 2.24.

“Credit Increase” shall have the meaning assigned to such term in
Section 2.24(a).

“Cure Amount” shall have the meaning assigned to such term in Section 7.02(a).

“Cure Period” shall have the meaning assigned to such term in Section 7.02(a).

“Current Assets” shall mean, at any time, (a) the consolidated current assets
(other than cash and Cash Equivalents) of the Parent Borrower and its Restricted
Subsidiaries that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Parent Borrower and its Restricted
Subsidiaries as current assets at such date of determination, other than amounts
related to current or deferred Taxes based on income or profits (but excluding
assets held for sale, loans (permitted) to third parties, pension assets,
deferred bank fees and derivative financial instruments) and (b) in the event
that a Receivables Facility is accounted for off-balance sheet, (x) gross
accounts receivable comprising part of the assets subject to such Receivables
Facility less (y) collections against the amounts sold pursuant to clause (x).

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Parent Borrower and its Restricted Subsidiaries that would,
in accordance with GAAP, be classified on a consolidated balance sheet of the
Parent Borrower and its Restricted Subsidiaries as current liabilities at such
date of determination, but excluding, without duplication, (a) the current
portion of any long-term Indebtedness, (b) outstanding Revolving Loans, L/C
Exposure and Swingline Loans, (c) accruals of consolidated interest expense
(excluding consolidated interest expense that is due and unpaid), (d) accruals
for current or deferred Taxes based on income or profits, (e) accruals of any
costs or expenses related to restructuring reserves to the extent permitted to
be included in the calculation of EBITDA pursuant to clause (a)(v) thereof and
(f) the current portion of pension liabilities.

 

-11-



--------------------------------------------------------------------------------

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would constitute an Event of
Default.

“Defaulting Lender” shall mean any Lender that (a) has failed (which failure has
not been cured) to fund any portion of the Revolving Loans, Term Loans or
participations in the L/C Exposure required to be funded by it hereunder on the
date required to be funded by it hereunder, (b) has otherwise failed (which
failure has not been cured) to pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder on the date when
due, unless the subject of a good faith dispute, (c) has notified the
Administrative Agent and/or the Parent Borrower that it does not intend to
comply with the obligations under Sections 2.02, 2.22 or 2.23 or (d) is
insolvent or is the subject of a bankruptcy or insolvency proceeding.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Parent Borrower or a Restricted Subsidiary in
connection with a Disposition that is so designated as Designated Non-Cash
Consideration pursuant to an Officer’s Certificate, setting forth the basis of
such valuation, executed by a Responsible Officer of the Parent Borrower, less
the amount of cash or Cash Equivalents received in connection with a subsequent
sale of or collection on such Designated Non-Cash Consideration.

“Designated Preferred Stock” shall mean Preferred Stock of the Parent Borrower,
a Restricted Subsidiary or any direct or indirect parent corporation thereof (in
each case other than Disqualified Stock) that is issued for cash (other than to
the Parent Borrower or a Restricted Subsidiary or an employee stock ownership
plan or trust established by the Parent Borrower or its Subsidiaries) and is so
designated as Designated Preferred Stock, pursuant to an Officer’s Certificate
executed by a Responsible Officer of the Parent Borrower, on the issuance date
thereof, the cash proceeds of which are excluded from the calculation set forth
in the definition of Restricted Payment Applicable Amount.

“Disgorged Recovery” shall mean, the portion, if any, of any payment or other
distribution received by a Lender in satisfaction of Obligations of a Loan Party
to such Lender, that is required in any Insolvency Proceedings or otherwise to
be disgorged, turned over or otherwise paid to such Loan Party, such Loan
Party’s estate or creditors of such Loan Party, whether because the transfer of
such payment or other property is avoided or otherwise, including, without
limitation, because it was determined to be a fraudulent or preferential
transfer.

“Disposition” shall mean:

(a) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Parent Borrower
or any of its Restricted Subsidiaries; or

(b) the issuance or sale of Equity Interests of any Restricted Subsidiary,
whether in a single transaction or a series of related transactions.

“Disqualified Institutions” shall mean (a) those institutions set forth on
Schedule 1.01(b) hereto or otherwise identified in writing to the Administrative
Agent from time to time or (b) any Persons who are competitors of the Parent
Borrower and its subsidiaries as identified to the Administrative Agent in
writing from time to time.

 

-12-



--------------------------------------------------------------------------------

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Capital Stock which is not Disqualified Stock) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(in each case, other than solely as a result of a change of control or asset
sale, so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale shall be subject to the occurrence of the
Termination Date or such repurchase or redemption is otherwise permitted by this
Agreement (including as a result of a waiver or amendment hereunder)), in whole
or in part, in each case prior to the date 91 days after the Latest Extended
Term Loan Maturity Date at the time of such incurrence; provided, however, that
if such Capital Stock is issued to any plan for the benefit of employees of the
Parent Borrower or its subsidiaries or by any such plan to such employees, such
Capital Stock shall not constitute Disqualified Stock solely because it may be
required to be repurchased in order to satisfy applicable statutory or
regulatory obligations.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in dollars, such amount and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
dollars as determined by the Issuing Bank at such time on the basis of the rate
(as determined in accordance with Section 1.09 as of the date of the relevant
determination) for the purchase of dollars with such Alternative Currency.

“dollars” or “$” shall mean lawful money of the United States of America.

“Dollar Term Loan” shall mean the dollar term loans made by the Lenders to the
Parent Borrower pursuant to Section 2.01(a).

“Dollar Term Loan Borrowing” shall mean a Borrowing comprised of Dollar Term
Loans.

“Dollar Term Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Dollar Term Loans hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Dollar Term Loan Commitment or Dollar Term Loans, as applicable, as
the same may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.

“Dollar Term Loan Lender” shall mean a Lender with a Dollar Term Loan Commitment
or an outstanding Dollar Term Loan.

“Domestic Obligations” shall mean the unpaid principal of and interest on the
Loans and all other obligations and liabilities of the Parent Borrower or any
other Loan Party (other than a Foreign Subsidiary Borrower) to the
Administrative Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document and the Letters of Credit and whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or any Lender that are required to be paid pursuant hereto or any other
Loan Document and including interest accruing after the maturity of the Loans
and L/C Disbursements and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to a Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) or otherwise.

“Domestic Subsidiaries” shall mean, with respect to any Person, any subsidiary
of such Person other than a Foreign Subsidiary.

“EBITDA” shall mean, with respect to any Person for any period, the Consolidated
Net Income of such Person and its Restricted Subsidiaries for such period

(a) increased (without duplication) by:

(i) provision for taxes based on income or profits or capital (or any
alternative tax in lieu thereof), including, without limitation, foreign, state,
franchise and similar taxes and foreign withholding taxes of such Person and
such subsidiaries paid or accrued during such period deducted (and not added
back) in computing Consolidated Net Income, including payments made pursuant to
any tax sharing agreements or arrangements among the Parent Borrower, its
Restricted Subsidiaries and any direct or indirect parent company of the Parent
Borrower (so long as such tax sharing payments are attributable to the
operations of the Parent Borrower and its Restricted Subsidiaries); plus

 

-13-



--------------------------------------------------------------------------------

(ii) Fixed Charges of such Person and such subsidiaries for such period to the
extent the same was deducted (and not added back) in calculating such
Consolidated Net Income; plus

(iii) Consolidated Depreciation and Amortization Expense of such Person and such
subsidiaries for such period to the extent the same were deducted (and not added
back) in computing Consolidated Net Income; plus

(iv) any fees, costs, commissions, expenses or other charges (other than
Consolidated Depreciation or Amortization Expense but including the effects of
purchase accounting adjustments) related to the Transactions, any issuance of
Equity Interests, Investment, acquisition, disposition, dividend or similar
Restricted Payment, recapitalization or the incurrence, repayment, amendment or
modification of Indebtedness permitted to be incurred under this Agreement
(including a refinancing thereof) and any changes or non-recurring merger costs
incurred during such period (in each case whether or not successful), including
(w) any expensing of bridge, commitment or other financing fees, (x) such fees,
costs, commissions, expenses or other charges related to the offering of the New
Senior Notes, the New Mezzanine Notes and the Credit Facilities, (y) any such
fees, costs (including call premium), commissions, expenses or other charges
related to any amendment or other modification of the Existing Notes, the New
Senior Notes, the New Mezzanine Notes and the Credit Facilities and
(z) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Receivables Facility, and, in each case,
deducted (and not added back) in computing Consolidated Net Income; plus

(v) the amount of any business optimization expense and restructuring charge or
reserve deducted (and not added back) in such period in computing Consolidated
Net Income, including any restructuring costs incurred in connection with
acquisitions after the Closing Date, costs related to the closure and/or
consolidation of facilities, retention charges, contract termination costs,
future lease commitments, systems establishment costs, conversion costs and
excess pension charges, consulting fees and any one-time expense relating to
enhanced accounting function, or costs associated with becoming a standalone
entity or public company incurred in connection with any of the foregoing;
provided that the aggregate amount of expenses added pursuant to this clause
(v) shall not exceed an amount equal to 10% of EBITDA of the Parent Borrower for
the period of four consecutive fiscal quarters most recently ended prior to the
determination date (without giving effect to any adjustments pursuant to this
clause (v) or clause (xii) below); plus

(vi) any other non-cash charges, expenses or losses including any write offs or
write downs and any non-cash expense relating to the vesting of warrants,
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from EBITDA in such future period to the extent paid, and
excluding amortization of a prepaid cash item that was paid in a prior period);
plus

(vii) the amount of any minority interest expense consisting of subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly-Owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income; plus

(viii) other than for the purpose of determining the amount available for
Restricted Payments under paragraph (b) of the definition of Restricted Payment
Applicable Amount, the amount of management, monitoring, consulting, transaction
and advisory fees and related expenses paid in such period to the Sponsor to the
extent otherwise permitted under Section 6.06 deducted (and not added back) in
computing Consolidated Net Income; plus

(ix) the amount of loss on sale of receivables and related assets to the
Receivables Subsidiary in connection with a Receivables Facility deducted (and
not added back) in computing Consolidated Net Income; plus

 

-14-



--------------------------------------------------------------------------------

(x)(A) non-cash compensation expense recorded from grants of stock appreciation
or similar rights, stock options, restricted stock or other rights and (B) other
costs or expense deducted (and not added back) in computing Consolidated Net
Income pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Parent Borrower or net cash
proceeds of an issuance of Equity Interest of the Parent Borrower (other than
Disqualified Stock) solely to the extent that such net cash proceeds are
excluded from the calculation set forth in the definition of Restricted Payment
Applicable Amount; plus

(xi) for the year ended December 31, 2006, $11,500,000 relating to prior
cost-reduction actions, acquisitions and signed agreements, recorded on a
quarterly basis; plus

(xii) the amount of net cost savings and acquisition synergies projected by the
Parent Borrower in good faith to be realized during such period (calculated on a
pro forma basis as though such cost savings had been realized on the first day
of such period) as a result of actions taken or to be taken in connection with
the Transactions or any acquisition or disposition by the Parent Borrower or any
Restricted Subsidiary, net of the amount of actual benefits realized during such
period that are otherwise included in the calculation of EBITDA from such
actions; provided that (A) such cost savings are reasonably identifiable and
factually supportable and (B) such actions are taken within 18 months after the
Closing Date or the date of such acquisition or disposition and (C) the
aggregate amount of cost savings added pursuant to this clause (xii) shall not
exceed an amount equal to the greater of (x) $35,000,000 and (y) 10% of EBITDA
of the Parent Borrower for the period of four consecutive fiscal quarters most
recently ended prior to the determination date (without giving effect to any
adjustments pursuant to clause (v) above or this clause (xii)); plus

(xiii) any net after-tax non-recurring, extraordinary or unusual gains or losses
(less all fees and expenses relating thereto) or expenses; plus

(xiv) to the extent covered by insurance and actually reimbursed or otherwise
paid, or, so long as the Parent Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed or
otherwise paid by the insurer and only to the extent that such amount is (A) not
denied by the applicable carrier in writing within 180 days and (B) in fact
reimbursed or otherwise paid within 365 days of the date of such evidence (with
a deduction for any amount so added back to the extent not so reimbursed or
otherwise paid within such 365 days), expenses with respect to liability or
casualty events and expenses or losses relating to business interruption; plus

(xv) expenses to the extent covered by contractual indemnification or refunding
provisions in favor of the Parent Borrower or a Restricted Subsidiary and
actually paid or refunded, or, so long as the Parent Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be paid or refunded by the indemnifying party or other obligor and only to
the extent that such amount is (A) not denied by the applicable indemnifying
party or obligor in writing within 90 days and (B) in fact reimbursed within 180
days of the date of such evidence (with a deduction for any amount so added back
to the extent not so reimbursed within such 180 days); plus

(xvi) any non-cash increase in expenses (A) resulting from the reevaluation of
inventory (including any impact of changes to inventory valuation policy methods
including changes in capitalization of variances) or (B) due to purchase
accounting associated with the Transactions; plus

(xvii) the amount of loss from the early extinguishment of Indebtedness or
Hedging Obligations or other derivative instruments

 

-15-



--------------------------------------------------------------------------------

(b) decreased by (without duplication) (i) non-cash gains increasing
Consolidated Net Income of such Person and such subsidiaries for such period,
excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced EBITDA in any prior
period and (ii) the minority interest income consisting of subsidiary losses
attributable to minority equity interests of third parties in any
non-Wholly-Owned Subsidiary to the extent such minority interest income is
included in Consolidated Net Income; and

(c) increased or decreased by (without duplication):

(i) any net gain or loss resulting in such period from Hedging Obligations and
the application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective related
pronouncements and interpretations; plus or minus, as applicable,

(ii) any net gain or loss included in calculating Consolidated Net Income
resulting in such period from currency translation gains or losses related to
currency remeasurements of indebtedness (including any net loss or gain
resulting from hedge agreements for currency exchange risk), plus or minus, as
applicable,

(iii) the cumulative effect of a change in accounting principles during such
period, plus or minus, as applicable,

(iv) any net gain or loss from disposed or discontinued operations and any net
gains or losses on disposal of disposed, abandoned or discontinued operations,
plus or minus, as applicable,

(v) the amount of gains or losses (less all accrued fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, plus or minus, as applicable,

(vi) accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP.

“ECF Percentage” shall mean, with respect to any fiscal year, 50%; provided,
however, if the Total Net Leverage Ratio as of the end of a fiscal year is
(a) less than or equal to 5.50 to 1.00 but greater than 4.00 to 1.00, then the
ECF Percentage with respect to such fiscal year shall mean 25% and (b) less than
or equal to 4.00 to 1.00, then the ECF Percentage with respect to such fiscal
year shall mean 0%.

“Eligible Assignee” shall have the meaning assigned to such term in
Section 9.04(b).

“EMU” shall mean economic and monetary union as contemplated in the Treaty on
European Union.

“Environmental Laws” shall mean all applicable Federal, state, local and foreign
laws (including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives and orders (including consent orders), having the
force and effect of law, in each case, relating to protection of the environment
or natural resources, or to human health and safety as it relates to
environmental protection.

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

“Equity Investment” shall have the meaning assigned to such term in the
recitals.

 

-16-



--------------------------------------------------------------------------------

“Equity Offering” shall mean any public or private sale of common stock or
Preferred Stock of the Parent Borrower or of a direct or indirect parent of the
Parent Borrower (excluding Disqualified Stock), other than:

(a) public offerings with respect to any such Person’s common stock registered
on Form S--4 or S--8;

(b) issuances to the Parent Borrower or any subsidiary of the Parent Borrower;
and

(c) any such public or private sale that constitutes an Excluded Contribution.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is under common control with any Loan Party under Section 414 of the Code
or Section 4001 of ERISA.

“ERISA Event” shall mean (a) any “reportable event”,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived, with respect to a Pension Plan, (b) any
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, or the failure to satisfy any
statutory funding requirement that results in a Lien, with respect to a Pension
Plan, (c) the incurrence by any Loan Party or an ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan or the withdrawal or partial withdrawal of any Loan Party or an ERISA
Affiliate from any Pension Plan or Multiemployer Plan, (d) the filing or a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the receipt by any Loan
Party or any ERISA Affiliate from the PBGC or a plan administrator of any notice
of intent to terminate any Pension Plan or Multiemployer Plan or to appoint a
trustee to administer any Pension Plan, (e) the adoption of any amendment to a
Pension Plan that would require the provision of security pursuant to the Code,
ERISA or other applicable law, (f) the receipt by any Loan Party or any ERISA
Affiliate of any notice concerning statutory liability arising from the
withdrawal or partial withdrawal of any Loan Party or any ERISA Affiliate from a
Multiemployer Plan or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, (g) the occurrence of a “prohibited transaction” (within the meaning
of Section 4975 of the Code) with respect to which the Parent Borrower or any
Restricted Subsidiary is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which the Parent Borrower or any
Restricted Subsidiary could reasonably be expected to have any liability,
(h) any event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of any Pension Plan or Multiemployer Plan or the appointment
of a trustee to administer any Pension Plan or (i) any other extraordinary event
or condition with respect to a Pension Plan or Multiemployer Plan which could
reasonably be expected to result in a Lien or any acceleration of any statutory
requirement to fund all or a substantial portion of the unfunded accrued benefit
liabilities of such plan.

“EURIBOR Rate” shall mean, with respect to any Eurodollar Borrowing of Euro Term
Loans for any Interest Period, the rate per annum determined by the Banking
Federation of the European Union for the relevant Interest Period, in each case
displayed on the appropriate page of the Telerate screen on the date that is 2
Business Days prior to the commencement of such Interest Period for a period
equal to such Interest Period; provided that to the extent that an interest rate
is not ascertainable pursuant to the foregoing provisions of this definition,
the “EURIBOR Rate” shall be the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Administrative Agent at its request
quoted by three major banks selected by the Administrative Agent to leading
banks in the European interbank market, at or about 11 a.m. Brussels time on the
date that is 2 Business Days prior to the beginning of such Interest Period.

“euro” and “€” shall mean the single currency of participating member states of
the EMU.

“Eurodollar,”, when used in reference to any Loan or Borrowing, refersshall
refer to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Euro Term Loan” shall mean the euro term loans made by the Lenders to the
Parent Borrower pursuant to Section 2.01(b).

 

-17-



--------------------------------------------------------------------------------

“Euro Term Loan Borrowing” shall mean a Borrowing comprised of Euro Term Loans.

“Euro Term Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Euro Term Loans hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Euro Term Loan Commitment or Euro Term Loans, as applicable, as the
same may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.

“Euro Term Loan Lender” shall mean a Lender with a Euro Term Loan Commitment or
an outstanding Euro Term Loan.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any fiscal year of the Parent Borrower, an
amount, derived solely from the U.S. operations of the Parent Borrower and its
domestic subsidiaries, repayments (net of all Taxes payable upon the
repatriation of any such amounts) under the Existing Intercompany Debt
(excluding repayments of the proceeds of which are used to repay Revolving Loans
made on the Closing Date) and dividends (net of all Taxes payable upon the
repatriation of any such amounts) from Foreign Subsidiaries, equal to:

(a) the sum, without duplication, of

(i) EBITDA;

(ii) reductions to working capital of the Parent Borrower and its Restricted
Subsidiaries (i.e., the decrease, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such fiscal year), but excluding
any such reductions in working capital arising from the acquisition of any
Person by the Parent Borrower and/or the Restricted Subsidiaries;

(iii) foreign currency translation gains received in cash related to currency
remeasurements of indebtedness (including any net cash gain resulting from hedge
agreements for currency exchange risk), to the extent not otherwise included in
calculating EBITDA;

(iv) net cash gains resulting in such period from Hedging Obligations and the
application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective pronouncements
and interpretations;

(v) extraordinary, unusual or nonrecurring cash gains (other than gains on
Dispositions), to the extent not otherwise included in calculating EBITDA; and

(vi) to the extent not otherwise included in calculating EBITDA, cash gains from
any sale or disposition outside the ordinary course of business;

minus

(b) the sum, without duplication, of

(i) the amount of any Taxes, including Taxes based on income, profits or
capital, (or alternative tax in lieu thereof), foreign, state, franchise and
similar Taxes, foreign withholding Taxes and foreign unreimbursed value added
Taxes (to the extent added in calculating EBITDA), and including penalties and
interest on any of the foregoing, in each case, paid in cash by the Parent
Borrower and its Restricted Subsidiaries (to the extent not otherwise deducted
in calculating EBITDA), including payments made pursuant to any tax sharing
agreements or arrangements among the Parent Borrower, its Restricted
Subsidiaries and any direct or indirect parent company of the Parent Borrower
(so long as such tax sharing payments are attributable to the operations of the
Parent Borrower and its Restricted Subsidiaries);

 

-18-



--------------------------------------------------------------------------------

(ii) Consolidated Interest Expense, to the extent payable in cash and not
otherwise deducted in calculating EBITDA;

(iii) foreign currency translation losses payable in cash related to currency
remeasurements of indebtedness (including any net cash loss resulting from hedge
agreements for currency risk), to the extent not otherwise deducted in
calculating EBITDA;

(iv) without duplication of amounts deducted pursuant to clause (xviii) below in
a prior fiscal year, Capital Expenditures of the Parent Borrower and its
subsidiaries made in cash, to the extent financed with Internally Generated
Cash;

(v) repayments of long-term Indebtedness (including (A) the principal component
of Capitalized Lease Obligations and (B) the amount of repayment of Loans
pursuant to Section 2.11 and, to the extent made with the Net Cash Proceeds of a
Prepayment Asset Sale that resulted in an increase to Consolidated Net Income
and not in excess of the amount of such increase, Section 2.13(b), but excluding
all other prepayments of the Loans), made by the Parent Borrower and its
Restricted Subsidiaries, but only to the extent that such repayments (x) by
their terms cannot be reborrowed or redrawn and (y) are not financed with the
proceeds of long-term Indebtedness (other than revolving Indebtedness);

(vi) additions to working capital (i.e., the increase, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year),
but excluding any such additions to working capital arising from the acquisition
of any Person by the Parent Borrower and/or the Restricted Subsidiaries;

(vii) without duplication of amounts deducted pursuant to clause (xviii) below
in a prior fiscal year, the amount of Investments made by the Parent Borrower
and its Restricted Subsidiaries pursuant to Section 6.03 (other than Permitted
Investments in (x) Cash Equivalents and Government Securities and (y) the Parent
Borrower or any of its Restricted Subsidiaries), in cash, to the extent such
Investments were financed with Internally Generated Cash;

(viii) letter of credit fees paid in cash, to the extent not otherwise deducted
in calculating EBITDA;

(ix) extraordinary, unusual or nonrecurring cash charges, to the extent not
otherwise deducted in calculating EBITDA;

(x) cash fees and expenses incurred in connection with the Transactions, any
Investment permitted under Section 6.03, any disposition not prohibited under
Section 6.05, any recapitalization, any Equity Offering, the issuance of any
Indebtedness or any exchange, refinancing or other early extinguishment of
Indebtedness permitted by this Agreement (in each case, whether or not
consummated);

(xi) cash charges, expenses or losses added to EBITDA pursuant to clauses
(a)(v), (ix), (x), (xi) and (xii) thereof;

(xii) the amount of management, monitoring, consulting, transactional and
advisory fees and related expenses paid to the Sponsor permitted by
Section 6.06, to the extent not otherwise deducted in calculating EBITDA;

 

-19-



--------------------------------------------------------------------------------

(xiii) the amount of Restricted Payments made by the Parent Borrower to the
extent permitted by clauses (iv), (xv) (but, with respect to
Section 6.03(b)(xv)(H), only to the extent such amounts would have been
permitted to be deducted under clause (b) of this definition if the Parent
Borrower or Restricted Subsidiary had instead made such Investment) and (xx) of
Section 6.03(b) to the extent that such Restricted Payments were financed with
Internally Generated Cash;

(xiv) cash expenditures in respect of Hedging Obligations (including net cash
losses resulting in such period from Hedging Obligations and the application of
Statement of Financial Accounting Standards No. 133 and International Accounting
Standards No. 39 and their respective pronouncements and interpretations), to
the extent not otherwise deducted in calculating EBITDA;

(xv) to the extent added to Consolidated Net Income, cash losses from any sale
or disposition outside the ordinary course of business;

(xvi) cash payments by the Parent Borrower and its Restricted Subsidiaries in
respect of long-term liabilities (other than Indebtedness) of the Parent
Borrower and its Restricted Subsidiaries;

(xvii) the aggregate amount of expenditures actually made by the Parent Borrower
and its Restricted Subsidiaries in cash (including expenditures for the payment
of financing fees) to the extent that such expenditures are not expensed; and

(xviii) without duplication of amounts deducted from Excess Cash Flow in a prior
fiscal year, the aggregate consideration required to be paid in cash by the
Parent Borrower and its Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such fiscal year
relating to Investments permitted under Section 6.03 (other than Investments in
(x) Cash Equivalents and Government Securities and (y) the Parent Borrower or
any of its Restricted Subsidiaries) or Capital Expenditures to be consummated or
made during the period of 4 consecutive fiscal quarters of the Parent Borrower
following the end of such fiscal year provided that to the extent the aggregate
amount of Internally Generated Cash actually utilized to finance such Capital
Expenditures or Investments during such period of 4 consecutive fiscal quarters
is less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of 4
consecutive fiscal quarters.

“Excluded Contributions” shall mean net cash proceeds, marketable securities or
Qualified Proceeds received by or contributed to the Parent Borrower from,

(a) contributions to its common equity capital, and

(b) the sale (other than to the Parent Borrower or a Subsidiary of the Parent
Borrower or to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement of the Parent Borrower or a
Subsidiary of the Parent Borrower) of Capital Stock (other than Disqualified
Stock and Designated Preferred Stock) of the Parent Borrower,

in each case, designated as Excluded Contributions pursuant to an Officer’s
Certificate on the date such capital contributions are made or the date such
Equity Interests are sold, as the case may be, which are excluded from the
calculation of the Restricted Payment Applicable Amount.

“Excluded Parties” shall have the meaning assigned to such term in Section 9.16.

 

-20-



--------------------------------------------------------------------------------

“Excluded Subsidiary” shall mean (a) any subsidiary that is not a Wholly-Owned
Subsidiary, (b) any Immaterial Subsidiary, (c) any subsidiary that is prohibited
by applicable law or contractual obligations from guaranteeing the Obligations,
(d) any Restricted Subsidiary acquired pursuant to an acquisition permitted by
Section 6.03 financed with secured Indebtedness permitted to be incurred
pursuant to Section 6.01(b)(xi) (but only to the extent such Indebtedness is
otherwise permitted to be secured under clause (ff) of the definition of
Permitted Liens) and Section 6.01(b)(xviii) and each Restricted Subsidiary
thereof that guarantees such Indebtedness; provided that each such Restricted
Subsidiary shall cease to be an Excluded Subsidiary under this clause (d) if
such secured Indebtedness is repaid or becomes unsecured or if such Restricted
Subsidiary ceases to guarantee such secured Indebtedness, as applicable, (e) any
Unrestricted Subsidiary, (f) any direct or indirect Domestic Subsidiary of a
direct or indirect Foreign Subsidiary, (g) any captive insurance subsidiary,
(h) any not-for-profit subsidiary, (i) any other subsidiary with respect to
which in the reasonable judgment of the Administrative Agent and the Parent
Borrower, the cost or other consequences of providing a guarantee of the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom (it being agreed that the cost and other consequences of a
Foreign Subsidiary providing a guarantee are excessive in view of the benefits),
(j) any Receivables Subsidiary, (k) any subsidiary that is a special purpose
entity, (l) CDRV Holdings, Inc. and (m) CDRV Investment Holdings Corporation.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrowers hereunder, (a) income Taxes
imposed on (or measured by) its income and franchise (and similar) Taxes imposed
on it in lieu of income Taxes pursuant to the laws of the United States of
America, or by the jurisdiction in which such recipient is organized or in which
the principal office or applicable lending office of such recipient is located
(or any political subdivision thereof), (b) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction described in clause (a) above and, (c) in the case of a recipient
(other than an assignee pursuant to a request by the Parent Borrower under
Section 2.21(a)), any withholding Tax that (i) is imposed on amounts payable to
such recipient at the time such recipient becomes a party to this Agreement (or
designates a new lending office) or (ii) is attributable to such recipient’s
failure to comply with Section 2.20(e), (f) or (g), as applicable, except in the
case of clause (i) to the extent that such recipient (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 2.20(a) and (d) any United States
federal Taxes imposed by FATCA.

“Existing Debt” shall mean Indebtedness (other than letters of credit which
constitute Existing Letters of Credit) outstanding under that certain Credit
Agreement dated as of April 7, 2004, as amended, by and among VWR International,
Inc. and the foreign subsidiary borrowers from time to time party thereto, as
borrowers thereunder, the lenders from time to time party thereto, Deutsche Bank
AG, New York Branch, as administrative agent and L/C issuer, and the other
agents party thereto.

“Existing Intercompany Debt” shall mean the intercompany Indebtedness among the
Company and its Foreign Subsidiaries outstanding on the Closing Date and
identified as such on Schedule 6.01.

“Existing Letters of Credit” shall mean all letters of credit outstanding on the
Closing Date as more fully described on Schedule 1.01(c).

“Existing Notes” shall mean VWR International, Inc.’s 6 7/8% Senior Notes due
2012, VWR International, Inc.’s 8% Senior Subordinated Notes due 2014, CDRV
Investment Holdings Corporation’s 9 5/8% Senior Discount Notes due 2015 and the
Parent Borrower’s Senior Floating Rate Notes due 2011.

“Extended Dollar Term Loans” shall mean the Dollar Term Loans whose Term Loan
Maturity Date has been extended on the Amendment No. 1 Closing Date by the Term
Loan Lenders pursuant to Amendment No. 1.

“Extended Euro Term Loans” shall mean the Euro Term Loans whose Term Loan
Maturity Date has been extended on the Amendment No. 1 Closing Date by the Term
Loan Lenders pursuant to Amendment No. 1.

“Extended Loans” shall mean Extended Term Loans and Extended Revolving Loans.

“Extended Revolving Credit Commitment” shall mean, with respect to each Lender,
the commitment of such Lender to make Extended Revolving Loans (and acquire
participations in Letters of Credit and Swingline Loans) hereunder as set forth
on Schedule 2.01B, or in the Assignment and Acceptance pursuant to which such
Lender assumed its Extended Revolving Credit Commitment, as applicable
(including, in any case, any Revolving Commitment Increase), as the same may be
(a) reduced from time to time pursuant to Section 2.09 or 2.21(a), and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.

 

-21-



--------------------------------------------------------------------------------

“Extended Revolving Credit Commitment Period” shall mean the period from and
including the Closing Date to but not including the Extended Revolving Credit
Maturity Date or such earlier date as the Extended Revolving Credit Commitments
shall terminate as provided herein.

“Extended Revolving Credit Maturity Date” shall mean (a) with respect to any
Extended Revolving Credit Commitments the maturity date of which has not been
extended pursuant to Section 2.25, the earliest to occur of (i) April 3, 2016,
(ii) the date that is 91 days prior to the Non-Extended Term Loan Maturity Date
if the aggregate principal amount of Non-Extended Term Loans outstanding on that
date exceeds $100 million, and (iii) the date that is 91 days prior to the
Senior Notes Maturity Date if the aggregate principal amount of New Senior Notes
outstanding on such date exceeds $100 million and (b) with respect to any Class
of Post Amendment 1 Extended Revolving Credit Commitments, the final maturity
date specified in the applicable Extension Offer accepted by the respective
Lender or Lenders.

“Extended Revolving Loans” shall mean the Revolving Loans whose Revolving Credit
Maturity Date has been extended on the Amendment No. 1 Closing Date pursuant to
Amendment No. 1.

“Extended Term Loan Maturity Date” shall mean (a) with respect to any Extended
Term Loans the maturity date of which has not been extended pursuant to
Section 2.25, the earlier to occur of (i) April 3, 2017 and (ii) the date that
is 91 days prior to the Senior Notes Maturity Date if the aggregate principal
amount of New Senior Notes outstanding on such date exceeds $100 million and
(b) with respect to any tranche of Post Amendment 1 Extended Term Loans, the
final maturity date specified in the applicable Extension Offer accepted by the
respective Lender or Lenders.

“Extended Term Loans” shall mean the Extended Dollar Term Loans and the Extended
Euro Term Loans.

“Extending Revolving Credit Lender” shall mean a Lender with an Extended
Revolving Credit Commitment or any Revolving Credit Exposure pursuant to such
Extended Revolving Credit Commitment.

“Extending Term Loan Lender” shall mean each Term Loan Lender in its capacity as
holder of any Extended Term Loans.

“Extension” has the meaning set forth in Section 2.25(a).

“Extension Offer” has the meaning set forth in Section 2.25(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code as in effect on the
date hereof, or any amended or successor version that is substantively
comparable and not materially more onerous to comply with, and the U.S. Treasury
Regulations and official published guidance with respect thereto, whether in
existence on the date hereof or promulgated thereafter.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean the Fee Letter, dated the Closing Date, among the Parent
Borrower and the Arrangers.

“Fees” shall mean the Commitment Fee, the Administration Fee, the L/C
Participation Fee and the Issuing Bank Fee.

“Financial Officer” of any Person shall mean the chief executive officer, the
president, chief financial officer, principal accounting officer, treasurer,
assistant treasurer or controller of such Person.

 

-22-



--------------------------------------------------------------------------------

“Fixed Charges” shall mean, with respect to any Person for any period, the sum,
without duplication, of:

(a) Consolidated Interest Expense of such Person and Restricted Subsidiaries for
such period; plus

(b) all cash dividends or other distributions paid to any Person other than such
Person or any such Subsidiary (excluding items eliminated in consolidation) on
any series of Preferred Stock of the Parent Borrower or a Restricted Subsidiary
during such period; plus

(c) all cash dividends or other distributions paid to any Person other than such
Person or any such Subsidiary (excluding items eliminated in consolidation) on
any series of Disqualified Stock of the Parent Borrower or a Restricted
Subsidiary during such period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Lender” shall mean any Lender or Issuing Bank that is organized under
the laws of a jurisdiction other than that in which the Parent Borrower is
located, unless such Lender or Issuing Bank is a disregarded entity for U.S.
federal income tax purposes owned by a non-disregarded U.S. entity. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Obligations” shall mean the unpaid principal of and interest on the
Loans and all other obligations and liabilities of any Foreign Subsidiary
Borrower to the Administrative Agent or any Lender, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document and the Letters of Credit and whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or any Lender that are required to be paid pursuant hereto
or any other Loan Document and including interest accruing after the maturity of
the Loans and L/C Disbursements and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to a Loan Party, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) or
otherwise.

“Foreign Plan” shall mean any pension plan, fund or other similar program (other
than a government-sponsored plan) that (a) primarily covers employees of any
Loan Party and/or any of its Restricted Subsidiaries who are employed outside of
the United States and (b) is subject to any statutory funding requirement as to
which the failure to satisfy results in a Lien or other statutory requirement
permitting any governmental authority to accelerate the obligation of the Parent
Borrower or any Restricted Subsidiary to fund all or a substantial portion of
the unfunded, accrued benefit liabilities of such plan.

“Foreign Subsidiary” shall mean, with respect to any Person, (a) any subsidiary
of such Person that is organized and existing under the laws of any jurisdiction
outside the United States of America or (b) any subsidiary of such Person that
has no material assets other than the Capital Stock of one or more subsidiaries
described in clause (a) and other assets relating to an ownership interest in
any such Capital Stock or subsidiaries.

“Foreign Subsidiary Borrower” shall mean any Foreign Subsidiary which is listed
as a Foreign Subsidiary Borrower on Schedule B, as such schedule may be amended
from time to time pursuant to Section 9.08(g) (including, without limitation,
the delivery of the documents required by Section 9.08(g)); provided that, with
respect to each such listed Foreign Subsidiary, its status as a Foreign
Subsidiary Borrower hereunder shall not be effective until such Foreign
Subsidiary and its subsidiaries shall have become a Grantor, to the extent
applicable, under and as defined in the Guarantee and Collateral Agreement or
shall otherwise have entered into collateral and security documents reasonably
satisfactory to the Administrative Agent and providing, to the extent reasonably
practicable under relevant law, substantially the equivalent of the lien and
security interests contemplated to be provided by Grantors under the Guarantee
and Collateral Agreement.

 

-23-



--------------------------------------------------------------------------------

“Foreign Subsidiary Borrower Sublimit” shall have the meaning assigned to such
term in Section 2.01(c).

“Foreign Subsidiary Reorganization” shall mean the reorganization of the Parent
Borrower’s Foreign Subsidiaries (including the creation of a new holding company
subsidiary to hold substantially all of the capital stock of the Parent
Borrower’s Foreign Subsidiaries).

“GAAP” shall mean United States generally accepted accounting principles.

“Government Securities” shall mean securities that are:

(a) direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged; or

(b) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States of America the timely payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America, which, in either case, are not callable or redeemable
at the option of the issuer thereof, and shall also include a depository receipt
issued by a bank (as defined in Section 3(a)(2) of the Securities Act), as
custodian with respect to any such Government Securities or a specific payment
of principal of or interest on any such Government Securities held by such
custodian for the account of the holder of such depository receipt; provided
that (except as required by law) such custodian is not authorized to make any
deduction from the amount payable to the holder of such depository receipt from
any amount received by the custodian in respect of the Government Securities or
the specific payment of principal of or interest on the Government Securities
evidenced by such depository receipt.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit D, among the Loan Parties party
thereto and the Collateral Agent for the benefit of the Secured Parties.

“Guarantors” shall mean Intermediate Holdco and the Subsidiary Guarantors.

“Hazardous Materials” shall mean any material, substance or waste classified,
characterized or regulated as “hazardous,” “toxic,” “pollutant” or “contaminant”
under any Environmental Laws.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer of mitigation of
interest rate or currency risks either generally or under specific
contingencies.

“Holdings” shall have the meaning assigned to such term in the recitals and
shall include any successors to such Person or assigns.

“Immaterial Subsidiary” shall mean all Restricted Subsidiaries of the Parent
Borrower (other than any Foreign Subsidiary Borrower) for which (a) (i) the
assets of such Restricted Subsidiary constitute less than 2.5% of the total
assets of the Parent Borrower and its Restricted Subsidiaries on a consolidated
basis and (ii) the EBITDA of such Restricted Subsidiary accounts for less than
2.5% of the EBITDA of the Parent Borrower and its Restricted Subsidiaries on a
consolidated basis and (b) thereafter, (i) the assets of all relevant Restricted
Subsidiaries constitute 5.0% or less than the total assets of the Parent
Borrower and its Restricted Subsidiaries on a consolidated basis, and (ii) the
EBITDA of all relevant Restricted Subsidiaries accounts for less than 5.0% of
the EBITDA of the Parent Borrower and its Restricted Subsidiaries on a
consolidated basis. The Immaterial Subsidiaries as of the Closing Date are
listed on Schedule 1.01(d).

 

-24-



--------------------------------------------------------------------------------

“Incremental Amendment” shall have the meaning assigned to such term in
Section 2.24(b).

“Incremental Facility Closing Date” shall have the meaning assigned to such term
in Section 2.24(b).

“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).

“Indebtedness” shall mean, with respect to any Person, without duplication:

(a) any indebtedness (including principal and premium) of such Person, whether
or not contingent

(i) in respect of borrowed money;

(ii) evidenced by bonds, notes, debentures or similar instruments;

(iii) evidenced by letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof);

(iv) Capitalized Lease Obligations;

(v) representing the balance deferred and unpaid of the purchase price of any
property (other than Capitalized Lease Obligations), except (A) any such balance
that constitutes a trade payable or similar obligation to a trade creditor, in
each case accrued in the ordinary course of business, (B) liabilities accrued in
the ordinary course of business and (C) earn-outs and other contingent payments
in respect of acquisitions except to the extent that the liability on account of
any such earn-outs or contingent payment becomes fixed; or

(vi) representing any Hedging Obligations;

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit, bankers’ acceptances and Hedging Obligations) would appear as a
liability upon a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP;

(b) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (a) of a third Person (whether or not such items
would appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; and

(c) to the extent not otherwise included, the obligations of the type referred
to in clause (a) of a third Person secured by a Lien on any asset owned by such
first Person, whether or not such Indebtedness is assumed by such first Person;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (x) Contingent Obligations incurred in the ordinary course
of business and (y) obligations under or in respect of Receivables Facilities.
The amount of Indebtedness of any person under clause (c) above shall be deemed
to equal the lesser of (x) the aggregate unpaid amount of such Indebtedness
secured by such Lien and (y) the fair market value of the property encumbered
thereby as determined by such person in good faith.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

-25-



--------------------------------------------------------------------------------

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the Parent
Borrower, qualified to perform the task for which it has been engaged.

“Insolvency Proceedings” shall mean, with respect to any Person, any case or
proceeding with respect to such Person under U. S. federal bankruptcy laws or
any other state, federal or foreign bankruptcy, insolvency, reorganization,
liquidation, receivership, or other similar law, or the appointment, whether at
common law, in equity or otherwise, of any trustee, custodian, receiver,
liquidator or the like for all or any material portion of the property of such
Person.

“Intellectual Property Security Agreement” shall mean any of the following
agreements executed on or after the Closing Date (a) a Trademark Security
Agreement substantially in the form of Exhibit F-1, (b) a Patent Security
Agreement substantially in the form of Exhibit F-2 or (c) a Copyright Security
Agreement substantially in the form of Exhibit F-3.

“Intermediate Holdco” shall have the meaning assigned to such term in the
recitals and shall include any successors to such Person or assigns.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
any Swingline Loan), the last day of each March, June, September and December,
commencing September 30, 2007 and (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to such Loan and, in the case of a
Eurodollar Borrowing with an Interest Period of more than 3 months’ duration,
each day that would have been an Interest Payment Date had successive Interest
Periods of 3 months’ duration been applicable to such Borrowing.

“Interest Period” shall mean (a) with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 (or 9 or 12, with the consent of
all of the relevant Lenders) months (or such other periods acceptable to the
Lenders) thereafter, as the relevant Borrower may elect; provided, however, that
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) with respect to any BA Rate Loan, the applicable BA Interest Period.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Internally Generated Cash” shall mean any amount expended by the Parent
Borrower and its Restricted Subsidiaries and not representing (a) a reinvestment
by the Parent Borrower or any Restricted Subsidiaries of the Net Cash Proceeds
of any Prepayment Asset Sale outside the ordinary course of business or Property
Loss Event, (b) the proceeds of any issuance of any Disqualified Stock,
Preferred Stock or long-term Indebtedness of the Parent Borrower or any
Restricted Subsidiary (other than Indebtedness under any revolving credit
facility) or (c) any credit received by the Parent Borrower or any Restricted
Subsidiary with respect to any trade in of property for substantially similar
property or any “like kind exchange” of assets.

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Investment Grade Securities” shall mean:

(a) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents);

(b) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Parent Borrower and its subsidiaries;

 

-26-



--------------------------------------------------------------------------------

(c) investments in any fund that invests exclusively in investments of the type
described in clauses (a) and (b) which fund may also hold immaterial amounts of
cash pending investment or distribution; and

(d) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances, issuances of letters of credit or similar financial
accommodations or capital contributions (excluding accounts receivable, trade
credit, management fees, advances to customers, commission, travel,
entertainment, relocation, payroll and similar advances to directors, officers
and employees, in each case made in the ordinary course of business), purchases
or other acquisitions for consideration of Indebtedness, Equity Interests or
other securities issued by any other Person and investments that are required by
GAAP to be classified on the balance sheet (excluding the footnotes) of such
Person in the same manner as the other investments included in this definition
to the extent such transactions involve the transfer of cash or other property.
The amount of any Investment shall be deemed to be the amount actually invested,
without adjustment for subsequent increases or decreases in value but giving
effect to any returns or distributions received by such Person with respect
thereto. For purposes of the definition of “Unrestricted Subsidiary” and
Section 6.03:

(a) “Investments” shall include the portion (proportionate to the Parent
Borrower’s direct or indirect equity interest in such subsidiary) of the fair
market value of the net assets of a subsidiary of the Parent Borrower at the
time that such subsidiary is designated an Unrestricted Subsidiary; provided,
however, that upon a redesignation of such subsidiary as a Restricted
Subsidiary, the Parent Borrower or applicable Restricted Subsidiary shall be
deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to:

(i) the Parent Borrower’s direct or indirect “Investment” in such subsidiary at
the time of such redesignation; less

(ii) the portion (proportionate to the Parent Borrower’s direct or indirect
equity interest in such subsidiary) of the fair market value of the net assets
of such Subsidiary at the time of such redesignation; and

(b) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Parent Borrower.

“Issuing Bank” shall mean, as the context may require, (a) Bank of America,
N.A., acting through any of its Affiliates or branches, in its capacity as the
issuer of Letters of Credit hereunder, (b) Deutsche Bank AG, New York Branch, in
respect of the Existing Letters of Credit and (c) any other Person that may
become an Issuing Bank pursuant to Section 2.23(i) or 2.23(k), with respect to
Letters of Credit issued at the time such Person was a Lender.; provided further
that, if any Post Amendment 1 Extended Revolving Credit Commitments is effected
in accordance with Section 2.25, then on the occurrence of a Revolving Credit
Maturity Date (each, an “Issuing Bank/Swing Line Termination Date”), each
Issuing Bank at such time shall have the right to resign as an Issuing Bank on,
the respective Issuing Bank/Swing Line Termination Date, in each case upon not
less than ten (10) days’ prior written notice thereof to the Borrowers and the
Administrative Agent and, in the event of any such resignation and upon the
effectiveness thereof, the respective entity so resigning shall retain all of
its rights hereunder and under the other Loan Documents as an Issuing Bank with
respect to all Letters of Credit theretofore issued by it (which Letters of
Credit shall remain outstanding in accordance with the terms hereof until their
respective expirations) but shall not be required to issue any further Letters
of Credit hereunder. The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates or branches of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate or
branch with respect to Letters of Credit issued by such Affiliate or branch.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

 

-27-



--------------------------------------------------------------------------------

“Issuing Bank/Swing Line Termination Date” shall have the meaning given to that
term in the definition of Issuing Bank.

“Judgment Currency” hasshall have the meaning specified in Section 9.15(d).

“Junior Financing” shall mean any Subordinated Indebtedness which is Material
Indebtedness.

“Junior Financing Documentation” shall mean any indenture and/or other agreement
pertaining to Junior Financing and all documentation delivered pursuant thereto.

“Latest Extended Term Loan Maturity Date” shall mean, at any time, the latest
Extended Term Loan Maturity Date at such time.

“Latest Extended Revolving Credit Maturity Date” shall mean, at any time, the
latest Extended Term Loan Maturity Date at such time.

“L/C Backstop” shall mean, in respect of any Letter of Credit, (a) a letter of
credit delivered to the Issuing Bank which may be drawn by the Issuing Bank to
satisfy any obligations of the Borrowers in respect of such Letter of Credit or
(b) cash or Cash Equivalents deposited with the Issuing Bank to satisfy any
obligation of the Borrowers in respect of such Letter of Credit, in each case,
in an amount equal to the Dollar Equivalent of the undrawn face amount of such
Letter of Credit and otherwise on terms and pursuant to arrangements (including,
if applicable, any appropriate reimbursement agreement) reasonably satisfactory
to the respective Issuing Bank.

“L/C Commitment” shall mean the commitment of an Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
principal amount of all L/C Disbursements that have not yet been reimbursed at
such time, in each case, calculated using the Dollar Equivalent at such time of
all outstanding Letters of Credit denominated in an Alternative Currency. The
L/C Exposure of any Revolving Credit Lender at any time shall equal its Pro Rata
Percentage of the aggregate L/C Exposure at such time.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 under the heading
“Credit Facilities” (other than any such Person that has ceased to be a party
hereto pursuant to an Assignment and Acceptance or pursuant to Section 2.21(a))
and (b) any Person that has become a party hereto pursuant to an Assignment and
Acceptance in respect of the Credit Facilities. Unless the context indicates
otherwise, the term “Lenders” shall include the Swingline Lender.

“Letter of Credit” shall mean any letter of credit issued (or, in the case of an
Existing Letter of Credit, deemed issued) pursuant to Section 2.23.

“Letter of Credit Application” shall have the meaning assigned to such term in
Section 2.23(b).

“Letter of Credit Expiration Date” shall have the meaning assigned to such term
in Section 2.23(c).

 

-28-



--------------------------------------------------------------------------------

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing of any currency
(other than any Eurodollar Borrowing of Euro Term Loans) for any Interest
Period, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m. (London time) on the date that is 2
Business Days prior to the commencement of such Interest Period for a period
equal to such Interest Period (or on the first day of such Interest Period in
the case of any LIBO Rate Loan denominated in Sterling); provided that to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBO Rate” shall be the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in dollars, euro or Sterling or any other Alternative
Currency, as applicable, are offered for such relevant Interest Period to major
banks in the London interbank market in London, England by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is 2 Business
Days prior to the beginning of such Interest Period (or on the first day of such
Interest Period in the case of any LIBO Rate Loan denominated in Sterling).

“Lien” shall mean, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof and any other agreement to give a security interest in such asset;
provided that in no event shall an operating lease be deemed to constitute a
Lien.

“Limited Non-Guarantor Debt Exceptions” shall have the meaning assigned to such
term in Section 6.01(g).

“Loan Documents” shall mean this Agreement, the Security Documents, the Notes,
if any, executed and delivered pursuant to Section 2.04(e).

“Loan Parties” shall mean the Borrowers and the Guarantors.

“Loans” shall mean the Revolving Loans, the Term Loans and the Swingline Loans.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) on or prior to the Closing Date, a
Target Material Adverse Effect and (b) after the Closing Date a material adverse
effect (i) on the business, operations, assets, financial condition or results
of operations of the Parent Borrower and its Restricted Subsidiaries, taken as a
whole or (ii) on any material rights and remedies of the Administrative Agent
and the Lenders under the Loan Documents, taken as a whole.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or Hedging Obligations, of any one or more of the Parent
Borrower and its Restricted Subsidiaries in an aggregate principal amount
greater than or equal to $35,000,000. For purposes of determining “Material
Indebtedness”,” the “principal amount” of the obligations of the Parent Borrower
or any Restricted Subsidiary in respect of any Hedging Obligation at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Parent Borrower or such Restricted Subsidiary would be required to pay
if the relevant hedging agreement were terminated at such time.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“MDP Unit Purchase Agreement” shall mean the MDP Unit Purchase Agreement, dated
as of the date hereof, by and between Varietal Distribution Holdings, LLC,
Madison Dearborn Capital Partners V-A, L.P., a Delaware limited partnership,
Madison Dearborn Capital Partners V-C, L.P., a Delaware limited partnership, and
Madison Dearborn Partners V Executive-A, L.P., a Delaware limited partnership.

“Merger” shall mean the merger of Merger Sub with and into the Company, with the
Company as the surviving entity of such merger, as contemplated by the Merger
Agreement.

“Merger Agreement” shall mean that certain Agreement and Plan of Merger dated as
of May 2, 2007, as amended by that certain First Amendment to Agreement and Plan
of Merger dated as of May 7, 2007 and that certain Second Amendment to Agreement
and Plan of Merger dated as of May 30, 2007, in each case, by and among Varietal
Distribution Holdings, LLC, Merger Sub and the Company.

“Merger Sub” shall have the meaning assigned to such term in the preamble.

 

-29-



--------------------------------------------------------------------------------

“Minimum Currency Threshold” meansshall mean (a) in the case of ABR Loans,
$2,000,000 or an integral multiple of $1,000,000 in excess thereof, (b) in the
case of Eurodollar Loans denominated in Dollars, $5,000,000 or an integral
multiple of $1,000,000 in excess thereof, (c) in the case of Revolving Loans
denominated in euro, €1,000,000 or an integral multiple of €1,000,000 in excess
thereof, (d) in the case of Term Loans denominated in euro, €2,500,000 or an
integral multiple of €500,000 in excess thereof, (e) in the case of Loans
denominated in Sterling, £1,000,000 or an integral multiple of £500,000 in
excess thereof, (f) in the case of Loans denominated in Canadian Dollars,
C$1,000,000 or an integral multiple of C$1,000,000 in excess thereof and (g) in
the case of Loans denominated in any other Alternative Currency, such
Alternative Currency equivalent of $1,000,000 or an integral multiple of such
Alternative Currency equivalent of $1,000,000 in excess thereof.

“Minimum Extension Condition” has the meaning set forth in Section 2.25(b).

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean each parcel of fee owned real property located
in the United States with a book value in excess of $5,000,000 and improvements
thereto with respect to which a Mortgage is granted pursuant to Section 5.09 or
Section 5.10 to secure the Obligations.

“Mortgages” shall mean the mortgages, deeds of trust and other security
documents granting a Lien on any fee owned real property or interest therein to
secure the Secured Obligations, each in a form reasonably satisfactory to the
Collateral Agent.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA under which the Parent Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates has any obligation or
liability (contingent or otherwise).

“Net Cash Proceeds” shall mean (a) with respect to any Disposition or Property
Loss Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds subsequently received (as and when received) in
respect of deferred payments or noncash consideration initially received, net of
any costs relating to the disposition thereof), net of (i) out-of-pocket
expenses incurred (including reasonable and customary broker’s fees or
commissions, investment banking, consultant, legal, accounting or similar fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer, deed, recording and similar taxes incurred by the Parent
Borrower and its Restricted Subsidiaries in connection therewith), and the
Parent Borrower’s good faith estimate of Taxes paid or payable (including
payments under any tax sharing agreement or arrangement of the type described in
clause (b)(i) of the definition of Excess Cash Flow), in connection with such
Disposition or such Property Loss Event (including, in the case of any such
Disposition or Property Loss Event in respect of property of any Foreign
Subsidiary, Taxes payable upon the repatriation of any such proceeds),
(ii) amounts provided as a reserve, in accordance with GAAP, against any
(x) liabilities under any indemnification obligations or purchase price
adjustment associated with such Disposition and (y) other liabilities associated
with the asset disposed of and retained by the Parent Borrower or any of its
Restricted Subsidiaries after such disposition, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters (provided that to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds),
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness or other obligation which is secured by a Lien on
the asset sold that (A) has priority over the Lien securing the Obligations and
which is repaid (other than Indebtedness hereunder) or (B) is required to be
repaid and is repaid pursuant to intercreditor arrangements entered into by the
Administrative Agent or the Collateral Agent and (iv) in the case of any such
Disposition or Property Loss Event by a non-Wholly-Owned Restricted Subsidiary,
the pro rata portion of the Net Cash Proceeds thereof (calculated without regard
to this clause (iv)) attributable to minority interests and not available for
distribution to or for the account of the Parent Borrower or a wholly owned
Restricted Subsidiary as a result thereof and (b) with respect to any incurrence
of Indebtedness, the cash proceeds thereof, net of all Taxes (including, in the
case of such Indebtedness incurred by a Foreign Subsidiary, Taxes payable upon
the repatriation of any such proceeds) and customary fees, commissions, costs
and other expenses incurred by the Parent Borrower and its Restricted
Subsidiaries in connection therewith.

 

-30-



--------------------------------------------------------------------------------

“New Mezzanine Notes” shall mean the Parent Borrower’s 10.75% Senior
Subordinated Notes due 2017 in the original principal amount of the Dollar
Equivalent of approximately $520,000,000, as such amount may be increased from
time to time in respect of the payment of interest thereunder and any additional
notes issued pursuant to the terms of the New Mezzanine Notes Documentation
representing the payment of interest (and includes any Refinancing Indebtedness
in respect thereof permitted by Section 6.01 (but without duplication of any
amounts otherwise permitted by clause (b)(ii) thereof) and any notes issued in
exchange or replacement of any of the foregoing on substantially identical
terms).

“New Mezzanine Notes Documentation” shall mean any indenture and/or other
agreement governing the New Mezzanine Notes and all documentation delivered
pursuant thereto.

“New Senior Notes” shall mean the Parent Borrower’s 10.25%/11.25% Senior PIK
Toggle Notes due 2015 in the original principal amount of $675,000,000, as such
amount may be increased from time to time in respect of the payment of interest
thereunder and any additional notes issued pursuant to the terms of the New
Senior Notes Documentation representing the payment of interest (and includes
any Refinancing Indebtedness in respect thereof permitted by Section 6.01 (but
without duplication of any amounts otherwise permitted by clause (b)(ii)
thereof) and any notes issued in exchange or replacement of any of the foregoing
on substantially identical terms).

“New Senior Notes Documentation” shall mean any indenture and/or other agreement
governing the New Senior Notes and all documentation delivered pursuant thereto.

“Non-Consenting Lenders” shall have the meaning assigned to such term in
Section 2.21.

“Non-Extended Dollar Term Loans” shall mean the Dollar Term Loans that are not
Extended Dollar Term Loans or Post Amendment 1 Extended Term Loans.

“Non-Extended Euro Term Loans” shall mean the Euro Term Loans that are not
Extended Euro Term Loans or Post Amendment 1 Extended Term Loans.

“Non-Extended Loans” shall mean Non-Extended Term Loans and Non-Extended
Revolving Loans.

“Non-Extended Revolving Credit Commitment” shall mean, with respect to each
Lender, the commitment of such Lender to make Non-Extended Revolving Loans (and
acquire participations in Letters of Credit and Swingline Loans) hereunder as
set forth on Schedule 2.01A, or in the Assignment and Acceptance pursuant to
which such Lender assumed its Non-Extended Revolving Credit Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09 or 2.21(a) and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.

“Non-Extended Revolving Credit Commitment Period” shall mean the period from and
including the Closing Date to but not including the Non-Extended Revolving
Credit Maturity Date or such earlier date as the Non-Extended Revolving Credit
Commitments shall terminate as provided herein.

“Non-Extended Revolving Credit Maturity Date” shall mean (a) with respect to any
Non-Extended Revolving Credit Commitments the maturity date of which has not
been extended pursuant to Amendment No. 1 or Section 2.25, June 29, 2013 and
(b) with respect to any tranche of Post Amendment 1 Extended Revolving Credit
Commitments, the final maturity date specified in the applicable Extension Offer
accepted by the respective Lender or Lenders.

“Non-Extended Revolving Loans” shall mean the Revolving Loans that are not
Extended Revolving Loans or Post Amendment 1 Extended Revolving Loans.

“Non-Extended Term Loan Maturity Date” shall mean (a) with respect to any
Non-Extended Term Loans the maturity date of which has not been extended
pursuant to Amendment No. 1 or Section 2.25, June 29, 2014 and (b) with respect
to any tranche of Post Amendment 1 Extended Term Loans, the final maturity date
specified in the applicable Extension Offer accepted by the respective Lender or
Lenders.

 

-31-



--------------------------------------------------------------------------------

“Non-Extended Term Loans” shall mean the Non-Extended Dollar Term Loans and the
Non-Extended Euro Term Loans.

“Non-Extending Revolving Lender” shall mean a Lender with a Non-Extended
Revolving Credit Commitment or any Revolving Credit Exposure pursuant to such
Non-Extended Revolving Credit Commitment.

“Non-Extending Term Loan Lender” shall mean each Term Loan Lender in its
capacity as holder of any Non-Extended Term Loans.

“Nonpriority Hedging Obligations” meansshall mean all Hedging Obligations other
than Priority Hedging Obligations.

“Note” hasshall have the meaning specified in Section 2.04(e).

“Notice of Intent to Cure” shall have the meaning specified in Section 7.02(a).

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event, that such amount was both (a) not required to be
applied to prepay the Loans pursuant to Section 2.13, and (b) not previously
applied in determining the permissibility of a transaction under the Loan
Documents where such permissibility was (or may have been) contingent on receipt
of such amount or utilization of such amount for a specified purpose. The
Borrowers shall promptly notify the Administrative Agent of any application of
such amount as contemplated by clause (b) above.

“Obligations” meansshall mean the Domestic Obligations and the Foreign
Obligations.

“Officer’s Certificate” shall mean a certificate signed on behalf of the Parent
Borrower by a Responsible Officer of the Parent Borrower.

“Opinion of Counsel” shall mean a written opinion from legal counsel who is
reasonably acceptable to the Administrative Agent. The counsel may be an
employee of or counsel to the Borrowers or the relevant Agent.

“Other Closing Date Representations” shall mean those representations and
warranties made by the Company in the Merger Agreement that (a) are material to
the interests of the Lenders and (b) a breach of any of which would permit
Holdings and/or Merger Sub to terminate their respective obligations under the
Merger Agreement.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes arising from the execution, delivery or enforcement of any Loan Document.

“Parent” shall mean a Person formed for the purpose of owning all of the Equity
Interests, directly or indirectly, of Holdings.

“Parent Borrower” shall mean (a) prior to the consummation of the Merger, Merger
Sub and (b) upon and after consummation of the Merger, the Company.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Event” shall mean (a) the whole or partial withdrawal of a Loan Party
or any Restricted Subsidiary from a Foreign Plan during a Foreign Plan year,
(b) the filing or a notice of interest to terminate in whole or in part a
Foreign Plan or the treatment of a Foreign Plan amendment as a termination or
partial termination, (c) the institution of proceedings by any Governmental
Authority to terminate in whole or in part or have a trustee appointed to
administer a Foreign Plan, (d) any other event or condition which might
constitute grounds for the termination of, winding up or partial termination or
winding up or the appointment of a trustee to administer, any Foreign Plan,
(e) the failure to satisfy any statutory funding requirement, (f) the adoption
of any amendment to a Foreign Plan that would require the provision of security
pursuant to applicable law or (g) any other extraordinary event or condition
with respect to a Foreign Plan which, with respect to each of the foregoing
clauses, could reasonably be expected to result in a Lien or any acceleration of
any statutory requirement to fund all or a substantial portion of the unfunded
accrued benefit liabilities of such plan.

 

-32-



--------------------------------------------------------------------------------

“Pension Plan” shall mean any employee pension benefit plan as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan or Foreign Plan) that is
subject to Title IV of ERISA and/or Section 412 of the Code or Section 302 of
ERISA and is sponsored or maintained by any Loan Party or any ERISA Affiliate or
to which any Loan Party or any ERISA Affiliate contributes or has any obligation
or liability (contingent or otherwise).

“Perfection Certificate” meansshall mean a perfection certificate executed by
the Loan Parties in a form reasonably approved by the Collateral Agent, as the
same shall be supplemented from time to time.

“Permitted Asset Swap” shall mean, to the extent allowable under Section 1031 of
the Code, the concurrent purchase and sale or exchange of Related Business
Assets or a combination of Related Business Assets (excluding any boot thereon)
between the Parent Borrower or any of its Restricted Subsidiaries and another
Person.

“Permitted Investments” shall mean:

(a) any Investment in the Parent Borrower or any of its Restricted Subsidiaries;
provided that the fair market value of all Investments made by Loan Parties in
Restricted Subsidiaries that are not Loan Parties made pursuant to this clause
(a) shall not exceed the sum of (i) $100,000,000 and (ii) the Net Cash Proceeds
from any Disposition or Property Loss Event which are not required to be used
prior to such time to prepay Term Loans or reinvested (other than in reliance on
this clause (a)) pursuant to Section 2.13(b) and which are not used for purposes
of clause (m) below (with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value);

(b) any Investment in cash and Cash Equivalents or Investment Grade Securities;

(c) any Investment by the Parent Borrower or any of its Restricted Subsidiaries
in a Person that is engaged in a Similar Business if as a result of such
Investment:

(i) such Person becomes a Loan Party; or

(ii) such Person, in one transaction or a series of related transactions, is
merged or consolidated with or into, or transfers or conveys substantially all
of its assets to, or is liquidated into, a Loan Party,

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

(d) any Investment in securities or other assets not constituting cash, Cash
Equivalents or Investment Grade Securities and received in connection with a
Disposition made pursuant to Section 6.05;

(e) any Investment existing on the Closing Date or made pursuant to binding
commitments in effect on the Closing Date, or an Investment consisting of any
extension, modification or renewal of any Investment existing on the Closing
Date; provided that the amount of any such Investment may be increased (i) as
required by the terms of such Investment as in existence on the Closing Date or
(ii) as otherwise permitted under this Agreement;

(f) any Investment acquired by the Parent Borrower or any of its Restricted
Subsidiaries:

(i) in exchange for any other Investment or accounts receivable held by the
Parent Borrower or any such Restricted Subsidiary in connection with or as a
result of a bankruptcy workout, reorganization or recapitalization of the issuer
of such other Investment or accounts receivable; or

 

-33-



--------------------------------------------------------------------------------

(ii) as a result of a foreclosure by the Parent Borrower or any of its
Restricted Subsidiaries with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default;

(g) Hedging Obligations permitted under Section 6.01(b)(ix);

(h) [intentionally omitted];

(i) Investments the payment for which consists of Equity Interests (exclusive of
Disqualified Stock) of the Parent Borrower or any of its direct or indirect
parent companies; provided, however, that such Equity Interests will not
increase the Restricted Payment Applicable Amount;

(j) Indebtedness permitted under Section 6.01;

(k) any transaction to the extent it constitutes an Investment that is permitted
and made in accordance with Section 6.06;

(l) Investments consisting of purchases and acquisitions of inventory, supplies,
material or equipment;

(m) additional Investments having an aggregate fair market value, taken together
with all other Investments made pursuant to this clause (m) that are at the time
outstanding (without giving effect to the sale of an Unrestricted Subsidiary to
the extent the proceeds of such sale do not consist of cash or marketable
securities), not to exceed (i) on or before the first anniversary of the Closing
Date, the sum of (A) the greater of $100,000,000 or 2.0% of Total Assets at the
time of such Investment, plus (B) the Net Cash Proceeds from any Disposition or
Property Loss Event which are not required to be used prior to such time to
prepay Term Loans or reinvested (other than in reliance on this clause (m))
pursuant to Section 2.13(b) and which are not used for purposes of clause
(a) above, (ii) after the first anniversary of the Closing Date but on or before
the second anniversary of the Closing Date, the sum of (A) the greater of
$100,000,000 or 2.0% of Total Assets at the time of such Investment, plus
(B) the Net Cash Proceeds from any Disposition or Property Loss Event which are
not required to be used prior to such time to prepay Term Loans or reinvested
(other than in reliance on this clause (m)) pursuant to Section 2.13(b) and
which are not used for purposes of clause (a) above, plus (C) without
duplication of amounts included in subclause (ii)(B), 100% of the unutilized
portion of the amount of Investments permitted by sublcause (i) above and
(iii) thereafter, (A) the greater of $100,000,000 or 2.0% of Total Assets at the
time of such Investment, plus (B) the Net Cash Proceeds from any Disposition or
Property Loss Event which are not required to be used prior to such time to
prepay Term Loans or reinvested (other than in reliance on this clause (m))
pursuant to Section 2.13(b) and which are not used for purposes of clause
(a) above, plus (C) without duplication of amounts included in subclause
(iii)(B), 100% of the unutilized portion of the amount of Investments permitted
by subclause (ii) above, so long as, in the case of each of clauses (i),
(ii) and (iii) above, after giving pro forma effect to such Investment and any
Indebtedness, Disqualified Stock or Preferred Stock assumed or incurred in
connection therewith, the Total Net Leverage Ratio is less than the Total Net
Leverage Ratio immediately prior to the making of such Investment; provided
however, the fair market value of Investments in Unrestricted Subsidiaries made
pursuant to this clause (m) shall not exceed the greater of $50,000,000 or 1.0%
of Total Assets (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value);
provided further, if immediately after giving effect to any Investment that
would otherwise be subject to this clause (m), the Parent Borrower could incur
$1.00 of additional Indebtedness pursuant to the Total Net Leverage Ratio test
described in Section 6.01(a) on a pro forma basis taking into account such
Investment and any Indebtedness, Disqualified Stock or Preferred Stock assumed
or incurred in connection therewith, such additional Investments shall not be
subject to any aggregate thresholds;

(n) Investments relating to a Receivables Subsidiary that, in the good faith
determination of the Parent Borrower, are necessary or advisable to effect any
Receivables Facility;

 

-34-



--------------------------------------------------------------------------------

(o) advances to, or guarantees of Indebtedness of, directors, employees,
officers and consultants not in excess of $15,000,000 outstanding at any one
time, in the aggregate;

(p) loans and advances to officers, directors and employees for moving or
relocation expenses and other similar expenses, in each case incurred in the
ordinary course of business or to fund such Person’s purchase of Equity
Interests of the Parent Borrower or any direct or indirect parent company
thereof;

(q) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(r) additional Investments in joint ventures in an aggregate amount not to
exceed $20,000,000 at any time outstanding;

(s) loans and advances relating to indemnification or reimbursement of any
officers, directors or employees in respect of liabilities relating to their
serving in any such capacity or as otherwise specified in Section 6.06;

(t) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(u) Investments in industrial development or revenue bonds or similar
obligations secured by assets leased to and operated by the Parent Borrower or
any of its subsidiaries that were issued in connection with the financing of
such assets, so long as the Parent Borrower or any such subsidiary may obtain
title to such assets at any time by optionally canceling such bonds or
obligations, paying a nominal fee and terminating such financing transaction;

(v) deposits made by the Parent Borrower and Foreign Subsidiaries in Cash
Pooling Arrangements;

(w) Investments made in connection with the Foreign Subsidiary Reorganization;

(x) Investments in (i) new offshore finance companies, including, without
limitation, non-Wholly-Owned Subsidiaries and (ii) new Foreign Subsidiaries that
would engage in transactions with other Foreign Subsidiaries to maximize tax
efficiency and dividend capacity; and

(y) extensions of trade credit in the ordinary course of business.

“Permitted Investors” shall mean (a) the Sponsor, (b) any Person making an
Investment in Parent concurrently with the Sponsor on or following the Closing
Date, (c) any Person who is an officer or otherwise a member of management of
the Parent or any of its subsidiaries on the Closing Date; provided that if such
officers and members of management beneficially own more shares of voting stock
of Parent Borrower or its direct or indirect parent than the number of shares
beneficially owned by all the officers on the Closing Date or issued within 90
days thereafter, such excess shall be deemed not to be beneficially owned by the
Permitted Investors, (d) any Related Entity of any of the foregoing Persons and
(e) any “group” (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Exchange Act or any successor provision) of which any of the foregoing are
members; provided that in the case of such “group” and without giving effect to
the existence of such “group” or any other “group,” such Persons specified in
clauses (a), (b), (c) or (d) above (subject, in the case of officers, to the
foregoing limitation), collectively, have beneficial ownership, directly or
indirectly, of more than 50% of the total voting power of the voting stock of
the Parent or any of its direct or indirect parent entities held by such
“group,” and provided further, that, in no event shall the Sponsor own a lesser
percentage of voting stock than any other person or group referred to in clauses
(b), (c) or (d).

 

-35-



--------------------------------------------------------------------------------

“Permitted Liens” shall mean, with respect to any Person:

(a) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;

(b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet overdue for a period of more than 60 days
or being contested in good faith by appropriate proceedings or other Liens
arising out of judgments or awards against such Person with respect to which
such Person shall then be proceeding with an appeal or other proceedings for
review if adequate reserves with respect thereto are maintained on the books of
such Person in accordance with GAAP;

(c) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than 45 days or subject to penalties for nonpayment or
which are being contested in good faith by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of such Person in accordance with GAAP;

(d) Liens in favor of the issuer of stay, customs, appeal, performance and
surety bonds or bid bonds or with respect to other regulatory requirements or
letters of credit issued pursuant to the request of and for the account of such
Person in the ordinary course of its business;

(e) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(f) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(b)(iv), (xvii), (xviii), (xxii) and (xxvi); provided, that Liens
securing Indebtedness permitted to be incurred pursuant to clause (xvii) shall
extend only to the assets of Foreign Subsidiaries and Liens securing
Indebtedness permitted to be incurred pursuant to paragraphs (b)(iv) and
(b)(xviii) are solely on the assets financed, purchased, constructed, improved,
acquired or assets of the acquired entity, as the case may be;

(g) Liens existing on the Closing Date and described in all material respects on
Schedule 6.02;

(h) [intentionally omitted];

(i) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided, however, such Liens are not created or incurred
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary; provided, further, that such Liens may not extend to any other
property owned by the Parent Borrower or any of its Restricted Subsidiaries;

(j) Liens on property at the time the Parent Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Parent Borrower or any of its Restricted
Subsidiaries; provided, however, that such Liens are not created or incurred in
connection with, or in contemplation of, such acquisition; provided, further,
that the Liens may not extend to any other property owned by the Parent Borrower
or any of its Restricted Subsidiaries;

(k) Liens securing Indebtedness or other obligations of the Parent Borrower or a
Restricted Subsidiary owing to the Parent Borrower or another Restricted
Subsidiary permitted to be incurred in accordance with Section 6.01(b)(vii);

(l) Liens securing Hedging Obligations so long as, in the case of Hedging
Obligations related to interest, the related Indebtedness is secured by a Lien
on the same property securing such Hedging Obligations;

 

-36-



--------------------------------------------------------------------------------

(m) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods, and pledges or deposits in
the ordinary course of business securing inventory purchases from vendors;

(n) leases, subleases, licenses or sublicenses (including, without limitation,
licenses and sublicenses of intellectual property) granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the Parent Borrower or any of its Restricted
Subsidiaries or which do not by their own terms secure any Indebtedness;

(o) Liens arising from UCC financing statement filings regarding operating
leases entered into by the Parent Borrower and its Restricted Subsidiaries in
the ordinary course of business;

(p) Liens in favor of any Borrower or any Restricted Guarantor;

(q) Liens on inventory or equipment of the Parent Borrower or any of its
Restricted Subsidiaries granted in the ordinary course of business to the Parent
Borrower’s or such Restricted Subsidiary’s clients or customers at which such
inventory or equipment is located;

(r) Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility;

(s) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness permitted by
Section 6.01 and secured by any Lien referred to in the foregoing clauses (f),
(g), (i) and (j); provided, however, that (i) such new Lien shall be limited to
all or part of the same property that secured the original Lien (plus
improvements on such property), and (ii) the Indebtedness secured by such Lien
at such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (f), (g), (i) and (j) at the time the
original Lien became a Permitted Lien hereunder, and (B) an amount necessary to
pay any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement;

(t) pledges or deposits made in the ordinary course of business to secure
liability to insurance carriers and Liens on insurance policies and the proceeds
thereof (whether accrued or not), rights or claims against an insurer or other
similar asset securing insurance premium financings permitted under
Section 6.01(b)(xxiv);

(u) Liens securing judgments for the payment of money not constituting an Event
of Default so long as such Liens are adequately bonded and any appropriate legal
proceedings that may have been duly initiated for the review of such judgment
have not been finally terminated or the period within which such proceedings may
be initiated has not expired;

(v) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(w) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business, and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

(x) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.01; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

 

-37-



--------------------------------------------------------------------------------

(y) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(z) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Parent Borrower or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Parent Borrower and its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Parent Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

(aa) Liens securing the Obligations and the Secured Obligations;

(bb) Liens on cash deposits of the Parent Borrower and Foreign Subsidiaries
subject to a Cash Pooling Arrangement or otherwise over bank accounts of the
Parent Borrower and Foreign Subsidiaries maintained as part of the Cash Pooling
Arrangement, in each case securing liabilities for overdrafts of the Parents
Borrower and Foreign Subsidiaries participating in such Cash Pooling
Arrangements;

(cc) any encumbrance or retention (including put and call agreements and rights
of first refusal) with respect to the Equity Interests of any joint venture or
similar arrangement pursuant to the joint venture or similar agreement with
respect to such joint venture or similar arrangement, provided that no such
encumbrance or restriction affects in any way the ability of the Parent Borrower
or any Restricted Subsidiary to comply with Section 5.09;

(dd) Liens on property subject to Sale and Lease-Back Transactions permitted
hereunder and general intangibles related thereto;

(ee) Liens consisting of contractual restrictions of the type described in the
definition of Restricted Cash; and

(ff) other Liens securing obligations incurred in the ordinary course of
business which obligations do not exceed $35,000,000 at any one time
outstanding;

provided that in no event may property of any Foreign Subsidiary Borrower (or
its Subsidiaries) secure Indebtedness (other than Indebtedness under this
Agreement and the other Loan Documents) having an aggregate principal amount (as
to such Foreign Subsidiary Borrower and all of its Subsidiaries) in excess of
$5,000,000 (other than Permitted Liens that are permitted pursuant to clauses
(d), (f) (only with respect to Section 6.01(b)(iv) as it relates to Capitalized
Lease Obligations or purchase money indebtedness and Section 6.01(b)(xxii)),
(g), (m), (p), (q), (w)(iii) and (bb) above).

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Platform” shall have the meaning assigned to such term in Section 5.04

“Pledged Collateral” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

“Post Amendment 1 Extended Revolving Credit Commitment” shall have the meaning
set forth in Section 2.25(a).

“Post Amendment 1 Extended Revolving Loan” shall mean a Revolving Loan whose
Revolving Credit Maturity Date has been extended pursuant to Section 2.25(a).

“Post Amendment 1 Extended Term Loans” shall have the meaning set forth in
Section 2.25(a).

 

-38-



--------------------------------------------------------------------------------

“Potentially Restricted Revolving Credit Lender” shall mean each Revolving
Credit Lender party to this Agreement which notifies the Administrative Agent at
any time from time to time that it is unwilling to make extensions of credit
pursuant to its Revolving Credit Commitment to Foreign Subsidiary Borrowers in
certain jurisdictions.

“Preferred Stock” shall mean any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Asset Sale” shall mean any Disposition, to the extent that (a) the
aggregate Net Cash Proceeds of all such Dispositions during any fiscal year
exceed $25,000,000 and (b) the aggregate Net Cash Proceeds of all such
Dispositions during any five fiscal year period exceed $50,000,000; provided,
however, that the term “Prepayment Asset Sale” shall not include any transaction
permitted (or not expressly prohibited) by Section 6.05 (other than transactions
consummated in reliance on Section 6.05(o) and (p)).

“Pricing Certificate” shall mean a certificate delivered pursuant to
Section 5.04(c).

“Prime Rate” shall mean the rate of interest per annum announced from time to
time by Bank of America, N.A. as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective as of
the opening of business on the date such change is announced as being effective.
The Prime Rate is a reference rate and does not necessarily represent the lowest
or best rate actually available.

“Principal Payment Date” shall mean the last Business Day of each March, June,
September and December, commencing June 29, 2012.

“Priority Hedging Obligations” meansshall mean bona fide non-speculative Hedging
Obligations (i) incurred before or within 90 days following the Closing Date for
the purpose of fixing the rate of interest with respect to Indebtedness incurred
under this Agreement in connection with the Transactions or (ii) incurred for
the purpose of renewing or extending such fixed interest rates for a period not
to exceed, on a weighted average basis, the weighted average life to maturity of
the underlying Indebtedness.

“Property Loss Event” shall mean any event that gives rise to the receipt by the
Parent Borrower or any of its Restricted Subsidiaries of any insurance proceeds
or condemnation awards in respect of any equipment, fixed assets or real
property (including any improvements thereon) to replace or repair such
equipment, fixed assets or real property; provided, however, for purposes of
determining whether a prepayment under Section 2.13(b) would be required, a
Property Loss Event shall be deemed to have occurred only to the extent that the
aggregate Net Cash Proceeds (a) of all such events during any fiscal year exceed
$25,000,000 and (b) of all such events during any five-fiscal year period exceed
$50,000,000.

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment then in effect represented
by such Lender’s applicable Revolving Credit Commitment. In the event the
applicable Revolving Credit Commitments shall have expired or been terminated,
the Pro Rata Percentages of any Revolving Credit Lender shall be determined on
the basis of the applicable Revolving Credit Commitments most recently in
effect, giving effect to any subsequent assignments.

“Public Lender” shall have the meaning assigned to such term in Section 5.04.

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business; provided that the fair
market value of any such assets or Capital Stock shall be determined by the
Parent Borrower in good faith.

“Qualified Public Offering” shall mean the issuance by the Parent Borrower or
any direct or indirect parent of the Parent Borrower of its common Equity
Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S--8) pursuant to an
effective registration statement filed with the U.S. Securities and Exchange
Commission in accordance with the Securities Act of 1933, as amended.

 

-39-



--------------------------------------------------------------------------------

“Rating Agencies” shall mean Moody’s and S&P or if Moody’s or S&P or both shall
not make a rating on the New Senior Notes publicly available, a nationally
recognized statistical rating agency or agencies, as the case may be, selected
by the Parent Borrower which shall be substituted for Moody’s or S&P or both, as
the case may be.

“Receivables Facility” shall mean any of one or more receivables financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Parent Borrower or any of its Restricted
Subsidiaries (other than a Receivables Subsidiary) pursuant to which the Parent
Borrower or any of its Restricted Subsidiaries sells their accounts receivable
to either (A) a Person that is not a Restricted Subsidiary or (B) a Receivables
Subsidiary that in turn sells its accounts receivable to a Person that is not a
Restricted Subsidiary.

“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any accounts receivable or participation
interest therein issued or sold in connection with, and other fees paid to a
Person that is not a Restricted Subsidiary in connection with, any Receivables
Facility.

“Receivables Subsidiary” shall mean any subsidiary formed for the purpose of,
and that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto.

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 9.08(d).

“Refinancing Indebtedness” shall have the meaning assigned to such term in
Section 6.01(b)(xii).

“Refunding Capital Stock” shall have the meaning set forth in
Section 6.03(b)(ii).

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business, provided that any assets
received by the Parent Borrower or a Restricted Subsidiary in exchange for
assets transferred by the Parent Borrower or a Restricted Subsidiary shall not
be deemed to be Related Business Assets if they consist of securities of a
Person, unless upon receipt of the securities of such Person, such Person would
become a Restricted Subsidiary.

“Related Entity” means (a) with respect to Madison Dearborn Partners, LLC,
(i) any investment fund controlled by or under common control with Madison
Dearborn Partners, LLC, any officer, director or person performing an equivalent
function of the foregoing persons, or any entity controlled by any of the
foregoing Persons and (ii) any spouse or lineal descendant (including by
adoption and stepchildren) of the officers and directors referred to clause
(a)(i); and (b) with respect to any officer of the Parent Borrower or its
subsidiaries, (i) any spouse or lineal descendant (including by adoption and
stepchildren) of the officer and (ii) any trust, corporation or partnership or
other entity, in each case to the extent not an operating company, of which an
80% or more controlling interest is held by the beneficiaries, stockholders,
partners or owners who are the officer, any of the persons described in clause
(b)(i) above or any combination of these identified relationships.

 

-40-



--------------------------------------------------------------------------------

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans or similar extensions
of credit, any other fund that invests in bank loans or similar extensions of
credit and is managed or advised by the same investment advisor as such Lender
or by an Affiliate of such investment advisor.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, trustees,
agents and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment.

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 9.08(d).

“Repricing Transaction” shall mean with respect to any Class of Extended Term
Loans, the prepayment or refinancing of all or a portion of such Extended Term
Loans with the incurrence by any Loan Party of any long-term financing incurred
for the primary purpose of repaying, refinancing, substituting or replacing such
Extended Term Loans at an effective interest cost or weighted average yield (as
determined by the Administrative Agent consistent with generally accepted
financial practice and, in any event, excluding any arrangement, structuring,
syndication or commitment fees in connection therewith) that is less than the
interest rate for or weighted average yield (as determined by the Administrative
Agent on the same basis) of such Extended Term Loans, including without
limitation, as may be effected through any amendment to this Agreement relating
to the interest rate for, or weighted average yield of, such Extended Term Loans
but excluding any Indebtedness incurred in connection with a Change of Control.

“Required Covenant Lenders” shall mean, at any time, Lenders having
(i) Revolving Credit Exposure in respect of Extended Revolving Credit
Commitments (including Revolving Commitment Increases) and Post Amendment 1
Extended Revolving Credit Commitments (including Non Extended Revolving Credit
Commitments that have been subject to an Extension pursuant to Section 2.25) and
(ii) unused Extended Revolving Credit Commitments (including Revolving
Commitment Increases) and Post Amendment 1 Extended Revolving Credit Commitments
(including Non-Extended Revolving Credit Commitments that have been subject to
an Extension pursuant to Section 2.25) representing more than 50% of the sum of
all (i) Revolving Credit Exposure in respect of Extended Revolving Credit
Commitments (including Revolving Commitment Increases) and Post Amendment 1
Extended Revolving Credit Commitments (including Non-Extended Revolving Credit
Commitments that have been subject to an Extension pursuant to Section 2.25) and
(ii) unused Extended Revolving Credit Commitments (including Revolving
Commitment Increases) and Post Amendment 1 Extended Revolving Credit Commitments
(including Non-Extended Revolving Credit Commitments) at such time; provided
that any Defaulting Lender shall be excluded for purposes of making a
determination of Required Covenant Lenders.

“Required Lenders” shall mean, at any time, Lenders having Revolving Credit
Exposure, unused Revolving Credit Commitments, Term Loans and Term Loan
Commitments representing more than 50% of the sum of all Revolving Credit
Exposure, unused Revolving Credit Commitments, Term Loans and Term Loan
Commitments at such time; provided that any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.

“Required Class Lenders” shall mean (a) with respect to any Term Loan Facility,
Lenders holding more than 50% of the Term Commitments and Term Loans under such
Term Loan Facility and (b) with respect to the Revolving Credit Facility, the
Required Revolving Lenders.

“Required Revolving Lenders” shall mean, at any time, Lenders having Revolving
Credit Exposure and unused Revolving Commitments representing more than 50% of
the sum of all Revolving Credit Exposure and unused Revolving Credit Commitments
at such time; provided that any Defaulting Lender shall be excluded for purposes
of making a determination of Required Revolving Lenders.

“Responsible Officer” of any Person shall mean any Financial Officer or any
executive vice president, senior vice president, vice president, secretary or
assistant secretary of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement and, as to any document delivered on the Closing Date,
any secretary or assistant secretary of such Person.

 

-41-



--------------------------------------------------------------------------------

“Restricted Cash” shall mean cash and Cash Equivalents held by the Parent
Borrower and its Restricted Subsidiaries that are contractually restricted from
being distributed to the Parent Borrower, except for such restrictions that are
contained in agreements governing Indebtedness permitted under Section 6.01 and
that is secured by such cash or Cash Equivalents, or that are classified as
“restricted cash” on the consolidated balance sheet of the Parent Borrower
prepared in accordance with GAAP.

“Restricted Guarantor” shall mean a Guarantor that is a Restricted Subsidiary.

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payment” shall mean:

(a) the declaration or payment of any dividend or the making of any payment or
distribution on account of the Parent Borrower’s or any Restricted Subsidiary’s
Equity Interests, including any dividend or distribution payable in connection
with any merger or consolidation other than:

(i) dividends or distributions payable solely in Equity Interests (other than
Disqualified Stock) of the Parent Borrower; or

(ii) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly-Owned
Subsidiary, the Parent Borrower or a Restricted Subsidiary receives at least its
pro rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities;

(b) the purchase, redemption, defeasance or other acquisition or retirement for
value of any Equity Interests of the Parent Borrower or any direct or indirect
parent of the Parent Borrower, including in connection with any merger or
consolidation;

(c) the making of any principal payment on, or redemption, repurchase,
defeasance or other acquisition or retirement for value in each case, prior to
any scheduled repayment, sinking fund payment or maturity, of any New Senior
Notes or any Subordinated Indebtedness other than:

(i) Indebtedness permitted under Section 6.01(b)(vii); or

(ii) the purchase, repurchase or other acquisition of any New Senior Notes or
Subordinated Indebtedness purchased in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year (or, in the case of the New Senior Notes, 9 months) of the date of
purchase, repurchase or acquisition; or

(d) the making of any Restricted Investment.

“Restricted Payment Applicable Amount” shall mean, at any time (the “Reference
Time”), an amount equal to the sum (without duplication) of:

(a) (a) $75,000,000;

(b) (b) an amount, not less than zero, determined on a cumulative basis equal to
that portion of Excess Cash Flow for each fiscal year of the Parent Borrower
ended prior to the Reference Time, if any, not used or required to be used to
prepay the Term Loans; plus

 

-42-



--------------------------------------------------------------------------------

(c) (c) 100% of the aggregate net cash proceeds and the fair market value, as
determined in good faith by the Parent Borrower, of marketable securities or
other property received by the Parent Borrower or a Restricted Subsidiary
(without the issuance of additional Equity Interests in such Restricted
Subsidiary) since immediately after the Closing Date (other than (i) to the
extent used to fund the Transactions and (ii) net cash proceeds to the extent
such net cash proceeds have been used pursuant to Section 6.01(b)(xi)(A)) from
the issue or sale of:

(i) (i) (A) Equity Interests of the Parent Borrower, including Treasury Capital
Stock, but excluding cash proceeds and the fair market value, as determined in
good faith by the Parent Borrower, of marketable securities or other property
received from the sale of:

(x) Equity Interests to members of management, directors or consultants of the
Parent Borrower, Restricted Subsidiaries and any direct or indirect parent
company of the Parent Borrower, after the Closing Date to the extent such
amounts have been applied to Restricted Payments made in accordance with
Section 6.03(b)(iv); and

(y) Designated Preferred Stock; and

(B) to the extent such net cash proceeds or other property are actually
contributed to the capital of the Parent Borrower or any Restricted Subsidiary
(without the issuance of additional Equity Interests of such Restricted
Subsidiary), Equity Interests of the Parent Borrower’s direct or indirect parent
companies (excluding contributions of the proceeds from the sale of Designated
Preferred Stock of such companies or contributions to the extent such amounts
have been applied to Restricted Payments made in accordance with
Section 6.03(b)(iv)); or

(ii) (ii) debt of the Parent Borrower or any Restricted Subsidiary that has been
converted into or exchanged for such Equity Interests of the Parent Borrower or
a direct or indirect parent company of the Parent Borrower; or

(iii) (iii) Disqualified Stock of the Parent Borrower or any Restricted
Subsidiary that has been converted into or exchanged for Qualified Capital Stock
of the Parent Borrower;

provided, however, that this paragraph (c) shall not include the proceeds from
(w) Refunding Capital Stock, (x) Equity Interests or convertible debt securities
sold to the Parent Borrower or a Restricted Subsidiary, as the case may be,
(y) Disqualified Stock or debt securities that have been converted into
Disqualified Stock or (z) Excluded Contributions; plus

(d) (d) 100% of the aggregate amount of cash and the fair market value, as
determined in good faith by the Parent Borrower, of marketable securities or
other property contributed to the capital of the Parent Borrower following the
Closing Date (other than (i) net cash proceeds to the extent utilized pursuant
to Section 6.01(b)(xi), (ii) to the extent applied to fund the Transactions,
(iii) by a Restricted Subsidiary and (iv) any Excluded Contributions); plus

(e) (e) 100% of the aggregate amount received in cash and the fair market value,
as determined in good faith by the Parent Borrower, of marketable securities or
other property received by the Parent Borrower or a Restricted Subsidiary by
means of:

(i) the sale or other disposition (other than to the Parent Borrower or a
Restricted Subsidiary) of, or interest, returns, profits, distribution, income
or similar amounts in respect of, Restricted Investments made by the Parent
Borrower or its Restricted Subsidiaries and repurchases and redemptions of such
Restricted Investments from the Parent Borrower or its Restricted Subsidiaries
and repayments of loans or advances, and releases of guarantees, which
constitute Restricted Investments by the Parent Borrower or its Restricted
Subsidiaries, in each case after the Closing Date; or

 

-43-



--------------------------------------------------------------------------------

(ii) the sale or other disposition (other than to the Parent Borrower or a
Restricted Subsidiary) of the stock of an Unrestricted Subsidiary (other than to
the extent the Investment in such Unrestricted Subsidiary was made by the Parent
Borrower or a Restricted Subsidiary pursuant to Section 6.03(b)(vii) or to the
extent such Investment constituted a Permitted Investment) or a dividend or
distribution from an Unrestricted Subsidiary after the Closing Date; plus

(f) (f) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Closing Date, the fair market value of the
Investment in such Unrestricted Subsidiary, as determined by the Parent Borrower
in good faith or if such fair market value may exceed $35,000,000, in writing by
an Independent Financial Advisor, at the time of the redesignation of such
Unrestricted Subsidiary as a Restricted Subsidiary, other than an Unrestricted
Subsidiary to the extent the Investment in such Unrestricted Subsidiary was made
by the Parent Borrower or a Restricted Subsidiary pursuant to
Section 6.03(b)(vii) or to the extent such Investment constituted a Permitted
Investment.

“Restricted Subsidiary” shall mean, at any time, each direct and indirect
subsidiary of the Parent Borrower (including any Foreign Subsidiary) that is not
then an Unrestricted Subsidiary; provided, however, that upon the occurrence of
an Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
subsidiary shall be included in the definition of “Restricted Subsidiary”.”

“Revolving Commitment Increase” shall have the meaning assigned to such term in
Section 2.24(a).

“Revolving Commitment Increase Lender” shall have the meaning assigned to such
term in Section 2.24(b).

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

“Revolving Credit Commitment” shall mean, with respect to eachany Lender, the
commitment of such Lender to makeNon-Extended Revolving Loans (and acquire
participations in Letters of Credit and Swingline Loans) hereunder as set forth
on Schedule 2.01, or in the Assignment and Acceptance pursuant to which such
Lender assumed its Revolving Credit Commitment, as applicable, as the same may
be (a) reduced from time to time pursuant to Section 2.09 or 2.21(a) and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.Credit Commitment, the Extended Revolving Credit
Commitment or the Post Amendment 1 Extended Revolving Credit Commitment of such
Lender, as applicable.

“Revolving Credit Commitment Period” shall mean, with respect to any Class of
Revolving Credit Commitments, the period from and including the Closing Date to
but not including the applicable Revolving Credit Maturity Date therefor, or
such earlier date as the Revolving Credit Commitments shall terminate as
provided herein.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or any Revolving Credit Exposure.

“Revolving Credit Maturity Date” shall mean June 29, 2013.(i) with respect to
the Non-Extended Revolving Credit Commitments, the Non-Extended Revolving Credit
Maturity Date, and (ii) with respect to the Extended Revolving Credit
Commitments, the Extended Revolving Credit Maturity Date.

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrowers pursuant to Section 2.01(c).

 

-44-



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc., and any successor thereto.

“Sale and Lease-Back Transaction” shall mean any arrangement providing for the
leasing by the Parent Borrower or any of its Restricted Subsidiaries of any real
or tangible personal property, which property has been or is to be sold or
transferred by the Parent Borrower or such Restricted Subsidiary to a third
Person in contemplation of such leasing.

“SEC “” shall mean the U.S. Securities and Exchange Commission.

“Section 5.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Sections 5.04(a) and (b).

“Secured Indebtedness” shall mean any Indebtedness of the Parent Borrower or any
of its Restricted Subsidiaries secured by a Lien.

“Secured Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.

“Secured Parties” shall mean the “Secured Parties” as defined in the Guarantee
and Collateral Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Security Documents” shall mean the Mortgages, Guarantee and Collateral
Agreement, the Intellectual Property Security Agreements and the Perfection
Certificate and each of the other instruments and documents executed and
delivered with respect to the Collateral pursuant to Section 5.09, 5.10 or5.10,
9.08(g) or otherwise.

“Senior Secured Net Leverage Ratio” shall mean, unless otherwise agreed by the
Required Covenant Lenders, the ratio of (i) (A) Consolidated Indebtedness of the
Parent Borrower and its Restricted Subsidiaries on such date (other than any
portion of Consolidated Indebtedness that is (x) unsecured or is secured solely
by a Lien that is subordinated to the Liens securing the Obligations or
(y) subordinated in right of payment to the Obligations) minus (B) the amount of
cash and Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 6.02, Liens permitted by clauses (w),
(z) or (bb) of the definition of Permitted Liens, and other Liens created under
any Loan Document) of the Parent Borrower and its Restricted Subsidiaries in an
amount not to exceed $100,000,000 as of such date of determination, as
determined in accordance with GAAP to (ii) EBITDA of the Parent Borrower and its
Restricted Subsidiaries for the most recently ended four fiscal quarters ending
immediately prior to such date for which Section 5.04 Financials have been
delivered to the Administrative Agent.

“Senior Notes Maturity Date” means the final maturity date of the New Senior
Notes, which is July 15, 2015.

“Similar Business” shall mean any business and any services, activities or
businesses incidental, or directly related or similar to, or complementary to
any line of business engaged in by the Company and its subsidiaries on the
Closing Date or any business activity that is a reasonable extension,
development or expansion thereof or ancillary thereto.

“Solvent” shall mean, with respect to any Person, (a) on a going concern basis
the consolidated fair value of the assets of such Person and its subsidiaries,
at a fair valuation, will exceed their consolidated debts and liabilities,
subordinated, contingent or otherwise; (b) the consolidated present fair
saleable value of the property of such Person and its subsidiaries will be
greater than the amount that will be required to pay the probable liability of
their consolidated debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) such Person and its subsidiaries will be able to pay their consolidated
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) such Person and its
subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

-45-



--------------------------------------------------------------------------------

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“Special Notice Currency” meansshall mean at any time an Alternative Currency,
other than the currency of a country that is a member of the Organization for
Economic Cooperation and Development at such time located in North America or
Europe.

“Specified Default” shall have the meaning assigned to such term in
Section 2.13(b).

“Specified Equity Contribution” shall mean any cash contribution to the common
equity of the Parent Borrower and/or any purchase or investment in an Equity
Interest of the Parent Borrower other than Disqualified Stock that has been
contributed for purposes of Section 7.02.

“Sponsor” shall mean Madison Dearborn Partners, LLC and each of its Affiliates
but not including, however, any operating portfolio companies of any of the
foregoing.

“Sponsor Management Agreement” shall mean collectively (a) the management
agreement between certain management companies associated with the Sponsor and
the Parent Borrower and any direct or indirect parent company, and (b) the MDP
Unit Purchase Agreement, in each case, as in effect on the Closing Date.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) applicable on the
interest rate determination date (expressed as a decimal) established by the
Board and applicable to any member of bank of the Federal Reserve System in
respect of Eurocurrency Liabilities (as defined in Regulation D of the Board).

“Sterling” and the sign “£”each meansshall mean the lawful money of United
Kingdom.

“Subordinated Indebtedness” shall mean any Indebtedness of either Borrower and
the Guarantors which is by its terms subordinated in right of payment to the
Obligations of the Parent Borrower or such Guarantor, as applicable.

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
owned or held by the parent, one or more subsidiaries of the parent or a
combination thereof. Unless otherwise specified, “subsidiary” shall mean any
subsidiary of the Parent Borrower.

“Subsidiary Guarantor” shall mean each subsidiary listed on Schedule 1.01(a),
and each other subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement pursuant to Section 5.09 or otherwise, excluding (a) any
Excluded Subsidiary and (b) any Foreign Subsidiary.

“Successor Company” shall have the meaning assigned to such term in
Section 6.04(a)(i).

“Successor Person” shall have the meaning assigned to such term in
Section 6.04(c)(i).

 

-46-



--------------------------------------------------------------------------------

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any material exterior construction on the site of such Mortgaged
Property or any material easement, right of way or other interest in the
Mortgaged Property has been granted or become effective through operation of law
or otherwise with respect to such Mortgaged Property which, in either case, can
be depicted on a survey, in which events, as applicable, such survey shall be
dated (or redated) within a reasonable period after the completion of such
construction or if such construction shall not have been completed as of such
date of delivery, not earlier than 20 days prior to such date of delivery, or
after the grant or effectiveness of any such easement, right of way or other
interest in the Mortgaged Property, (iii) certified by the surveyor (in a manner
reasonably acceptable to the Administrative Agent) to the Administrative Agent,
the Collateral Agent and the Title Company, (iv) complying in all respects with
the minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date of preparation of such survey and
(v) sufficient for the Title Company to remove all standard survey exceptions
from the title insurance policy (or commitment) relating to such Mortgaged
Property and issue the endorsements of the type required by Section 5.10 or
(b) otherwise reasonably acceptable to the Collateral Agent.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.22, as the same may be reduced from time to time
pursuant to Section 2.09.

“Swingline Exposure” shall mean, at any time, the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean Bank of America, N.A., acting through any of its
Affiliates or branches, in its capacity as lender of Swingline Loans hereunder;
provided that, if any Post Amendment 1 Extended Revolving Credit Commitments is
effected in accordance with Section 2.25, then on the occurrence of each Issuing
Bank/Swing Line Termination Date, the Swingline Lender at such time shall have
the right to resign as Swingline Lender on the respective Issuing Bank/Swing
Line Termination Date, in each case upon not less than ten (10) days’ prior
written notice thereof to the Borrowers and the Administrative Agent and, in the
event of any such resignation and upon the effectiveness thereof, the Borrowers
shall repay any outstanding Swingline Loans made by the respective entity so
resigning and such entity shall not be required to make any further Swingline
Loans hereunder.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.22.

“TARGET Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

“Target Material Adverse Effect” shall mean means any event, change or effect
that is materially adverse to the business, properties, assets, financial
condition or results of operations of the Company and its subsidiaries taken as
a whole; provided, however, that to the extent any event, change or effect is
caused by or results from any of the following, it shall not be taken into
account in determining whether there has been or will be a “Target Material
Adverse Effect”: (i) any announcement relating to the sale of the Company
(including losses or threatened losses of the relationships of the Company or
any of its subsidiaries with customers, distributors or suppliers), actions
contemplated by the Merger Agreement or the performance of obligations
thereunder, (ii) the identity of Holdings or any of its Affiliates as the
acquirer of the Company, (iii) changes affecting the United States or European
economy or financial or securities markets as a whole or changes that are the
result of factors generally affecting the industries in which the Company and
its subsidiaries conduct their business, (iv) any change in any applicable Laws
or accounting standards or principles or interpretation thereof after the date
hereof, (v) the availability or cost of financing to Holdings or Merger Sub and
(vi) the commencement, occurrence or continuation of any war, armed hostilities
or acts of terrorism involving or affecting the United States of America or any
part thereof, except, in the case of the foregoing clause (iii) only, to the
extent such changes do not materially disproportionately impact the Company and
its subsidiaries, taken as a whole, relative to other companies in the
industries in which the Company and its subsidiaries conduct their business.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.

“Tender Offer” shall have the meaning assigned to such term in the preamble.

 

-47-



--------------------------------------------------------------------------------

“Term Loan” shall mean each of the Dollar Term Loan, the Euro Term Loans and, if
applicable, any Incremental Term Loans and Post Amendment 1 Extended Term Loans.

“Term Loan Borrowing” shall mean a Dollar Term Loan Borrowing or a Euro Term
Loan Borrowing.

“Term Loan Commitment” shall mean each of the Dollar Term Loan Commitments and
the Euro Term Loan Commitments.

“Term Loan Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.

“Term Loan Maturity Date” shall mean June 29, 2014.(i) with respect to the
Non-Extended Term Loans, the Non-Extended Term Loan Maturity Date, (ii) with
respect to the Extended Term Loans, the Extended Term Loan Maturity Date,
(iii) with respect to any Class of Incremental Term Loans, the final maturity
date specified in the applicable Incremental Amendment and (iv) with respect to
any Class of extensions of credit made pursuant to an amendment pursuant to
Section 9.08(d), the final maturity date specified in such amendment.

“Termination Date” shall mean the date upon which all Commitments have
terminated, no Letters of Credit are outstanding (or if Letters of Credit remain
outstanding, as to which an L/C Backstop exists), and the Loans and L/C
Exposure, together with all interest, Fees and other non-contingent Obligations,
have been paid in full in cash.

“Title Company” shall mean any title insurance company as shall be retained by
the Parent Borrower and reasonably acceptable to the Administrative Agent.

“Total Assets” shall mean total assets of the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis prepared in accordance with GAAP, shown on
the most recent balance sheet of the Parent Borrower and its Restricted
Subsidiaries as may be expressly stated.

“Total Extended Revolving Credit Commitment” shall mean, at any time, the
aggregate amount of the Extended Revolving Credit Commitments, as in effect at
such time. The Total Extended Revolving Credit Commitment as of the Amendment
No. 1 Closing Date is $250,000,000.241,250,000.

“Total Net Leverage Ratio” shall mean the ratio of (i) (A) Consolidated
Indebtedness of the Parent Borrower and its Restricted Subsidiaries on such date
minus (B) the amount of cash and Cash Equivalents in excess of any Restricted
Cash that would be stated on the balance sheet of the Parent Borrower and its
Restricted Subsidiaries (other than Foreign Subsidiaries) and held by the Parent
Borrower and its Restricted Subsidiaries (other than Foreign Subsidiaries) as of
such date of determination, as determined in accordance with GAAP, minus
(C) cash of Foreign Subsidiaries of the Parent Borrower in an amount equal to
the greater of (x) the aggregate amount of Consolidated Indebtedness of Foreign
Subsidiaries and (y) 60% of the cash and Cash Equivalents reflected on the
consolidated balance sheet of the Parent Borrower delivered to the
Administrative Agent as of the last day of the relevant determination period to
(ii) EBITDA of the Parent Borrower and its Restricted Subsidiaries for the most
recently ended four fiscal quarters ending immediately prior to such date for
which Section 5.04 Financials have been delivered to the Administrative Agent.

“Total Non-Extended Revolving Credit Commitment” shall mean, at any time, the
aggregate amount of the Non-Extended Revolving Credit Commitments, as in effect
at such time. The Total Non-Extended Revolving Credit Commitment as of the
Amendment No. 1 Closing Date is $8,750,000.

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time.

    “Transaction Expenses” shall mean any fees, costs or expenses incurred or
paid by the Sponsor, the Parent Borrower (or any direct or indirect parent of
the Parent Borrower) or any of its subsidiaries in connection with the
Transactions (including expenses in connection with hedging transactions), the
Sponsor Management Agreement, this Agreement and the other Loan Documents and
the transactions contemplated hereby and thereby.

 

-48-



--------------------------------------------------------------------------------

“Transactions” shall mean, collectively, (a) the Merger, (b) the Equity
Investment, (c) the issuance of the New Senior Notes, (d) the issuance of the
New Mezzanine Notes, (e) the funding of the Loans and the other transactions
contemplated by this Agreement and the other Loan Documents, (f) the
consummation of the refinancing of the Existing Debt as contemplated by
SectionsSection 4.02(l), (g) the Tender Offer, and (h) the payment of
Transaction Expenses.

“Treasury Capital Stock” shall have the meaning set forth in
Section 6.03(b)(ii).

“Type,”, when used in respect of any Loan or Borrowing, in each case in the same
Class, shall refer to the Rate by reference to which interest on such Loan or on
the Loans comprising such Borrowing is determined. For purposes hereof, the term
“Rate” shall mean the Adjusted LIBO Rate, the Alternate Base Rate, the BA Rate
and the Canadian Base Rate.

“Uniform Commercial Code” or “UCC” meansshall mean the Uniform Commercial Code
as in effect in any applicable jurisdiction from time to time.

“Unrestricted Subsidiary” shall mean:

(a) any subsidiary of the Parent Borrower which at the time of determination is
an Unrestricted Subsidiary (as designated by the Parent Borrower, as provided in
Section 5.11); and

(b) any subsidiary of an Unrestricted Subsidiary.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing:

(a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by

(b) the sum of all such payments.

“Wholly-Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
100% of the Equity Interests of which (other than directors’ qualifying shares)
shall be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Terms Generally. The definitions in Section 1.01 shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”. “ The word “will” shall be
construed to have the same meaning and effect as the word “shall”; and the words
“asset” and “property” shall be construed as having the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. The words “herein”,”
“hereof” and “hereunder”,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision of
this Agreement unless the context shall otherwise require. All references herein
to Articles, Sections, paragraphs, clauses, subclauses, Exhibits and Schedules
shall be deemed references to Articles, Sections, paragraphs, clauses and
subclauses of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require. Except as otherwise expressly provided herein, the
Total Net Leverage Ratio (and the financial definitions used therein) shall be
construed in accordance with GAAP, as in effect on the Closing Date; provided,
however, that if the Parent Borrower notifies the Administrative Agent that the
Parent Borrower wishes to amend the Total Net Leverage Ratio or any financial
definition used therein to implement the effect of any change in GAAP or the
application thereof occurring after the Closing Date on the operation thereof
(or if the Administrative Agent notifies the Parent Borrower that the Required
Lenders wish to amend the Total Net Leverage Ratio or any financial definition
used therein for such purpose), then the Parent Borrower and the Administrative
Agent shall negotiate in good faith to amend the Total Net Leverage Ratio or the
definitions used therein (subject to the approval of the Required Lenders) to
preserve the original intent thereof in light of such changes in GAAP; provided
that all determinations made pursuant to the Total Net Leverage Ratio or any
financial definition used therein shall be determined on the basis of GAAP as
applied and in effect immediately before the relevant change in GAAP or the
application thereof became effective, until the Total Net Leverage Ratio or such
financial definition is amended. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, as in effect from time to time.

 

-49-



--------------------------------------------------------------------------------

Classification of Loans and Borrowings . For purposes of this Agreement, Loans
may be classified and referred to by Class (e.g., a “Revolving Loan”) or by Type
(e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar Revolving
Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Credit Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by
Class and Type (e.g., a “Eurodollar Revolving Credit Borrowing”).

Rounding . The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-down if there is no nearest number).

References to Agreements and Laws . Unless otherwise expressly provided herein,
(a) all references to documents, instruments and other agreements (including the
Loan Documents and organizational documents) shall be deemed to include all
subsequent amendments, restatements, amendments and restatements, supplements
and other modifications thereto, but only to the extent that such amendments,
restatements, amendments and restatements, supplements and other modifications
are not prohibited by any Loan Document and (b) references to any law, statute,
rule or regulation shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law.

Times of Day . Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).

Timing of Payment or Performance . When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that with respect to any payment of interest on or
principal of Eurodollar Loans, if such extension would cause any such payment to
be made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.

Letter of Credit Amounts . Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the Dollar Equivalent of the
stated amount of such Letter of Credit in effect at such time.

Exchange Rate; Currency Equivalents Generally . For purposes of determining
compliance with the provisions of this Agreement on any date of determination
(including the issuance, amendment or extension of a Letter of Credit), any
Alternative Currency will be converted to dollars on the basis of the Spot Rate
(as defined below) as determined by the Administrative Agent at such time.
Notwithstanding the foregoing, for purposes of determining compliance with
Article II and Sections 6.01, 6.02 and 6.03 of this Agreement with respect to
any amount of Indebtedness or Investment denominated in an Alternative Currency,
no Default shall be deemed to have occurred solely as a result of changes in
rates of exchange occurring after the time such Indebtedness or Investment is
incurred or made; provided that, for the avoidance of doubt, the foregoing
provisions of this Section 1.09 shall otherwise apply to such Article and such
Sections, including with respect to determining whether any Indebtedness or
Investment (not previously incurred or made on any date) may be incurred or made
under such Article and such Sections. For purposes of this Section 1.09, the
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date of such determination; provided that
the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

 

-50-



--------------------------------------------------------------------------------

Alternative Currencies. Each provision of this Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify with the Parent Borrower’s consent to appropriately reflect
a change in currency of any country and any relevant market conventions or
practices relating to such change in currency.

Pro Forma Calculations. For purposes of determining whether any action is
otherwise permitted to be taken hereunder, the Total Net Leverage Ratio shall be
calculated as follows:

(a) i) In the event that the Parent Borrower or any Restricted Subsidiary
(i) incurs, redeems, retires or extinguishes any Indebtedness or (ii) issues or
redeems Disqualified Stock or Preferred Stock subsequent to the commencement of
the period for which such ratio is being calculated but prior to or
simultaneously with the event for which the calculation of such ratio is made (a
“Ratio Calculation Date”), then such ratio shall be calculated giving pro forma
effect to such incurrence, redemption, retirement or extinguishment of
Indebtedness, or such issuance or redemption of Disqualified Stock or Preferred
Stock, as if the same had occurred at the beginning of the applicable
four-quarter period.

(b) ii) For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business made (or committed to be made
pursuant to a definitive agreement) during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the relevant Ratio Calculation Date, and other operational changes that the
Parent Borrower or any of its Restricted Subsidiaries has determined to make
and/or made during the four-quarter reference period or subsequent to such
reference period and on or prior to or simultaneously with such Ratio
Calculation Date shall be calculated on a pro forma basis in accordance with
GAAP assuming that all such Investments, acquisitions, dispositions, mergers,
amalgamations, consolidations, discontinued operations and other operational
changes had occurred on the first day of the four-quarter reference period. If
since the beginning of such period any Person that subsequently became a
Restricted Subsidiary or was merged with or into the Parent Borrower or any of
its Restricted Subsidiaries since the beginning of such period shall have made
any Investment, acquisition, disposition, merger, amalgamation, consolidation,
discontinued operation or operational change, in each case with respect to an
operating unit of a business, that would have required adjustment pursuant to
this definition, then such ratio shall be calculated giving pro forma effect
thereto for such period as if such Investment, acquisition, disposition, merger,
consolidation, discontinued operation or operational change had occurred at the
beginning of the applicable four-quarter period.

(c) iii) For purposes of this Section 1.11, whenever pro forma effect is to be
given to any Investment, acquisition, disposition, merger, amalgamation,
consolidation, discontinued operation or operational change, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Parent Borrower. Any such pro forma calculation may
include adjustments appropriate, in the reasonable determination of the Parent
Borrower as set forth in an Officer’s Certificate, to reflect (i) operating
expense reductions and other operating improvements or synergies reasonably
expected to result from any acquisition, amalgamation, merger or operational
change (including, to the extent applicable, from the Transactions) and (ii) all
adjustments of the nature used in connection with the calculation of “Adjusted
EBITDA” as set forth in footnote (5) to the “Summary Historical and Pro Forma
Financial Data” under “Offering Circular Summary” in the offering circular for
the New Senior Notes to the extent such adjustments, without duplication,
continue to be applicable to such four-quarter period; provided that such
operating expense reductions and other operating improvements or synergies are
reasonably identifiable and factually supportable and otherwise comply with the
limitations set forth in the definition of “EBITDA”.”

 

 

-51-



--------------------------------------------------------------------------------

The Credits

Commitments . Subject to the terms and conditions herein set forth, each Lender
agrees, severally and not jointly, (a) to make a Dollar Term Loan to the Parent
Borrower on the Closing Date in a principal amount not to exceed its Dollar Term
Loan Commitment, (b) to make a Euro Term Loan to the Parent Borrower on the
Closing Date in a principal amount not to exceed its Euro Term Loan Commitment
and (c) to make Revolving Loans to the Borrowers, at any time and from time to
time on and after the Closing Date, and until the earlier of the Revolving
Credit Maturity Date and the termination of theduring the applicable Revolving
Credit Commitment of such Lender in accordance with the terms hereofPeriod, in
an aggregate principal amount at any time outstanding that will not result in
such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Credit
Commitment as then in effect; provided that (x) no Revolving Credit Lender shall
make any Revolving Loans in any Alternative Currency if, after giving effect to
the making of such Revolving Loan, the sum of the Dollar Equivalent of the then
outstanding Revolving Loans in Alternative Currencies and the then outstanding
L/C Exposure in Alternative Currencies would exceed $85,000,000 (the
“Alternative Currency Sublimit”) and (y) the aggregate amount of Revolving Loans
(the “Foreign Subsidiary Borrower Sublimit”) made to Foreign Subsidiary
Borrowers shall at no time exceed $50,000,000 (it being understood that the
Administrative Agent shall calculate the Dollar Equivalent of the then
outstanding Revolving Credit Loans in any Alternative Currency and the then
outstanding L/C Exposure with respect to any Letters of Credit issued in an
Alternative Currency on the date on which the Parent Borrower has given the
Administrative Agent a Borrowing Request with respect to any Revolving Loan for
purposes of determining compliance with this clause (c)); and provided, further,
that the aggregate principal amount of Revolving Loans and Swingline Loans made
on the Closing Date shall not exceed $30,000,000. Within the limits set forth in
clause (c) of the preceding sentence and subject to the terms, conditions and
limitations set forth herein, the Borrowers may borrow, pay or prepay and
reborrow Revolving Loans. Amounts paid or prepaid in respect of Term Loans may
not be reborrowed. For the avoidance of doubt, (i) all Borrowings of Revolving
Loans at any time prior to the date that is five (5) Business days prior to the
Non-Extended Revolving Credit Maturity Date shall be made, and deemed to be
made, ratably among the Non-Extending Revolving Credit Lenders and the Extending
Revolving Credit Lenders, and (ii) all Borrowings of Revolving Loans prior to
the Extending Revolving Credit Maturity Date but on or after the date that is
five (5) Business days prior to the Non-Extended Revolving Credit Maturity Date
shall be made, and deemed to be made, ratably among the Extending Revolving
Credit Lenders.

Loans.

Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender). Except for Loans deemed made pursuant to Section 2.02(f) and
subject to Section 2.22, the Loans comprising any Borrowing shall be in an
aggregate principal amount that is not less than the lesser of (i) the Minimum
Currency Threshold or (ii) equal to the remaining available balance of the
applicable Commitments.

Subject to Sections 2.02(e), 2.08 and 2.15, (i) all Loans denominated in dollars
(other than Swingline Loans) shall be made as ABR Loans or Eurodollar Loans,
(ii) all Loans denominated in Canadian Dollars shall be made as Canadian Base
Rate Loans or BA Rate Loans; provided, however, that all such Loans pursuant to
the foregoing subclauses (i) and (ii) shall be made as ABR Loans or Canadian
Base Rate Loans, as applicable, unless, subject to Section 2.15, the Borrowing
Request specifies that all or a portion thereof shall be Eurodollar Loans or BA
Rate Loans, as applicable, (iii) all Swingline Loans shall be dollar denominated
and shall be made as ABR Loans, and (iv) all Loans denominated in any currency
other than dollars or Canadian Dollars shall be made as Eurodollar Loans, as the
Parent Borrower may request pursuant to Section 2.03. Each Lender may at its
option make any Eurodollar Loan or BA Rate Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the relevant Borrower
to repay such Loan in accordance with the terms of this Agreement. Borrowings of
more than one Type may be outstanding at the same time; provided, however, that
the Borrowers shall not be entitled to request any Borrowing that, if made,
would result in more than fifteen Eurodollar Borrowings outstanding hereunder at
any time. For the avoidance of doubt, notwithstanding any other provision
herein, the Borrowers shall not request any Borrowings of Canadian Base Rate
Loans.

 

-52-



--------------------------------------------------------------------------------

Except with respect to Loans deemed made pursuant to Section 2.02(f) and subject
to Sections 2.03 and 2.22, each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds to such account in New York City as the Administrative Agent may designate
not later than 11:00 a.m. and the Administrative Agent shall promptly wire
transfer the amounts so received to an account designated by the relevant
Borrower in the applicable Borrowing Request or, if a Borrowing shall not occur
on such date because any condition precedent herein specified shall not have
been met, return the amounts so received to the respective Lenders.

Unless the Administrative Agent shall have received notice from a Lender prior
to the date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s portion of such Borrowing, the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the date of such Borrowing in accordance with paragraph
(c) above and the Administrative Agent may, in reliance upon such assumption,
make available to the relevant Borrower on such date a corresponding amount. If
the Administrative Agent shall have so made funds available then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the relevant Borrower severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the relevant Borrower to but excluding the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrowers, a rate
per annum equal to the interest rate applicable to the Loans comprising such
Borrowing at the time and (ii) in the case of such Lender, for the first such
day, the Federal Funds Effective Rate, and for each day thereafter, the
Alternate Base Rate plus the Applicable Percentage then in effect for ABR
Revolving Loans. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement and (x) the relevant Borrower’s
obligation to repay the Administrative Agent such corresponding amount pursuant
to this Section 2.02(d) shall cease and (y) if the relevant Borrower pays such
amount to the Administrative Agent, the amount so paid shall constitute a
repayment of such Borrowing by such amount.

Notwithstanding any other provision of this Agreement, the Borrowers shall not
be entitled to request any Eurodollar Borrowing or BA Rate Borrowing if the
Interest Period requested with respect thereto would end after the(i) with
respect to the Non-Extended Revolving Loans, the Non-Extended Revolving Credit
Maturity Date or the Term Loan Maturity Date, as applicable, (ii) with respect
to the Extended Revolving Loans, the Extended Revolving Credit Maturity Date,
(iii) with respect to the Non-Extended Term Loans, the Non-Extended Term Loan
Maturity Date, and (iv) with respect to the Extended Term Loans, the Extended
Term Loan Maturity Date.

If the relevant Issuing Bank shall not have received from the relevant Borrower
the payment required to be made by Section 2.23(e) within the time specified in
such Section, such Issuing Bank will promptly notify the Administrative Agent of
the L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof (and, in the case of any L/C Disbursement made in an Alternative
Currency, calculated using the Dollar Equivalent of such L/C Disbursement, as
determined on the date on which such L/C Disbursement was made by the relevant
Issuing Bank). Each Revolving Credit Lender shall pay by wire transfer of
immediately available funds in dollars to the Administrative Agent not later
than 2:00 p.m. on such date (or, if such Revolving Credit Lender shall have
received such notice later than 12:00 (noon) on any day, not later than 10:00
a.m. on the immediately following Business Day), an amount equal to such
Lender’s Pro Rata Percentage of such L/C Disbursement as determined above (it
being understood that such amount shall be deemed to constitute an ABR Revolving
Loan of such Lender’s Class or Classes of Revolving Credit Commitments then in
effect and such payment shall be deemed to have reduced the L/C Exposure), and
the Administrative Agent will promptly pay to the relevant Issuing Bank amounts
so received by it from the Revolving Credit Lenders. The Administrative Agent
will promptly pay to the Issuing Bank any amounts received by it from the
relevant Borrower pursuant to Section 2.23(e) prior to the time that any
Revolving Credit Lender makes any payment pursuant to this paragraph (f); any
such amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Revolving Credit Lenders that shall
have made such payments and to such Issuing Bank, as their interests may appear.
If any Revolving Credit Lender shall not have made its Pro Rata Percentage of
such L/C Disbursement available to the Administrative Agent as provided above,
such Lender and the relevant Borrower severally agrees to pay interest on such
amount, for each day from and including the date such amount is required to be
paid in accordance with this paragraph to but excluding the date such amount is
paid, to the Administrative Agent for the account of the relevant Issuing Bank
at (i) in the case of the relevant Borrower, a rate per annum equal to the
interest rate applicable to Revolving Loans pursuant to Section 2.06(a), and
(ii) in the case of such Lender, for the first such day, the Federal Funds
Effective Rate (or, in the case of amounts owed in an Alternative Currency, at
the respective Issuing Bank’s customary rate for interbank advances denominated
in such Alternative Currency), and for each day thereafter, the interest rate
applicable to ABR Revolving Loans.

 

-53-



--------------------------------------------------------------------------------

Borrowing Procedure . In order to request a Borrowing (other than a Swingline
Loan or a deemed Borrowing pursuant to Section 2.02(f), as to which this
Section 2.03 shall not apply), the relevant Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing or a BA Rate Borrowing, not later than 12:30 p.m. 3
Business Days (or 4 Business Days in the case of a Special Notice Currency)
before a proposed Borrowing and (b) in the case of an ABR Borrowing or Canadian
Base Rate Borrowing, not later than 12:30 p.m. 1 Business Day before a proposed
Borrowing. Each such telephonic request shall be irrevocable, shall be confirmed
promptly by hand delivery or fax to the Administrative Agent of a written
Borrowing Request and shall specify the following information: (i) whether the
Class of Borrowing then being requested is to be a Dollar Term Loan Borrowing,
Euro Term Loan Borrowing or a Revolving Credit Borrowing, requested and whether
such Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing or, in the
case of a Borrowing in Canadian Dollars, whether such Borrowing is to be a BA
Rate Borrowing or a Canadian Base Rate Borrowing; (ii) the date of such
Borrowing (which shall be a Business Day); (iii) the number and location of the
account to which funds are to be disbursed; (iv) the amount and currency of such
Borrowing; and (v) if such Borrowing is to be a Eurodollar Borrowing or a BA
Rate Borrowing, the initial Interest Period or Interest Periods with respect
thereto and (vi) the Revolving Credit Exposure (after giving effect to the
proposed Borrowing); provided, however, that notwithstanding any contrary
specification in any Borrowing Request, each requested Borrowing shall comply
with the requirements set forth in Section 2.02. If no election as to the Type
of Borrowing is specified in any such notice, then the requested Borrowing shall
be an ABR Borrowing or, in the case of a Borrowing in Canadian Dollars, a
Canadian Base Rate Borrowing. If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the relevant Borrower
shall be deemed to have selected an Interest Period of 1 month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

Evidence of Debt; Repayment of Loans.

(i) The Parent Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender, (x) the principal amount of
each Term Loan of such Lender as provided in Section 2.11 and2.11, (y) on the
Non-Extended Revolving Credit Maturity Date, the then unpaid principal amount of
each Non-Extended Revolving Loan of such Lender made to the Parent Borrower and
(z) on the Extended Revolving Credit Maturity Date, the then unpaid principal
amount of each Extended Revolving Loan of such Lender made to the Parent
Borrower and (ii) each Foreign Subsidiary Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender on
the Revolving Credit Maturity Date, the then unpaid principal amount of each
Revolving Loan made by such Lender, (x) on the Non-Extended Revolving Credit
Maturity Date, the then unpaid principal amount of each Non-Extended Revolving
Loan of such Lender made to such Foreign Subsidiary Borrower and (y) on the
Extended Revolving Credit Maturity Date, the then unpaid principal amount of
each Extended Revolving Loan of such Lender made to such Foreign Subsidiary
Borrower. Each Borrower hereby promises to pay to the Swingline Lender on the
Extended Revolving Credit Maturity Date the then unpaid principal amount of each
Swingline Loan made to such Borrower.

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the relevant Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

The Administrative Agent shall maintain accounts in which it will record (i) the
relevant Borrower, (ii) the amount of each Loan made hereunder, the Class and
Type thereof and, if applicable, the Interest Period applicable thereto,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the relevant Borrower to each Lender hereunder and (iv) the
amount of any sum received by the Administrative Agent hereunder from the
Borrowers or any Guarantor and each Lender’s share thereof.

 

-54-



--------------------------------------------------------------------------------

The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note in substantially the form of Exhibit G-1 or Exhibit G-2, as
applicable, with appropriate insertions and deletions (each, a “Note”). In such
event, the relevant Borrower shall execute and deliver to such Lender a Note
payable to such Lender and its permitted registered assigns. Notwithstanding any
other provision of this Agreement, in the event

any Lender shall request and receive such a Note, the interests represented by
such Note shall at all times (including after any assignment of all or part of
such interests pursuant to Section 9.04) be represented by one or more Notes
payable to the payee named therein or its registered assigns.

Fees.

The Parent Borrower agrees to pay to each Revolving Credit Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year, commencing September 30, 2007, and on each date on which
the Revolving Credit Commitment of such Lender shall expire or be terminated as
provided herein, a commitment fee (a “Commitment Fee”) equal to the Applicable
Percentage per annum on the actual daily unused amount of the Revolving Credit
Commitment of such Lender during the preceding quarter (or other period
commencing with the Closing Date or ending with the applicable Revolving Credit
Maturity Date or the date on which the Revolving Credit Commitment of such
Lender shall be terminated); provided any Commitment Fee accrued with respect to
the Revolving Credit Commitment of a Defaulting Lender during the period prior
to the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Parent Borrower so long as such Lender shall be a
Defaulting Lender, except to the extent that such Commitment Fee shall otherwise
have been due and payable by the Parent Borrower prior to such time; and
provided, further, that no Commitment Fee shall accrue on the Revolving Credit
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender. Notwithstanding the foregoing, the provisions of this Section 2.05(a) to
the extent otherwise applicable to Post Amendment 1 Extended Revolving Credit
Commitments shall be subject to modification as expressly provided in Section
2.25.

The Parent Borrower agrees to pay to the Administrative Agent, for its own
account, the administrative fees set forth in the Fee Letter at the times and in
the amounts specified therein (the “Administration Fee”).

The relevant Borrower agrees to pay (i) to each Revolving Credit Lender, through
the Administrative Agent, on the last Business Day of March, June, September and
December of each year, commencing September 30, 2007, and on the date on which
the Revolving Credit Commitment of such Lender shall be terminated as provided
herein, a fee (an “L/C Participation Fee”) calculated on such Lender’s Pro Rata
Percentage of the daily aggregate undrawn amounts of all outstanding Letters of
Credit) during the preceding quarter (or shorter period commencing with the
Closing Date or ending with the applicable Revolving Credit Maturity Date or the
date on which all Letters of Credit have been canceled or have expired and the
Revolving Credit Commitments of all Lenders shall have been terminated) at a
rate per annum equal to the Applicable Percentage from time to timethen in
effect for the applicable Class or Classes of such Revolving Credit Lender’s
Revolving Credit Commitments used to determine the interest rate on Eurodollar
Revolving Credit Borrowings minus the Issuing Bank Fees referred to in clause
(ii)(A) below, and (ii) to the Issuing Bank (A) with respect to each outstanding
Letter of Credit a fronting fee that shall accrue at a rate of 0.125% per annum
(or such lesser rate as shall be separately agreed upon between the relevant
Borrower and the Issuing Bank) on the undrawn amount of such Letter of Credit,
payable quarterly in arrears on the last day of March, June, September and
December of each year, commencing September 30, 2007, and upon expiration of the
applicable Letter of Credit or any earlier termination of the Revolving Credit
Commitment and (B) within 30 days after demand therefor the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit issued by such Issuing Bank or processing of drawings
thereunder (the fees in this clause (ii) being collectively the “Issuing Bank
Fees”). Notwithstanding the foregoing, the provisions of this Section 2.05(c),
solely to the extent otherwise applicable to fees payable on that portion (if
any) of Letters of Credit participated in by Revolving Credit Lenders pursuant
to Post Amendment 1 Extended Revolving Credit Commitments, shall be subject to
modification as expressly provided in Section 2.25.

 

-55-



--------------------------------------------------------------------------------

All Fees shall be computed on the basis of the actual number of days elapsed in
a year of 360 days, and shall be paid, in immediately available funds, to the
Administrative Agent for distribution, if and as appropriate, among the Lenders
and the Issuing Bank, except that the Issuing Bank Fees shall be paid directly
to the Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances absent manifest error.

Interest on Loans.

Subject to the provisions of Section 2.07, the Loans comprising each ABR
Borrowing, including each Swingline Loan, shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Percentage in effect
from time to time.

Subject to the provisions of Section 2.07, the Loans comprising each Canadian
Base Rate Borrowing shall bear interest at a rate per annum equal to the
Canadian Base Rate plus the Applicable Percentage in effect from time to time.

Subject to the provisions of Section 2.07, Loans comprising a Eurodollar
Borrowing shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Percentage in effect from time to time.

Subject to the provisions of Section 2.07, Loans comprising a BA Rate Borrowing
shall bear interest at a rate per annum equal to the BA Rate for the Interest
Period in effect for such Borrowing plus the Applicable Percentage in effect
from time to time.

Interest, including interest payable pursuant to Section 2.07, shall be computed
on the basis of the actual number of days elapsed over a year of 360 days (other
than computations of interest for ABR Loans, Canadian Base Rate Loans and Loans
denominated in Sterling which shall be made by the Administrative Agent on the
basis of the actual number of days elapsed over a year of 365 or 366 day, as
applicable) and shall be calculated from and including the date of the relevant
Borrowing to, but excluding, the date of repayment thereof. Interest on each
Loan shall be payable on the Interest Payment Dates applicable to such Loan,
except as otherwise provided in this Agreement. The applicable Alternate Base
Rate, Adjusted LIBO Rate, Canadian Base Rate or BA Rate for each Interest Period
or day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Default Interest. If an Event of Default under Section 7.01(b) or (c) shall have
occurred and shall be continuing, by acceleration or otherwise, then, upon the
request of the Required Lenders until the related defaulted amount shall have
been paid in full, to the extent permitted by law, such overdue amount shall
bear interest (after as well as before judgment), payable on demand, (a) in the
case of principal of a Loan, at the rate otherwise applicable to such Loan
pursuant to Section 2.06 plus 2.00% per annum and (b) in all other cases, at a
rate per annum equal to the rate that would be applicable to an ABR Revolving(i)
in the case of such overdue amounts owing to Lenders holding Extended Loans, an
ABR Revolving Loan that is an Extended Loan plus 2.00% per annum, and (ii) in
all other cases, an ABR Revolving Loan that is a Non-Extended Loan plus
2.00% per annum.

Alternate Rate of Interest. In the event, and on each occasion, that (i) the
Administrative Agent shall have reasonably determined that deposits in the
principal amounts and denominations of the Loans comprising such Borrowing are
not generally available in the London interbank market, or that the rates at
which such deposits are being offered in the London interbank market will not
adequately and fairly reflect the cost to any participating Lender of making or
maintaining its Eurodollar Loan during such Interest Period, or that reasonable
means do not exist for ascertaining the Adjusted LIBO Rate or BA Rate, as
applicable, for such Interest Period or (ii) the Required Lenders of any Class
of Loans notify the Administrative Agent that the Adjusted LIBO Rate or the BA
Rate for any Interest Period will not adequately reflect the cost to the Lenders
in such Class of making or maintaining such Loans in the applicable currency for
such Interest Period, the Administrative Agent shall, as soon as practicable
thereafter, give written or fax notice of such determination to the Parent
Borrower and the Lenders. In the event of any such determination, until the
Administrative Agent shall have advised the Parent Borrower and the
participating Lenders that the circumstances giving rise to such notice no
longer exist (which the Administrative Agent agrees to give promptly after such
circumstances no longer exist), (x) each affected Eurodollar Loan denominated in
dollars shall automatically, on the last day of the current Interest Period for
such Loan, convert into a ABR Loan and the obligations of the Lenders to make
Adjusted LIBO Rate Loans denominated in dollars or to convert Alternate Base
Rate Loans into Adjusted LIBO Rate Loans shall be suspended until the
Administrative Agent shall notify the Parent Borrower that the Required Lenders
of such affected Class of Loans have determined that the circumstances causing
such suspension no longer exist, (y) each BA Rate Loan shall automatically, on
the last day of the current Interest Period for such Loan, convert into a
Canadian Base Rate Loan and the obligations of the Revolving Lenders to make BA
Rate Loans or to convert Canadian Base Rate Loans into BA Rate Loans shall be
suspended until the Administrative Agent shall notify the Parent Borrower that
the Required Revolving Lenders have determined that the circumstances causing
such suspension no longer exist and (z) each Eurodollar Loan that is denominated
in a currency other than dollars, the affected Eurodollar Loans shall be made or
continued, as the case may be, as Eurodollar Loans with an Interest Period of
one month and the amount of interest payable in respect of any such Eurodollar
Loan shall be determined in accordance with the following provisions:

 

-56-



--------------------------------------------------------------------------------

if the Administrative Agent so requires, within five days of such notification
the Administrative Agent and the applicable Borrower, as applicable, shall enter
into negotiations with a view to agreeing on a substitute basis for determining
the rate of interest (a “Substitute Interest Rate”) which may be applicable to
affected Eurodollar Loans of such Borrower in the future and any such Substitute
Interest Rate that is agreed shall take effect in accordance with its terms and
be binding on each party hereto; provided that the Administrative Agent may not
agree on any such Substitute Interest Rate without the prior consent of the
Required Lenders of the affected Class of Loans;

if no Substitute Interest Rate is agreed pursuant to clause (i) above, any
affected Eurodollar Loan shall bear interest during the subsequent Interest
Period at the rate per annum otherwise applicable to Eurodollar Loans under such
Credit Facility, except that in the place of the Adjusted LIBO Rate, the
Administrative Agent shall use the cost to the applicable Lender (as
conclusively certified by such Lender in a certificate to the Administrative
Agent and the applicable Borrower and expressed as a rate per annum) and
containing a general description of the source selected of funding such Loan
from whatever source it shall reasonably select; and

if the Administrative Agent has required a Borrower to enter into negotiations
pursuant to clause (i) above, the Administrative Agent may (acting on the
instructions of the Required Lenders of the affected Class of Loans) declare
that no further Eurodollar Loans in the applicable currency shall be converted,
continued or made unless a Substitute Interest Rate has been agreed by the
applicable Borrower and the Administrative Agent within 30 days of the
Administrative Agent having so required negotiations.

Each determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

Termination and Reduction of Commitments.

The Term Loan Commitments shall automatically terminate upon the making of the
Term Loans on the Closing Date. The Non-Extended Revolving Credit Commitments
shall automatically terminate on the Non-Extended Revolving Credit Maturity
Date. The Extended Revolving Credit Commitments and the Swingline Commitment
shall automatically terminate on the Extended Revolving Credit Maturity Date.
The L/C Commitment shall automatically terminate on the earlier to occur of
(i) the termination of the Extended Revolving Credit Commitments and (ii) the
date 5 days prior to the Extended Revolving Credit Maturity Date, unless
otherwise agreed by each Issuing Bank and the Parent Borrower.

Upon at least 3 Business Days’ prior written or fax notice to the Administrative
Agent, the Parent Borrower may at any time in whole permanently terminate, or
from time to time in part permanently reduce, the Revolving Credit Commitments
of any Class or the Swingline Commitment on a non pro rata basis; provided,
however, that (i) each partial reduction of the Revolving Credit Commitments
shall be in an aggregate amount of not less than the Minimum Currency Threshold
and (ii) the Total Revolving Credit Commitment shall not be reduced to an amount
that is less than the Aggregate Revolving Credit Exposure then in effect (after
giving effect to any repayment or prepayment effected simultaneously therewith);
provided further that Non-Extended Revolving Credit Commitments that have not
been subject to an Extension pursuant to Section 2.25 shall not receive less
than their pro rata share of any voluntary reduction made to Extended Revolving
Credit Commitments. Any notice given by the Parent Borrower pursuant to this
Section 2.09(b) shall be irrevocable; provided that any such notice delivered by
the Parent Borrower may state that such notice is conditioned upon the
effectiveness of other financing arrangements, in which case such notice may be
revoked by the Parent Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.

 

-57-



--------------------------------------------------------------------------------

Each reduction in the Revolving Credit Commitments of any Class hereunder shall
be made ratably among the Lenders of such Class in accordance with their
respective applicable Commitments; provided that none of the Swingline
Commitment, the L/C Commitment, the Alternative Currency Sublimit or the Foreign
Subsidiary Borrower Sublimit shall be reduced unless the Revolving Credit
Commitment is reduced to an amount less than the Swingline Commitment, the
Letter of Credit Commitment, the Alternative Currency Sublimit or the Foreign
Subsidiary Borrower Sublimit, as applicable, then in effect (and then only to
the extent of such deficit). The Borrowers shall pay to the Administrative Agent
for the account of the Revolving Credit Lenders, on the date of each termination
or reduction of the Revolving Credit Commitments, the applicable Commitment Fees
on the amount of the Revolving Credit Commitments so terminated or reduced
accrued to but excluding the date of such termination or reduction.

(a) On the Revolving Credit Maturity Date of any Revolving Credit Commitments,
such Revolving Credit Commitments will terminate and the respective Lenders who
held such terminated Commitments will have no obligation to make, or participate
in, extensions of credit (whether the making of Loans or the issuance of Letters
of Credit) made pursuant to such Commitments after such Revolving Credit
Maturity Date; provided that, except as expressly provided in the immediately
succeeding sentence, (x) the foregoing shall not release any Revolving Credit
Lender from liability it may have for its failure to fund Revolving Loans, L/C
Disbursements or participations in Swingline Loans that was required to be
performed by it on or prior to such Revolving Credit Maturity Date and (y) the
foregoing will not release any Revolving Credit Lender from any obligation to
fund its portion of L/C Disbursements or participations in Swingline Loans with
respect to Letters of Credit issued or Swingline Loans made prior to such
Revolving Credit Maturity Date.

Conversion and Continuation of Borrowings. The Borrowers shall have the right at
any time upon prior written or fax notice (or telephone notice promptly
confirmed by written or fax notice) to the Administrative Agent (i) not later
than 12:30 p.m., 1 Business Day prior to conversion, to convert any dollar
denominated Eurodollar Borrowing into an ABR Borrowing or any BA Rate Borrowing
into a Canadian Base Rate Borrowing and (ii) not later than 12:30 p.m., 3
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing, to convert any Canadian Base Rate Borrowing into a
BA Rate Borrowing, to continue any Eurodollar Borrowing as a Eurodollar
Borrowing for an additional Interest Period or to continue any BA Rate Borrowing
as a BA Rate Borrowing, subject in each case to the following:

(w) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(x) if less than all of the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(y) each conversion shall be effected by each Lender and the Administrative
Agent recording, for the account of such Lender, the Type of such Loan resulting
from such conversion and reducing the Loan (or portion thereof) of such Lender
being converted by an equivalent principal amount; accrued interest on any
Eurodollar Loan or BA Rate Loan (or portion thereof) being converted shall be
paid by the relevant Borrower at the time of conversion; and

(z) if any Eurodollar Borrowing or BA Rate Borrowing is converted at a time
other than the end of the Interest Period applicable thereto, the relevant
Borrower shall pay, upon demand, any amounts due to the Lenders pursuant to
Section 2.16.

 

-58-



--------------------------------------------------------------------------------

Each notice pursuant to this Section 2.10 shall be irrevocable (subject to
Sections 2.08 and 2.15) and shall refer to this Agreement and specify (i) the
identity and amount of the Borrowing that the relevant Borrower requests be
converted or continued, (ii) whether such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, an Alternate Base Rate Borrowing, a BA Rate
Borrowing or a Canadian Base Rate Borrowing, (iii) if such notice requests a
conversion, the date of such conversion (which shall be a Business Day) and
(iv) if such Borrowing is to be converted to or continued as a Eurodollar
Borrowing or a BA Rate Borrowing, the Interest Period with respect thereto. If
no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing or BA Rate Borrowing,
the relevant Borrower shall be deemed to have selected an Interest Period of 1
month’s duration. The Administrative Agent shall advise the Lenders of any
notice given pursuant to this Section 2.10 and of each Lender’s portion of any
converted or continued Borrowing. If the relevant Borrower shall not have given
notice in accordance with this Section 2.10 to continue any Borrowing into a
subsequent Interest Period (and shall not otherwise have given notice in
accordance with this Section 2.10 to convert such Borrowing), such Borrowing
shall, at the end of the Interest Period applicable thereto (unless repaid
pursuant to the terms hereof), automatically be converted into an Alternative
Base Rate Borrowing or Canadian Base Rate Borrowing. This Section 2.10 shall not
apply to Swingline Loans.

Repayment of Term Borrowings1.

(i) The Parent Borrower shall repay to the Administrative Agent in dollars for
the ratable account of the Dollar Term Loan Lenders that are Non-Extending
Lenders on the dates and in the amounts set forth below:

 

Date

   Amount  

09/30/09

   $ 1,537,500   

12/31/09

   $ 1,537,500   

03/31/10

   $ 1,537,500   

06/30/10

   $ 1,537,500   

09/30/10

   $ 1,537,500   

12/31/10

   $ 1,537,500   

03/31/11

   $ 1,537,500   

06/30/11

   $ 1,537,500   

09/30/11

   $ 1,537,500   

12/30/11

   $ 1,537,500   

03/30/12

   $ 1,537,500   

06/29/12

   $ 1,537,500911,197.62   

09/28/12

   $ 1,537,500911,197.62   

12/31/12

   $ 1,537,500911,197.62   

03/28/13

   $ 1,537,500911,197.62   

06/28/13

   $ 1,537,500911,197.62   

9/30/13

   $ 1,537,500911,197.62   

12/31/13

   $ 1,537,500911,197.62   

03/31/14

   $ 1,537,500911,197.62   

06/30/14

   $     

Non-Extended Term
Loan Maturity Date

   $ 347,166,293.67   

(ii) The Parent Borrower shall repay to the Administrative Agent in dollars for
the ratable account of the Dollar Term Loan Lenders that are Extending Term Loan
Lenders on the dates and in the amounts set forth below:

 

 

1 Amounts to be determined after the consent deadline for Amendment No. 1.
Amortization schedule will reflect equal quarterly installments in an aggregate
annual amount equal to 1% of the original principal amount as of the Closing
Date, with the balance payable on the relevant final maturity date.

 

-59-



--------------------------------------------------------------------------------

Date

   Amount  

06/29/12

   $ 626,302.38   

09/28/12

   $ 626,302.38   

12/31/12

   $ 626,302.38   

03/28/13

   $ 626,302.38   

06/28/13

   $ 626,302.38   

9/30/13

   $ 626,302.38   

12/31/13

   $ 626,302.38   

03/31/14

   $ 626,302.38   

06/30/14

   $ 626,302.38   

9/30/14

   $ 626,302.38   

12/31/14

   $ 626,302.38   

03/31/15

   $ 626,302.38   

06/30/15

   $ 626,302.38   

9/30/15

   $ 626,302.38   

12/31/15

   $ 626,302.38   

03/31/16

   $ 626,302.38   

Extended Term
Loan Maturity Date

   $ 233,610,787.30   

(i) The Parent Borrower shall repay to the Administrative Agent in dollarseuro
for the ratable account of the Euro Term Loan Lenders that are Non-Extending
Lenders on the dates and in the amounts set forth below:

 

Date

   Amount  

09/30/09

   € 1,500,000   

12/31/09

   € 1,500,000   

03/31/10

   € 1,500,000   

06/30/10

   € 1,500,000   

09/30/10

   € 1,500,000   

12/31/10

   € 1,500,000   

03/31/11

   € 1,500,000   

06/30/11

   € 1,500,000   

09/30/11

   € 1,500,000   

12/30/11

   € 1,500,000   

03/30/12

   € 1,500,000   

06/29/12

   € 1,500,000263,022.12   

09/28/12

   € 1,500,000263,022.12   

12/31/12

   € 1,500,000263,022.12   

03/28/13

   € 1,500,000263,022.12   

06/28/13

   € 1,500,000263,022.12   

9/30/13

   € 1,500,000263,022.12   

12/31/13

   € 1,500,000263,022.12   

03/31/14

   € 1,500,000263,022.12   

06/30/14

   € 1,500,000    Non-Extended Term Loan Maturity Date    €
570,000,000100,211,427.58   

 

-60-



--------------------------------------------------------------------------------

(ii) The Parent Borrower shall repay to the Administrative Agent in euros for
the ratable account of the Euro Term Loan Lenders that are Extending Term Loan
Lenders on the dates and in the amounts set forth below:

 

Date    Amount  

06/29/12

   € 1,236,977.88   

09/28/12

   € 1,236,977.88   

12/31/12

   € 1,236,977.88   

03/28/13

   € 1,236,977.88   

06/28/13

   € 1,236,977.88   

9/30/13

   € 1,236,977.88   

12/31/13

   € 1,236,977.88   

03/31/14

   € 1,236,977.88   

06/30/14

   € 1,236,977.88   

9/30/14

   € 1,236,977.88   

12/31/14

   € 1,236,977.88   

03/31/15

   € 1,236,977.88   

06/30/15

   € 1,236,977.88   

9/30/15

   € 1,236,977.88   

12/31/15

   € 1,236,977.88   

03/31/16

   € 1,236,977.88   

Extended Term
Loan Maturity Date

   € 461,392,749.37   

To the extent not previously paid, all Non-Extended Term Loans shall be due and
payable on the Non-Extended Term Loan Maturity Date and all Extended Term Loans
shall be due and payable on the Extended Term Loan Maturity Date, in each case,
together with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of payment.

All repayments pursuant to this Section 2.11 shall be subject to Section 2.16,
but shall otherwise be without premium or penalty.

Optional Prepayment.

The Borrowers shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part upon prior written or fax notice by the
Parent Borrower (or telephone notice promptly confirmed by written or fax
notice) to the Administrative Agent, not later than 12:30 p.m., 3 Business Days
prior to such prepayment in the case of Eurodollar Loans or BA Rate Loans and
not later than 12:30 p.m., 1 Business Day prior to such prepayment in the case
of ABR Loans or Canadian Base Rate Loans; provided, however, that each partial
prepayment shall be in an aggregate amount of not less than the Minimum Currency
Threshold.

Optional prepayments of Dollar Term Loans shall be applied against the remaining
scheduled installments of principal due in respect of the Dollar Term Loans
under Section 2.11(a) in the manner specified by the Parent Borrower or, if not
so specified on or prior to the date of such optional prepayment, in direct
order of maturity. Optional prepayments of Dollar Term Loans and any dollar
denominated Incremental Term Loans shall be applied ratably among the
outstanding Dollar Term Loans and dollar denominated Incrementalmay be applied
on a non pro rata basis among the outstanding Classes of Term Loans; provided
that such prepayments shall be made ratably among the Lenders of such Class in
accordance with their respective Term Loans; provided further that Non-Extended
Dollar Term Loans that have not been subject to an Extension pursuant to
Section 2.25 shall not receive less than their pro rata share of any such
prepayment made to Extended Dollar Term Loans.

Optional prepayments of Euro Term Loans shall be applied against the remaining
scheduled installments of principal due in respect of the Euro Term Loans under
Section 2.11 in the manner specified by the Parent Borrower or, if not so
specified on or prior to the date of such optional prepayment, in direct order
of maturity. Optional prepayments of Euro Term Loans and any euro denominated
Incremental Term Loans shallmay be applied ratably among the outstanding Euro
Term Loans and euro denominated Incrementalon a non pro rata basis among the
outstanding Classes of Term Loans; provided that such prepayments shall be made
ratably among the Lenders of such Class in accordance with their respective Term
Loans; provided further that Non-Extended Euro Term Loans that have not been
subject to an Extension pursuant to Section 2.25 shall not receive less than
their pro rata share of any such prepayment made to Extended Euro Term Loans.

 

-61-



--------------------------------------------------------------------------------

Each notice of prepayment shall specify the prepayment date and the principal
amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the relevant Borrower to prepay such Borrowing by
the amount stated therein on the date stated therein; provided that if a notice
of optional prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. All prepayments under this Section 2.12 shall be
subject to Section 2.16 but otherwise without premium or penalty. All Eurodollar
Loan and BA Rate Loan prepayments under this Section 2.12 shall be accompanied
by accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.

(b) Notwithstanding any other provision herein, in the event that, on or prior
to the first anniversary of the Amendment No. 1 Closing Date, the Parent
Borrower (x) makes any prepayment of any Class of Extended Term Loans in
connection with any Repricing Transaction with respect to such Extended Term
Loans or (y) effects any amendment of this Agreement resulting in a Repricing
Transaction with respect to any Class of Extended Term Loans, the Borrower shall
pay to the Administrative Agent, for the ratable account of each applicable
Extending Term Loan Lender, (I) in the case of clause (x), a prepayment premium
of 1% of the aggregate principal amount of the Extended Term Loans being prepaid
and (II) in the case of clause (y), a payment equal to 1% of the aggregate
principal amount of such Class of Extended Term Loans outstanding immediately
prior to such amendment.

Mandatory Prepayments.

Each Borrower shall, on the date of termination of all Revolving Credit
Commitments, repay or prepay all of its outstanding Revolving Credit Borrowings
and all outstanding Swingline Loans and replace or cause to be canceled (or
provide an L/C Backstop or make other arrangements reasonably satisfactory to
the relevant Issuing Bank with respect to) all of its outstanding Letters of
Credit. If, after giving effect to any partial reduction of the Revolving Credit
Commitments (including as a result of the termination of any Revolving Credit
Commitments on the Revolving Credit Maturity Date thereof), the Aggregate
Revolving Credit Exposure would exceed the Total Revolving Credit Commitment
then in effect, then the Parent Borrower shall (and to the extent the Foreign
Subsidiary Borrower Sublimit would exceed the Total Revolving Credit Commitment
then in effect, then such Foreign Subsidiary Borrower shall), on the date of
such reduction, repay or prepay Revolving Credit Borrowings or Swingline Loans
(or a combination thereof) and, after the Revolving Credit Borrowings and
Swingline Loans shall have been repaid or prepaid in full, replace or cause to
be canceled (or provide an L/C Backstop or make other arrangements reasonably
satisfactory to the relevant Issuing Bank with respect to) Letters of Credit in
an amount sufficient to eliminate such excess. For the avoidance of doubt, if
for any reason, at any time during the five (5) Business Day period immediately
preceding the Revolving Credit Maturity Date for any Revolving Credit
Commitments where there exist other Revolving Credit Commitments with a later
Revolving Credit Maturity Date, and if at such time there are outstanding
Letters of Credit or Swingline Loans under such respective Class or Classes,
then the Borrowers shall prepay outstanding Revolving Loans and Swingline Loans,
as the case may be, as is needed so that, after giving effect thereto, the
Revolving Credit Exposure of the Revolving Credit Lenders with such later
Revolving Credit Maturity Date will not, after giving effect to the
reallocations which will be required (in the absence of a Specified Default or
event, act or condition which with notice or lapse of time or both would
constitute a Specified Default) pursuant to Section 2.09(d), exceed the amount
of their respective Commitments as in effect on (and after giving effect to) the
Revolving Credit Maturity Date of such sooner maturing Revolving Credit
Commitments.

 

-62-



--------------------------------------------------------------------------------

Not later than the tenth Business Day following the receipt by the Parent
Borrower or any of its Restricted Subsidiaries of Net Cash Proceeds in respect
of any Prepayment Asset Sale or Property Loss Event, the Parent Borrower shall
apply an amount equal to 100% of the Net Cash Proceeds received by the Parent
Borrower or any of its Restricted Subsidiaries with respect thereto (subject to
the restrictions set forth herein) to prepay outstanding Term Loans in
accordance with Section 2.13(e); provided, however, that, the foregoing
percentage shall be reduced to (i) 50% if the Total Net Leverage Ratio is less
than or equal to 5.50 to 1.00 but greater than 4.0 to 1.00 and (ii) 0% if the
Total Net Leverage Ratio is less than or equal to 4.0 to 1.00, in each case,
determined by reference to the most recently delivered Pricing Certificate at
the time of receipt of such Net Cash Proceeds; and provided, further, that
(x) if (A) prior to the date any such prepayment is required to be made, the
Parent Borrower notifies the Administrative Agent of its intent to reinvest such
Net Cash Proceeds in assets of a kind then used or usable in the business of the
Parent Borrower and its Restricted Subsidiaries (including any Related Business
Assets) and (B) no Event of Default shall have occurred and be continuing at the
time of such notice, and no Event of Default under clause (b), (c), (g) or
(h) of Section 7.01 (each, a “Specified Default”) shall have occurred and shall
be continuing at the time of proposed reinvestment (unless, in the case of such
Specified Default, such reinvestment is made pursuant to a binding commitment
entered into at a time when no Specified Default was continuing), then the
Parent Borrower shall not be required to prepay Term Loans hereunder in respect
of such Net Cash Proceeds to the extent that such Net Cash Proceeds are so
reinvested within 365 days after the date of receipt of such Net Cash Proceeds
(or, within such 365 day period, the Parent Borrower or any of its Restricted
Subsidiaries enters into a binding commitment to so reinvest in such Net Cash
Proceeds, and such Net Cash Proceeds are so reinvested within 180 days after
such binding commitment is so entered into) and (y) the Parent Borrower shall
not be required to prepay Term Loans hereunder in respect of any such Net Cash
Proceeds from any Prepayment Asset Sale or Property Loss Event of any Foreign
Subsidiary if the declaration or payment of dividends or similar distributions
by that Foreign Subsidiary of such Net Cash Proceeds is not at the date of
determination wholly permitted without any prior governmental approval (which
has not been obtained) or, directly or indirectly, by the operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Foreign Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived or would otherwise result in
materially adverse tax consequences; provided, however, that (I) if any Net Cash
Proceeds are not reinvested or applied as a repayment on or prior to the last
day of the applicable application period, such Net Cash Proceeds shall be
applied within 5 Business Days to the prepayment of the Term Loans as set forth
above (without regard to the immediately preceding proviso) and (II) if, as a
result of any Prepayment Asset Sale or Property Loss Event, the Parent Borrower
would be required to make an “offer to purchase” the New Senior Notes pursuant
to the terms of the New Senior Notes Documentation or any other Material
Indebtedness, in any such case prior to the expiry of the foregoing reinvestment
or repayment periods, the Parent Borrower shall apply the relevant percentage of
such Net Cash Proceeds as required above by this paragraph (b) to prepay Term
Loans in accordance with Section 2.13(e) on the day immediately preceding the
date of such required “offer to purchase” (without regard to the immediately
preceding proviso).

No later than the tenth Business Day following the delivery of the Section 5.04
Financials under Section 5.04(a) (commencing with the fiscal year ended
December 31, 2008), the Parent Borrower shall prepay outstanding Term Loans in
accordance with Section 2.13(e) in an aggregate principal amount equal to the
excess, if any, of (i) the applicable ECF Percentage of Excess Cash Flow for the
fiscal year then ended over (ii) the aggregate principal amount of Term Loans
and Revolving Loans (to the extent accompanied by a permanent reduction of the
Revolving Credit Commitments) prepaid pursuant to Section 2.12 during such
fiscal year or on or prior to the date such payment is required to be made
(without duplication), in each case to the extent such prepayments are not
funded with the proceeds of long-term Indebtedness (other than revolving
Indebtedness).

In the event that the Parent Borrower or any of its Restricted Subsidiaries
shall receive Net Cash Proceeds from the issuance or incurrence of Indebtedness
(other than any cash proceeds from the issuance or incurrence of Indebtedness
permitted pursuant to Section 6.01), the Parent Borrower shall no later than the
third Business Day next following the receipt of such Net Cash Proceeds, apply
an amount equal to 100% of such Net Cash Proceeds to prepay outstanding Term
Loans in accordance with Section 2.13(e).

Prior to the repayment in full of all Term Loans and all Obligations (other than
contingent obligations) relating thereto, all other prepayments required by this
Section 2.13 shall be applied pro rata to the repayment of the Non-Extended Term
Loans and Extended Term Loans under each Term Loan Facility until paid in full
(based on the Dollar Equivalent amount of Term Loans under each Term Loan
Facility on the date of prepayment and applied against the remaining scheduled
installments of principal due in respect of the Term Loans in the direct order
of maturity); provided that to the extent an Event of Default then exists, such
prepayment shall instead be applied in accordance with Section 2.17(b).

 

-63-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section 2.13 or
elsewhere in this Agreement including without limitation in Section 9.08, the
Parent Borrower shall have the option in its sole discretion to give the Lenders
with outstanding Term Loans the option to waive their pro rata share of a
mandatory prepayment of Term Loans which is to be made pursuant to
Section 2.13(b), (c) or (d) (each such repayment a “Waivable Mandatory
Prepayment”) upon the terms and provisions set forth in this Section 2.13(f). If
the Parent Borrower elects to exercise the option referred to in the immediately
preceding sentence the Parent Borrower shall give to the Administrative Agent
written notice of its intention to give the Lenders the right to waive a
Waivable Mandatory Prepayment including in such notice the aggregate amount of
such proposed prepayment not later than 12:30 p.m. five Business Days prior to
the date of the proposed prepayment which notice the Administrative Agent shall
promptly forward to all Term Loan Lenders indicating in such notice the amount
of such prepayment to be applied to each such Lender”s outstanding Term Loans.
The Parent Borrower”s offer to permit the Term Loan Lenders to waive any such
Waivable Mandatory Prepayment may apply to all or part of such prepayment,
provided that any offer to waive part of such prepayment must be made ratably to
the Term Loan Lenders (based on the Dollar Equivalent amount of Term Loans under
each Term Loan Facility on the date of prepayment). In the event that any such
Term Loan Lender desires to waive its pro rata share of such Lender”s right to
receive any such Waivable Mandatory Prepayment in whole or in part such Lender
shall so advise the Administrative Agent no later than 4:00 p.m. on the date
which is two Business Days after the date of such notice from the Administrative
Agent and the Administrative Agent shall promptly thereafter notify the Parent
Borrower thereof which notice shall also include the amount such Lender desires
to receive in respect of such prepayment. If any Term Loan Lender does not reply
to the Administrative Agent within such two Business Day period such Lender will
be deemed not to have waived any part of such prepayment. If any Term Loan
Lender does not specify an amount it wishes to receive such Lender will be
deemed to have accepted 100% of its share of such prepayment. In the event that
any such Lender waives all or part of its share of any such Waivable Mandatory
Prepayment the Parent Borrower shall retain 100% of the amount so waived by such
Lender. Notwithstanding anything to the contrary contained above if one or more
Term Loan Lenders waives its right to receive all or any part of any Waivable
Mandatory Prepayment but less than all the Lenders with outstanding Term Loans
waive in full their right to receive 100% of the total Waivable Mandatory
Prepayment otherwise required with respect to the Term Loans, then the amount
actually applied to the repayment of Term Loans of Lenders which have waived all
or any part of their right to receive 100% of such prepayment shall be applied
to each then outstanding Borrowing of Term Loans on a pro rata basis so that
each Lender with outstanding Term Loans shall after giving effect to the
application of the respective repayment maintain the same percentage as
determined for such Lender but not the same percentage that the other Term Loan
Lenders hold and not the same percentage held by such Lender prior to prepayment
of each Borrowing of Term Loans which remains outstanding after giving effect to
such application. Notwithstanding anything to the contrary Term Loan Lenders
shall not have the right to waive mandatory prepayments under this Section 2.13
except as set forth in this Section 2.13(f).

(c) Notwithstanding any other provisions of this Section 2.13, mandatory
prepayments of Incremental Term Loans, Post Amendment 1 Extended Term Loans,
Refinancing Indebtedness and Replacement Term Loans shall be made pursuant to,
and to the extent set forth in, the documents governing such Indebtedness and
may share ratably in, or be junior to (but shall not be in priority to) the
mandatory prepayments of Non-Extended Term Loans or Extended Term Loans, as
applicable.

Reserve Requirements; Change in Circumstances.

Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or any Issuing Bank (except any such reserve requirement
which is reflected in the Adjusted LIBO Rate) or shall impose on such Lender or
such Issuing Bank or the London interbank market any other condition affecting
this Agreement or Eurodollar Loans made by such Lender or any Letter of Credit
or participation therein, and the result of any of the foregoing shall be to
increase the cost to such Lender or such Issuing Bank of making or maintaining
any Eurodollar Loan or increase the cost to any Lender of issuing or maintaining
any Letter of Credit or purchasing or maintaining a participation therein or to
reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise) by an
amount deemed by such Lender or such Issuing Bank to be material, then the
relevant Borrower will pay to such Lender or such Issuing Bank, as the case may
be, upon demand such additional amount or amounts as will compensate such Lender
or such Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

-64-



--------------------------------------------------------------------------------

If any Lender or any Issuing Bank shall have determined that any Change in Law
regarding capital adequacy has or would have the effect of reducing the rate of
return on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made or participations in Loans purchased by such
Lender pursuant hereto or the Letters of Credit issued by such Issuing Bank
pursuant hereto to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy) by an amount deemed by such Lender or
such Issuing Bank to be material, then the relevant Borrower shall pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

A certificate of a Lender or an Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or such Issuing Bank or its holding company,
as applicable, as specified in paragraph (a) or (b) above shall be delivered to
the Parent Borrower, shall describe the applicable Change in Law, the resulting
costs incurred or reduction suffered (including a calculation thereof),
certifying that such Lender is generally charging such amounts to similarly
situated borrowers and shall be conclusive absent manifest error. The relevant
Borrower shall pay such Lender or such Issuing Bank, as applicable, the amount
shown as due on any such certificate delivered by it within 30 days after its
receipt of the same.

Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the relevant Borrower shall not be under any obligation to compensate any
Lender or any Issuing Bank under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 180 days prior to such request; provided further, that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 180-day period. The
protection of this Section shall be available to each Lender and the respective
Issuing Bank regardless of any possible contention of the invalidity or
inapplicability of the Change in Law that shall have occurred or been imposed;
provided that if, after the payment of any amounts by the Borrowers under this
Section, any Change in Law in respect of which a payment was made is thereafter
determined to be invalid or inapplicable to the relevant Lender or Issuing Bank,
then such Lender or Issuing Bank shall, within 30 days after such determination,
repay any amounts paid to it by the Borrowers hereunder in respect of such
Change in Law.

Notwithstanding anything in this Section 2.14 to the contrary, this Section 2.14
shall not apply to any Change in Law with respect to Taxes, which shall be
governed exclusively by Section 2.20.

Change in Legality.

Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Eurodollar Loan or
BA Rate Loan or to give effect to its obligations as contemplated hereby with
respect to any Eurodollar Loan or BA Rate Loan, then, by written notice to the
Parent Borrower and to the Administrative Agent:

such Lender may declare that dollar denominated Eurodollar Loans will not
thereafter (for the duration of such unlawfulness) be made by such Lender
hereunder (or be continued for additional Interest Periods) and ABR Loans will
not thereafter (for such duration) be converted into Eurodollar Loans, whereupon
any request for a Eurodollar Borrowing (or to convert an ABR Borrowing to a
Eurodollar Borrowing or to continue a Eurodollar Borrowing for an additional
Interest Period) shall, as to such Lender only, be deemed a request for an ABR
Loan (or a request to continue an ABR Loan as such for an additional Interest
Period or to convert a Eurodollar Loan into an ABR Loan, as the case may be),
unless such declaration shall be subsequently withdrawn; and

such Lender may require that all outstanding Eurodollar Loans made by such
Lender shall be converted to ABR Loans, in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in paragraph (b) below.

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.

 

-65-



--------------------------------------------------------------------------------

For purposes of this Section 2.15, a notice to the Parent Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Parent Borrower. Such Lender shall withdraw such notice promptly following any
date on which it becomes lawful for such Lender to make and maintain Eurodollar
Loans or give effect to its obligations as contemplated hereby with respect to
any Eurodollar Loan.

Indemnity. The relevant Borrower shall indemnify each Lender against any loss or
expense that such Lender may sustain or incur as a consequence of (a) any event,
other than a default by such Lender in the performance of its obligations
hereunder, which results in (i) such Lender receiving or being deemed to receive
any amount on account of the principal of any Eurodollar Loan or BA Rate Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, any BA Rate Loan to a Canadian Base Rate
Loan or the conversion of the Interest Period with respect to any Eurodollar
Loan or any BA Rate Loan, in each case other than on the last day of the
Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made by
such Lender (including any Eurodollar Loan or any BA Rate Loan to be made
pursuant to a conversion or continuation under Section 2.10) not being made
after notice of such Loan shall have been given by the relevant Borrower
hereunder other than by operation of Section 2.08 (any of the events referred to
in this clause (a) being called a “Breakage Event”) or (b) any default in the
making of any payment or prepayment required to be made hereunder. In the case
of any Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan or BA Rate Loan that is the subject of such Breakage Event for
the period from the date of such Breakage Event to the last day of the Interest
Period in effect (or that would have been in effect) for such Loan over (ii) the
amount of interest likely to be realized by such Lender in redeploying the funds
released or not utilized by reason of such Breakage Event for such period
(exclusive of any loss of anticipated profits). A certificate of any Lender
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Parent Borrower and
shall be conclusive absent manifest error.

Pro Rata Treatment; Intercreditor Agreements.

Except as provided below in this Section 2.17 and as required under
Section 2.13, 2.14, 2.15, 2.16, 2.20 or 2.21, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans,
each payment of the Commitment Fee and the L/C Participation Fee, each reduction
of the Revolving Credit Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their respective applicable
outstanding Loans). For purposes of determining the available Revolving Credit
Commitments of the Lenders at any time (but subject to the last sentence of
Section 2.05(a)), each outstanding Swingline Loan shall be deemed to have
utilized the Revolving Credit Commitments of the Lenders (including those
Lenders which shall not have made Swingline Loans) pro rata in accordance with
such respective Revolving Credit Commitments. In addition, in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round each Lender’s percentage of such Borrowing to the
next higher or lower whole dollar amount.

 

-66-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Agreement, any
payment or other distribution (whether from proceeds of collateral or any other
source, whether in the form of cash, securities or otherwise, and whether made
by any Loan Party or in connection with any exercise of remedies by the
Administrative Agent or any Lender) made or applied in respect of any of the
Obligations during the existence of an Event of Default or during or in
connection with Insolvency Proceedings involving any Loan Party (or any plan of
liquidation, distribution or reorganization in connection therewith), shall be
made or applied, as the case may be, in the following order of priority (with
higher priority Obligations to be paid in full prior to any payment or other
distribution in respect of lower priority Obligations): (i) first, to payment of
that portion of the Obligations constituting fees, indemnities, expenses and
other amounts, including attorney fees, payable to the Administrative Agent in
its capacity as such and the Issuing Banks in their capacity as such (ratably
among the Administrative Agent and the Issuing Banks in proportion to the
respective amounts described in this clause first payable to them); (ii) second,
to payment of that portion of the Obligations constituting fees, indemnities and
other amounts (other than principal and interest) payable to the Lenders,
including attorney fees (ratably among such Lenders in proportion to the
respective amounts described in this clause second payable to them);
(iii) third, to payment of that portion of the Obligations constituting accrued
and unpaid interest (including any default interest) on the Revolving Loans,
Swingline Loans and L/C Exposure (ratably among such Lenders in proportion to
the respective amounts described in this clause third payable to them),
including interest accruing after the filing or commencement of Insolvency
Proceedings in respect of any Loan Party, whether or not any claim for
post-filing or post-petition interest is or would be allowed, allowable or
otherwise enforceable in any such Insolvency Proceedings; (iv) fourth, to the
Administrative Agent for the account of the Issuing Banks, to cash collateralize
any L/C Exposure then outstanding; (v) fifth, to payment of that portion of the
Obligations constituting unpaid principal of the Revolving Loans, Swingline
Loans and L/C Exposure (including any termination payments and any accrued and
unpaid interest thereon) (ratably among such Lenders in proportion to the
respective amounts described in this clause fifth held by them) and amounts
constituting Priority Hedging Obligations; (vi) sixth, to payment of that
portion of the Obligations constituting accrued and unpaid interest (including
any default interest) on the Term Loans (ratably among such Lenders in
proportion to the respective amounts described in this clause sixth payable to
them), including interest accruing after the filing or commencement of any
Insolvency Proceedings in respect of any Loan Party, whether or not any claim
for post-filing or post-petition interest is or would be allowed, allowable or
otherwise enforceable in any such Insolvency Proceedings; (vii) seventh, to
payment of that portion of the Obligations constituting unpaid principal of the
Term Loans (ratably among such Lenders in proportion to the respective amounts
described in this clause seventh held by them) and amounts constituting
Nonpriority Hedging Obligations; and (viii) last, in the case of proceeds of
collateral, the balance, if any, thereof, after all of the Obligations
(including, without limitation, all Obligations in respect of LC Exposure but
excluding any contingent obligations) have been paid in full, to the Borrower or
as otherwise required by Applicable Law. Each Lender agrees that the provisions
of this Section 2.17 (including, without limitation, the priority of the
Obligations as set forth herein) constitute an intercreditor agreement among
them for value received that is independent of any value received from the Loan
Parties, and that such agreement shall be enforceable as against each Lender,
including, without limitation, in any Insolvency Proceedings in respect of any
Loan Party, to the same extent that such agreement is enforceable under
applicable non-bankruptcy law (including, without limitation, pursuant to
Section 510(a) of the U.S. federal Bankruptcy Code or any comparable provision
of applicable insolvency law), and that, if any Lender receives any payment or
distribution in respect of any Obligation (including, without limitation, in
connection with any Insolvency Proceedings or any plan of liquidation,
distribution or reorganization therein) to which such Lender is not entitled in
accordance with the priorities set forth in this Section 2.17, such amount shall
be held in trust by such Lender for the benefit of the Person or Persons
entitled to such payment or distribution hereunder, and promptly shall be turned
over by such Lender to the Administrative Agent for distribution to the Person
or Persons entitled to such payment or distribution in accordance with this
Section 2.17.

Each Lender and Loan Party acknowledges that, because of, among other things,
their differing rights and priorities established pursuant to this Section 2.17,
the Obligations in respect of the Revolving Loans, Swingline Loans and L/C
Exposure are materially different from the those in respect of the Term Loans
and must be separately classified in for voting and other purposes in any
Insolvency Proceedings with respect to any Loan Party. In addition, in the event
there is any Disgorged Recovery in respect of any Lender’s Revolving Loans,
Swingline Loans or L/C Exposure in any Insolvency Proceedings of any Loan Party,
such Revolving Loans, Swingline Loans and L/C Exposure shall be deemed to be
outstanding as if such Disgorged Recovery had never been received by such
Lender, and each Lender agree that the intercreditor agreements and priorities
set forth in this Section 2.17 shall be enforced in accordance with their terms
in respect of such Revolving Loans, Swingline Loans or L/C Exposure, including,
without limitation, for purposes of the allocation of payments and distributions
made or applied in respect of the Obligations (whether from proceeds of
Collateral or otherwise), as well as for purposes of determining whether such
other Lender must turn over all or any portion of any payment or other
distribution received by such other Lender (whether before or after occurrence
of such Disgorged Recovery) to the Administrative Agent for redistribution in
accordance with the last sentence of Section 2.17(b).

 

 

-67-



--------------------------------------------------------------------------------

Sharing of Setoffs. Each Lender agrees that if it shall, through the exercise of
a right of banker’s lien, setoff or counterclaim against either Borrower or any
other Loan Party, or pursuant to a secured claim under Section 506 of Title 11
of the United States Code or other security or interest arising from, or in lieu
of, such secured claim received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loan or L/C Disbursement as
a result of which the unpaid principal portion of its Loans and participations
in L/C Disbursements shall be proportionately less than the unpaid principal
portion of the Loans and participations in L/C Disbursements of any other
Lender, it shall be deemed simultaneously to have purchased from such other
Lender at face value, and shall promptly pay to such other Lender the purchase
price for, a participation in the Loans and L/C Exposure of such other Lender,
so that the aggregate unpaid principal amount of the Loans and L/C Exposure and
participations in Loans and L/C Exposure held by each Lender shall be in the
same proportion to the aggregate unpaid principal amount of all Loans and L/C
Exposure then outstanding as the principal amount of its Loans and L/C Exposure
prior to such exercise of banker’s lien, setoff or counterclaim or other event
was to the principal amount of all Loans and L/C Exposure outstanding prior to
such exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that (i) if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest and (ii) the provisions of this
Section 2.18 shall not be construed to apply to any payment made by the
Borrowers pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant. The
Borrowers expressly consent to the foregoing arrangements and agrees that any
Lender holding a participation in a Loan or L/C Disbursement deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrowers to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrowers in the amount of such participation.

Payments. The Borrowers shall make each payment (including principal of or
interest on any Borrowing or any L/C Disbursement or any Fees or other amounts)
hereunder and under any other Loan Document not later than 2:00 p.m. on the date
when due in immediately available funds. Except as otherwise provided herein,
each payment by a Borrower with respect to any Loan or Letter of Credit and each
reimbursement of reimbursable expenses or indemnified liabilities shall be made
in the currency in which such Loan was made, such Letter of Credit issued or
such expense or liability was incurred. Each such payment (other than
(i) Issuing Bank Fees, which shall be paid directly to the relevant Issuing Bank
and (ii) principal of and interest on Swingline Loans, which shall be paid
directly to the Swingline Lender, except as otherwise provided in
Section 2.22(e)) shall be made to the Administrative Agent at its offices at
Bank of America, N.A., 101 North Tryon Street, Mail Code: NC1-001-04-39,
Charlotte, NC 28255, Attn: Monika Patel David Sanctis, Tel: (704) 386-5094,980)
387-2466, Fax: (704) 409-01579674,0026, Email:
monika.patel@bankofamerica.comdavid.sanctis@baml.com. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.

Taxes.

Any and all payments by or on account of any obligation of any Borrower or any
other Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided, that if any Indemnified Taxes or Other Taxes are required to be
withheld or deducted from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section) the Administrative Agent, Lender or Issuing Bank (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions or withholdings been made, (ii) such Borrower or such Loan
Party shall make such deductions or withholdings and (iii) such Borrower or such
Loan Party shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law.

In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

The Borrowers shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrowers or any other Loan
Party hereunder or under any other Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, in each case, whether or not such Indemnified Taxes
(but not Other Taxes) were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided that if, after the payment of any
amounts by the Borrowers under this Section, any such Indemnified Taxes in
respect of which a payment was made are thereafter determined to have been
incorrectly or illegally imposed, then the relevant recipient of such payment
shall, within 30 days after such determination, repay any amounts paid to it by
the Borrowers hereunder in respect of such Indemnified Taxes; provided, further,
that the Borrowers shall not be required to indemnify the Administrative Agent,
any Lender or any Issuing Bank pursuant to this Section 2.20(c) for any amounts
incurred more than six months prior to the date such Administrative Agent,
Lender or Issuing Bank, as applicable, notifies the Borrowers of its intention
to claim compensation therefor. A certificate as to the amount of such payment
or liability delivered to the Parent Borrower by a Lender or an Issuing Bank, or
by the Administrative Agent on behalf of itself, a Lender or an Issuing Bank,
shall be conclusive absent manifest error.

 

-68-



--------------------------------------------------------------------------------

As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrowers or any other Loan Party to a Governmental Authority, the Parent
Borrower shall deliver to the Administrative Agent the original or a copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

Each Foreign Lender shall (a) furnish to the Borrowers (with a copy to the
Administrative Agent) on or before the date it becomes a party to the Agreement
either (i) 2 accurate and complete originally executed copies of U.S. Internal
Revenue Service (“IRS”) Form W--8BEN (or successor form), (ii) 2 accurate and
complete originally executed copies of IRS Form W--8ECI (or successor form) or
(iii) 2 accurate and complete originally executed copies of IRS Form W--8IMY (or
successor form) together with any required attachments, certifying, in any case,
to such Foreign Lender’s legal entitlement to an exemption or reduction from
U.S. federal withholding tax with respect to all payments hereunder and
(b) provide to the Borrowers (with a copy to the Administrative Agent) a new
Form W--8BEN (or successor form), Form W--8ECI (or successor form) or Form
W--8IMY (or successor form) together with any required attachments upon (i) the
expiration or obsolescence of any previously delivered form to reconfirm any
complete exemption from, or any entitlement to a reduction in, U.S. federal
withholding tax with respect to any payment hereunder, (ii) the occurrence of
any event requiring a change in the most recent form previously delivered by it
and (iii) from time to time if requested by the Borrowers or the Administrative
Agent; provided that any Foreign Lender that is relying on the so-called
“portfolio interest exemption” shall also furnish a “Non-Bank Certificate” in
the form of Exhibit E together with a Form W--8BEN. Notwithstanding any other
provision of this paragraph, a Foreign Lender shall not be required to deliver
any form pursuant to this paragraph that such Foreign Lender is not legally able
to deliver.

Any Lender or Issuing Bank that is a United States Person, as defined in
Section 7701(a)(30) of the Code, shall (unless such Lender or Issuing Bank may
be treated as an exempt recipient based on the indicators described in Treasury
Regulation Section 1.6049-4(c)(1)(ii)(A)(1)) deliver to the Borrowers (with a
copy to the Administrative Agent), at the times specified in Section 2.20(e), 2
accurate and complete original signed copies of IRS Form W--9, or any successor
form that such Person is entitled to provide at such time, in order to qualify
for an exemption from United States back-up withholding requirements.

In the event that a Borrower is resident in or conducts business in Puerto Rico,
each Lender or Issuing Bank that is not a resident of Puerto Rico for Puerto
Rican Tax purposes shall file any certificate or document reasonably requested
by such Borrower and, when prescribed by applicable law and reasonably requested
by such Borrower, update or renew any such certificate or document, pursuant to
any applicable law or regulation, if such filing (i) would eliminate or reduce
the amount of withholding Taxes imposed by Puerto Rico with respect to any
payment hereunder and (ii) would not, in the sole discretion of such Lender,
result in a legal, economic or regulatory disadvantage to such Lender.

If the Administrative Agent, a Lender or an Issuing Bank determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Borrower or with respect to which
a Borrower has paid additional amounts pursuant to this Section, it shall pay to
the relevant Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that (i) the relevant Borrower, upon the
request of the Administrative Agent, such Lender or such Issuing Bank, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Issuing Bank in the event the
Administrative Agent, such Lender or such Issuing Bank is required to repay such
refund to such Governmental Authority and (ii) nothing herein contained shall
interfere with the right of a Lender or Administrative Agent to arrange its tax
affairs in whatever manner it thinks fit nor oblige any Lender or Agent to claim
any tax refund or to make available its tax returns or disclose any information
relating to its tax affairs or any computations in respect thereof or require
any Lender or Administrative Agent to do anything that would prejudice its
ability to benefit from any other refunds, credits, reliefs, remissions or
repayments to which it may be entitled.

 

-69-



--------------------------------------------------------------------------------

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate.

In the event (i) any Lender or any Issuing Bank requests compensation pursuant
to Section 2.14, (ii) any Lender or any Issuing Bank delivers a notice described
in Section 2.15, (iii) any Borrower is required to pay any additional amount to
any Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or any Issuing Bank pursuant to Section 2.20, (iv) any Lender shall
become a Defaulting Lender or (v, (v) a Lender rejects (or is deemed to reject)
the Extension under Section 2.25(a) which Extension has been accepted under
Section 2.25(a) by the Required Class Lenders or (vi) any Lender refuses to
consent to any amendment, waiver or other modification of any Loan Document
requested by the Parent Borrower that requires the consent of all affected
Lenders in accordance with the terms of Section 9.08 or all the Lenders with
respect to a certain Class of Loans and such amendment, waiver or other
modification is consented to by the Required Lenders or the Required Class
Lenders for such Class, as applicable (any such Lender, a “Non-Consenting
Lender”), the Parent Borrower may, at its sole cost and expense, upon notice to
such Lender or such Issuing Bank, as the case may be, and upon the consent of
the Administrative Agent, which shall not be unreasonably withheld, either:

(x) replace such Lender or Issuing Bank, as the case may be, by causing such
Lender or Issuing Bank to (and such Lender or Issuing Bank shall be obligated
to) assign at par 100% of its relevant Commitments and the principal of its
relevant outstanding Loans plus any accrued and unpaid interest and fees
pursuant to Section 9.04 (with the assignment fee to be waived in such instance)
all of its relevant rights and obligations under this Agreement to one or more
Persons (which Persons shall otherwise be subject to the approval rights set
forth in Section 9.04(b)); provided that (A) the replacement Lender shall agree
to the consent, waiver or amendment to which the Non-Consenting Lender did not
agree, (B) neither the Administrative Agent nor any Lender shall have any
obligation to the Borrowers to find a replacement Lender or other such Person
and (C) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.20, such assignment will result in a reduction in such compensation or
payments; or

(y) terminate the Commitment of such Lender or Issuing Bank, as the case may be,
and (1) in the case of a Lender (other than an Issuing Bank), repay all
Obligations (other than contingent obligations) of each Borrower owing to such
Lender relating to the Loans and participations held by such Lender as of such
termination date and (2) in the case of an Issuing Bank, repay all Obligations
of each Borrower owing to such Issuing Bank relating to the Loans and
participations held by the Issuing Bank as of such termination date other than
any Obligations pertaining to any Subject Letters of Credit.

Notwithstanding anything to the contrary contained above in this Section 2.21,
unless an Issuing Bank is removed and replaced with a successor Issuing Bank at
the time the Parent Borrower exercises its rights under this Section 2.21 (in
which case the provisions of Section 2.23(i) shall apply), any Issuing Bank
having undrawn Letters of Credit issued by it (the “Subject Letters of Credit”)
whose Commitments and Obligations are to be repaid or terminated pursuant to the
foregoing provisions of this Section 2.21 shall (x) remain a party hereto until
the expiration or termination of the Subject Letters of Credit, (y) not issue
(or be required to issue) any further Letters of Credit hereunder and
(z) continue to have all rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents solely with respect to the Subject
Letters of Credit until all of the Subject Letters of Credit have expired, been
terminated or become subject to an L/C Backstop (including all rights of
reimbursement pursuant to Sections 2.23(d), (e), (f) and (h) for any L/C
Disbursement made by such Issuing Bank and all voting rights of an Issuing Bank
(but such voting rights shall be limited to pertain solely to L/C Disbursements
in respect of the Subject Letters of Credit, any Fee payable to the Issuing Bank
in respect of the Subject Letters of Credit, and the rights or duties of the
Issuing Bank in respect of the Subject Letters of Credit), but excluding any
consent rights as an Issuing Bank under Section 9.04(b)).

Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in respect of the
circumstances contemplated by this Section 2.21.

 

-70-



--------------------------------------------------------------------------------

If (i) any Lender or any Issuing Bank requests compensation under Section 2.14,
(ii) any Lender or any Issuing Bank delivers a notice described in Section 2.15
or (iii) any Borrower is required to pay any additional amount to any Lender or
any Issuing Bank or any Governmental Authority on account of any Lender or any
Issuing Bank, pursuant to Section 2.20, then such Lender or such Issuing Bank
shall use reasonable efforts (which shall not require such Lender or such
Issuing Bank to take any action inconsistent with its internal policies or legal
or regulatory restrictions or suffer any disadvantage or burden deemed by it to
be material) (x) to file any certificate or document reasonably requested by the
Parent Borrower or (y) to assign its rights and delegate and transfer its
obligations hereunder to another of its offices, branches or affiliates, if such
filing or assignment would reduce its claims for compensation under Section 2.14
or enable it to withdraw its notice pursuant to Section 2.15 or would reduce
amounts payable pursuant to Section 2.20, as the case may be, in the future.

Swingline Loans.

Subject to the terms and conditions herein set forth, the Swingline Lender
agrees to make loans to the Borrowers at any time and from time to time, on or
after the Closing Date and, subject to the last sentence of this
Section 2.22(a), until the earlier of the applicable Revolving Credit Maturity
Date and the termination of the applicable Revolving Credit Commitments, in an
aggregate principal amount at any time outstanding that will not result in
(i) the principal amount of all Swingline Loans exceeding $25,000,000 in the
aggregate or (ii) the Aggregate Revolving Credit Exposure exceeding the Total
Revolving Credit Commitment then in effect; provided that notwithstanding the
foregoing, the Swingline Lender shall not be obligated to make any Swingline
Loans at a time when a Revolving Credit Lender is a Defaulting Lender, unless
the Swingline Lender has entered into arrangements reasonably satisfactory to it
and the Parent Borrower to eliminate the Swingline Lender’s risk with respect to
the Defaulting Lender’s participation in such Swingline Loans, including by cash
collateralizing such Defaulting Lender’s Pro Rata Percentage of the outstanding
amount of Swingline Loans. Each Swingline Loan shall be denominated in dollars
and shall be in a principal amount that is a minimum amount of $500,000 and
integral multiple of $100,000 in excess thereof. The Swingline Commitment may be
terminated or reduced from time to time as provided herein. Within the foregoing
limits, the Borrowers may borrow, pay or prepay and reborrow Swingline Loans
hereunder, subject to the terms, conditions and limitations set forth herein.
For the avoidance of doubt, (i) all Borrowings of Swingline Loans five
(5) Business Days prior to the Non-Extended Revolving Credit Maturity Date shall
be made, and deemed to be made, ratably among the Non-Extending Revolving Credit
Lenders and the Extending Revolving Credit Lenders, and (ii) all Borrowings of
Swingline Loans prior to the Extended Revolving Credit Maturity Date but on or
after five (5) Business Days prior to the Non-Extended Revolving Credit Maturity
Date shall be made, and deemed to be made, ratably among the Extending Revolving
Credit Lenders.

The relevant Borrower shall notify the Swingline Lender by fax, or by telephone
(promptly confirmed by fax), not later than 12:30 p.m. on the day of a proposed
Swingline Loan. Such notice shall be delivered on a Business Day, shall be
irrevocable and shall refer to this Agreement and shall specify the requested
date (which shall be a Business Day) and amount of such Swingline Loan. The
Swingline Lender shall make each Swingline Loan available to such requesting
Borrower by means of a credit to an account designated by the relevant Borrower
promptly on the date such Swingline Loan is so requested.

Each Borrower shall have the right at any time and from time to time to prepay
any Swingline Loan, in whole or in part, upon giving written or fax notice by
such Borrower (or telephone notice promptly confirmed by written, or fax notice)
to the Swingline Lender before 12:30 p.m. on the date of prepayment at the
Swingline Lender’s address for notices specified in Section 9.01; provided that
any such notice delivered by a Borrower may state that such notice is
conditioned upon the effectiveness of other financing arrangements, in which
case such notice may be revoked by such Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

Each Swingline Loan shall be an ABR Loan and, subject to the provisions of
Section 2.07, shall bear interest as provided in Section 2.06(a).

 

-71-



--------------------------------------------------------------------------------

The Swingline Lender may by written notice given to the Administrative Agent not
later than 11:00 a.m. on any Business Day require the Revolving Credit Lenders
to acquire participations on such Business Day in all or a portion of the
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Revolving Credit Lenders will participate. The
Administrative Agent will, promptly upon receipt of such notice, give notice to
each Revolving Credit Lender, specifying in such notice such Lender’s Pro Rata
Percentage of such Swingline Loan. In furtherance of the foregoing, each
Revolving Credit Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Revolving Credit Lender’s Pro Rata
Percentage of such Swingline Loan. Each Revolving Credit Lender acknowledges and
agrees that, subject to the express provisions of Section 2.09(d), its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Revolving Credit
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.02(c)
with respect to Loans made by such Lender (and Section 2.02(c) shall apply,
mutatis mutandis, to the payment obligations of the Lenders) and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Credit Lenders. The Administrative Agent shall
notify the Parent Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the relevant Borrower (or
other party on behalf of the Borrowers) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent and be
distributed by the Administrative Agent to the Lenders that shall have made
their payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the relevant Borrower (or other
party liable for obligations of the Borrowers) of any default in the payment
thereof.

(d) If the Revolving Credit Maturity Date shall have occurred in respect of any
Class of Revolving Credit Commitments at a time when another Class or Classes of
Revolving Credit Commitments is or are in effect with a longer Revolving Credit
Maturity Date, then on the earliest occurring Revolving Credit Maturity Date all
then outstanding Swingline Loans shall be repaid in full on such date (and there
shall be no adjustment to the participations in such Swingline Loans as a result
of the occurrence of such Revolving Credit Maturity Date); provided, however,
that if on the occurrence of such earliest Revolving Credit Maturity Date (after
giving effect to any repayments of Revolving Loans and any reallocation of
Letter of Credit participations as contemplated in Section 2.23(n)), there shall
exist sufficient unutilized Extended Revolving Credit Commitments and/or Post
Amendment 1 Extended Revolving Credit Commitments, as applicable so that the
respective outstanding Swingline Loans could be incurred pursuant the Extended
Revolving Credit Commitments and/or Post Amendment 1 Extended Revolving Credit
Commitments, as applicable, which will remain in effect after the occurrence of
such Revolving Credit Maturity Date, then there shall be an automatic adjustment
on such date of the participations in such Swingline Loans and same shall be
deemed to have been incurred solely pursuant to the relevant Extended Revolving
Credit Commitments and/or Post Amendment 1 Extended Revolving Credit
Commitments, as applicable, and such Swingline Loans shall not be so required to
be repaid in full on such earliest Revolving Credit Maturity Date.

Letters of Credit.

Each Borrower may request the issuance of a Letter of Credit on a sight basis
for its own account or for the account of any of its subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the relevant Issuing Bank,
at any time and from time to time, on or after the Closing Date and prior to the
earlier to occur of (i) the termination of the Extended Revolving Credit
Commitments and (ii) the date that is 5 Business Days prior to the Extended
Revolving Credit Maturity Date. This Section shall not be construed to impose an
obligation upon any Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement. Letters of Credit
may be denominated in dollars or in one or more Alternative Currencies. On and
as of the Closing Date each Existing Letter of Credit shall be deemed to
constitute a Letter of Credit issued hereunder on the Closing Date.

 

-72-



--------------------------------------------------------------------------------

In order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the relevant Borrower shall deliver a
notice (a “Letter of Credit Application”) to the relevant Issuing Bank and the
Administrative Agent (reasonably, and in any event, unless waived by the
relevant Issuing Bank, no later than 2 Business Days in advance of the requested
date of issuance, amendment, renewal or extension) requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended and specifying (i) the date of issuance, amendment, renewal or
extension, (ii) the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) below), (iii) the amount of such Letter of
Credit, (iv) the currency in which such Letter of Credit is requested to be
denominated, (v) the name and address of the beneficiary thereof and (vi) such
other information as the relevant Issuing Bank may request with respect to such
Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if, and upon issuance, amendment, renewal or extension of each
Letter of Credit the relevant Borrower shall be deemed to represent and warrant
that, after giving effect to such issuance, amendment, renewal or extension
(i) the L/C Exposure shall not exceed $70,000,000, (ii) the Aggregate Revolving
Credit Exposure shall not exceed the Total Revolving Credit Commitment then in
effect and (iii) the Revolving Credit Exposure attributable to the Foreign
Subsidiary Borrowers shall not exceed the Foreign Subsidiary Borrower Sublimit.
Promptly after receipt of any Letter of Credit Application, the relevant Issuing
Bank will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the relevant Borrower and, if not, such Issuing Bank will
provide the Administrative Agent with a copy thereof. Subject to the terms and
conditions hereof, such Issuing Bank shall, on the requested date, issue a
Letter of Credit for the account of the relevant Borrower or enter into the
applicable amendment, as the case may be. Promptly after receipt of any Letter
of Credit Application, the relevant Issuing Bank will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the relevant
Borrower and, if not, such Issuing Bank will provide the Administrative Agent
with a copy thereof. Subject to the terms and conditions hereof, such Issuing
Bank shall, on the requested date, issue a Letter of Credit for the account of
the relevant Borrower or enter into the applicable amendment, as the case may
be. Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant Issuing Bank will also deliver to the relevant Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

Each Letter of Credit shall expire at the close of business on the earlier of
the date 1 year after the date of the issuance of such Letter of Credit and the
date that is 5 days prior to the applicable Revolving Credit Maturity Date,
unless such Letter of Credit expires by its terms on an earlier date or an L/C
Backstop exists (the “Letter of Credit Expiration Date”); provided, however,
that a Letter of Credit may, upon the request of the relevant Borrower, include
a provision whereby such Letter of Credit (an “Auto-Renewal Letter of Credit”)
shall be renewed automatically for additional consecutive periods of 12 months
or less (but not beyond the date that is 5 days prior to the applicable
Revolving Credit Maturity Date unless an L/C Backstop exists) unless the
relevant Issuing Bank notifies the beneficiary thereof at least 30 days (or such
longer period as may be specified in such Letter of Credit) prior to the
then-applicable Letter of Credit Expiration Date that such Letter of Credit will
not be renewed. Once an Auto-Renewal Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the relevant Issuing Bank to permit the renewal of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided that the relevant Issuing Bank shall not permit any
such renewal if (i) the relevant Issuing Bank has determined that it would have
no obligation at such time to issue such Letter of Credit in its renewed form
under the terms hereof (by reason of the provisions of Section 2.23(l) or
otherwise) or (ii) it has received notice (which may be by telephone or in
writing) 5 Business Days prior to the day that is 30 days (or such longer period
as may be specified in such Letter of Credit) prior to the then-applicable
Letter of Credit Expiration Date from the Administrative Agent, any Revolving
Credit Lender or the relevant Borrower that one or more of the applicable
conditions specified in Section 4.01 is not then satisfied.

 

 

-73-



--------------------------------------------------------------------------------

By the issuance of a Letter of Credit and without any further action on the part
of an Issuing Bank or the Lenders, such Issuing Bank hereby grants to each
Revolving Credit Lender, and each such Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Percentage of the aggregate amount available to be drawn under such Letter of
Credit, effective upon the issuance of such Letter of Credit. In consideration
and in furtherance of the foregoing, each Revolving Credit Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Pro Rata Percentage of each L/C
Disbursement made by such Issuing Bank and not reimbursed by the relevant
Borrower (or, if applicable, another party pursuant to its obligations under any
other Loan Document) forthwith on the date due as provided in Section 2.02(f).
Each Revolving Credit Lender acknowledges and agrees that, subject to the
express provisions of Section 2.09(d), its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Upon any change in the Revolving Credit
Commitments or Pro Rata Percentages of the Revolving Credit Lenders pursuant to
Section 2.21 or 9.04(b), it is hereby agreed that, with respect to all
outstanding Letters of Credit and unreimbursed L/C Disbursements relating
thereto, there shall be an automatic adjustment to the participations pursuant
to this Section 2.23(d) to reflect the new Pro Rata Percentages of each
Revolving Credit Lender. For the avoidance of doubt, Issuing Banks shall not be
obligated to make L/C Disbursements, and Non-Extending Revolving Credit Lenders
shall not be obligated to participate in Letters of Credit if, as of the date of
the applicable L/C Disbursement, the Letter of Credit giving rise to such L/C
Disbursement has a stated expiry date on or after 5 Business Days prior to the
Non-Extended Revolving Credit Maturity Date with respect to any Non-Extended
Revolving Credit Commitments then in effect and the aggregate stated amount of
all Letters of Credit having stated expiry dates after such Non-Extended
Revolving Credit Maturity Date would exceed the aggregate amount of Non-Extended
Revolving Credit Commitments which will remain in effect after such Non-Extended
Revolving Credit Maturity Date. For the avoidance of doubt, Issuing Banks shall
not be obligated to make L/C Disbursements, and Extending Revolving Credit
Lenders shall not be obligated to participate in Letters of Credit if, as of the
date of the applicable L/C Disbursement, the Letter of Credit giving rise to
such L/C Disbursement has a stated expiry date after the Extended Revolving
Credit Maturity Date with respect to any Extended Revolving Credit Commitments
then in effect and the aggregate stated amount of all Letters of Credit having
stated expiry dates after such Extended Revolving Credit Maturity Date would
exceed the aggregate amount of Extended Revolving Credit Commitments which will
remain in effect after such Extended Revolving Credit Maturity Date. Each
Revolving Credit Lender’s risk participation in each outstanding Letter of
Credit shall be automatically adjusted on each Revolving Credit Maturity Date
for any Revolving Credit Commitments as, and to the extent, provided in
Section 2.09(d).

If an Issuing Bank shall make any L/C Disbursement in respect of a Letter of
Credit, the relevant Borrower shall pay to the Administrative Agent an amount
equal to such L/C Disbursement not later than 12:00 noon on the immediately
following Business Day. In the case of a Letter of Credit denominated in an
Alternative Currency, the relevant Borrower shall reimburse the relevant Issuing
Bank in the currency in which such L/C Disbursement shall have been made.

(i) Each Borrower’s obligations to reimburse L/C Disbursements as provided in
paragraph (e) above shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement, under any
and all circumstances whatsoever, and irrespective of the existence of any
claim, setoff, defense or other right that the Borrowers or any other Person may
at any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other Person, including any
defense based on the failure of any draft or other document presented under a
Letter of Credit to comply with the terms of such Letter of Credit; provided
that the Borrowers shall not be obligated to reimburse the Issuing Bank for any
wrongful payment made by the Issuing Bank as a result of the Issuing Bank’s
gross negligence, bad faith, willful misconduct or breach of its obligations in
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

(ii) (ii) Each Lender and each Borrower agree that, in paying any drawing under
a Letter of Credit, the relevant Issuing Bank shall not have any responsibility
to obtain any document (other than any draft, demand, certificate or other
document expressly required by the Letter of Credit) or to ascertain or inquire
as to the validity or accuracy of any such document or the authority of the
Person executing or delivering any such document. None of the Issuing Banks, the
Agents nor any of the respective correspondents, participants or assignees of
any Issuing Bank shall be liable to any Lender for (x) any action taken or
omitted in connection herewith at the request or with the approval of the
Lenders or the Required Lenders, as applicable, (y) any action taken or omitted
in the absence of gross negligence or willful misconduct or (z) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. Each
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude either Borrower from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.

 

 

-74-



--------------------------------------------------------------------------------

The relevant Issuing Bank shall, promptly following its receipt thereof, examine
all documents purporting to represent a demand for payment under a Letter of
Credit. The relevant Issuing Bank shall as promptly as possible give telephonic
notification, confirmed by fax, to the Administrative Agent and the relevant
Borrower of such demand for payment and whether such Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the relevant Borrower of its
obligations to reimburse such Issuing Bank and the Revolving Credit Lenders with
respect to any such L/C Disbursement.

If an Issuing Bank shall make any L/C Disbursement in respect of a Letter of
Credit, then, unless the relevant Borrower shall reimburse such L/C Disbursement
in full on the same day that such LC Disbursement is made, the unpaid amount
thereof shall bear interest for the account of an Issuing Bank, for each day
from and including the date of such L/C Disbursement, to but excluding the
earlier of the date of payment by the relevant Borrower or the date on which
interest shall commence to accrue thereon as provided in Section 2.02(f), at the
rate per annum then in effect that would apply to such amount if such amount
were an ABR Revolving Loan.

An Issuing Bank may be removed at any time by the Borrowers by notice from the
Parent Borrower to such Issuing Bank, the Administrative Agent and the Lenders.
Upon the acceptance of any appointment as an Issuing Bank hereunder by a Lender
that shall agree to serve as successor Issuing Bank (which Lender shall be
reasonably acceptable to the Administrative Agent), such successor shall succeed
to and become vested with all the interests, rights and obligations of the
retiring Issuing Bank. At the time such removal shall become effective, the
Borrowers shall pay all accrued and unpaid fees pursuant to Section 2.05(c)(ii).
The acceptance of any appointment as an Issuing Bank hereunder by a successor
Lender shall be evidenced by an agreement entered into by such successor, in a
form reasonably satisfactory to the Parent Borrower and the Administrative
Agent, and, from and after the effective date of such agreement, (i) such
successor Lender shall have all the rights and obligations of the previous
Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of an Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
removal, but shall not be required to issue additional Letters of Credit.

If the maturity of any of the Loans under the Credit Facilities has been
accelerated (including, for the avoidance of doubt, pursuant to the triggers for
acceleration set forth in the definition of “Extended Revolving Credit Maturity
Date”) and the Borrowers shall have received notice from the Administrative
Agent or the Required Revolving Lenders, the Borrowers shall deposit in an
account with the Collateral Agent, for the benefit of the Revolving Credit
Lenders, an amount in cash equal to the L/C Exposure as of such date. Such
deposit shall be held by the Collateral Agent as collateral for the payment and
performance of the Obligations. The Collateral Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits in
Cash Equivalents, which investments shall be made at the option and sole
discretion of the Collateral Agent, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall (i) automatically be applied by the
Administrative Agent to reimburse each Issuing Bank for L/C Disbursements for
which it has not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the Borrowers for the L/C Exposure at such time and
(iii) subject to the consent of the Required Revolving Lenders, be applied to
satisfy the Obligations. If the Borrowers are required to provide an amount of
cash collateral hereunder as a result of the acceleration of the Loans under the
Credit Facilities, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrowers within 3 Business Days to the extent any such
acceleration has been rescinded.

The Parent Borrower may, at any time and from time to time with the consent of
the Administrative Agent (which consent shall not be unreasonably withheld or
delayed) and such Lender, designate one or more additional Lenders to act as an
issuing bank under the terms of this Agreement. Any Lender designated as an
issuing bank pursuant to this paragraph (k) shall be deemed to be an “Issuing
Bank” (in addition to being a Lender) in respect of Letters of Credit issued or
to be issued by such Lender, and, with respect to such Letters of Credit, such
term shall thereafter apply to the other Issuing Bank and such Lender.

An Issuing Bank shall be under no obligation to issue any Letter of Credit if:

any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such Issuing Bank from issuing such
Letter of Credit, or any law applicable to such Issuing Bank or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit, or direct that such Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular; the issuance of such Letter of Credit would violate any
applicable laws binding upon such Issuing Bank; and

 

 

-75-



--------------------------------------------------------------------------------

any Revolving Credit Lender is a Defaulting Lender at such time, unless such
Issuing Bank has entered into arrangements reasonably satisfactory to it and the
Parent Borrower to eliminate such Issuing Bank’s risk with respect to the
participation in Letters of Credit by such Defaulting Lender, including by cash
collateralizing such Defaulting Lender’s Pro Rata Percentage of the L/C
Exposure.

Notwithstanding anything else to the contrary in this Agreement, in the event of
any conflict or inconsistency between the terms hereof and the terms of any
Letter of Credit Applications, reimbursement agreements or similar agreements,
the terms hereof shall control.

(e) If the Revolving Credit Maturity Date in respect of any Class of Revolving
Credit Commitments occurs prior to the expiration of any Letter of Credit, then
(i) if one or more other Class of Revolving Credit Commitments in respect of
which the Revolving Credit Maturity Date shall not have occurred are then in
effect, such Letters of Credit shall automatically be deemed to have been issued
under (and ratably participated in by Lenders pursuant to) the Revolving Credit
Commitments in respect of such non-terminating Classes up to an aggregate amount
not to exceed the aggregate principal amount of the unutilized Revolving Credit
Commitments thereunder at such time (it being understood that no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to immediately preceding clause (i), the Borrower shall
cash collateralize such L/C Exposure. Except to the extent of reallocations of
participations pursuant to clause (i) of the immediately preceding sentence, the
occurrence of a Revolving Credit Maturity Date with respect to a given Class of
Revolving Credit Commitments shall have no effect upon (and shall not diminish)
the percentage participations of the Revolving Credit Lenders in any Letter of
Credit issued before such Revolving Credit Maturity Date.

Incremental Credit Extensions.

The Parent Borrower may at any time or from time to time after the Closing Date,
by notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request (i) one or more
additional tranches of term loans (the “Incremental Term Loans”) or (ii) one or
more increases in the amount of the Revolving Credit Commitments (each such
increase, a “Revolving Commitment Increase” and, together with any Incremental
Term Loans, a “Credit Increase”); provided that both at the time of any such
request and upon the effectiveness of any Incremental Amendment referred to
below, no Event of Default shall exist. Each Credit Increase shall be in an
aggregate principal amount that is not less than $25,000,000 (or such lower
amount that either (A) represents all remaining availability under the limit set
forth in the next sentence or (B) is acceptable to the Administrative Agent).
Notwithstanding anything to the contrary herein, (i) the aggregate amount of the
Credit Increases shall not exceed (1) Revolving Commitment Increases in the
amount of Non-Extended Revolving Credit Commitments once such Non-Extended
Revolving Credit Commitments have been (or are concurrently) terminated, plus
(2) Incremental Term Loans in the amount of Non-Extended Term Loans to the
extent such Non-Extended Term Loans have been (or are concurrently) terminated
plus (3) the lesser of (x) $300,000,000 and (y) the maximum amount at the time
of such proposed Credit Increase that could be incurred such that after giving
pro forma effect to such Credit Increase, the Total Net Leverage Ratio does not
exceed 9.50:1.00 as of the last date for which Section 5.04 Financials have been
delivered to the Administrative Agent and (ii) in the case of any proposed
Revolving Commitment Increase, after giving pro forma effect to such Revolving
CreditCommitment Increase, the total outstanding Revolving Credit Commitments
shall not exceed 1.00x of the Parent Borrower’s EBITDA as of the last date for
which Section 5.04 Financials have been delivered to the Administrative Agent.
Each Incremental Term Loan (1) shall rank pari passu in right of payment and of
security with the Revolving Credit Loans (subject to Section 2.17) and the
then-existing Term Loans, (2) shall not mature earlier than the Extended Term
Loan Maturity Date, (3) shall have a Weighted Average Life to Maturity not
shorter than the remaining Weighted Average Life to Maturity of the
then-existing Term Loans (without giving effect to annual amortization on any
Incremental Term Loan Facility not in excess of 1% of the principal amount
thereof) and (4) shall be treated in the same manner as the Term Loans for
purposes of Section 2.13(e) and Section 2.17(b). Each notice from the Parent
Borrower pursuant to this Section 2.24 shall set forth the requested amount and
proposed terms of the relevant Credit Increases. Incremental Term Loans may be
made, and Revolving Commitment Increases may be provided, by any existing Lender
or by any other bank or other financial institution (any such other bank or
other financial institution being called an “Additional Lender”); provided that
the relevant Persons under Section 9.04(b) shall have consented (in each case,
not to be unreasonably withheld or delayed) to such Lender’s or Additional
Lender’s making such Incremental Term Loans or providing such Revolving
Commitment Increases, if such consent would be required under Section 9.04(b)
for an assignment of Loans or Revolving Credit Commitments, as applicable, to
such Lender or Additional Lender. The Arrangers agree, upon the request of the
Parent Borrower and pursuant to mutually satisfactory engagement and
compensation arrangements, to use their commercially reasonable efforts to
obtain any Additional Lenders to make any such requested Incremental Term Loans
or Revolving Commitment Increases; provided that the Arrangers’ agreement to use
such efforts does not constitute a commitment to provide any such requested
Incremental Term Loans or Revolving Commitment Increases.

 

-76-



--------------------------------------------------------------------------------

Commitments in respect of Credit Increases shall become Commitments (or in the
case of a Revolving Commitment Increase to be provided by an existing Revolving
Credit Lender, an increase in such Lender’s applicable Revolving Credit
Commitment) under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by each Borrower, each Lender agreeing to provide such Commitment, if
any, each Additional Lender, if any, and the Administrative Agent. The
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Parent Borrower, to effect the provisions of this Section 2.24. The
effectiveness of any Incremental Amendment shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 4.01 (it being understood that all
references to “the date of such Credit Event” or similar language in such
Section 4.01 shall be deemed to refer to the effective date of such Incremental
Amendment). The Parent Borrower may use the proceeds of Incremental Term Loans
for any purpose not prohibited by this Agreement. No Lender shall be obligated
to provide any Credit Increases unless it so agrees in its sole discretion. Upon
each increase in the Revolving Credit Commitments pursuant to this Section,
(a) each Revolving Credit Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Revolving Commitment Increase (each a “Revolving
Commitment Increase Lender”) in respect of such increase, and each such
Revolving Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Letters of Credit and Swingline Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Swingline
Loans held by each Revolving Credit Lender (including each such Revolving
Commitment Increase Lender) will equal the percentage of the aggregate Revolving
Credit Commitments of all Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment and (b) if, on the date of such
increase, there are any Revolving Loans outstanding, such Revolving Loans shall
on or prior to the effectiveness of such Revolving Commitment Increase be
prepaid from the proceeds of additional Revolving Loans made hereunder
(reflecting such increase in Revolving Credit Commitments), which prepayment
shall be accompanied by accrued interest on the Revolving Loans being prepaid
and any costs incurred by any Lender in accordance with Section 2.16.

The Loans and Commitments established pursuant to this paragraph shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
and security interests created by the Security Documents. The Loan Parties shall
take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such Class of Term Loans or any such new
Commitments.

This Section 2.24 shall supersede any provisions in Section 2.18 or 9.08 to the
contrary.

 

-77-



--------------------------------------------------------------------------------

SECTION 1.02. Extensions of Term Loans and Revolving Credit Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the Parent
Borrower to all Lenders of its Term Loans of any Class with a like Term Loan
Maturity Date or Revolving Credit Commitments of any Class with a like Revolving
Credit Maturity Date, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Term Loans of such Class with the
same Term Loan Maturity Date or Revolving Credit Commitments of such Class with
the same Revolving Credit Maturity Date, as the case may be) and on the same
terms to each such Lender, the Parent Borrower may from time to time extend the
maturity date of any Term Loans of any Class and/or Revolving Credit Commitments
of any Class and otherwise modify the terms of such Term Loans and/or Revolving
Credit Commitments pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Term Loans and/or Revolving Credit Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such
Lender’s Term Loans) (each, an “Extension”, and each group of Term Loans or
Revolving Credit Commitments, as applicable, in each case as so extended, as
well as the original Term Loans and the original Revolving Credit Commitments
(in each case not so extended), being a “Class”; any Post Amendment 1 Extended
Term Loans shall constitute a separate Class of Term Loans from the Class of
Term Loans from which they were converted, and any Post Amendment 1 Extended
Revolving Credit Commitments shall constitute a separate Class of Revolving
Credit Commitments from the Class of Revolving Credit Commitments from which
they were converted), so long as the following terms are satisfied: (i) no Event
of Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders,
(ii) except as to interest rates, fees and final maturity, the Revolving Credit
Commitment of any Revolving Credit Lender extended pursuant to an Extension (a
“Post Amendment 1 Extended Revolving Credit Commitment”), and the related
outstandings, shall be a Revolving Credit Commitment (or related outstandings,
as the case may be) with the same terms as the original Revolving Credit
Commitments (and related outstandings); provided that subject to the provisions
of Sections 2.22(f) and 2.23(n) to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after the applicable Revolving Credit
Maturity Date when there exist Post Amendment 1 Extended Revolving Credit
Commitments with a longer Revolving Credit Maturity Date, all Swingline Loans
and Letters of Credit shall be participated in on a pro rata basis by all
Lenders with Revolving Credit Commitments in accordance with their Pro Rata
Percentage of the Revolving Credit Facility (and except as provided in Sections
2.22(f) and 2.23(n), without giving effect to changes thereto on an earlier
Revolving Credit Maturity Date with respect to Swingline Loans and Letters of
Credit theretofore incurred or issued) and all borrowings under Revolving Credit
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (A) payments of interest and fees at different rates on Post Amendment 1
Extended Revolving Credit Commitments (and related outstandings) and (B)
repayments required upon the applicable Revolving Credit Maturity Date of the
non-extending Revolving Credit Commitments), (iii) the final maturity date of
any Post Amendment 1 Extended Revolving Credit Commitments of any Class shall be
no earlier than the then Latest Extended Revolving Credit Commitment Maturity
Date hereunder (iv) except as to interest rates, fees, amortization, final
maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (v),
(vi) and (vii), be determined by the Parent Borrower and set forth in the
relevant Extension Offer), the Term Loans of any Class of any Term Lender
extended pursuant to any Extension (“Post Amendment 1 Extended Term Loans”)
shall have the same terms as the Class of Term Loans subject to such Extension
Offer, (v) the final maturity date of any Post Amendment 1 Extended Term Loans
of any Class shall be no earlier than the then Latest Extended Term Loan
Maturity Date hereunder and the amortization schedule applicable to Term Loans
of such Class pursuant to Section 2.11(a) or (b), as the case may be, for
periods prior to the Latest Extended Term Loan Maturity Date may not be
increased, (vi) the Weighted Average Life to Maturity of any Post Amendment 1
Extended Term Loans of any Class shall be no shorter than the remaining Weighted
Average Life to Maturity of the Term Loans of such Class extended thereby,
(vii) any Post Amendment 1 Extended Term Loans may participate on a pro rata
basis or a less than pro rata basis (but not greater than a pro rata basis) in
any voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Offer, (viii) if the aggregate principal
amount of any Class of Term Loans (calculated on the face amount thereof) or
Revolving Credit Commitments, as the case may be, in respect of which Term Loan
Lenders or Revolving Credit Lenders, as the case may be, shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
such Class of Term Loans or Revolving Credit Commitments, as the case may be,
offered to be extended by the Parent Borrower pursuant to such Extension Offer,
then the Term Loans or Revolving Loans of such Class, as the case may be, of
such Term Loan Lenders or Revolving Credit Lenders, as the case may be, shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Term Loan Lenders or Revolving Credit Lenders, as the case may be, have accepted
such Extension Offer, (ix) all documentation in respect of such Extension shall
be consistent with the foregoing, and (x) any applicable Minimum Extension
Condition shall be satisfied unless waived by the Parent Borrower; provided that
at no time shall there be Classes of Term Loans or Revolving Credit Commitments
hereunder which have more than five (5) different Term Loan Maturity Dates or
Revolving Credit Maturity Dates, respectively.

 

-78-



--------------------------------------------------------------------------------

(b) With respect to all Extensions consummated by the Parent Borrower pursuant
to this Section 2.25, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.12 or 2.13 and
(ii) no Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrower or, if applicable, the Borrowers making
such Extension Offer may elect to specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrowers’ sole
discretion and may be waived by the Parent Borrower) of Term Loans or Revolving
Credit Commitments (as applicable) of any or all applicable Classes be tendered.
The Administrative Agent and the Lenders hereby consent to the Extensions and
the other transactions contemplated by this Section 2.25 (including, for the
avoidance of doubt, payment of any interest, fees or premium in respect of any
Post Amendment 1 Extended Term Loans and/or Post Amendment 1 Extended Revolving
Credit Commitments on the such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, Sections 2.12, 2.13 and 2.17) or any
other Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.25. For the avoidance of doubt, any
Extension and other modifications effected pursuant to an Extension Offer under
this Section 2.25 shall be applicable only to the Lenders that accept the
applicable Extension Offer.

(c) The effectiveness of any Extension Offer shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.01 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Amendment No. 1 Effective Date other than changes to such legal opinion
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, are provided with the benefit of the applicable Loan Documents. The
Lenders hereby irrevocably authorize the Administrative Agent and Collateral
Agent to enter into amendments to this Agreement and the other Loan Documents
with the Borrowers as may be necessary in order to establish new Classes or
sub-Classes in respect of Revolving Credit Commitments or Term Loans so extended
and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrowers in connection
with the establishment of such new Classes or sub-Classes, in each case on terms
consistent with this Section 2.25. Notwithstanding the foregoing, each of the
Administrative Agent and the Collateral Agent shall have the right (but not the
obligation) to seek the advice or concurrence of the Required Lenders with
respect to any matter contemplated by this Section 2.25(c) and, if either the
Administrative Agent or the Collateral Agent seeks such advice or concurrence,
it shall be permitted to enter into such amendments with the Borrowers in
accordance with any instructions actually received by such Required Lenders and
shall also be entitled to refrain from entering into such amendments with the
Borrowers unless and until it shall have received such advice or concurrence;
provided, however, that whether or not there has been a request by the
Administrative Agent or the Collateral Agent for any such advice or concurrence,
all such amendments entered into with the Borrowers by the Administrative Agent
or the Collateral Agent hereunder shall be binding and conclusive on the
Lenders. Without limiting the foregoing, in connection with any Extensions the
respective Loan Parties shall (at their expense) amend (and the Collateral Agent
is hereby directed to amend) any Mortgage that has a maturity date prior to the
then Latest Extended Term Loan Maturity Date so that such maturity date is
extended to the then Latest Extended Term Loan Maturity Date (or such later date
as may be advised by local counsel to the Collateral Agent).

(d) In connection with any Extension, the Parent Borrower shall provide the
Administrative Agent at least 5 Business Days’ (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof and shall agree
to such procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.25.

(e) For the avoidance of doubt, any Extension shall not constitute a payment or
prepayment of any Term Loans or Revolving Loans.

Representations and Warranties

Each Borrower represents and warrants (it being understood that, for purposes of
the representations and warranties made in the Loan Documents on the Closing
Date, such representations and warranties shall be construed as though the
Transactions have been consummated) to the Administrative Agent, the Collateral
Agent, each Issuing Bank and each of the Lenders that:

 

-79-



--------------------------------------------------------------------------------

Organization; Powers. Each Loan Party and each Restricted Subsidiary (a) is duly
organized or formed, validly existing and in good standing (where relevant)
under the laws of the jurisdiction of its organization, except where the failure
to exist (other than in the case of each Borrower) or be in good standing could
not reasonably be expected to result in a Material Adverse Effect, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, except where the failure to have such power and
authority could not reasonably be expected to result in a Material Adverse
Effect, (c) is qualified to do business in, and is in good standing (where
relevant) in, every jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except
where the failure to so qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the requisite power and authority to
execute, deliver and perform its obligations under each of the Loan Documents to
which it is a party.

Authorization. The execution, delivery and performance of the Loan Documents
(a) have been duly authorized by all requisite corporate or other organizational
and, if required, stockholder or member action and (b) will not (i) violate
(A) any provision (x) of any applicable law, statute, rule or regulation, or
(y) of the certificate or articles of incorporation, bylaws or other
constitutive documents of any Loan Party, (B) any applicable order of any
Governmental Authority, (C) any provision of the New Senior Notes Documentation
or the New Mezzanine Notes Documentation or (D) any provision of any other
material indenture, agreement or other instrument to which any Loan Party or any
Restricted Subsidiary is a party or by which any of them or any of their
property is bound, (ii) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under or give rise to
any right to require the prepayment, repurchase or redemption of any obligation
under (x) the New Senior Notes Documentation or the New Mezzanine Notes
Documentation or (y) any other such material indenture, agreement or other
instrument or (iii) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by any
Loan Party or any Restricted Subsidiary (other than Liens created or permitted
hereunder or under the Security Documents); except with respect to clauses
(b)(i) through (b)(iii) (other than clauses (b)(i)(A)(y), (b)(i)(C) and
(b)(ii)(x)), to the extent that such violation, conflict, breach, default, or
creation or imposition of Lien could not reasonably be expected to result in a
Material Adverse Effect.

Enforceability. This Agreement and each other Loan Document (when delivered)
have been duly executed and delivered by each Loan Party which is a party
thereto. This Agreement and each other Loan Document delivered on the Closing
Date constitutes, and each other Loan Document when executed and delivered by
each Loan Party which is a party thereto will constitute, a legal, valid and
binding obligation of such Loan Party enforceable against such Loan Party in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, receivership, moratorium or similar laws of
general applicability relating to or limiting creditors’ rights generally or by
general equity principles.

Governmental Approvals. Except to the extent the failure to obtain or make the
same could not reasonably be expected to result in a Material Adverse Effect, no
action, consent or approval of, registration or filing with or any other action
by any Governmental Authority is necessary or will be required in connection
with the Loan Documents, except for (a) filings and registrations necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Collateral Agent and (b) such as have been made or obtained and are in full
force and effect.

Financial Statements.

The Company’s consolidated balance sheets and related statements of income,
stockholder’s equity and cash flows as of and for the fiscal years ended
December 31, 2005 and December 31, 2006, audited by and accompanied by the
report of KPMG LLP present fairly in all material respects the financial
condition and results of operations and cash flows of the Company and its
consolidated subsidiaries as of such dates and for such periods. Such financial
statements were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise noted therein.

 

-80-



--------------------------------------------------------------------------------

The Company has heretofore delivered to the Administrative Agent its unaudited
pro forma consolidated balance sheet and related pro forma statements of income
and cash flows as of the fiscal quarter ended March 31, 2007, prepared giving
effect to the Transactions as if they had occurred, with respect to such balance
sheet, on such date and, with respect to such other financial statements, on the
first day of the four-fiscal quarter period ending on such date. Such pro forma
financial statements have been prepared in good faith by the Parent Borrower,
based on the assumptions believed by the Parent Borrower on the date of delivery
thereof to be reasonable, are based in all material respects on the information
reasonably available to the Parent Borrower as of the date of delivery thereof,
reflect in all material respects the adjustments required to be made to give
effect to the Transactions, it being understood that actual adjustments may vary
from the pro forma adjustments and actual results may vary from such projected
results and, in each case, such variations may be material.

No Material Adverse Change. Since the Closing Date, no event, change or
condition has occurred that (individually or in the aggregate) has had, or could
reasonably be expected to have, a Material Adverse Effect.

Title to Properties. Each Loan Party and each Restricted Subsidiary has good and
indefeasible title in fee simple to, or valid leasehold interests in, all its
material properties and assets other than (i) minor defects in title that do not
materially interfere with its ability to conduct its business or to utilize such
assets for their intended purposes, (ii) except where the failure to have such
title or other property interests described above could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and (iii) all such material properties and assets are free and clear of Liens,
other than Permitted Liens.

Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a list of all
subsidiaries of Intermediate Holdco, the jurisdiction of their formation or
organization, as the case may be, and the percentage ownership interest of such
subsidiary’s parent company therein, and such Schedule shall denote which
subsidiaries as of the Closing Date are not Subsidiary Guarantors.

Litigation; Compliance with Laws.

Except as set forth on Schedule 3.09, there are no actions, suits or proceedings
at law or in equity or by or before any Governmental Authority now pending or,
to the knowledge of the Borrowers, threatened in writing against any Loan Party
or any Restricted Subsidiary or any business, property or rights of any such
Person that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

None of the Loan Parties or any Restricted Subsidiary or any of their respective
material properties is in violation of any applicable law, rule or regulation,
or is in default with respect to any judgment, writ, injunction, decree or order
of any Governmental Authority, where any such violation or default could
reasonably be expected to result in a Material Adverse Effect.

Federal Reserve Regulations.

None of the Loan Parties or any Restricted Subsidiary is engaged principally, or
as one of its important activities, in the business of purchasing or carrying
Margin Stock or extending credit for the purpose of purchasing or carrying
Margin Stock.

No part of the proceeds of any Loan or any Letter of Credit will be used (i) to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock or (ii) for a purpose in violation of
Regulation T, U or X issued by the Board.

Investment Company Act. None of the Loan Parties or any Restricted Subsidiary is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

Taxes. Each of the Loan Parties and each Restricted Subsidiary has, except where
the failure to so file or pay could not be reasonably expected to have a
Material Adverse Effect, filed or caused to be filed all Federal, state and
other Tax returns required to have been filed by it and has paid, caused to be
paid, or made provisions for the payment of all Taxes due and payable by it and
all material assessments received by it, except such Taxes and assessments that
are not overdue by more than 45 days or the amount or validity of which are
being contested in good faith by appropriate proceedings and for which such Loan
Party or such Restricted Subsidiary, as applicable, shall have set aside on its
books adequate reserves in accordance with GAAP.

 

-81-



--------------------------------------------------------------------------------

No Material Misstatements. As of the Closing Date, to the knowledge of the
Parent Borrower, the Confidential Information Memorandum and other written
information, reports, financial statements, exhibits and schedules furnished by
(as modified or supplemented by other information so furnished prior to the
Closing Date) or on behalf of the Parent Borrower to the Administrative Agent or
the Lenders (other than projections and other forward looking information and
information of a general economic or industry specific nature) on or prior to
the Closing Date in connection with the transactions contemplated hereby (taken
as a whole) did not and, as of the Closing Date, does not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading. The projections contained in the Confidential
Information Memorandum were prepared in good faith on the basis of assumptions
believed by the Parent Borrower to be reasonable in light of the conditions
existing at the time of delivery of such projections, and represented, at the
time of delivery thereof, a reasonable good faith estimate of future financial
performance by the Parent Borrower (it being understood that such projections
are not to be viewed as facts and are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Parent Borrower, that
actual results may vary from projected results and such variances may be
material and that the Parent Borrower makes no representation as to the
attainability of such projections or as to whether such projections will be
achieved or will materialize).

Employee Benefit Plans. No ERISA Event has occurred or could reasonably be
expected to occur, that could reasonably be expected to result in a Material
Adverse Effect. Each Pension Plan and/or Foreign Plan is in compliance with the
applicable provisions of ERISA, the Code and/or applicable law, except for such
non-compliance that could not reasonably be expected to have a Material Adverse
Effect. No Pension Event has occurred or could reasonably be expected to occur,
which could reasonably be expected to result in a Material Adverse Effect.

Environmental Matters. Except as otherwise provided in Schedule 3.15, or except
with respect to any matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, (i) each Loan
Party and each of their respective subsidiaries are in compliance with all
applicable Environmental Laws, and have obtained, and are in compliance with,
all permits required of them under applicable Environmental Laws, (ii) there are
no claims, proceedings, investigations or actions by any Governmental Authority
or other Person pending, or to the knowledge of the Borrowers, threatened
against any Loan Party or any of their respective subsidiaries under any
Environmental Law, (iii) none of the Loan Parties or any of their respective
subsidiaries has agreed to assume or accept responsibility, by contract, for any
liability of any other Person under Environmental Laws and (iv) there are no
facts, circumstances or conditions relating to the past or present business or
operations of any Loan Party, any of their respective subsidiaries, or any of
their respective predecessors (including the disposal of any wastes, hazardous
substances or other materials), or to any past or present assets of any Loan
Party or any of their respective subsidiaries, that could reasonably be expected
to result in any Loan Party or any subsidiary incurring any claim or liability
under any Environmental Law.

Security Documents. All filings and other actions necessary to perfect the Liens
on the Collateral created under, and in the manner contemplated by, this
Agreement and the Security Documents have been duly made or taken or otherwise
provided for in a manner reasonably acceptable to the Collateral Agent to the
extent required by the terms of this Agreement or such Security Documents and
the Security Documents create in favor of the Collateral Agent, for the benefit
of the Secured Parties, a valid, and together with such filings and other
actions required by this Agreement or the Security Documents, perfected first
priority Lien in the Collateral (to the extent that, with respect to Collateral
that is intellectual property, a valid, perfected Lien in such Collateral is
possible through such filings and other actions), securing the payment of the
Secured Obligations, subject only to Permitted Liens, to the extent any such
Permitted Liens would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law; provided, however, the
representation and warranty set forth in this Section 3.16 as it relates to the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest in any Equity Interests of any Foreign
Subsidiary, or as to the rights and remedies of the Collateral Agent or any
Lender with respect thereto shall be made only to the extent of comparable
representations and warranties applicable to such Equity Interests or Collateral
set forth in the Security Documents pursuant to which Liens on such Equity
Interests or Collateral are purported to be granted.

 

-82-



--------------------------------------------------------------------------------

Location of Real Property and Leased Premises.

Schedule 3.17(a) lists completely and correctly (in all material respects) as of
the Closing Date all real property owned by the Loan Parties and the Restricted
Subsidiaries and the addresses thereof, to the extent reasonably available.
Except as otherwise provided in Schedule 3.17(a), the Parent Borrower and its
Restricted Subsidiaries own in fee all the real property set forth on such
schedule, except to the extent the failure to have such title could not
reasonably be expected to result in a Material Adverse Effect.

Schedule 3.17(b) lists completely and correctly (in all material respects) as of
the Closing Date all real property leased by the Loan Parties and the Restricted
Subsidiaries and the addresses thereof. Except as otherwise provided on Schedule
3.17(b), the Loan Parties and the Restricted Subsidiaries have valid leasehold
interests in all the real property set forth on such schedule, except to the
extent the failure to have such valid leasehold interest could not reasonably be
expected to have a Material Adverse Effect.

Labor Matters. Except as set forth in Schedule 3.18 and except in the aggregate
to the extent the same has not had and could not be reasonably expected to have
a Material Adverse Effect, (a) there are no strikes, lockouts, slowdowns or
other labor disputes against any Loan Party or any Restricted Subsidiary pending
or, to the knowledge of the Borrowers, threatened in writing, and (b) the hours
worked by and payments made to employees of the Loan Parties and the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters.

Solvency. On the Closing Date after giving effect to the Transactions, the Loan
Parties, on a consolidated basis, are Solvent.

Intellectual Property. Except as set forth in Schedule 3.20, the Parent Borrower
and each of its Restricted Subsidiaries own, license or possess the right to use
all intellectual property, free from burdensome restrictions, that are necessary
for the operation of their respective businesses as currently conducted and as
proposed to be conducted, except where the failure to obtain any such rights or
the imposition of such restrictions could not reasonably be expected to have a
Material Adverse Effect.

Subordination of Junior Financing. The Obligations constitute “Senior Debt,”
“Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured Financing” (or
any comparable term) under, and as defined in, any Junior Financing
Documentation.

Conditions of Lending

The obligations of the Lenders to make Loans and of each Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction (or waiver by the
Arrangers on or prior to the Closing Date and in accordance with Section 9.08
thereafter) of the following conditions:

All Credit Events. On the date of the making of each Loan, including the making
of a Swingline Loan and on the date of each issuance or amendment of a Letter of
Credit (each such event being called a “Credit Event”; it being understood that
the conversion into a Eurodollar Loan, an ABR Loan, a BA Rate Loan or a Canadian
Base Rate Loan or continuation of a Eurodollar Loan or BA Rate Loan does not
constitute a Credit Event):

(a) (f) The Administrative Agent shall have received a notice of such Loan as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the relevant Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.23(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.22(b).

 

-83-



--------------------------------------------------------------------------------

(b) (g) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Event with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date; provided, however, that solely for
purposes of representations and warranties made on the Closing Date, such
representations and warranties shall be limited in all respects to the
representations and warranties in Sections 3.01(d), 3.02(a), 3.03, 3.10, 3.11
and 3.21 and the Other Closing Date Representations.

(c) (h) At the time of and immediately after such Credit Event (other than any
Credit Event occurring on the Closing Date), no Default or Event of Default
shall have occurred and be continuing and with respect to any (x) Borrowing of
Revolving Loans or Swingline Loans or (y) the issuance, amendment, renewal or
extension of Letters of Credit, as the case may be, (other than any issuance,
amendment, renewal or extension of a Letter of Credit resulting in L/C Exposure
(excluding L/C Exposure that has been cash collateralized) of less than or equal
to $20,000,000) after giving effect to such Borrowing or issuance, amendment,
renewal or extension of such Letters of Credit, on a pro forma basis, the Senior
Secured Net Leverage Ratio (excluding the cash proceeds of any Borrowing), is
less than or equal to the ratio set forth in Section 6.11 for the most recently
ended fiscal quarter.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrowers to the relevant Lenders and/or Issuing Banks on the date of such
Credit Event as to the matters specified in paragraphs (b) and (c) of this
Section 4.01.

First Credit Event. On the Closing Date:

(a) (i) This Agreement shall have been duly executed and delivered by the
Borrowers.

(b) (j) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, an opinion of Kirkland & Ellis LLP, special
counsel for the Loan Parties, addressed to each Issuing Bank, the Administrative
Agent and the Lenders, in form and substance reasonably satisfactory to the
Administrative Agent.

(c) (k) The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or organization, including all
amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing (where relevant) of each Loan Party as of a recent date, from such
Secretary of State or similar Governmental Authority and (ii) a certificate of
the Secretary or Assistant Secretary of each Loan Party dated the Closing Date
and certifying (A) that attached thereto is a true and complete copy of the
by-laws or operating (or limited liability company) agreement of such Loan Party
as in effect on the Closing Date, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors (or
equivalent body) of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, in the
case of the Borrowers, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect,
(C) that (except in connection with the Merger) the certificate or articles of
incorporation or organization of such Loan Party have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan Document on behalf of such
Loan Party and countersigned by another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above.

(d) (l) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Company, certifying
compliance with the conditions precedent set forth in Sections 4.01(b) and
4.02(i).

(e) (m) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Closing Date, including, to the extent
invoiced at least 3 Business Days prior to the Closing Date, reimbursement or
payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by Merger Sub hereunder or under any other Loan Document.

 

-84-



--------------------------------------------------------------------------------

(f) (n) The Parent Borrower shall have delivered or caused to be delivered to
the Administrative Agent a solvency certificate from a Responsible Officer of
the Parent Borrower setting forth the conclusions that, after giving effect to
the Transactions, the Loan Parties (on a consolidated basis) are Solvent.

(g) (o) The Security Documents (other than any Mortgages) shall have been duly
executed by each Loan Party that is to be a party thereto and shall be in full
force and effect. All actions necessary to establish that the Collateral Agent
will have a perfected first priority Lien on the Collateral (subject to
Permitted Liens, to the extent any such Permitted Liens would have priority over
the Liens in favor of the Administrative Agent pursuant to any applicable law)
shall have been taken.

(h) (p) The Administrative Agent shall have received the results of (i) searches
of the Uniform Commercial Code filings (or equivalent filings) and
(ii) bankruptcy, judgment and tax lien searches, made with respect to the Loan
Parties in the states (or other jurisdictions) of formation of such Person,
together with (in the case of clause (i)) copies of the financing statements (or
similar documents) disclosed by such search.

(i) (q) From May 2, 2007, no event, change or effect shall have occurred which,
individually or in the aggregate, has resulted in or would reasonably be
expected to result in a Material Adverse Effect.

(j) (r) The Administrative Agent shall have received a certificate as to
coverage under the insurance policies required by Section 5.02.

(k) (s) The Administrative Agent shall have received a certified copy of the
Merger Agreement, duly executed by the parties thereto (together with all
exhibits and schedules thereto). The Merger shall be consummated substantially
concurrently with the initial funding of Loans on the Closing Date in accordance
with and on the terms described in the Merger Agreement, and no material
provision of the Merger Agreement shall have been amended or waived in any
respect materially adverse to the interests of the Lenders without the prior
written consent of the Arrangers, not to be unreasonably withheld or delayed.

(l) (t) Substantially simultaneously with the initial funding of Loans on the
Closing Date (i) the Equity Investment shall have been made and (ii) Merger Sub
shall have received gross cash proceeds of (x) not less than $675,000,000 from
the issuance of the New Senior Notes and (y) not less than the Dollar Equivalent
of approximately $520,000,000 from the issuance of the New Mezzanine Notes.

(m) (u) All amounts due or outstanding in respect of the Existing Debt (other
than Existing Letters of Credit and contingent obligations) shall have been (or
substantially simultaneously with the initial funding of the Loans on the
Closing Date shall be) paid in full, all commitments (if any) respect thereof
terminated and all guarantees (if any) thereof discharged and released. After
giving effect to the Transactions, substantially all of the Indebtedness of the
Borrowers and their subsidiaries shall have been repaid other than
(i) Indebtedness under the Loan Documents, (ii) the New Senior Notes, (iii) the
New Mezzanine Notes, (iv) any Existing Notes which have not been repurchased
pursuant to the Tender Offer and (v) other Indebtedness permitted by
Section 6.01.

(n) (v) The Lenders shall have received from the Loan Parties, to the extent
requested at least 10 days prior to the Closing Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

 

-85-



--------------------------------------------------------------------------------

Additional Conditions Applicable to Foreign Subsidiary Borrowers. The
obligations of each Lender to make Loans and of each Issuing Bank to issue
Letters of Credit requested to be made by it to any Foreign Subsidiary Borrower
on any date is subject to satisfaction or waiver of, in addition to the
conditions precedent set forth in Section 4.01, the following conditions
precedent: (a) in the case of the making of any extension of credit to any
Foreign Subsidiary Borrower for the first time, the delivery to the
Administrative Agent of (i) the executed legal opinion of counsel to such
Foreign Subsidiary Borrower, in form and substance reasonably satisfactory to
the Administrative Agent, and (ii) the collateral and security documents, in
form and substance reasonably satisfactory to the Administrative Agent, executed
and delivered by a duly authorized officer of such Foreign Subsidiary Borrower
and each of its subsidiaries, and such other documents, instruments and
agreements as may be reasonably requested by the Administrative Agent and
(b) the truthfulness and correctness in all material respects on and as of such
date of the following additional representations and warranties:

(a) (w) The obligations of such Foreign Subsidiary Borrower under this Agreement
and any Note, when executed and delivered by such Foreign Subsidiary Borrower,
will rank at least pari passu with all other secured Indebtedness of such
Foreign Subsidiary Borrower.

(b) (x) Such Foreign Subsidiary Borrower is subject to civil and commercial law
with respect to its obligations under this Agreement and any Note, and the
execution, delivery and performance by such Foreign Subsidiary Borrower of this
Agreement constitute and will constitute private and commercial acts and not
public or governmental acts. Neither such Foreign Subsidiary Borrower nor any of
its property, whether or not held for its own account, has any immunity
(sovereign or other similar immunity) from any suit or proceeding, from
jurisdiction of any court or from set-off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or other similar immunity) under the laws of the
jurisdiction in which such Foreign Subsidiary Borrower is organized and existing
in respect of its obligations under this Agreement or any Note. Such Foreign
Subsidiary Borrower has, pursuant to Section 9.15(e), waived every immunity
(sovereign or otherwise) to which it or any of its properties would otherwise be
entitled from any legal action, suit or proceeding, from jurisdiction of any
court or from set-off or any legal process (whether service or notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) under the laws of the jurisdiction in which
such Foreign Subsidiary Borrower is organized and existing in respect of its
obligations under this Agreement and any Note. The waiver by such Foreign
Subsidiary Borrower described in the immediately preceding sentence is the
legal, valid and binding obligation of such Foreign Subsidiary Borrower.

(c) (y) This Agreement and each Note, if any, is in proper legal form under the
laws of the jurisdiction in which such Foreign Subsidiary Borrower is organized
and existing for the enforcement hereof or thereof against such Foreign
Subsidiary Borrower under the laws of such jurisdiction, and to ensure the
legality, validity, enforceability, priority or admissibility in evidence of
this Agreement and any such Note. It is not necessary to ensure the legality,
validity, enforceability, priority or admissibility in evidence of this
Agreement and any such Note that this Agreement, any Note or any other document
be filed, registered or recorded with, or executed or notarized before, any
court or other authority in the jurisdiction in which such Foreign Subsidiary
Borrower is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of this Agreement, any Note or any other
document, except for any such filing, registration or recording, or execution or
notarization, as has been made or is not required to be made until this
Agreement, any Note or any other document is sought to be enforced and for any
charge or tax as has been timely paid.

(d) (z) The execution, delivery and performance by such Foreign Subsidiary
Borrower of this Agreement, any Note or the other Loan Documents is, under
applicable foreign exchange control regulations of the jurisdiction in which
such Foreign Subsidiary Borrower is organized and existing, not subject to any
notification or authorization except such as have been made or obtained or
cannot be made or obtained until a later date.

Each borrowing by any Foreign Subsidiary Borrower hereunder shall constitute a
representation and warranty by each of the Parent Borrower and such Foreign
Subsidiary Borrower as of the date of such borrowings that the conditions
contained in this Section 4.03 have been satisfied.

 

-86-



--------------------------------------------------------------------------------

Affirmative Covenants

Each Borrower covenants and agrees with each Lender that until the Termination
Date such Borrower will, and will cause each of the Restricted Subsidiaries to:

Existence; Compliance with Laws; Businesses and Properties.

Do or cause to be done all things reasonably necessary to preserve, renew and
keep in full force and effect its legal existence under the laws of its
jurisdiction of organization, except (i) to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect or (ii) as
otherwise expressly permitted under Section 6.04 or Section 6.05.

Other than as could not reasonably be expected to have a Material Adverse
Effect, (i) do or cause to be done all things reasonably necessary to obtain,
preserve, renew, extend and keep in full force and effect the material rights,
licenses, permits, franchises, authorizations, patents, copyrights, trademarks
and trade names necessary to the conduct of its business, (ii) comply in all
material respects with applicable laws, rules, regulations and decrees and
orders of any Governmental Authority (including Environmental Laws and ERISA),
whether now in effect or hereafter enacted and (iii) maintain and preserve all
property necessary to the conduct of such business and keep such property in
good repair, working order and condition (ordinary wear and tear, casualty and
condemnation excepted) and from time to time make, or cause to be made, all
needed repairs, renewals, additions, improvements and replacements thereto
necessary in the reasonable judgment of management to the conduct of its
business.

Insurance.

Keep its material insurable properties adequately insured in all material
respects at all times by financially sound and reputable insurers to such extent
and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations.

Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement and, to the
extent available on commercially reasonable terms, cause each such policy to
provide that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium unless not less than 10 days’ prior written notice thereof
is given by the insurer to the Administrative Agent and the Collateral Agent
(giving the Administrative Agent and the Collateral Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason unless not
less than 30 days’ prior written notice thereof is given by the insurer to the
Administrative Agent and the Collateral Agent.If any portion of any Mortgaged
Property is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then the Parent Borrower shall, or shall cause each Loan Party to
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent.

With respect to each Mortgaged Property, obtain flood insurance in such total
amount as the Administrative Agent or the Required Lenders may from time to time
require and is considered normal and customary and at reasonable cost, if at any
time the area in which any improvements located on any Mortgaged Property is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time.

 

-87-



--------------------------------------------------------------------------------

Taxes. Pay and discharge when due all Taxes imposed upon it or upon its income
or profits or in respect of its property, before the same shall become overdue
by more than 45 days; provided, however, that such payment and discharge shall
not be required with respect to any such Tax (i) so long as the validity or
amount thereof is being contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves in accordance
with GAAP have been established or (ii) with respect to which the failure to pay
or discharge could not reasonably be expected to have a Material Adverse Effect.

Financial Statements, Reports, etc. Furnish to the Administrative Agent (who
will distribute to each Lender):

(a) (aa) as soon as available, but in any event not later than the fifth
Business Day after the 90th day following the end of each fiscal year of the
Parent Borrower, (i) its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
the Parent Borrower and its consolidated subsidiaries as of the close of such
fiscal year and the results of its operations and the operations of such Persons
during such year, together with comparative figures for the immediately
preceding fiscal year, all in reasonable detail and prepared in accordance with
GAAP, all audited by KPMG LLP or other independent public accountants of
recognized national standing and (ii) an opinion of such accountants (which
opinion shall be without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements fairly present the financial
condition and results of operations of the Parent Borrower and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP (it being agreed
that the furnishing of the Parent Borrower’s annual report on Form 10-K for such
year, as filed with the SEC, will satisfy the Parent Borrower’s obligation under
this Section 5.04(a)(i));

(b)(bb) as soon as available, but in any event not later than the fifth Business
Day after the 45th day following the end of each of the first 3 fiscal quarters
of each fiscal year of the Parent Borrower, its consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows showing the
financial condition of the Parent Borrower and its consolidated subsidiaries as
of the close of such fiscal quarter and the results of its operations and the
operations of such Persons during such fiscal quarter and the then elapsed
portion of the fiscal year, and for each fiscal quarter occurring after the
first anniversary of the Closing Date, comparative figures for the same periods
in the immediately preceding fiscal year, all certified by one of its Financial
Officers as fairly presenting in all material respects the financial condition
and results of operations of the Parent Borrower and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes (it being agreed that
the furnishing of the Parent Borrower’s quarterly report on Form 10-Q for such
quarter, as filed with the SEC will satisfy the Parent Borrower’s obligation
under this Section 5.04(b) with respect to such quarter);

(c) (cc) concurrently with any delivery of Section 5.04 Financials, a
certificate of a Financial Officer of the Parent Borrower (i) certifying that to
such Financial Officer’s knowledge, no Event of Default or Default has occurred
and is continuing or, if such an Event of Default or Default has occurred and is
continuing, reasonably specifying the nature thereof, (ii) setting forth (x) to
the extent applicable, computations in reasonable detail demonstrating the Total
Net Leverage Ratio and the Senior Secured Net Leverage Ratio as of the date of
such financial statements and (y) in the case of a certificate delivered with
the financial statements required by paragraph (a) above (commencing with the
fiscal year ended December 31, 2008), setting forth the Parent Borrower’s
calculation of Excess Cash Flow;

(d) (dd) as soon as available, but in any event not later than the fifth
Business Day after the 90th day after the commencement of each fiscal year of
the Parent Borrower, copy of the projections by the Parent Borrower of the
operating budget and cash flow budget of the Parent Borrower and its
subsidiaries for such fiscal year, such projections to be accompanied by a
certificate of a Financial Officer of the Parent Borrower to the effect that
such Financial Officer believes such projections to have been prepared on the
basis of reasonable assumptions;

(e) (ee) simultaneously with the delivery of any Section 5.04 Financials, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements (but only to the extent such Unrestricted Subsidiaries
would not be considered “minor” under Rule 3-10 of Regulation S--X under the
Securities Act);

 

-88-



--------------------------------------------------------------------------------

(f) (ff) simultaneously with the delivery of any Section 5.04 Financials,
management’s discussion and analysis of the important operational and financial
developments of the Parent Borrower and its Restricted Subsidiaries during the
respect fiscal year or fiscal quarter, as the case may be; it being agreed that
the furnishing of the Parent Borrower’s annual report on Form 10-K or quarterly
report on Form 10-Q, as filed with the SEC, will satisfy the Parent Borrower’s
obligations under this Section 5.04(f);

(g) (gg) after the request by any Lender (through the Administrative Agent), all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act; and

(h) (hh) promptly, from time to time, such other information regarding the
operations, business, legal or corporate affairs and financial condition of any
Loan Party or any Restricted Subsidiary, or compliance with the terms of any
Loan Document, as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

Information required to be delivered pursuant to this Section 5.04 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on a SyndTrak, IntraLinks or similar site to which the
Lenders have been granted access or shall be available (the “Platform”) on the
website of the Securities and Exchange Commission at http://www.sec.gov or on
the website of the Parent Borrower. Information required to be delivered
pursuant to this Section may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent. Each Lender shall
be solely responsible for timely accessing posted documents and maintaining its
copies of such documents.

The Parent Borrower hereby acknowledges that (a) the Administrative Agent will
make available to the Issuing Banks and the Lenders materials and/or information
provided by or on behalf of the Parent Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on the Platform and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Parent
Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Parent Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Parent Borrower shall be deemed to have authorized the
Administrative Agent, the Issuing Banks and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Parent Borrower or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

Notices. Promptly upon any Responsible Officer of the Parent Borrower becoming
aware thereof, furnish to the Administrative Agent notice of the following:

(a) (ii) the occurrence of any Event of Default or Default; and

(b) (ii) the occurrence of any event that has had, or could reasonably be
expected to have, a Material Adverse Effect; and

(kk) the designation of a Subsidiary as an Unrestricted Subsidiary.

 

-89-



--------------------------------------------------------------------------------

Information Regarding Collateral. Furnish to the Administrative Agent notice of
any change on or prior to the later to occur of (a) 30 days following the
occurrence of such change and (b) the earlier of the date of the required
delivery of the Pricing Certificate following such change and the date which is
45 days after the end of the most recently ended fiscal quarter following such
change (i) in any Loan Party’s legal name, (ii) in the jurisdiction of
organization or formation of any Loan Party or (iii) in any Loan Party’s
identity or corporate structure; provided that no such notice shall be required
in connection with (A) the name change of CDRV Investors, Inc. to VWR Funding,
Inc. and (B) the conversion of VWR International, Inc. from a corporation to a
limited liability company.

Maintaining Records; Access to Properties and Inspections. Keep proper books of
record and account in which full, true and correct entries in conformity with
GAAP are made. Permit any representatives designated by the Administrative Agent
or any Lender to visit and inspect during normal business hours the corporate,
financial and operating records and the properties of the Parent Borrower or the
Restricted Subsidiaries upon reasonable advance notice, and to make extracts
from and copies of such records, and permit any such representatives to discuss
the affairs, finances and condition of such Person with the officers thereof and
independent accountants therefor; provided that the Administrative Agent shall
give the Parent Borrower an opportunity to participate in any discussions with
its accountants; provided, further, that in the absence of the existence of an
Event of Default, (i) only the Administrative Agent on behalf of the Lenders may
exercise the rights of the Administrative Agent and the Lenders under this
Section 5.07 and (ii) the Administrative Agent shall not exercise its rights
under this Section 5.07 more often than two times during any fiscal year and
only one such time shall be at the Parent Borrower’s expense; provided, further,
that when an Event of Default exists, the Administrative Agent or any Lender and
their respective designees may do any of the foregoing at the expense of the
Parent Borrower at any time during normal business hours and upon reasonable
advance notice.

Use of Proceeds. The proceeds of the Term Loans, together with the Equity
Investment, the New Senior Notes and New Mezzanine Notes, shall be used solely
to pay the cash consideration for the Merger, to repay the Existing Debt and to
pay Transaction Expenses. The proceeds of the Revolving Loans and Swingline
Loans, shall be used for working capital, general corporate purposes and any
other purpose not prohibited by this Agreement; provided, however, that up to
$30,000,000 of the Revolving Loans may be drawn on the Closing Date and used to
pay a portion of the cash consideration for the Merger, repay a portion of the
Existing Debt and to pay a portion of the Transaction Expenses. The Letters of
Credit shall be used solely to support obligations of the Parent Borrower and
its subsidiaries incurred for working capital, general corporate purposes and
any other purpose not prohibited by this Agreement.

Further Assurances.

From time to time duly authorize, execute and deliver, or cause to be duly
authorized, executed and delivered, such additional instruments, certificates,
financing statements, agreements or documents, and take all reasonable actions
(including filing UCC and other financing statements but subject to the
limitations set forth in the Security Documents), as the Administrative Agent or
the Collateral Agent may reasonably request, for the purposes of perfecting the
rights of the Administrative Agent, the Collateral Agent and the Secured Parties
with respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds or products thereof or with respect to any other
property or assets hereafter acquired by the Parent Borrower or any other Loan
Party which may be deemed to be part of the Collateral) pursuant hereto or
thereto.

With respect to any assets acquired by any Loan Party after the Closing Date of
the type constituting Collateral under the Guarantee and Collateral Agreement
and as to which the Collateral Agent, for the benefit of the Secured Parties,
does not have a perfected first priority (subject only to Permitted Liens, to
the extent any such Permitted Liens would have priority over the Liens in favor
of the Administrative Agent pursuant to any applicable law) security interest,
on or prior to the later to occur of (i) 30 days following such acquisition and
(ii) the earlier of the date of the required delivery of the Pricing Certificate
following the date of such acquisition and the date which is 45 days after the
end of the most recently ended fiscal quarter (or such longer period as to which
the Administrative Agent may consent), (x) execute and deliver to the
Administrative Agent and the Collateral Agent such amendments to the Guarantee
and Collateral Agreement or such other Security Documents as the Administrative
Agent deems necessary to grant to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in such assets and (y) take all
commercially reasonable actions necessary to grant to, or continue on behalf of,
the Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such assets (subject only to Permitted Liens, to
the extent any such Permitted Liens would have priority over the Liens in favor
of the Administrative Agent pursuant to any applicable law), including the
filing of UCC financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or as may be reasonably requested by the
Administrative Agent or the Collateral Agent.

 

-90-



--------------------------------------------------------------------------------

With respect to any wholly owned Restricted Subsidiary (other than a Foreign
Subsidiary or an Excluded Subsidiary or a Domestic Subsidiary that is a
disregarded entity for U.S. federal income tax purposes owned by a
non-disregarded non-U.S. entity) created or acquired after the Closing Date, on
or prior to the later to occur of (i) 30 days following the date of such
creation or acquisition and (ii) the earlier of the date of the required
delivery of the Pricing Certificate following such creation or acquisition and
the date which is 45 days after the end of the most recently ended fiscal
quarter (or such longer period as to which the Administrative Agent may
consent), (x) execute and deliver to the Administrative Agent and the Collateral
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary to grant to the Collateral Agent, for the
benefit of the relevant Secured Parties, a valid, perfected first priority
(subject only to Permitted Liens, to the extent any such Permitted Liens would
have priority over the Liens in favor of the Administrative Agent pursuant to
any applicable law) security interest in the Equity Interests in such new
subsidiary that are owned by any of the Loan Parties to the extent the same
constitute Collateral under the terms of the Guarantee and Collateral Agreement,
(y) deliver to the Collateral Agent the certificates, if any, representing any
of such Equity Interests that constitute certificated securities, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the pledgor and (z) cause such Restricted Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement, to the extent applicable, each
Intellectual Property Security Agreement and (B) to take such actions necessary
to grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority (subject only to Permitted Liens, to the extent any
such Permitted Liens would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law) security interest in any
assets required to be Collateral pursuant to the Guarantee and Collateral
Agreement and each Intellectual Property Security Agreement with respect to such
Restricted Subsidiary, including, if applicable, the recording of instruments in
the United States Patent and Trademark Office and the United States Copyright
Office and the filing of UCC financing statements in such jurisdictions as may
be required by the Guarantee and Collateral Agreement, any applicable
Intellectual Property Security Agreement or as may be reasonably requested by
the Administrative Agent or the Collateral Agent.

With respect to any Equity Interests in any Foreign Subsidiary (other than any
Foreign Subsidiary Borrower) that are acquired after the Closing Date by any
Loan Party (including as a result of formation of a new Foreign Subsidiary), on
or prior to the later to occur of (i) 30 days following the date of such
acquisition and (ii) the earlier of the date of the required delivery of the
Pricing Certificate following the date of such acquisition and the date which is
45 days after the end of the most recently ended fiscal quarter (or such longer
period as to which the Administrative Agent may consent), (x) execute and
deliver to the Administrative Agent and the Collateral Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent reasonably
deems necessary in order to grant to the Collateral Agent, for the benefit of
the relevant Secured Parties, a perfected first priority security interest
(subject only to Permitted Liens, to the extent any such Permitted Liens would
have priority over the Liens in favor of the Administrative Agent pursuant to
any applicable law) in the Equity Interests in such Foreign Subsidiary that are
owned by the Loan Parties to the extent the same constitutes Collateral under
the terms of the Guarantee and Collateral Agreement (provided that (A) only
first-tier Foreign Subsidiaries owned directly by such Loan Party shall be
pledged by such Loan Party, (B) 100% of the Equity Interests of such Foreign
Subsidiary shall be pledged by such Loan Party (provided that only 65% of such
Equity Interests shall secure the Domestic Obligations) and (C) in the case of
any Equity Interests of any Foreign Subsidiaries owned by a Borrower that is a
Foreign Subsidiary, only first-tier Foreign Subsidiaries owned directly by such
Borrower shall be pledged and such Equity Interests shall secure only such
Borrower’s Obligations) and (y) deliver to the Collateral Agent any certificates
representing any such Equity Interests that constitute certificated securities,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the pledgor, as the case may be, and take such other
action as may be reasonably requested by the Administrative Agent or the
Collateral Agent to perfect the security interest of the Collateral Agent
thereon (but subject to the limitations set forth in the Security Documents).

 

-91-



--------------------------------------------------------------------------------

With respect to any Foreign Subsidiary designated as a Foreign Subsidiary
Borrower, the Parent Borrower shall cause such Foreign Subsidiary to take all
actions contemplated by Section 9.08(g).

If, at any time and from time to time after the Closing Date, any wholly-owned
Domestic Subsidiary that is not a disregarded entity for U.S. federal income tax
purposes owned by a non-disregarded non-U.S. entity ceases to constitute an
Immaterial Subsidiary in accordance with the definition of “Immaterial
Subsidiary”,” then the Parent Borrower shall cause such subsidiary to become an
additional Loan Party and take all the actions contemplated by Section 5.09(c)
as if such subsidiary were a newly-formed wholly-owned Domestic Subsidiary of
the Parent Borrower.

With respect to any fee interest in any real property located in the United
States with a book value in excess of $5,000,000 (as reasonably estimated by the
Parent Borrower) acquired after the Closing Date by any Loan Party, within 90
days following the date of such acquisition (or such longer period as to which
the Administrative Agent may consent) (i) execute and deliver Mortgages in favor
of the Collateral Agent, for the benefit of the Secured Parties, covering such
real property and complying with the provisions herein and in the Security
Documents and (ii) comply with the requirements of Section 5.10 with respect to
any Mortgages to be provided after the Closing Date pursuant to such Schedule.

Furthermore, to the extent Indebtedness outstanding under the Loans shall at any
time be less than the amount originally set forth in any Mortgage on any
Mortgaged Property located in the State of New York or to the extent otherwise
required by law to grant, preserve, protect or perfect the Liens created by such
Mortgage and the validity or priority thereof, the Parent Borrower will, and
will cause each of its applicable subsidiaries to, promptly take all such
further actions including the payment of any additional mortgage recording
taxes, fees, charges, costs and expenses required so to grant, preserve, protect
or perfect the Liens created by such Mortgage to the maximum amount of
Indebtedness by its terms secured thereby and the validity or priority of any
such Lien.

Notwithstanding anything to the contrary in this Section 5.09 or any other
Security Document (1) the Collateral Agent shall not require the taking of a
Lien on, or require the perfection of any Lien granted in, those assets as to
which the cost of obtaining or perfecting such Lien (including any mortgage,
stamp, intangibles or other tax or expenses relating to such Lien) is excessive
in relation to the benefit to the Lenders of the security afforded thereby as
reasonably determined by the Parent Borrower and the Administrative Agent and
(2) Liens required to be granted pursuant to this Section 5.09 shall be subject
to exceptions and limitations consistent with those set forth in the Security
Documents as in effect on the Closing Date (to the extent appropriate in the
applicable jurisdiction).

Post-Closing Obligations.

The Collateral Agent shall have received not later than 10 days after the
Closing Date (unless extended by the Administrative Agent in its sole
discretion) an endorsement to the general liability insurance certificate in
form and substance reasonably satisfactory to it.

The Collateral Agent shall have received not later than 60 days after the
Closing Date (unless extended by the Administrative Agent in its sole
discretion):

a Mortgage encumbering each Mortgaged Property in favor of the Collateral Agent,
for the benefit of the Secured Parties, duly executed and acknowledged by each
Loan Party that is the owner of or holder of any interest in such Mortgaged
Property, and otherwise in form for recording in the recording office of each
applicable political subdivision where each such Mortgaged Property is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof to create a lien
under applicable Requirements of Law, and such financing statements and any
other instruments necessary to grant a mortgage lien under the laws of any
applicable jurisdiction, all of which shall be in form and substance reasonably
satisfactory to the Collateral Agent:

with respect to each Mortgaged Property, such consents, approvals, amendments,
supplements, estoppels, tenant subordination agreements or other instruments as
necessary to consummate the Transactions or as shall reasonably be deemed
necessary by the Collateral Agent in order for the owner or holder of the fee
interest constituting such Mortgaged Property to grant the Lien contemplated by
the MorgageMortgage with respect to such Mortgaged Property;

 

-92-



--------------------------------------------------------------------------------

with respect to each Mortgage, a policy of title insurance (or marked up title
insurance commitment having the effect of a policy of title insurance) insuring
the Lien of such Mortgage as a valid first mortgage Lien on the Mortgaged
Property and fixtures described therein in the amount reasonably acceptable to
the Collateral Agent, which policy (or such marked-up commitment) (each, a
“Title Policy”) shall (A) be issued by the Title Company reasonably requested by
the Collateral Agent, (B) to the extent necessary and available, include such
reinsurance arrangements (with provisions for direct access, if necessary) as
shall be reasonably acceptable to the Collateral Agent, (C) contain a “tie-in”
or “cluster” endorsement, if available under applicable law (i.e., policies
which insure against losses regardless of location or allocated value of the
insured property up to a stated maximum coverage amount), (D) have been
supplemented by such endorsements (or where such endorsements are not available,
opinions of special counsel, architects or other professionals reasonably
acceptable to the Collateral Agent) as shall be reasonably requested by the
Collateral Agent (including endorsements on matters relating to usury, first
loss, last dollar, zoning, contiguity, revolving credit, doing business,
non-imputation, public road access, survey, variable rate, environmental lien,
subdivision, mortgage recording tax, separate tax lot, revolving credit, and
so-called comprehensive coverage over covenants and restrictions), and
(E) contain no exceptions to title other than exceptions reasonably acceptable
to the Collateral Agent;

with respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
Title Company to issue the title policy/ies and endorsements contemplated above;

evidence reasonably acceptable to the Collateral Agent of payment by the Parent
Borrower of all title policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the title
policies referred to above;

with respect to each Mortgaged Property, copies of all leases in which the
Parent Borrower or any Subsidiary holds the lessor”s interest or other
agreements relating to possessory interests if any. To the extent any of the
foregoing affect any Mortgaged Property, such agreements shall (x) be
subordinate to the Lien of the Mortgage to be recorded against such Mortgaged
Property, either expressly by its terms or pursuant to a subordination,
non-disturbance and attornment agreement in form and substance reasonably
acceptable to the Collateral Agent, with respect to which the applicable Loan
Party shall have used its commercially reasonable efforts to obtain and
(y) shall otherwise be reasonably acceptable to the Collateral Agent;

Surveys with respect to each Mortgaged Property; provided that, if the Parent
Borrower is able to obtain a “no change” affidavit acceptable to the Title
Company to enable it to issue a Title Policy removing all survey exceptions and
issuing all survey related endorsements, then a new Survey shall not be
requested; and

a completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determinationstandard flood hazard determination with respect to each
Mortgaged Property. (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Parent Borrower and
each Loan Party relating thereto); and

(i) if applicable, a copy of, or a certificate as to coverage under, and a
declaration page relating to, the flood insurance policies required by
Section 5.02(b) which shall (a) identify the addresses of each property located
in a special flood hazard area, (b) indicate the applicable flood zone
designation, the flood insurance coverage and the deductible relating thereto
and (c) provide that the insurer will give the Collateral Agent 45 days written
notice of cancellation or non-renewal and (d) be otherwise in form and substance
satisfactory to the Administrative Agent.

Designation of Subsidiaries.

The Parent Borrower may designate any subsidiary (including any existing
subsidiary and any newly acquired or newly formed subsidiary) to be an
Unrestricted Subsidiary unless such subsidiary or any of its subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on, any
property of, the Parent Borrower or any Restricted Subsidiary (other than solely
any Unrestricted Subsidiary of the subsidiary to be so designated); provided
that

 

-93-



--------------------------------------------------------------------------------

any Unrestricted Subsidiary must be an entity of which the Equity Interests
entitled to cast at least a majority of the votes that may be cast by all Equity
Interests having ordinary voting power for the election of directors or Persons
performing a similar function are owned, directly or indirectly, by the Parent
Borrower;

such designation complies with the covenants described in Section 6.03(c);

no Default or Event of Default shall have occurred and be continuing;

either:

the Parent Borrower could incur at least $1.00 of additional Indebtedness
pursuant to the Total Net Leverage Ratio test described in Section 6.01; or

the Total Net Leverage Ratio for the Parent Borrower and its Restricted
Subsidiaries would be less than or equal to such ratio immediately prior to such
designation,

in each case on a pro forma basis taking into account such designation; and

each of:

the subsidiary to be so designated; and

its subsidiaries

has not at the time of designation, and does not thereafter, incur any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Parent Borrower or any Restricted Subsidiary. Furthermore, no subsidiary may
be designated as an Unrestricted Subsidiary hereunder unless it is also
designated as an “Unrestricted Subsidiary” for purposes of the New Senior Notes,
the New Mezzanine Notes or any Junior Financing.

The Parent Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Default or Event of Default shall have occurred and be continuing and either:

the Parent Borrower could incur at least $1.00 of additional Indebtedness
pursuant to the Total Net Leverage Ratio test described in Section 6.01; or

the Total Net Leverage Ratio for the Parent Borrower and its Restricted
Subsidiaries would be less than or equal to such ratio immediately prior to such
designation,

in each case on a pro forma basis taking into account such designation.

Any such designation by the Parent Borrower shall be notified by the Parent
Borrower to the Administrative Agent by promptly filing with the Administrative
Agent a copy of the resolution of the board of directors of the Parent Borrower
or any committee thereof giving effect to such designation and an Officer’s
Certificate certifying that such designation complied with the foregoing
provisions.

 

-94-



--------------------------------------------------------------------------------

Maintenance of New York Process Agent. In the case of any Foreign Subsidiary
Borrower, maintain in New York, New York or at such other location in the United
States of America as may be reasonably satisfactory to the Administrative Agent
a Person acting as agent to receive on its behalf and on behalf of its property
service of process and capable of discharging the functions of the New York
Process Agent set forth in Section 9.15(e).

SECTION 1.13. Existing Notes. The Parent Borrower shall have caused any Existing
Notes not validly tendered in the Tender Offer (i) to cease, on or before the
Closing Date, to be entitled to the benefit of substantially all of the
restrictive covenants and certain events of default contained in the indenture
applicable to such Existing Notes, (ii) defeased within 30 days after the
Closing Date or (iii) redeemed within 30 days after the Closing Date.

Negative Covenants

The Borrowers covenant and agree that, until the Termination Date, the Borrowers
will not, nor will they cause or permit any of the Restricted Subsidiaries to:

Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock.

Directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise (collectively,
“incur” and collectively, an “incurrence”) with respect to any Indebtedness
(including Acquired Indebtedness) and the Parent Borrower and the Restricted
Guarantors will not issue any shares of Disqualified Stock and will not permit
any Restricted Subsidiary that is not a Guarantor to issue any shares of
Disqualified Stock or Preferred Stock; provided, however, that the Parent
Borrower and the Restricted Guarantors may incur Indebtedness (including
Acquired Indebtedness) or issue shares of Disqualified Stock, and any Restricted
Subsidiary that is not a Guarantor may incur Indebtedness (including Acquired
Indebtedness), issue shares of Disqualified Stock and issue shares of Preferred
Stock, if the Total Net Leverage Ratio at the time such additional Indebtedness
is incurred or such Disqualified Stock or Preferred Stock is issued would have
been no greater than 6.75 to 1.0, determined on a pro forma basis (including a
pro forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred, or the Disqualified Stock or Preferred Stock had
been issued, as the case may be, and the application of proceeds therefrom had
occurred at the beginning of the most recently ended four fiscal quarters for
which Section 5.04 Financials have been delivered to the Administrative Agent;
provided, further, that any incurrence of Indebtedness or issuance of
Disqualified Stock or Preferred Stock by a Restricted Subsidiary that is not a
Guarantor pursuant to this paragraph (a) is subject to the limitations of
paragraph (g) below.

The limitations set forth in clause (a) will not apply to the following items:

the Indebtedness under the Loan Documents (including any Incremental Term Loans
or increase in the Revolving Credit Commitments under Section 2.24) of the
Parent Borrower or any of its Restricted Subsidiaries (including letters of
credit and bankers’ acceptances thereunder);

the incurrence by the Parent Borrower and any Restricted Guarantor of
Indebtedness represented by the New Senior Notes;

Indebtedness of the Parent Borrower and its Restricted Subsidiaries in existence
on the Closing Date (other than Indebtedness described in clauses (b)(i),
(ii) and (xx) of this Section 6.01) and set forth in all material respects on
Schedule 6.01 (including the Existing Intercompany Debt);

Indebtedness (including Capitalized Lease Obligations), Disqualified Stock and
Preferred Stock incurred by the Parent Borrower or any of its Restricted
Subsidiaries, to finance the purchase, lease or improvement of property (real or
personal) or equipment that is used or useful in the business of the Parent
Borrower and its Restricted Subsidiaries, whether through the direct purchase of
assets or the Capital Stock of any Person owning such assets in an aggregate
principal amount, together with any Refinancing Indebtedness in respect thereof
and all other Indebtedness, Disqualified Stock and/or Preferred Stock incurred
and outstanding under this clause (iv), not to exceed $50,000,000 at any time
outstanding; so long as such Indebtedness exists at the date of such purchase,
lease or improvement, or is created within 270 days thereafter;

 

-95-



--------------------------------------------------------------------------------

Indebtedness incurred by the Parent Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances and
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation claims, or other Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims; provided, however, that upon the drawing of such bankers’ acceptances
and letters of credit or the incurrence of such Indebtedness, such obligations
are reimbursed within 45 days following such drawing or incurrence;

Indebtedness arising from agreements of the Parent Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, however, that such Indebtedness is not reflected on the balance sheet
(other than by application of FIN 45 as a result of an amendment to an
obligation in existence on the Closing Date) of the Parent Borrower or any
Restricted Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this clause
(vi));

Indebtedness of (A) the Parent Borrower to any Restricted Subsidiary and (B) any
Restricted Subsidiary to the Parent Borrower or to any other Restricted
Subsidiary; provided that any such Indebtedness owing by the Parent Borrower or
a Guarantor to a Restricted Subsidiary that is not a Guarantor is expressly
subordinated in right of payment to the Obligations; provided, further, that any
subsequent issuance or transfer of any Capital Stock or any other event which
results in any Restricted Subsidiary ceasing to be a Restricted Subsidiary or
any other subsequent transfer of any such Indebtedness (except to the Parent
Borrower or another Restricted Subsidiary or any pledge of such Indebtedness
constituting a Permitted Lien) shall be deemed, in each case, to be an
incurrence of such Indebtedness not permitted by this clause (vii);

shares of Preferred Stock of a Restricted Subsidiary issued to the Parent
Borrower or another Restricted Subsidiary, provided, that any subsequent
issuance or transfer of any Capital Stock or any other event which results in
any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
other subsequent transfer of any such shares of Preferred Stock (except to the
Parent Borrower or a Restricted Subsidiary) shall be deemed in each case to be
an issuance of such shares of Preferred Stock not permitted by this clause
(viii);

Hedging Obligations (excluding Hedging Obligations entered into for speculative
purposes) for the purpose of limiting interest rate risk with respect to any
Indebtedness permitted under this Section 6.01, exchange rate risk or commodity
pricing risk;

obligations in respect of customs, stay, performance, bid, appeal and surety
bonds and completion guarantees and other obligations of a like nature provided
by the Parent Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;

(A) Indebtedness or Disqualified Stock of the Parent Borrower or any Restricted
Guarantor and Indebtedness, Disqualified Stock or Preferred Stock of any
Restricted Subsidiary that is not a Guarantor in an aggregate principal amount
or liquidation preference equal to 200.0% of the net cash proceeds received by
the Parent Borrower and its Restricted Subsidiaries since immediately after the
Closing Date from the issue or sale of Equity Interests of the Parent Borrower
or cash contributed to the capital of the Parent Borrower (in each case, other
than Equity Interests the proceeds of which are used to fund the Transactions
and proceeds of Disqualified Stock or sales of Equity Interests to, or
contributions received from, the Parent Borrower or any of its Subsidiaries) as
determined in accordance with paragraphs (c) and (d) of the definition of
Restricted Payment Applicable Amount (to the extent such net cash proceeds or
cash have not been applied pursuant to such clauses to make Restricted Payments
or other Investments, payments or exchanges pursuant to of Section 6.03(b) or to
make Permitted Investments (other than Permitted Investments specified in
clauses (a) and (c) of the definition thereof); provided that any amounts
incurred in excess of the aggregate amount of such net cash proceeds shall be
Subordinated Indebtedness not subject to scheduled amortization and with a final
maturity not prior to the date occurring 180 days following the Latest Extended
Term Loan Maturity Date at the time of such incurrence; and (B) Indebtedness or
Disqualified Stock of the Parent Borrower or a Guarantor and Indebtedness,
Disqualified Stock or Preferred Stock of any Restricted Subsidiary that is not a
Guarantor not otherwise permitted hereunder in an aggregate principal amount or
liquidation preference, which when aggregated with the principal amount and
liquidation preference of all other Indebtedness, Disqualified Stock and
Preferred Stock then outstanding and incurred pursuant to this clause (xi)(B),
does not at any one time outstanding exceed $150,000,000 (it being understood
that any Indebtedness, Disqualified Stock or Preferred Stock incurred pursuant
to this clause (xi)(B) shall cease to be deemed incurred or outstanding for
purposes of this clause (xi)(B) but shall be deemed incurred for the purposes of
Section 6.01(a) from and after the first date on which the Parent Borrower or
such Restricted Subsidiary could have incurred such Indebtedness, Disqualified
Stock or Preferred Stock under Section 6.01(a) without reliance on this clause
(xi)(B);

 

-96-



--------------------------------------------------------------------------------

the incurrence by the Parent Borrower or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or Preferred Stock which serves to refund or
refinance any Indebtedness, Disqualified Stock or Preferred Stock permitted
under Section 6.01(a) and clauses (ii), (iii), (iv), (xi)(A), (xiii),
(xviii) and (xx) of this Section 6.01(b) or any Indebtedness, Disqualified Stock
or Preferred Stock issued to so refund or refinance such Indebtedness,
Disqualified Stock or Preferred Stock, including, in each case, additional
Indebtedness, Disqualified Stock or Preferred Stock incurred to pay premiums
(including tender premiums), defeasance costs and fees and expenses in
connection therewith (collectively, the “Refinancing Indebtedness”) prior to its
respective maturity; provided, however, that such Refinancing Indebtedness:

has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded or refinanced,

to the extent such Refinancing Indebtedness refinances (1) Indebtedness
subordinated or pari passu to the Obligations, such Refinancing Indebtedness is
subordinated or pari passu to the Obligations at least to the same extent as the
Indebtedness being refinanced or refunded or (2) Disqualified Stock or Preferred
Stock, such Refinancing Indebtedness must be Disqualified Stock or Preferred
Stock, respectively, and

shall not include:

Indebtedness, Disqualified Stock or Preferred Stock of a Restricted Subsidiary
that is not a Guarantor that refinances Indebtedness, Disqualified Stock or
Preferred Stock of the Parent Borrower;

Indebtedness, Disqualified Stock or Preferred Stock of a Restricted Subsidiary
that is not a Guarantor that refinances Indebtedness, Disqualified Stock or
Preferred Stock of a Restricted Guarantor; or

Indebtedness, Disqualified Stock or Preferred Stock of the Parent Borrower or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary;

provided, further, that any incurrence of Indebtedness or issuance of
Disqualified Stock or Preferred Stock by any Restricted Subsidiary that is not a
Subsidiary Guarantor pursuant to this clause (xii) (solely as it relates to
Indebtedness under clause (xiii) and Section 6.01(a)) shall be subject to the
limitations set forth in Section 6.01(g) to the same extent as the Indebtedness
refinanced;

Indebtedness, Disqualified Stock or Preferred Stock (x) of the Parent Borrower
or a Restricted Subsidiary (other than a Foreign Subsidiary) incurred to finance
an acquisition, (y) of Persons (other than foreign Persons) that are acquired by
the Parent Borrower or any Restricted Subsidiary or Persons merged into the
Parent Borrower or a Restricted Subsidiary (other than a Foreign Subsidiary) in
accordance with the terms of this Agreement or (z) that is assumed by the Parent
Borrower or any Restricted Subsidiary (other than a Foreign Subsidiary) in
connection with such acquisition so long as:

 

-97-



--------------------------------------------------------------------------------

no Default exists or shall result therefrom;

any Indebtedness, Disqualified Stock or Preferred Stock incurred in reliance on
clause (x) above shall not be Secured Indebtedness and shall not mature (and
shall not be mandatorily redeemable in the case of Disqualified Stock of
Preferred Stock) or require any payment of principal (other than in a manner
consistent with the terms of the New Senior Notes Documentation), in each case,
prior to the date which is 91 days after the Latest Extended Term Loan Maturity
Date at the time of such incurrence;

any Indebtedness, Disqualified Stock or Preferred Stock incurred in reliance on
clause (y) or (z) above shall not have been incurred in contemplation of such
acquisition and either (1) the aggregate principal amount of such Indebtedness
constituting Secured Indebtedness, together with all Refinancing Indebtedness in
respect thereof, shall not exceed $100,000,000 or (2) after giving pro forma
effect to such acquisition or merger, the Total Net Leverage Ratio is less than
the Total Net Leverage Ratio immediately prior to such acquisition or merger;

after giving pro forma effect to such acquisition or merger either (1) the Total
Net Leverage Ratio is less than the Total Net Leverage Ratio test immediately
prior to such acquisition or merger or (2) the Parent Borrower would be
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Total Net Leverage Ratio test described in Section 6.01(a);

provided that any incurrence of Indebtedness or issuance of Disqualified Stock
or Preferred Stock by a Restricted Subsidiary that is not a Guarantor pursuant
to this clause (xiii) is subject to the limitations of paragraph (g) below;

Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, provided that such Indebtedness is extinguished
within two Business Days of its incurrence;

Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries
supported by a Letter of Credit in a principal amount not to exceed the face
amount of such Letter of Credit;

(A) any guarantee by the Parent Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as such
Indebtedness is permitted under this Agreement, or (B) any guarantee by a
Restricted Subsidiary of Indebtedness of the Parent Borrower; provided that, in
each case, (x) such Restricted Subsidiary shall comply with its obligations
under Section 5.09 and (y) in the case of any guarantee of Indebtedness of the
Parent Borrower or any Subsidiary Guarantor by any Restricted Subsidiary that is
not a Subsidiary Guarantor, such Restricted Subsidiary becomes a Subsidiary
Guarantor under this Agreement;

Indebtedness, Disqualified Stock or Preferred Stock of any Foreign Subsidiary
(A) incurred under local credit facilities for general corporate purposes not
exceeding, as to all such Foreign Subsidiaries, $50,000,000 in the aggregate at
any one time outstanding, (B) incurred to finance or assumed in connection with
the Foreign Subsidiary Reorganization or (C) which serves to refund or refinance
any Indebtedness under clauses (i), (ii) or (xx) hereof or the payment of any
dividend to the Parent Borrower or any Restricted Subsidiary in a principal
amount not to exceed $200,000,000 in the aggregate at any one time outstanding;
provided that any incurrence of Indebtedness or issuance of Disqualified Stock
or Preferred Stock by a Restricted Subsidiary that is not a Guarantor pursuant
to clause (xvii)(B) is subject to the limitations of paragraph (g) below;

Indebtedness, Disqualified Stock or Preferred Stock (x) of a Restricted
Subsidiary that is a Foreign Subsidiary incurred to finance an acquisition,
(y) of foreign Persons that are acquired by the Parent Borrower or any
Restricted Subsidiary or merged into a Restricted Subsidiary that is a Foreign
Subsidiary in accordance with the terms of this Agreement or (z) that is assumed
by a Restricted Subsidiary that is a Foreign Subsidiary in connection with such
acquisition so long as:

 

-98-



--------------------------------------------------------------------------------

no Default exists or shall result therefrom;

any Indebtedness, Disqualified Stock or Preferred Stock incurred in reliance on
clause (x) above shall not exceed the fair market value of the assets or Person
being acquired (as determined in good faith by the Parent Borrower; provided
that with respect to any acquisition with a fair market value in excess of
$20,000,000, such determination shall be made in good faith by the Board of
Directors of the Parent Borrower);

any Indebtedness, Disqualified Stock or Preferred Stock incurred in reliance on
clause (y) or (z) above shall not have been incurred in contemplation of such
acquisition;

after giving pro forma effect to such acquisition or merger the Total Net
Leverage Ratio is less than the Total Net Leverage Ratio immediately prior to
such acquisition or merger;

Indebtedness issued by the Parent Borrower or any of its Restricted Subsidiaries
to future, current or former officers, directors, employees and consultants
thereof or any direct or indirect parent thereof, their respective estates,
heirs, family members, spouses or former spouses, in each case to finance the
purchase or redemption of Equity Interests of the Parent Borrower, a Restricted
Subsidiary or any of their respective direct or indirect parent companies to the
extent described in Section 6.03(b)(iv);

the incurrence by the Parent Borrower and any Restricted Guarantor of
Indebtedness represented by the New Senior Notes and the New Mezzanine Notes
and, in each case, any refinancing thereof;

Indebtedness evidenced by Existing Notes not tendered pursuant to the Tender
Offer;

cash management obligations and Indebtedness in respect of netting services,
overdraft facilities, employee credit card programs, Cash Pooling Arrangements
or similar arrangements in connection with cash management and deposit accounts;
provided that, with respect to any Cash Pooling Arrangements, the total amount
of all deposits subject to any such Cash Pooling Arrangement at all times equals
or exceeds the total amount of overdrafts that may be subject to such Cash
Pooling Arrangements;

Indebtedness of the Parent Borrower or any of its subsidiaries in respect of
Sale and Lease-Back Transactions;

Indebtedness of the Parent Borrower or any of its subsidiaries incurred to
finance insurance premiums in the ordinary course of business;

Indebtedness representing deferred compensation to employees of any Borrower or
any Restricted Subsidiary incurred in the ordinary course of business; and

Indebtedness, Disqualified Stock or Preferred Stock of the Parent Borrower or a
Restricted Subsidiary incurred to finance or assumed in connection with an
acquisition in a principal amount not to exceed $75,000,000 in the aggregate at
any one time outstanding together with all other Indebtedness, Disqualified
Stock and/or Preferred Stock issued under this clause (xviii); provided that any
incurrence of Indebtedness or issuance of Disqualified Stock or Preferred Stock
by a Restricted Subsidiary that is not a Guarantor pursuant to this clauses
(xviii) is subject to the limitations of paragraph (g) below.

For purposes of determining compliance with this Section 6.01:

in the event that an item of Indebtedness, Disqualified Stock or Preferred Stock
(or any portion thereof) meets the criteria of more than one of the categories
of permitted Indebtedness, Disqualified Stock or Preferred Stock described in
Section 6.01(b) or is entitled to be incurred pursuant to Section 6.01(a), the
Parent Borrower, in its sole discretion, may classify or reclassify such item
(other than amounts described in clauses (xvii) and (xviii) of clause (b) above,
in the case of a reclassification as an incurrence pursuant to Section 6.01(a))
of Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof)
and will only be required to include the amount and type of such Indebtedness,
Disqualified Stock or Preferred Stock in one of the above permitted clauses; and

 

-99-



--------------------------------------------------------------------------------

at the time of incurrence or permitted reclassification, the Parent Borrower
will be entitled to divide and classify an item of Indebtedness in one or more
types of Indebtedness, Disqualified Stock or Preferred Stock described in
Section 6.01(a) or (b).

The accrual of interest, the accretion of accreted value and the payment of
interest or dividends in the form of additional Indebtedness, Disqualified Stock
or Preferred Stock, as applicable, will not be deemed to be an incurrence of
Indebtedness, Disqualified Stock or Preferred Stock for purposes of this
Section 6.01.

For purposes of determining compliance with any dollar-denominated restriction
on the incurrence of Indebtedness, the dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing Indebtedness does not exceed
the principal amount of such Indebtedness being refinanced.

The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

Notwithstanding anything to the contrary contained in Section 6.01(a) or (b), no
Restricted Subsidiary of the Parent Borrower that is not a Subsidiary Guarantor
shall incur any Indebtedness or issue any Disqualified Stock or Preferred Stock
in reliance on Section 6.01(a) or (b)(xiii), (b)(xvii)(B), or (b)(xxvi) (the
“Limited Non-Guarantor Debt Exceptions”) if the amount of such Indebtedness,
Disqualified Stock or Preferred Stock, when aggregated with the amount of all
other Indebtedness, Disqualified Stock or Preferred Stock outstanding under such
Limited Non-Guarantor Debt Exceptions, together with any Refinancing
Indebtedness in respect thereof, would exceed $100,000,000; provided that in no
event shall any Indebtedness, Disqualified Stock or Preferred Stock of any
Restricted Subsidiary that is not a Subsidiary Guarantor (i) existing at the
time it became a Restricted Subsidiary or (ii) assumed in connection with any
acquisition, merger or acquisition of minority interests of a non-Wholly-Owned
Subsidiary (and in the case of clauses (i) and (ii), not created in
contemplation of such Person becoming a Restricted Subsidiary or such
acquisition, merger or acquisition of minority interests) be deemed to be
Indebtedness outstanding under the Limited Non-Guarantor Debt Exceptions for
purposes of this Section 6.01(g).

Liens. Directly or indirectly, create, incur, assume or suffer to exist any Lien
(except Permitted Liens) on any asset or property of the Parent Borrower or any
Restricted Subsidiary, or any income or profits therefrom, or assign or convey
any right to receive income therefrom.

Restricted Payments. Directly or indirectly, make any Restricted Payment, other
than:

(a)(a) Restricted Payments in an amount, together with the aggregate amount of
all other Restricted Payments made by the Parent Borrower and its Restricted
Subsidiaries after the Closing Date (including Restricted Payments permitted by
clauses (i), (ii) (with respect to the payment of dividends on Refunding Capital
Stock pursuant to clause (C) thereof only), (vi)(C) and (ix) of Section 6.03(b),
but excluding all other Restricted Payments permitted by Section 6.03(b)) not to
exceed the Restricted Payment Applicable Amount; provided that (i) no Default
shall have occurred and be continuing or would occur as a consequence thereof;
and (ii) immediately after giving effect to such transaction on a pro forma
basis, the Parent Borrower could incur $1.00 of additional Indebtedness pursuant
to the Total Net Leverage Ratio test described in Section 6.01(a).

 

-100-



--------------------------------------------------------------------------------

(b) (b) Section 6.03(a) will not prohibit:

the payment of any dividend within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Agreement;

(A) the redemption, repurchase, retirement or other acquisition of any
(1) Equity Interests (“Treasury Capital Stock”) of the Parent Borrower or any
Restricted Subsidiary or, Subordinated Indebtedness of the Parent Borrower or
any Guarantor or New Senior Notes or (2) Equity Interests of any direct or
indirect parent company of the Parent Borrower, in the case of each of clause
(1) and (2), in exchange for, or out of the proceeds of the substantially
concurrent sale (other than to the Parent Borrower or a Restricted Subsidiary)
of, Equity Interests of the Parent Borrower, or any direct or indirect parent
company of the Parent Borrower to the extent contributed to the capital of the
Parent Borrower or any Restricted Subsidiary (in each case, other than any
Disqualified Stock) (“Refunding Capital Stock”), (B) the declaration and payment
of dividends on the Treasury Capital Stock out of the proceeds of the
substantially concurrent sale (other than to the Parent Borrower or a Restricted
Subsidiary) of the Refunding Capital Stock, and (C) if immediately prior to the
retirement of Treasury Capital Stock, the declaration and payment of dividends
thereon was permitted under clauses (vi)(A) or (B) of this Section 6.03(b), the
declaration and payment of dividends on the Refunding Capital Stock (other than
Refunding Capital Stock the proceeds of which were used to redeem, repurchase,
retire or otherwise acquire any Equity Interests of any direct or indirect
parent company of the Parent Borrower) in an aggregate amount per year no
greater than the aggregate amount of dividends per annum that were declarable
and payable on such Treasury Capital Stock immediately prior to such retirement;

the redemption, repurchase or other acquisition or retirement of (A) the New
Senior Notes in an amount equal to the aggregate principal amount of prepayments
of Term Loans made by the Administrative Borrower pursuant to Section 2.12,
2.13(b) or 2.13(c) on a dollar for dollar basis (or in the case of any
prepayment of Euro Term Loans, the Dollar Equivalent as calculated on the date
of such prepayment) or (B) the New Senior Notes or Subordinated Indebtedness of
the Parent Borrower or a Restricted Guarantor made by exchange for, or out of
the proceeds of the substantially concurrent sale of, new Indebtedness of the
Parent Borrower or a Restricted Guarantor, as the case may be, which is incurred
in compliance with Section 6.01 so long as in the case of the clause (B):

(I) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on, the Indebtedness being so
redeemed, repurchased, acquired or retired for value, plus the amount of any
premium required to be paid under the terms of the instrument governing the
Indebtedness being so redeemed, repurchased, acquired or retired and any fees
and expenses incurred in connection with the issuance of such new Indebtedness;

(II) solely in the case of Subordinated Indebtedness, such new Indebtedness is
subordinated to the Obligations at least to the same extent as such Subordinated
Indebtedness so purchased, exchanged, redeemed, repurchased, acquired or retired
for value;

(III) such new Indebtedness has a final scheduled maturity date equal to or
later than the final scheduled maturity date of the Indebtedness being so
redeemed, repurchased, acquired or retired; and

(IV) such new Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Indebtedness
being so redeemed, repurchased, acquired or retired;

a Restricted Payment to pay for the repurchase, retirement, redemption or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of the Parent Borrower or any of its direct or indirect parent companies
held by any future, present or former employee, director or consultant (or any
of their successors, heirs, estates or assigns) of the Parent Borrower, any of
its Subsidiaries or any of their respective direct or indirect parent companies
pursuant to any management unit purchase agreement, management equity plan or
stock option plan or any other management or employee benefit plan or agreement;
provided, however, that the aggregate Restricted Payments made under this clause
(iv) do not exceed in any calendar year $25,000,000 (with unused amounts in any
calendar year being carried over to succeeding calendar years subject to a
maximum of $50,000,000 in any calendar year); provided, further, that such
amount in any calendar year may be increased by an amount not to exceed:

the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Parent Borrower and, to the extent contributed to the capital of
the Parent Borrower, Equity Interests of any of the direct or indirect parent
companies of the Parent Borrower, in each case to members of management,
directors or consultants of the Parent Borrower, any of its subsidiaries or any
of their respective direct or indirect parent companies that occurs after the
Closing Date (other than Equity Interests the proceeds of which are used to fund
the Transactions), to the extent the cash proceeds from the sale of such Equity
Interests have not otherwise been applied to the payment of Restricted Payments
by virtue of Section 6.03(a); plus

the cash proceeds of key man life insurance policies received by the Parent
Borrower or any of its Restricted Subsidiaries after the Closing Date; less

 

 

-101-



--------------------------------------------------------------------------------

the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (A) and (B) of this clause (iv);

and provided, further, that cancellation of Indebtedness owing to the Parent
Borrower from members of management of the Parent Borrower, any of its
subsidiaries or its direct or indirect parent companies in connection with a
repurchase of Equity Interests of the Parent Borrower or any of the Parent
Borrower’s direct or indirect parent companies will not be deemed to constitute
a Restricted Payment for purposes of this Agreement;

the declaration and payment of dividends to holders of any class or series of
Disqualified Stock of the Parent Borrower or any of its Restricted Subsidiaries
issued in accordance with Section 6.01;

(A)(A) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
the Parent Borrower or any of its Restricted Subsidiaries after the Closing
Date, provided that the amount of dividends paid pursuant to this clause
(A) shall not exceed the aggregate amount of cash actually received by the
Parent Borrower or a Restricted Subsidiary from the issuance of such Designated
Preferred Stock;

(B) (B) a Restricted Payment to a direct or indirect parent company of the
Parent Borrower, the proceeds of which will be used to fund the payment of
dividends to holders of any class or series of Designated Preferred Stock (other
than Disqualified Stock) of such parent corporation issued after the Closing
Date, provided that the amount of Restricted Payments paid pursuant to this
clause (B) shall not exceed the aggregate amount of cash actually contributed to
the capital of the Parent Borrower from the sale of such Designated Preferred
Stock; or

(C) (C) the declaration and payment of dividends on Refunding Capital Stock that
is Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to clause (ii) of this Section 6.03(b);

provided, however, in the case of each of clause (A), (B) and (C) of this clause
(vi), that for the most recently ended four full fiscal quarters for which
internal financial statements are available immediately preceding the date of
issuance of such Designated Preferred Stock or the declaration of such dividends
on Refunding Capital Stock that is Preferred Stock, after giving effect to such
issuance or declaration on a pro forma basis, the Parent Borrower could incur
$1.00 of additional Indebtedness pursuant to the Total Net Leverage Test
described in Section 6.01(a);

Investments in Unrestricted Subsidiaries having an aggregate fair market value,
taken together with all other Investments made pursuant to this clause
(vii) that are at the time outstanding, without giving effect to any
distribution pursuant to clause (xvi) of this Section 6.03(b) or the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities, not to exceed 1.5% of Total Assets at the time
of such Investment (with the fair market value of each Investment being measured
at the time made and without giving effect to subsequent changes in value);

repurchases of Equity Interests deemed to occur upon exercise of stock options
or warrants if such Equity Interests represent a portion of the exercise price
of such options or warrants;

the declaration and payment of dividends on the Parent Borrower’s common stock
(or a Restricted Payment to any direct or indirect parent entity to fund a
payment of dividends on such entity’s common stock), following the first public
Equity Offering of such common stock after the Closing Date, of up to 6% per
annum of the net cash proceeds received by (or, in the case of a Restricted
Payment to a direct or indirect parent entity, contributed to the capital of)
the Parent Borrower in or from any such public Equity Offering;

Restricted Payments that are made with Excluded Contributions;

other Restricted Payments in an aggregate amount taken together with all other
Restricted Payments made pursuant to this clause (xi) not to exceed $25,000,000;

distributions or payments of Receivables Fees;

any Restricted Payment used to fund the Transactions and the fees and expenses
related thereto or owed to Affiliates, in each case to the extent permitted
under Section 6.06;

the repurchase, redemption or other acquisition or retirement for value of any
New Senior Notes or New Mezzanine Notes or other Subordinated Indebtedness upon
the occurrence of a Change of Control (so long as such Change of Control has
been waived by the Required Lenders);

the declaration and payment of dividends or the payment of other distributions
by the Parent Borrower to, or the making of loans or advances to, any of their
respective direct or indirect parents or the equity interest holders thereof in
amounts required for any direct or indirect parent companies or the equity
interest holders thereof to pay, in each case without duplication,

franchise taxes and other fees, taxes and expenses required to maintain their
corporate existence;

federal, foreign, state and local income or franchise taxes (or any alternative
tax in lieu thereof); provided that, in each fiscal year, the amount of such
payments shall be equal to the amount that the Parent Borrower and its
Restricted Subsidiaries would be required to pay in respect of federal, foreign,
state and local income or franchise taxes if such entities were corporations
paying taxes separately from any parent entity at the highest combined
applicable federal, foreign, state, local or franchise tax rate for such fiscal
year;

 

-102-



--------------------------------------------------------------------------------

customary salary, bonus and other benefits payable to officers and employees of
any direct or indirect parent company of the Parent Borrower to the extent such
salaries, bonuses and other benefits are reasonably attributable to the
ownership or operation of the Parent Borrower and its Restricted Subsidiaries;

general corporate operating and overhead costs and expenses of any direct or
indirect parent company of the Parent Borrower to the extent such costs and
expenses are reasonably attributable to the ownership or operation of the Parent
Borrower and its Restricted Subsidiaries;

amounts payable to the Sponsor pursuant to the Sponsor Management Agreement as
in effect on the Closing Date;

fees and expenses other than to Affiliates of the Parent Borrower related to
(1) any equity or debt offering of such parent entity (whether or not
successful), (2) any Investment otherwise permitted under this covenant (whether
or not successful) and (3) any transaction of the type described in
Section 6.04;

cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Parent Borrower or any direct or
indirect parent;

amounts to finance Investments otherwise permitted to be made pursuant to this
Section 6.03; provided that (1) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (2) such
direct or indirect parent company shall, immediately following the closing
thereof, cause (x) all property acquired (whether assets or Equity Interests) to
be contributed to the capital of the Parent Borrower or one of its Restricted
Subsidiaries or (y) the merger of the Person formed or acquired into the Parent
Borrower or one of its Restricted Subsidiaries (to the extent not prohibited by
Section 6.04) in order to consummate such Investment, in each case, subject to
the limitations set forth in clause (m) of, and the proviso set forth at the end
of, the definition of Permitted Investment; (3) such direct or indirect parent
company and its Affiliates (other than the Parent Borrower or a Restricted
Subsidiary) receives no consideration or other payment in connection with such
transaction, (4) any property received by the Parent Borrower shall not increase
amounts available for Restricted Payments pursuant to Section 6.03(a) and
(5) such Investment shall be deemed to be made by the Parent Borrower or such
Restricted Subsidiary by another paragraph of this Section 6.03 (other than
pursuant to clause (x) hereof) or pursuant to the definition of “Permitted
Investments” (other than clause (i) thereof);

[reserved];

reasonable and customary fees payable to any directors of any direct or indirect
parent of the Parent Borrower and reimbursement of reasonable out-of-pocket
costs of the directors of any direct or indirect parent of the Parent Borrower
in the ordinary course of business, to the extent reasonably attributable to the
ownership or operation of the Parent Borrower and its Restricted Subsidiaries;
and

reasonable and customary indemnities to directors, officers and employee of any
direct or indirect parent of the Parent Borrower in the ordinary course of
business, to the extent reasonably attributable to the ownership or operation of
the Parent Borrower and its Restricted Subsidiaries;

the distribution, by dividend or otherwise, of shares of Capital Stock of, or
Indebtedness owed to the Parent Borrower or a Restricted Subsidiary by,
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries, the primary
assets of which are cash and/or Cash Equivalents that were contributed to such
Unrestricted Subsidiaries as an Investment pursuant to clause (vii) of this
Section 6.03(b));

payments or distributions to dissenting stockholders pursuant to applicable law,
pursuant to or in connection with a consolidation, merger or transfer of all or
substantially all of the assets of the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, that complies with Section 6.04; provided that
if as a result of such consolidation, merger or transfer of assets, a Change of
Control has occurred, such Change of Control has been consented to or waived by
the Required Lenders;

Restricted Payments by (A) a non-Subsidiary Guarantor, (B) a Foreign Subsidiary
or (C) any other subsidiary to any Borrower or any Guarantor;

payments or distributions in connection with an AHYDO “catch-up” payment with
respect to the New Senior Notes and the New Mezzanine Notes;

 

-103-



--------------------------------------------------------------------------------

purchases of minority interests in non-Wholly-Owned Subsidiaries by the Parent
Borrower and the Guarantors;

the Foreign Subsidiary Reorganization and payments or distributions in
connection therewith;

the payment of any dividend from the Parent Borrower to Intermediate Holdco for
the redemption, repurchase, retirement or other acquisition of Equity Interest
of Intermediate Holdco held by employees of Holdings and subsidiaries; and

any payment of any dividend from the Parent Borrower to Intermediate Holdco or
Holding in connection with the payment of social security or other payroll taxes
based on the issuance of Equity Interests to employees or other service
providers;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (ix) (as determined at the time of
the declaration of such dividend), (xi) and (xvi), no Default shall have
occurred and be continuing or would occur as a consequence thereof.

(a)(c) As of the Closing Date, all of the subsidiaries of the Parent Borrower
will be Restricted Subsidiaries. The Parent Borrower will not permit any
Unrestricted Subsidiary to become a Restricted Subsidiary except pursuant to
Section 5.11(b). For purposes of designating any Restricted Subsidiary as an
Unrestricted Subsidiary, all outstanding Investments by the Parent Borrower and
its Restricted Subsidiaries (except to the extent repaid) in the subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of “Investments.” Such
designation will be permitted only if a Restricted Payment in such amount would
be permitted at such time, whether pursuant to Section 6.03(a) or (b)(vii),
(x) or (xi), or pursuant to the definition of “Permitted Investments,” and if
such subsidiary otherwise meets the definition of an Unrestricted Subsidiary.
Unrestricted Subsidiaries will not be subject to any of the restrictive
covenants set forth in the Loan Documents.

Fundamental Changes.

The Parent Borrower may not consolidate or merge with or into or wind up into
(whether or not the Parent Borrower is the surviving corporation), and may not
sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of the properties or assets of the Parent Borrower and its
Restricted Subsidiaries, taken as a whole, in one or more related transactions,
to any Person unless:

the Parent Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the Parent Borrower)
or the Person to whom such sale, assignment, transfer, lease, conveyance or
other disposition will have been made is organized or existing under the laws of
the United States, any state thereof, the District of Columbia, or any territory
thereof (such Person, the “Successor Company”);

the Successor Company, if other than the Parent Borrower, expressly assumes all
the Obligations of the Parent Borrower pursuant to documentation reasonably
satisfactory to the Administrative Agent;

immediately after such transaction, no Event of Default exists;

immediately after giving pro forma effect to such transaction and any related
financing transactions, as if such transactions had occurred at the beginning of
the applicable four-quarter period,

the Successor Company would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Total Net Leverage Test described in
Section 6.01(a); or

the Total Net Leverage Ratio for the Parent Borrower and its Restricted
Subsidiaries would be equal to or less than the each ratio immediately prior to
such transaction; and in each case made or effected substantially simultaneously
with such transaction or related financing;

 

-104-



--------------------------------------------------------------------------------

each Guarantor, unless it is the other party to the transactions described
above, in which case Section 6.04(c)(i)(B) shall apply, shall have confirmed
that its Obligations under the Loan Documents to which it is a party pursuant to
documentation reasonably satisfactory to the Administrative Agent; and

the Parent Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate and an Opinion of Counsel, each stating that such
consolidation, merger or transfer and such documentation relating to the Loan
Documents, if any, comply with this Agreement;

provided that the Parent Borrower shall promptly notify the Administrative Agent
of any such transaction and shall take all required actions either prior to or
upon the later to occur of 30 days following such transaction (or the earlier of
the date of the required delivery of the next Pricing Certificate and the date
which is 45 days after the end of the most recently ended fiscal quarter (or
such longer period as to which the Administrative Agent may consent) in order to
preserve and protect the Liens on the Collateral securing the Secured
Obligations.

The Successor Company will succeed to, and be substituted for the Parent
Borrower under the Loan Documents. Notwithstanding the foregoing, clause
(iv) shall not apply to the Transactions (including the Merger).

Notwithstanding the foregoing paragraphs (a)(iii) and (a)(iv),

the Parent Borrower or a Restricted Subsidiary may consolidate with or merge
into or transfer all or part of its properties and assets to the Parent Borrower
or a Restricted Guarantor;

the Parent Borrower may merge with an Affiliate of the Parent Borrower solely
for the purpose of reorganizing the Parent Borrower in a State of the United
States so long as the amount of Indebtedness of the Parent Borrower and its
Restricted Subsidiaries is not increased thereby;

any Foreign Subsidiary may consolidate with or merge into or transfer all or
part of its properties and assets to any other Foreign Subsidiary; provided that
if the Foreign Subsidiary so consolidating, merging or transferring all or part
of its properties and assets is a Foreign Subsidiary Borrower, such Foreign
Subsidiary Borrower shall, substantially simultaneously with such merger,
transfer or disposition, repay in full all its Obligations and terminate its
rights to borrow hereunder;

the Foreign Subsidiary Reorganization may be effected;

CDRV Holdings, Inc. may consolidate or merge with or into or wind up into CDRV
Investment Holdings Corporation; and

CDRV Investment Holdings Corporation may consolidate or merge with or into or
wind up into the Parent Borrower.

No Restricted Guarantor will, and the Parent Borrower will not permit any
Restricted Guarantor to, consolidate or merge with or into or wind up into
(whether or not the Parent Borrower or Restricted Guarantor is the surviving
corporation), or sell, assign, transfer, lease, convey or otherwise dispose of
all or substantially all of its properties or assets, in one or more related
transactions, to any Person unless:

(A) such Restricted Guarantor is the surviving corporation or the Person formed
by or surviving any such consolidation or merger (if other than such Restricted
Guarantor) or to which such sale, assignment, transfer, lease, conveyance or
other disposition will have been made is organized or existing under the laws of
the jurisdiction of organization of such Restricted Guarantor, as the case may
be, or the laws of the United States, any state thereof, the District of
Columbia, or any territory thereof (such Restricted Guarantor or Person, the
“Successor Person”);

 

-105-



--------------------------------------------------------------------------------

the Successor Person, if other than such Restricted Guarantor, expressly assumes
all the Obligations of such Restricted Guarantor pursuant to documentation
reasonably satisfactory to the Administrative Agent;

immediately after such transaction, no Event of Default exists; and

the Borrowers shall have delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer and such documentation relating to the Loan Documents, if
any, comply with this Agreement;

the transaction does not violate Section 6.05;

provided that the Parent Borrower shall promptly notify the Administrative Agent
of any such transaction and shall take all required actions either prior to or
upon the later to occur of 30 days following such transaction (or the earlier of
the date of the required delivery of the next Pricing Certificate and the date
which is 45 days after the end of the most recently ended fiscal quarter (or
such longer period as to which the Administrative Agent may consent) in order to
preserve and protect the Liens on the Collateral securing the Secured
Obligations.

In the case of clause (i)(A) above, the Successor Person will succeed to, and be
substituted for, such Restricted Guarantor under the Loan Documents.
Notwithstanding the foregoing, any Restricted Guarantor (x) may merge into or
transfer all or part of its properties and assets to another Restricted
Guarantor or either Borrower or (y) dissolve, liquidate or wind up its affairs
if such dissolution, liquidation or winding up could not reasonably be expected
to have a Material Adverse Effect.

Dispositions. Cause, make or suffer to exist a Disposition, except:

(a) (b) any Disposition of Cash Equivalents or Investment Grade Securities or
obsolete or worn out equipment in the ordinary course of business or any
disposition of inventory or goods (or other assets) held for sale in the
ordinary course of business;

(b) (c) the Disposition of all or substantially all of the assets of the Parent
Borrower and its Restricted Subsidiaries in a manner permitted pursuant to the
provisions described above under Section 6.04 or any disposition that
constitutes a Change of Control;

(c) (d) the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 6.03;

(d) (e) any Disposition of property or assets or issuance of Equity Interests
(A) by a Restricted Subsidiary of the Parent Borrower to the Parent Borrower or
(B) by the Parent Borrower or a Restricted Subsidiary of the Parent Borrower to
another Restricted Subsidiary of the Parent Borrower; provided that in the case
of any event described in clause (B) where the transferee or purchaser is not a
Guarantor, then at the option of the Parent Borrower, either (1) such
disposition shall constitute a Disposition for purposes of the definition of
Prepayment Asset Sale or (2) the Net Cash Proceeds thereof, when aggregated with
the amount of Permitted Investments made pursuant to clauses (a) and (c) of the
definition thereof, shall not exceed the dollar amount set forth in the final
proviso of such definition; provided further that if the Restricted Subsidiary
which makes a Disposition of its assets is a Foreign Subsidiary Borrower, such
Foreign Subsidiary Borrower shall, substantially simultaneously with such
disposition, repay in full all outstanding Loans made to it and terminate its
right to borrow hereunder;

(e) (f) any Permitted Asset Swap;

(f) (g) the sale, lease, assignment or sub-lease of any real or personal
property in the ordinary course of business;

(g) (h) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

 

-106-



--------------------------------------------------------------------------------

(h) (i) sales of accounts receivable, or participations therein, in connection
with any Receivables Facility;

(i) (j) any financing transaction with respect to property built or acquired by
the Parent Borrower or any Restricted Subsidiary after the Closing Date,
including Sale and Lease-Back Transactions and asset securitizations permitted
under this Agreement;

(j) (k) sales of accounts receivable in connection with the collection or
compromise thereof;

(k) (l) transfers of property subject to casualty or condemnation proceedings
(including in lieu thereof) upon the receipt of the net cash proceeds therefor;
provided such transfer shall constitute a Property Loss Event;

(l) (m) the abandonment of intellectual property rights in the ordinary course
of business, which in the reasonable good faith determination of the Parent
Borrower or a Restricted Subsidiary are not material to the conduct of the
business of the Parent Borrower and its Restricted Subsidiaries taken as a
whole;

(m) (n) voluntary terminations of Hedging Obligations;

(n) (o) Dispositions (including Sale and Lease-Back Transactions) by a Foreign
Subsidiary designed to generate foreign distributable reserves;

(o) (p) any Disposition to the extent not involving property (when taken
together with any related Disposition or series of Dispositions) with a fair
market value in excess of $25,000,000; and

(p) (q) Dispositions not otherwise permitted under this Section 6.05, provided
that:

at least 75% of the consideration therefor received by the Parent Borrower or
such Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; provided that the amount of (A) any liabilities (as shown on the
Parent Borrower’s or such Restricted Subsidiary’s most recent balance sheet or
in the footnotes thereto) of the Parent Borrower or such Restricted Subsidiary,
other than liabilities that are by their terms subordinated to the Obligations
or that are owed to the Parent Borrower or a Restricted Subsidiary, that are
assumed by the transferee of any such assets and for which the Parent Borrower
and all of its Restricted Subsidiaries have been validly released by all
creditors in writing, (B) any securities received by the Parent Borrower or such
Restricted Subsidiary from such transferee that are converted by the Parent
Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of such Disposition, and (C) any
Designated Non-Cash Consideration received by the Parent Borrower or such
Restricted Subsidiary in such Disposition having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not to exceed the
greater of $75,000,000 and 2.0% of Total Assets at the time of the receipt of
such Designated Non-Cash Consideration, with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be cash
for purposes of this provision and for no other purpose; or

any Disposition of assets or issuance or sale of Equity Interests of a
Restricted Subsidiary in any transaction or series of related transactions, when
taken together with all other dispositions made in reliance on this clause (ii),
does not have a fair market value in excess of 5.0% of Total Assets of the
Parent Borrower on the Closing Date;

(q) (r) foreclosures; and

(r) (s) Sale and Lease-Back Transactions involving (i) real property owned on
the Closing Date (other than any Mortgaged Property), (ii) property acquired not
more than 180 days prior to such Sale and Lease Back Transaction for cash in an
amount at least equal to the cost of such property and (iii) other property for
cash consideration if the sale is treated as a Prepayment Asset Sale;

 

-107-



--------------------------------------------------------------------------------

provided that the consideration received by the Parent Borrower or such
Restricted Subsidiary, as the case may be, with respect to any Disposition of
any property with a fair market value in excess of $25,000,000 must be at least
equal to the fair market value (as determined in good faith by the Parent
Borrower) of the assets sold or otherwise disposed of. To the extent any
Collateral is disposed of as expressly permitted by this Section 6.05 to any
Person other than a Loan Party, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and the Administrative Agent or the
Collateral Agent, as applicable, shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.

Transactions with Affiliates. Except for transactions by or among Loan Parties
(or by and among the Parent Borrower and its Restricted Subsidiaries), sell or
transfer any property or assets to, or purchase or acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, in each case, involving aggregate payments or consideration in
excess of $10,000,000 unless:

(a) (t) such transaction is on terms that are not materially less favorable to
the Parent Borrower or the relevant Restricted Subsidiary than those that would
have been obtained in a comparable transaction by the Parent Borrower or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis; and

(b) (u) the Parent Borrower delivers to the Administrative Agent with respect to
any such transaction or series of related transactions involving aggregate
payments or consideration in excess of $25,000,000, a resolution adopted by the
majority of the board of directors of the Parent Borrower approving such
transaction and set forth in an Officer’s Certificate certifying that such
transaction complies with clause (a) above.

(c) (v) The foregoing provisions will not apply to the following:

the Parent Borrower or any Restricted Subsidiary may engage in any of the
foregoing transactions at prices and on terms and conditions not less favorable
to the Parent Borrower or such Restricted Subsidiary than could be obtained on
an arm’s-length basis from unrelated third parties;

the Parent Borrower and its Restricted Subsidiaries may pay fees, expenses and
make indemnification payments directly or indirectly to the Sponsor pursuant to
and in accordance with the Sponsor Management Agreement (as in effect on the
Closing Date);

the Transactions and the payment of the Transaction Expenses;

issuances by the Parent Borrower and its Restricted Subsidiaries of Equity
Interests not prohibited under this Agreement;

reasonable and customary fees payable to any directors of the Parent Borrower
and its Restricted Subsidiaries (or any direct or indirect parent of the Parent
Borrower) and reimbursement of reasonable out-of-pocket costs of the directors
of the Parent Borrower and its subsidiaries (or any direct or indirect parent of
the Parent Borrower) in the ordinary course of business, in the case of any
direct or indirect parent to the extent reasonably attributable to the ownership
or operations of the Parent Borrower and its Restricted Subsidiaries);

expense reimbursement and employment, severance and compensation arrangements
entered into by the Parent Borrower and its Restricted Subsidiaries with their
officers, employees and consultants in the ordinary course of business,
including, without limitation, the payment of stay bonuses and incentive
compensation and/or such officer’s, employee’s or consultant’s equity investment
in certain Restricted Subsidiaries;

 

-108-



--------------------------------------------------------------------------------

payments by the Parent Borrower and its Restricted Subsidiaries to each other
pursuant to tax sharing agreements or arrangements among Parent and its
subsidiaries on customary terms (including, without limitation, transfer pricing
initiatives);

the payment of reasonable and customary indemnities to directors, officers and
employees of the Parent Borrower and its Restricted Subsidiaries (or any direct
or indirect parent of the Parent Borrower) in the ordinary course of business,
in the case of any direct or indirect parent to the extent attributable to the
operations of the Parent Borrower and its Restricted Subsidiaries;

transactions pursuant to permitted agreements in existence on the Closing Date
(other than the Sponsor Management Agreement) and any amendment thereto to the
extent such an amendment is not adverse to the interests of the Lenders in any
material respect;

Restricted Payments permitted under Section 6.03;

payments by the Parent Borrower and its Restricted Subsidiaries to the Sponsor
made for any financial advisory, financing, underwriting or placement services
or in respect of other investment banking activities, including in connection
with acquisitions or divestitures, which payments are approved by a majority of
the board of directors of the Parent Borrower, in good faith;

loans and other transactions among the Parent Borrower and its subsidiaries (and
any direct and indirect parent company of the Parent Borrower) to the extent
permitted under this Article VI; provided that any Indebtedness of any Loan
Party owed to a Restricted Subsidiary that is not a Loan Party shall be subject
to subordination provisions no less favorable to the Lenders than the
subordination provisions reasonably acceptable to the Administrative Agent;

the existence of, or the performance by the Parent Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement, principal investors agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Closing Date and any similar agreements which it may enter into thereafter;
provided, however, that the existence of, or the performance by the Parent
Borrower or any of its Restricted Subsidiaries of obligations under any future
amendment to any such existing agreement or under any similar agreement entered
into after the Closing Date shall only be permitted by this clause (m) to the
extent that the terms of any such amendment or new agreement are not otherwise
disadvantageous to the Lenders when taken as a whole;

transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business which are
fair to the Parent Borrower and its Restricted Subsidiaries, in the reasonable
determination of the board of directors of the Parent Borrower or the senior
management thereof, or are on terms at least as favorable as might reasonably
have been obtained at such time from an unaffiliated party;

sales of accounts receivable, or participations therein, in connection with any
Receivables Facility;

payments or loans (or cancellation of loans) to employees or consultants of the
Parent Borrower, any of its direct or indirect parent companies or any of its
Restricted Subsidiaries which are approved by a majority of the board of
directors of the Parent Borrower in good faith; and

transactions among Foreign Subsidiaries for tax planning and tax efficiency
purposes.

 

-109-



--------------------------------------------------------------------------------

Restrictive Agreements. Enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon:

(a) (w) the ability of the Parent Borrower or any Restricted Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets to
secure the Obligations;

(b) (x) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Parent Borrower or any other Restricted Subsidiary or
to guarantee Indebtedness of the Parent Borrower or any other Restricted
Subsidiary; or

(c) (y) the ability of any Restricted Subsidiary to sell, lease or transfer any
of its properties or assets to the Parent Borrower or any of its Restricted
Subsidiaries;

provided that the foregoing shall not apply to:

restrictions and conditions imposed by law, by any Loan Document or which
(x) exist on the date hereof and (y) to the extent contractual obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of such contractual obligation;

customary restrictions and conditions contained in agreements relating to any
sale of assets pending such sale, provided such restrictions and conditions
apply only to the Person or property that is to be sold;

restrictions and conditions (x) on any Foreign Subsidiary by the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder or
(y) by the terms of the documentation governing any Receivables Facility that in
the good faith determination of the Parent Borrower are necessary or advisable
to effect such Receivables Facility;

restrictions or conditions imposed by any agreement relating to Secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the Person obligated under such Indebtedness and its subsidiaries
or the property or assets intended to secure such Indebtedness;

contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

restrictions and conditions imposed by the terms of the documentation governing
any Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary of the Parent Borrower that is not a Loan Party, which Indebtedness,
Disqualified Stock or Preferred Stock is permitted by Section 6.01;

customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 6.03 and applicable solely
to such joint venture entered into in the ordinary course of business;

negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Lenders with respect to the credit
facilities established hereunder and the Obligations under the Loan Documents on
a senior basis and without a requirement that such holders of such Indebtedness
be secured by such Liens equally and ratably or on a junior basis; restrictions
on cash, other deposits or net worth imposed by customers under contracts
entered into in the ordinary course of business;

 

-110-



--------------------------------------------------------------------------------

Secured Indebtedness otherwise permitted to be incurred under Sections 6.01 and
6.02 that limit the right of the obligor to dispose of the assets securing such
Indebtedness;

any encumbrances or restrictions of the type referred to in clauses (a) and
(b) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in clauses (i) through
(x) above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Parent Borrower, no more restrictive with respect to
such encumbrance and other restrictions taken as a whole than those prior to
such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing; and

clause (a) of the foregoing shall not apply to customary provisions in leases,
subleases, licenses, sublicenses and other contracts restricting the assignment
thereof, in each case entered into in the ordinary course of business.

Business of the Parent Borrower and Its Restricted Subsidiaries. Engage in any
line of business material to the Parent Borrower and its subsidiaries taken as a
whole other than (a) those lines of business conducted by the Parent Borrower or
any Restricted Subsidiary on the Closing Date or (b) any Similar Business.

Modification of Junior Financing Documentation. Directly or indirectly, amend,
modify or change (a) the subordination provisions of any Junior Financing
Documentation (and the component definitions used therein), including the New
Mezzanine Notes Documentation or (b) any other term or condition of the New
Senior Notes Documentation, the New Mezzanine Notes Documentation or any Junior
Financing Documentation, in the case of this clause (b), in any manner
materially adverse to the interests of the Lenders and, in each case, without
the consent of the Administrative Agent (which consent shall not be unreasonably
withheld).

Changes in Fiscal Year. Make any change in its fiscal year; provided, however,
that the Parent Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Parent Borrower and the Administrative
Agent will, and are hereby authorized by Lenders to, make any adjustments to
this Agreement that are necessary to reflect such change in fiscal year.

SECTION 6.11. Senior Secured Net Leverage Ratio. Except with the written consent
of the Required Covenant Lenders, the Parent Borrower shall not permit the
Senior Secured Net Leverage Ratio as of the last day of any fiscal quarter
(commencing with the fiscal quarter ending September 30, 2012) to be greater
than 5.50:1.00.

Notwithstanding the foregoing, this Section 6.11 shall be in effect (and shall
only be in effect) as of the last day of each fiscal quarter (x) if Swingline
Loans or Revolving Loans are then outstanding or (y) if the outstanding L/C
Exposure (excluding L/C Exposure that has been cash collateralized) at such time
is greater than $20,000,000.

Events of Default

SECTION 7.01. SECTION 7.01. Events of Default. In case of the happening of any
of the following events (“Events of Default”):

(a) (z) any representation or warranty made or deemed made in any Loan Document
or any representation, warranty, statement or information contained in any
certificate required to be furnished pursuant to any Loan Document, shall prove
to have been false or misleading in any material respect when so made, deemed
made or furnished;

 

-111-



--------------------------------------------------------------------------------

(b) (aa) default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for mandatory prepayment thereof or by acceleration thereof or
otherwise;

(c) (bb) default shall be made in the payment of any reimbursement with respect
to any L/C Disbursement, interest on any Loan or L/C Disbursement or any Fee or
other amount (other than an amount referred to in clause (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of 5 Business Days;

(d) (cc) default shall be made in the due observance or performance by the
Borrowers or any Restricted Subsidiary of any covenant, condition or agreement
contained in Section 5.01(a) (with respect to any Borrower), 5.05(a) or in
Article VI; provided that an Event of Default under Section 6.11 shall not
constitute an Event of Default for purposes of any Term Loan or any Non-Extended
Revolving Credit Commitment unless and until (x) a period of not less than 30
consecutive days has elapsed since the first date on which the Required Covenant
Lenders would be entitled under this Agreement to declare all Revolving Credit
Exposure in respect of Extended Revolving Credit Commitments (including
Revolving Commitment Increases) and Post Amendment 1 Extended Revolving Credit
Commitments (including Non-Extended Revolving Credit Commitments subject to an
Extension pursuant to Section 2.25) and related Obligations to be immediately
due and payable as a result of Parent Borrower’s failure to perform or observe
any term, covenant or agreement contained in Section 6.11 and (y) the Required
Covenant Lenders have actually declared all such obligations to be immediately
due and payable in accordance with this Agreement and such declaration has not
been rescinded on or before such date; provided further that the covenant in
Section 6.11 is subject to cure pursuant to Section 7.02;

(e) (dd) default shall be made in the due observance or performance by any Loan
Party or its Restricted Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in clause (b), (c) or
(d) above) and such default shall continue unremedied for a period of 30 days
after written notice thereof from the Administrative Agent to the Parent
Borrower;

(f) (ee)(i) the Borrowers or any Restricted Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to an applicable grace period), which failure enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
that is a failure to pay such Material Indebtedness at its maturity or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that clause (ii) shall not apply to secured Material Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Material Indebtedness if such sale or transfer is otherwise
permitted hereunder;

(g) (ff) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of either Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary), or of a substantial part of the property or assets of
either Borrower or a Restricted Subsidiary (other than an Immaterial
Subsidiary), under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for either
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary) or
for a substantial part of the property or assets of either Borrower or a
Restricted Subsidiary (other than an Immaterial Subsidiary) or (iii) the
winding-up or liquidation of either Borrower or any Restricted Subsidiary (other
than an Immaterial Subsidiary); and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

-112-



--------------------------------------------------------------------------------

(h) (gg) either Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of any
proceeding or the filing of any petition described in clause (g) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for either Borrower or any
Restricted Subsidiary (other than an Immaterial Subsidiary) or for a substantial
part of the property or assets of either Borrower or any Restricted Subsidiary
(other than an Immaterial Subsidiary), (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) become
unable, admit in writing its general inability or fail generally to pay its
debts as they become due;

(i) (hh) one or more judgments for the payment of money in an aggregate amount
exceeding $35,000,000 (to the extent not covered by insurance as to which an
insurance company has not denied coverage or by an indemnification agreement as
to which the indemnifying party has not denied liability) shall be rendered
against either Borrower and/or any Restricted Subsidiary (other than an
Immaterial Subsidiary) and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed;

(j) (ii)(i) an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect or (ii) a Pension Event occurs with respect to a
Foreign Plan which has resulted or could reasonably be expected to result in a
Material Adverse Effect;

(k) (jj) any material provision of any Loan Document, at any time after its
execution and delivery, shall for any reason cease to be in full force and
effect (other than in accordance with its terms or in accordance with the terms
of the other Loan Documents), or any Loan Party contests in writing the validity
or enforceability of any material provision of any Loan Document; or any Loan
Party denies in writing that it has any or further liability thereunder (other
than as a result of the discharge of such Loan Party in accordance with the
terms of the Loan Documents);

(l) (kk) other than with respect to de minimis items of Collateral not exceeding
$5,000,000 in the aggregate, any Lien purported to be created by any Security
Document shall cease to be, or shall be asserted in writing by any Loan Party
not to be, a valid, perfected first priority Lien (subject only to Permitted
Liens, to the extent any such Permitted Liens would have priority over the Liens
in favor of the Administrative Agent pursuant to any applicable law) having the
priority contemplated thereby (except as otherwise expressly provided in this
Agreement or such Security Document) on the securities, assets or properties
purported to be covered thereby, except to the extent that any lack of validity,
perfection or priority results from any act or omission of any Collateral Agent,
the Administrative Agent, or any Lender (so long as such act or omission does
not result from the breach or non-compliance by a Loan Party with the Loan
Documents); or

(m) (ll) there shall have occurred a Change of Control;

then, and in every such event (other than an event (x) with respect to the
Borrowers described in paragraph (g) or (h) above and (y) under paragraph
(d) arising with respect to a failure to comply with Section 6.11, unless the
conditions of the first proviso contained in paragraph (d) have been satisfied),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrowers, take either or both of the following actions, at the
same or different times: (i) terminate forthwith the Commitments and
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrowers accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding; and in any event with respect to
the Borrowers described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding; and in any event under paragraph
(d) arising with respect to a failure to comply with Section 6.11, unless the
conditions of the first proviso contained in paragraph (d) have been satisfied,
and at any time thereafter during the continuance of such event, subject to
Section 7.02, the Administrative Agent may, and at the request of the Required
Covenant Lenders shall, by notice to the Borrowers, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Extended Revolving Credit Commitments (including Revolving Commitment Increases)
and Post Amendment 1 Extended Revolving Credit Commitments (including Non
Extended Revolving Credit Commitments that have been subject to an Extension
pursuant to Section 2.25) and (ii) declare the Loans then outstanding in respect
of the Extended Revolving Credit Commitments (including Revolving Commitment
Increases) and Post Amendment 1 Extended Revolving Credit Commitments (including
Non Extended Revolving Credit Commitments that have been subject to an Extension
pursuant to Section 2.25) to be forthwith due and payable in whole or in part,
whereupon the principal of such Loans so declared to be due and payable,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunderwith respect to such Loans, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

-113-



--------------------------------------------------------------------------------

SECTION 1.14. Equity Cure Unless otherwise agreed by the Required Covenant
Lenders:

(a) Notwithstanding anything to the contrary contained in Section 7.01, in the
event that the Parent Borrower fails to comply with the covenant set forth in
Section 6.11 as of the end of any relevant fiscal quarter, at any time after the
beginning of such fiscal quarter and prior to the day that is ten (10) Business
Days (the “Cure Period”) after the day on which financial statements are
required to be delivered for such fiscal quarter hereunder, Holdings or any
Permitted Investor (or any other Person so long as no Change of Control results
therefrom) may make a Specified Equity Contribution, directly or indirectly, to
the Parent Borrower, and the Parent Borrower may, at the election of the
Borrowers, apply the amount (the “Cure Amount”) of the net cash proceeds thereof
to increase EBITDA of the Parent Borrower with respect to such fiscal quarter
and all subsequent periods that include such fiscal quarter; provided that such
net cash proceeds (i) are actually received Parent Borrower as common equity no
later than ten (10) Business Days after the date on which financial statements
are required to be delivered with respect to such fiscal quarter hereunder and
(ii) are Not Otherwise Applied. The parties hereby acknowledge that this
Section 7.02 may not be relied on for purposes of calculating any financial
ratios other than as applicable to Section 6.11 and shall not result in any
adjustment to any amounts other than the amount of the EBITDA referred to in the
immediately preceding sentence. If, after giving effect to the foregoing
increase in EBITDA as a result of the Cure Amount, the requirements of
Section 6.11 shall be satisfied, then the requirements of such Section shall be
deemed satisfied as of the end of the relevant fiscal quarter with the same
effect as though there had been no failure to comply therewith at such date, and
the breach of such Section that had occurred (and any resultant Event of Default
or potential Event of Default) shall be deemed retroactively not to have
occurred for all purposes of the Loan Documents. The Parent Borrower shall have
the right at any time during the Cure Period to give the Administrative Agent
notice from a Responsible Officer that it intends to make a Specified Equity
Contribution (a “Notice of Intent to Cure”) which shall include a represention
stating the expected date of the Specified Equity Contribution and the proposed
source of funds (or otherwise be in a form reasonably satisfactory to the
Administrative Agent). Upon the delivery by the Parent Borrower of a Notice of
Intent to Cure, any resultant Event of Default or potential Event of Default
shall be deemed retroactively not to have occurred for purposes of this
Agreement; provided, however, that the Borrowers shall not be permitted to
borrow Revolving Loans or Swingline Loans or issue Letters of Credit until such
Specified Equity Contribution has been made and the requirements of Section 6.11
are satisfied; provided further that if the Specified Equity Contribution is not
made before the expiration of the Cure Period, such Event of Default or
potential Event of Default shall be deemed reinstated and the Borrowers shall
not be permitted to incur Revolving Loans or Swingline Loans or issue Letters of
Credit as otherwise provided under this sentence. Neither the Administrative
Agent nor any Lender shall exercise the right to accelerate the Loans or
terminate the Commitments and none of the Administrative Agent, the Collateral
Agent, any Lender or any Secured Party shall exercise any right to foreclose on
or take possession of the Collateral or exercise any other remedy pursuant to
this Article VII or applicable law prior to the expiration of the Cure Period
solely on the basis of an Event of Default having occurred and being continuing
under Section 6.11.

 

-114-



--------------------------------------------------------------------------------

(b)(i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no Specified Equity Contribution is made,
(ii) no more than five Specified Equity Contributions shall be made in the
aggregate during the term of this Agreement, (iii) the amount of any Specified
Equity Contribution shall be no more than the amount required to cause the
Borrowers to be in compliance with Section 6.11 for any applicable period and
(iv) there shall be no pro forma reduction in Indebtedness with the proceeds of
any Specified Equity Contribution for determining compliance with Sections 6.11
for the fiscal quarter in which the Specified Equity Contribution is made and
all subsequent periods that include such fiscal quarter (it being understood and
agreed that actual reductions in Indebtedness with the proceeds of any Specified
Equity Contributions may be given effect for the fiscal quarters in which such
reductions occur for purposes of determining compliance with Sections 6.11).

The Administrative Agent and the Collateral Agent

Each of the Lenders and each Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (the Administrative Agent and the
Collateral Agent are referred to collectively as the “Agents”) its agent and
authorizes the Agents to take such actions on its behalf and to exercise such
powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Security Documents.

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrowers or any subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing, (b) neither Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that such Agent is instructed in writing to
exercise by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08), (c) each Agent shall be fully justified in failing or refusing to
take any action under any Loan Document unless it shall first receive such
advice or concurrence of the relevant Required Lenders as it deems appropriate
and, if it so requests, it shall first be indemnified to its satisfaction by the
relevant Lenders against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action and (d) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, the Borrowers or any of the subsidiaries thereof that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity. Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence, bad faith or
willful misconduct or material breach of the Loan Documents (as determined by a
court of competent jurisdiction in a final and non-appealable judgment). Neither
Agent shall be deemed to have knowledge of any Default or Event of Default
unless and until written notice thereof is given to such Agent by the Parent
Borrower or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the perfection or priority of
any Lien or security interest created or purported to be created under the
Collateral Documents or (vi) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to such Agent.

 

-115-



--------------------------------------------------------------------------------

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrowers or any
Affiliate thereof), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in good faith
and in accordance with the advice of any such counsel, accountants or experts.

For purposes of determining compliance with the conditions specified in
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, any Agent may resign at any time by notifying in writing the relevant
Lenders, each Issuing Bank (if applicable) and the Parent Borrower. Upon receipt
of any such notice of resignation of the Administrative Agent or the Collateral
Agent, the Required Lenders shall have the right, with the consent of the Parent
Borrower (such consent not to be unreasonably withheld, and provided that no
such consent of the Parent Borrower shall be required if an Event of Default has
occurred and is continuing under paragraphs (g)(i) or (h) of Article VII), to
appoint a successor (other than a Disqualified Institution) which shall be a
commercial banking institution organized under the laws of the United States or
any State or a United States branch or agency of a commercial banking
institution, in each case having a combined capital and surplus of at least
$500,000,000.

If no successor agent is appointed prior to the effective date of resignation of
the relevant Agent specified by such Agent in its notice, the resigning Agent
may appoint, after consulting with the relevant Lenders and the Parent Borrower,
a successor agent from among the relevant Lenders. If no successor agent has
accepted appointment as the successor agent by the date which is 60 days
following the retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the relevant
Lenders shall perform all of the duties of such Agent hereunder until such time,
if any, as the Required Lenders, appoint a successor agent as provided for above
(except in the case of the Collateral Agent holding collateral security on
behalf of any Secured Parties, the resigning Collateral Agent shall continue to
hold such collateral security as nominee until such time as a successor
Collateral Agent is appointed). Upon the acceptance of any appointment as an
Agent hereunder by a successor and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Security Documents, and such other instruments or notices, as
may be necessary or desirable, or as the Required Lenders may request, in order
to (a) continue the perfection of the Liens granted or purported to be granted
by the Security Documents or (b) otherwise ensure that the obligations under
Section 5.09 are satisfied, the successor Agent shall thereupon succeed to and
become vested with all the rights, powers, discretion, privileges, and duties of
the retiring Agent, and the retiring Agent shall be discharged from its duties
and obligations under the Loan Documents. The fees payable by the Parent
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Parent Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.

None of Lenders or other Persons identified on the cover page or signature pages
of this Agreement as a “syndication agent,” “documentation agent,” “bookrunner”
or “arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender.

 

-116-



--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
the Agents, the Arrangers or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agents, the Arrangers or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent and the
Collateral Agent (irrespective of whether the Obligations shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether such Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise;

(a) (a) to file and prove a claim for the whole amount of the Obligations and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and each Agent or (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and each Agent
and their respective agents and counsel and all other amounts due such Lenders
and the Administrative Agent under Section 2.05 and 9.05) allowed in such
judicial proceeding; and

(b) (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to such Agent and, in the event such Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.05 and 9.05.

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any relevant Lender any plan or
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any relevant Lender to authorize such Agent to vote in respect
of the claim of any such Lender in any such proceeding.

Each Issuing Bank shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and each Issuing
Bank shall have all of the benefits and immunities (i) provided to the Agents in
this Article VIII with respect to any acts taken or omissions suffered by such
Issuing Bank in connection with Letters of Credit issued by it or proposed to be
issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article VIII included such Issuing Bank with respect to such acts or
omissions and (ii) as additionally provided herein with respect to such Issuing
Bank.

 

-117-



--------------------------------------------------------------------------------

Miscellaneous

Notices. Notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by fax, as follows:

(a) (c) if to the Borrowers, to them at:

c/o VWR International, Inc.

1310 Goshen Parkway

West Chester, Pennsylvania 19380Radnor Corporate Center

Building One, Suite 200

P.O. Box 6660

100 Matsonford Road

Radnor, PA 19087

Attention of: Scott SmithJames M. Kalinovich, Vice President and Corporate
Treasurer, and George Van Kula, Senior Vice President, General Counsel and
Secretary (Fax No. (610) 436-1760484) 881-5638 and (610) 701-9896484) 881-6535)

Email address: scott_g_smith@vwr.com James_Kalinovich@vwr.com and
george_vankula@vwr.com

with a copy to (which shall not constitute notice):

Madison Dearborn Partners, LLC

Three First National Plaza

Suite 3800

Chicago, Illinois 60602

Attention of: Nicholas Alexos and Timothy Sheehan

(Fax No. (312) 895-1256)

Email address: nalexos@mdcp.com and tsheehan@mdcp.com

and

Kirkland & Ellis LLP

200 East Randolph Drive300 N. LaSalle St.

Chicago, Illinois 6060160654

Attention of: Sanford E. Perl, P.C. and Michael D. Wright, P.C.

(Fax No. (312) 861-2200)

Email address: sperlsandford.perl@kirkland.com and

mwrightmichael.wright@kirkland.com

(b) (d) if to Bank of America, N.A. as an Agent or Swingline Lender, to:

Bank of America, N.A.

101 North Tryon Street

Mail Code: NC1-001-04-39

Charlotte, NC 28255

Attention: Monika Patel

David Sanctis

Telephone: (704) 386-5094

980) 387-2466

Telecopier: (704) 409-01579674

0026

 

-118-



--------------------------------------------------------------------------------

Electronic Mail: monika.patel@bankofamerica.com;

david.sanctis@baml.com

and

Bank of America, N.A.

Agency Management

1455 Market Street, 5th Floor

Mail Code: CA5-701-05-19

San Francisco, CA 94103

Attention: Robert Rittelmeyer

Telephone: (415) 436-2616

Telecopier: (415) 503-5099

Electronic Mail: robert.j.rittelmeyer@bankofamerica.com
robert.j.rittelmeyer@baml.com

(c) (e) if to Bank of America, N.A. as Issuing Bank, to:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 1850778507

Attention: John Yzeik

Telephone: (570) 330-4315496-9588

Telecopier: (570) 330-4186800) 755-8743

Electronic Mail: john.p.yzeik@bankofamerica.comjohn.p.yzeik@baml.com; and

(d) (f) if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date 3 Business Days after dispatch by certified or registered mail if
mailed, in each case, delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among the Parent Borrower, the Administrative Agent and the
applicable Lenders from time to time in writing, notices and other
communications may also be delivered or furnished by e-mail; provided that
approval of such procedures may be limited to particular notices or
communications. All such notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient.

Survival of Agreement. All covenants, agreements, representations and warranties
made by the Borrowers herein or any other Loan Document, shall be considered to
have been relied upon by the Agents, the Lenders and the Issuing Banks and shall
survive the making by the Lenders of the Loans and the issuance of Letters of
Credit by each Issuing Bank, regardless of any investigation made by the Agents,
the Lenders or such Issuing Bank or on their behalf, and notwithstanding that
any Agent, any Lender or any Issuing Bank may have had notice or actual
knowledge of any Default at the time of any Credit Event shall continue in full
force and effect until the Termination Date. The provisions of Sections 2.14,
2.16, 2.20 and 9.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the expiration of any Letter of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender or any Issuing Bank.

 

-119 -



--------------------------------------------------------------------------------

Binding Effect. This Agreement shall become effective when it shall have been
executed by the Borrowers and the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.

Successors and Assigns.

Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Borrowers, the Administrative Agent, the Collateral Agent, any Issuing Bank or
the Lenders that are contained in this Agreement shall bind and inure to the
benefit of their respective successors and assigns.

Each Lender may assign to one or more assignees (in each case, other than to
Disqualified Institutions) all or a portion of its interests, rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided, however, that (i) each of the
Administrative Agent and the Parent Borrower must give its prior written consent
to such assignment (which consent shall not be unreasonably withheld or
delayed); provided that no such consent shall be required to any such assignment
made to a Lender or an Affiliate or Related Fund of a Lender (in each case,
other than to Disqualified Institutions) (each, an “Eligible Assignee”) and the
consent of the Parent Borrower shall not be required during the continuance of
any Event of Default arising under clause (b), (c), (g)(i) or (h) of Article
VII, (ii) in the case of any assignment of a Revolving Credit Commitment, each
Issuing Bank (to the extent its L/C Exposure equals or exceeds $5,000,000) and
the Swingline Lender must give its prior written consent (which consent shall
not be unreasonably withheld or delayed), (iii) (A) in the case of any
assignment, other than assignments to any Eligible Assignee, the amount of the
Revolving Credit Commitment of the assigning Lender (or, in the case of an
assignment of Loans after the Revolving Credit Commitment has expired or been
terminated, the aggregate principal amount of the loans of the assigning
Lenders) subject to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or, if less, the entire
remaining amount of such Lender’s Revolving Credit Commitment (or Loans) and
shall be in an amount that is an integral multiple of $1,000,000 (or the entire
remaining amount of such Lender’s Revolving Credit Commitment (or Loans) of the
applicable Class), the amount of the Dollar Term Loan Commitment or Dollar Term
Loans of the assigning Lender subject to each such assignment (determined as of
the date of the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 (or if
less, the entire remaining amount of such Lender’s Dollar Term Loan Commitment
or Dollar Term Loans) and shall be in an amount that is an integral multiple of
$1,000,000 (or the entire remaining amount of such Lender’s Dollar Term Loan
Commitment or Dollar Term Loans of the applicable Class) and the amount of the
Euro Term Loan Commitment or Euro Term Loans of the assigning Lender subject to
each such assignment (determined as of the date of the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than €1,000,000 (or if less, the entire remaining amount of such
Lender’s Euro Term Loan Commitment or Euro Term Loans) and shall be in an amount
that is an integral multiple of €500,000 (or the entire remaining amount of such
Lender’s Euro Term Loan Commitment or Euro Term Loans of the applicable Class),
provided, however, that simultaneous assignments by or to two or more Related
Funds shall be combined for purposes of determining whether the minimum
assignment requirement is met, and (B) in the case of any assignment to any
Eligible Assignee, after giving effect to such assignment, the aggregate
Revolving Credit Commitments (or Loans), Term Loan Commitments or Term Loans of
the assigning Lender and its Affiliates and Related Funds shall be zero or not
less than $1,000,000 and the aggregate Revolving Credit Commitments (or Loans)
or Term Loan Commitments or Term Loans of the assignee Lenders and their
Affiliates and Related Funds shall be not less than $1,000,000, (iv) the parties
to each such assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance (such Assignment and Acceptance to be
(A) electronically executed and delivered to the Administrative Agent via an
electronic settlement system then acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and (B) delivered
together with a processing and recordation fee of $3,500, unless waived or
reduced by the Administrative Agent in its sole discretion; provided that only
one such fee shall be payable in connection with simultaneous assignments by or
to two or more Related Funds) and (v) the assignee, if it shall not be a Lender
immediately prior to the assignment, shall deliver to the Administrative Agent
an Administrative Questionnaire and the tax forms required under
Section 2.20(e), (f) or (g), as applicable. Upon acceptance and recording
pursuant to paragraph (e) of this Section 9.04, from and after the effective
date specified in each Assignment and Acceptance, (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment, as well as to any Fees accrued for its
account and not yet paid). Any assignment or transfer that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (f) of this Section 9.04.

 

-120 -



--------------------------------------------------------------------------------

By executing and delivering an Assignment and Acceptance, the assigning Lender
thereunder and the assignee thereunder shall be deemed to confirm to and agree
with each other and the other parties hereto as follows: (i) such assigning
Lender warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that its Term Loan
Commitment and Revolving Credit Commitment, and the outstanding balances of its
Term Loans and Revolving Loans, in each case without giving effect to
assignments thereof which have not become effective, are as set forth in such
Assignment and Acceptance, (ii) except as set forth in (i) above, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto, or
the financial condition of Holdings, the Borrowers or any subsidiary or the
performance or observance by Holdings, the Borrowers or any subsidiary of any of
its obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance, (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05(a) or delivered pursuant to Section 5.04 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance, (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (vi) such assignee appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto and (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.

The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders and any changes thereto, whether by assignment or
otherwise, and the Commitment of, and principal amount of the Loans (and related
interest amount and fees with respect to such Loan) owing and paid to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive and the Borrowers, the
Administrative Agent, each Issuing Bank, the Collateral Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and Lenders at any reasonable time and from time to
time upon reasonable prior notice.

Upon its receipt of, and consent to, a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) above, if applicable, and the written consent of the Administrative Agent,
the Borrowers and the Issuing Banks to such assignment (in each case to the
extent required pursuant to paragraph (b) above) and any applicable tax forms
required by Section 2.20(e), (f) or (g), as applicable, the Administrative Agent
shall (i) accept such Assignment and Acceptance and (ii) promptly record the
information contained therein in the Register. No assignment shall be effective
unless it has been recorded in the Register as provided in this paragraph (e).

 

-121 -



--------------------------------------------------------------------------------

Each Lender may without the consent of the Borrowers, the Swingline Lender, any
Issuing Bank or the Administrative Agent sell participations to one or more
banks or other Persons (other than to Disqualified Institutions) in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it and its participations in
the L/C Exposure and/or Swingline Loans); provided, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other Persons shall be
entitled to the benefit of the cost protection provisions contained in Sections
2.14, 2.16 and 2.20 to the same extent as if they were Lenders (but, with
respect to any particular participant, to no greater extent than the Lender that
sold the participation to such participant and in the case of Section 2.20, only
if such participant shall have provided any form of information that it would
have been required to provide under such Section if it were a Lender), (iv) to
the extent permitted by applicable law, each participant also shall be entitled
to the benefits of Section 9.06 as though it were a Lender, so long as such
participant agrees to be subject to Section 2.18 as though it were a Lender and
(v) the Borrowers, the Administrative Agent, each Issuing Bank, the Swingline
Lender and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrowers relating to the Loans or L/C Disbursements and to
approve any amendment, modification or waiver of any provision of this Agreement
(other than amendments, modifications or waivers described in clauses (i),
(ii) and (iii) of Section 9.08(b) as it pertains to the Loans or Commitments in
which such participant has an interest). Each Lender selling a participation to
a participant (i) shall keep a register, meeting the requirements of Treasury
Regulation Section 5f.103-1(c), of each such participation, specifying such
participant’s entitlement to payments of principal and interest with respect to
such participation, and (ii) shall provide the Administrative Agent and the
Borrowers with the applicable forms, certificates and statements described in
Section 2.20(e) or (f) hereof, as applicable, as if such participant was a
Lender hereunder. Notwithstanding anything in clause (ii) of the immediately
preceding sentence to the contrary, each Lender shall have the right to sell one
or more participations to one or more lenders or other Persons that provide
financing to such Lender in the form of sales and repurchases of participations
without having to satisfy the requirements set forth therein.

Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any non-public information relating to the Borrowers furnished to
such Lender by or on behalf of the Borrowers; provided that prior to any such
disclosure, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such non-public information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.16.

Any Lender may, without the consent of the Borrowers or the Administrative
Agent, at any time assign all or any portion of its rights under this Agreement
to secure extensions of credit to such Lender or in support of obligations owed
by such Lender; provided that (i) such assignment shall not increase the costs
or expenses or otherwise increase or change the obligations of the Borrowers
hereunder and (ii) no such assignment shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.

Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the Borrowers
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Borrowers pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that (x) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers hereunder, (y) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender) and (z) the Granting Lender shall
for all purposes remain the Lender of record hereunder. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (A) with notice to, but without the prior written consent of, the Parent
Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender and (B) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.

 

-122-



--------------------------------------------------------------------------------

Neither the Parent Borrower nor any Foreign Subsidiary Borrower (unless the
Parent Borrower has assumed in writing all Obligations of any Foreign Subsidiary
Borrower hereunder) shall assign or delegate any of its rights or duties
hereunder (other than in a transaction permitted by Section 6.04) without the
prior written consent of the Administrative Agent, each Issuing Bank and each
Lender, and any attempted assignment without such consent shall be null and
void.

If the Parent Borrower wishes to replace the Loans or Commitments under any
Credit Facility with ones having different terms, it shall have the option, with
the consent of the Administrative Agent and subject to at least three Business
Days’ advance notice to the Lenders under such Credit Facility, instead of
prepaying the Loans or reducing or terminating the Commitments to be replaced,
to (i) require the Lenders under such Credit Facility to assign such Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Section 9.08 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 9.08(d)).
Pursuant to any such assignment, all Loans and Commitments to be replaced shall
be purchased at par (allocated among the Lenders under such Credit Facility in
the same manner as would be required if such Loans were being optionally prepaid
or such Commitments were being optionally reduced or terminated by the
Borrowers), accompanied by payment of any accrued interest and fees thereon and
any amounts owing pursuant to Section 2.16. By receiving such purchase price,
the Lenders under such Credit Facility shall automatically be deemed to have
assigned the Loans or Commitments under such Credit Facility pursuant to the
terms of an Assignment and Acceptance, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

Expenses; Indemnity.

The Parent Borrower agrees to pay (and , to the extent directly attributable to
Revolving Loans made to any Foreign Subsidiary Borrower hereunder, such Foreign
Subsidiary Borrower shall, jointly and severally with the Parent Borrower, agree
to pay) (i) all reasonable out-of-pocket expenses (but limited, as to legal fees
and expenses, to those of Cahill Gordon & Reindel LLP, counsel for the Agents
and the Arrangers taken as a whole, and, if reasonably necessary, of one local
counsel in any material jurisdiction) incurred by the Arrangers and the Agents,
in connection with the syndication of the Credit Facilities and the preparation
and administration of this Agreement and the other Loan Documents or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) and (ii) all reasonable out-of-pocket
expenses (but limited, as to legal fees and expenses, to one counsel for all
such Persons taken as a whole, and, if reasonably necessary, of one local
counsel to all such Persons taken as a whole in any material jurisdiction)
incurred by the Agents, any Issuing Bank, the Swingline Lender or any Lender in
connection with the enforcement or protection of its rights or remedies in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made or Letters of Credit issued hereunder.

The relevant Borrower agrees to indemnify each Arranger, the Administrative
Agent, the Collateral Agent, each Lender, each Issuing Bank, the Swingline
Lender and each of the foregoing Persons’ Affiliates and the respective
directors, officers, employees and agents of such Person and such Person’s
Affiliates and their successors and assigns (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
costs, expenses (including reasonable fees, out-of-pocket disbursements and
other charges of one counsel to the Indemnitees, taken as a whole, and one local
counsel to the Indemnitees taken as a whole in each material jurisdiction;
provided that if (i) one or more Indemnitees shall have reasonably concluded
that there may be legal defenses available to it that are different from or in
addition to those available to one or more other Indemnitees or (ii) the
representation of the Indemnitees (or any portion thereof) by the same counsel
would be inappropriate due to actual or potential differing interests between
them, then such expenses shall include the reasonable fees, out-of-pocket
disbursements and other charges of one separate counsel to such Indemnitees,
taken as a whole, in each relevant jurisdiction), and liabilities of such
Indemnitee arising out of or in connection with (w) the execution or delivery of
this Agreement or any other Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligations thereunder or the consummation of the Transactions and the other
transactions contemplated thereby (including the syndication of the Credit
Facilities), (x) the use of the proceeds of the Loans or issuance of Letters of
Credit, (y) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or by the Borrowers, any other Loan Party or any of their respective
Affiliates), or (z) any actual or alleged presence or Release of Hazardous
Materials on any property currently or formerly owned or operated by Holdings,
the Borrowers or any of the subsidiaries, or any liability under Environmental
Laws related in any way to Holdings, the Borrowers or the subsidiaries; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such costs, expenses or liabilities (x) resulted from the gross negligence,
bad faith, fraud or willful misconduct of such Indemnitee (or its Affiliates and
the respective directors, officers, employees and agents of such Indemnitee and
such Indemnitee’s Affiliates) (each, a “related party” of such Indemnitee) or
material breach of its (or any of its related parties’) obligations hereunder or
under any of the other Loan Documents or in connection with any transaction
contemplated hereby or thereby, (y) relate to the presence or Release of
Hazardous Materials that first occur at any property owned by Holdings or the
Borrowers after such property is transferred to any Indemnitee, any of its
related parties or any of their respective successors or assigns by foreclosure,
deed-in-lieu of foreclosure or similar transfer or (z) resulted from any dispute
solely among Indemnitees and (or their related parties) not involving the
Borrowers, the Sponsor or their respective Affiliates. The Parent Borrower shall
have no obligation to reimburse any Indemnitee for fees and expenses unless such
Indemnitee provides the Parent Borrower with an undertaking in which such
Indemnitee agrees to refund and return any and all amounts paid by the Parent
Borrower to such Indemnitee to the extent any of the foregoing items in clauses
(x) through (z) occurs. Notwithstanding the foregoing, this Section 9.05 shall
not apply to Tax matters, which shall be governed exclusively by Section 2.20.

 

-123-



--------------------------------------------------------------------------------

To the extent that any Borrower fails to pay any amount required to be paid by
it to the Arrangers, the Administrative Agent or any other Indemnitee related
thereto under paragraph (a) or (b) of this Section (and without limiting its
obligation to do so), each Lender severally agrees to pay to the Arrangers, such
Indemnitee and the Administrative Agent, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Arrangers, the Agents, the
Issuing Banks, the Swingline Lender or such Indemnitee in its capacity as such.
For purposes hereof, a Lender’s “pro rata share” shall be determined based upon
its share of the sum of the Aggregate Revolving Credit Exposure, outstanding
Term Loans and unused Commitments at the time.

To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim from (i) the use by others of
information or other materials obtained through electronic, telecommunications
or other information transmission systems, except to the extent such damages
have resulted from the willful misconduct, bad faith, fraud or gross negligence
of such party of any of its Affiliates or the respective directors, officers,
employees and agents of such party and such party’s Affiliates and (ii) on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

The provisions of this Section 9.05 shall survive the expiration of the term of
this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent, any
Lender or the Issuing Banks. All amounts due under this Section 9.05 shall be
payable within 30 days after receipt of an invoice relating thereto setting
forth such amounts in reasonable detail.

Right of Setoff; Payments Set Aside.

If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, except to the extent
prohibited by law, without prior notice to any Borrower or any other Loan Party,
any such notice being waived by each Borrower (on its own behalf and on behalf
of each Loan Party and its subsidiaries) to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrowers against any of and all the obligations of
the Borrowers now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. The
rights of each Lender under this Section 9.06 are in addition to other rights
and remedies (including other rights of setoff) which such Lender may have. Each
Lender agrees promptly to notify the Parent Borrower and the Administrative
Agent after any such set off and application made by such Lender; provided that
the failure to give such notice shall not affect the validity of such set-off
and application.

 

-124 -



--------------------------------------------------------------------------------

To the extent that any payment by or on behalf of any Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, then (i) to the extent of such recovery the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred,
and (ii) each Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by any
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect.

Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN LETTERS
OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH
LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS
OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT
WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”)
AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF
NEW YORK.

Waivers; Amendment.

No failure or delay of the Administrative Agent, the Collateral Agent, any
Lender or any Issuing Bank in exercising any power or right hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent, each Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or any other Loan Document or
consent to any departure by the Borrowers or any other Loan Party therefrom
shall in any event be effective unless the same shall be permitted by clause
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
the Borrowers in any case shall entitle the Borrowers to any other or further
notice or demand in similar or other circumstances.

Subject to Section 2.24 and clause (d) below, and except for those actions
expressly permitted to be taken by the Agents, neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Required Lenders and the Loan Parties that are party thereto and are
affected by such waiver, amendment or modification and acknowledged by the
Administrative Agent; provided, however, that no such agreement shall (i) reduce
the principal amount of, or extend or waive any scheduled amortization payment
or the final scheduled maturity date of or date for the payment of any interest
on, any Loan or any date for reimbursement of an L/C Disbursement, forgive any
such payment or any part thereof, or decrease the rate of interest on any Loan
or L/C Disbursement, without the prior written consent of each Lender directly
and adversely affected thereby (it being understood that any change to the
component definitions of the Total Net Leverage Ratio affecting the
determination of interest and the waiver of a Default, Event of Default or
default interest shall only require the consent of the Parent Borrower and the
Required Lenders), (ii) increase or extend the Commitment or decrease or extend
the date for payment of any Fees of any Lender without the prior written consent
of such Lender (it being understood that any change to the component definitions
of the Total Net Leverage Ratio affecting the determination of any Fee and the
waiver of a Default, Event of Default or default fees shall only require the
consent of the Parent Borrower and the Required Lenders), (iii) amend or modify
the provisions of Section 2.17, the provisions of Section 2.18, the provisions
of Section 9.04(j) (it being understood that any change to Section 6.04 shall
only require approval of the Required Lenders) or the provisions of this Section
(except as set forth below) or release all or substantially all of the
Guarantors or all or substantially all of the Collateral (except as permitted
under Section 6.04 and the Guarantee and Collateral Agreement), without the
prior written consent of each Lender, (iv) (A) engage in any transaction or
series of related transactions that would reduce the Total Assets to less than
$2,000,000,000, (B) amend Section 6.05(p)(ii) or (C) waive or amend this
Section 9.08(b)(iv), in each case without the prior written consent of the
Required Class Lenders, or (v) reduce the percentage contained in the definition
of the term “Required Lenders”,” “Required Class Lenders” or “Required Revolving
Lenders” without the prior written consent of each Lender, each Lender of the
affected Class or each Revolving Credit Lender, respectively (it being
understood that with the consent of the Required Lenders, the Required Class
Lenders or the Required Revolving Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders, Required Revolving Lenders or Required Class Lenders on substantially
the same basis as the Commitments and extensions of credit thereunder on the
date hereof and this Section may be amended to reflect such extension of
credit); provided, further, that (w) no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the
Collateral Agent, any Issuing Bank or the Swingline Lender hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent, the Collateral Agent, such Issuing Bank or the Swingline Lender, as the
case may be, (x) no such agreement shall make any change to the documents that
by its terms affects the rights of any Class of Lenders to receive payments in
any manner different than any other Class of Lenders without the written consent
of the Required Class Lenders of such Class; (y) Section 9.04(i) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification and (z) Schedule A may be amended,
so long as no Default or Event of Default shall have occurred and be continuing,
to add additional Alternative Currencies upon the execution and delivery by the
Parent Borrower, each Revolving Credit Lender and the Administrative Agent of a
written instrument providing for such amendment.

 

-125-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in addition to any credit extensions and related
Incremental Amendments effectuated without the consent of Lenders in accordance
with Section 2.24, this Agreement (including this Section 9.08 and Section 2.17)
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (i) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and the Revolving Loans and the
accrued interest and Fees in respect thereof, (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders, the Required Revolving Lenders, the Required Class Lenders and other
definitions related to such new credit facilities and (iii) to provide class
protection for any additional credit facilities in a manner consistent with
those provided herein for the Classes of Lenders contemplated by this Agreement
as in effect on the Closing Date.

Notwithstanding the foregoing, in addition, this Agreement may be amended with
the written consent of the Administrative Agent, the Parent Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing in whole, but not in part, of any Class of outstanding
Term Loans or any then outstanding Class of Replacement Term Loans (“Refinanced
Term Loans”) with a replacement term loan tranche hereunder (“Replacement Term
Loans”), provided that (i) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans, (ii) the Applicable Margin for such Replacement Term Loans shall not
be higher than the Applicable Margin for such Refinanced Term Loans, (iii) the
Weighted Average Life to Maturity of such Replacement Term Loans shall not be
shorter than the weighted average life to maturity of such Refinanced Term Loans
at the time of such refinancing (without giving effect to annual amortization on
any Refinanced Term Loan Facility not in excess of 1% of the principal amount
thereof) and (iv) all other terms applicable to such Replacement Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Term Loans than, those applicable to such Refinanced Term
Loans, except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing.

Notwithstanding the foregoing, any amendment, modification or waiver of, or
consent with respect to Section 2.13(e) with respect to the application of any
mandatory prepayment that results in a Class of Lenders being allocated a lesser
repayment than such Class would otherwise have been entitled to in the absence
of such amendment, modification or waiver, shall require the consent of the
Required Class Lenders or the Required Revolving Lenders, as applicable for such
affected Class (except in the case where additional extensions of terms loans
are being afforded substantially the same treatment afforded to the Term Loans
pursuant to this Agreement on the Closing Date).

 

-126-



--------------------------------------------------------------------------------

Each waiver, amendment, modification, supplement or consent made or given
pursuant to this Section 9.08 shall be effective only in the specific instance
and for the specific purpose for which given, and such waiver, amendment,
modification or supplement shall apply equally to each of the Lenders and shall
be binding on the Loan Parties, the Lenders, the Agents and all future holders
of the Loans and Commitments.

Schedule B may be amended (and this Agreement may be amended as provided for in
clauses (i)(A) and (ii) below), so long as no Default or Event of Default shall
have occurred and be continuing, as follows:

Schedule B will be amended to add subsidiaries as additional Foreign Subsidiary
Borrowers (provided that any such Foreign Subsidiary Borrower and its
jurisdiction of organization (other than with respect to any of the following
jurisdictions: United Kingdom, Canada, Belgium and Germany) is reasonably
satisfactory to the Administrative Agent):

(A) (A) if the Parent Borrower shall have provided at least ten (10) Business
Days written notice to the Administrative Agent of its intention to amend
Schedule B to add a Foreign Subsidiary Borrower (which notice shall specify the
name of such Foreign Subsidiary Borrower and its jurisdiction of organization)
(with the Administrative Agent hereby agreeing to promptly furnish any such
notice received from the Parent Borrower to each Potentially Restricted
Revolving Credit Lender) and either:

(x) the Administrative Agent shall not have received from any Potentially
Restricted Revolving Credit Lender, prior to the date occurring ten
(10) Business Days after the Administrative Agent received the respective
written notice from the Parent Borrower, written notice to the effect that, in
accordance with then applicable credit policies of such Revolving Credit Lender,
as applied consistently, such Revolving Credit Lender does not generally provide
extensions of credit in the jurisdiction of organization of the proposed Foreign
Subsidiary Borrower (with each Potentially Restricted Revolving Credit Lender,
if any, which provides such notice with respect to any jurisdiction being herein
called a “Restricted Revolving Credit Lender” with respect to such
jurisdiction); or

(y) there is one or more Restricted Revolving Credit Lenders with respect to the
relevant jurisdiction, and:

(I) the Administrative Agent (or one or more of its Affiliates acting as the
“fronting” Revolving Credit Lender to the respective Foreign Subsidiary
Borrower) provides to such Restricted Revolving Credit Lenders “fronting”
arrangements on terms and conditions customary for Bank of America and
reasonably satisfactory to such Restricted Revolving Credit Lenders (including
with respect to voting, payment of fees and interest and indemnities by any
applicable Restricted Revolving Credit Lender; it being understood that no
Borrower shall have any greater liability or obligation by reason of such
“fronting” arrangement than in would in the absence of such arrangement),
pursuant to which (a) Bank of America or its relevant Affiliate (in its
individual capacity) shall act as the “fronting” Revolving Credit Lender for
such Restricted Revolving Credit Lender(s) in respect of extensions of credit
otherwise required to be made to the respective Foreign Subsidiary Borrower
pursuant to the Revolving Loan Commitments of the respective Restricted
Revolving Credit Lender(s), and (b) such Restricted Revolving Credit Lender(s)
shall act as “indemnifying lenders” in respect of Extensions of Credit made by
Bank of America (in its capacity as “fronting” Revolving Credit Lender) to such
Foreign Subsidiary Borrower, in each case, to the extent not prohibited by the
laws of such Foreign Subsidiary Borrower’s jurisdiction, and

 

-127-



--------------------------------------------------------------------------------

(II) in order to implement the “fronting” and “indemnity” arrangements described
in immediately preceding clause (I), each of the Borrowers and the
Administrative Agent shall have entered into either (a) amendments to this
Agreement, the Exhibits hereto and any other Loan Documents in form and
substance reasonably satisfactory to the Administrative Agent and the Borrowers
or (b) at the option of the Administrative Agent (in its reasonable discretion),
ancillary documents in form and substance reasonably satisfactory to the
Administrative Agent and the Borrowers (which documents shall be thereafter
deemed, for all purposes, to be “Loan Documents” hereunder) (it being hereby
acknowledged and agreed by each Lender that such Lender shall have no right to
consent to any amendment to this Agreement effected in accordance with this
clause (II) effected by the Administrative Agent and the Borrowers unless such
Lender is materially adversely affected thereby); provided that (i) the
Administrative Agent hereby agrees to provide to the applicable Restricted
Revolving Credit Lender the “fronting” arrangements described in the preceding
clause (y) and (ii) notwithstanding any provision herein to the contrary, in the
event preceding clause (y) of this Section 9.08(g)(i)(A) is applicable, and any
Restricted Revolving Credit Lender decides for any reason not to agree to (or
avail itself of) the “fronting” and “indemnity” arrangements provided pursuant
thereto, (1) such Restricted Revolving Credit Lender shall remain obligated to
directly fund all extensions of credit pursuant to its Revolving Credit
Commitment (including, without limitation, to Foreign Subsidiary Borrowers)
unless and until (and then to the extent) it assigns such Revolving Credit
Commitment to another Person in accordance with the relevant requirements of
Section 9.04, (2) the provisions of this Section 9.08(g)(i)(A) shall not be
applicable and (3) Schedule B shall be amended in accordance with the remaining
provisions of Section 9.08(g)(i)(B) below; and

(B) (B) upon (I) execution and delivery by the Parent Borrower, such additional
Foreign Subsidiary Borrowers and the Administrative Agent of a Joinder Agreement
substantially in the form of Exhibit H (a “Joinder Agreement”), providing for
such subsidiaries to become Foreign Subsidiary Borrowers hereunder and Grantors
under and as defined in the Guarantee and Collateral Agreement (or shall
otherwise enter into collateral and security documents reasonably satisfactory
to the Administrative Agent and providing, to the extent reasonably practicable
under relevant law, substantially the equivalent of the lien and security
interests contemplated to be provided by Grantors under the Guarantee and
Collateral Agreement), (II) delivery to the Administrative Agent of (x) in the
case of any Foreign Subsidiary Borrower the Capital Stock of which is held by a
Domestic Subsidiary, a stock pledge agreement (or, if the parent corporation of
such Foreign Subsidiary Borrower is a party to the Guarantee and Collateral
Agreement, a pledge pursuant to such agreement) covering 100% of the Capital
Stock of such Foreign Subsidiary Borrower, together with any documents and
instruments necessary to perfect the security interest to be created thereby
(provided that only 65% of the Capital Stock of such Foreign Subsidiary Borrower
shall secure the Domestic Obligations), (y) corporate resolutions, other
corporate documents, certificates and legal opinions in respect of such
additional Foreign Subsidiary Borrowers substantially equivalent to comparable
documents delivered on the Closing Date in respect of the Loan Parties on the
Closing Date and (z) such other documents with respect thereto as the
Administrative Agent shall reasonably request, and (III) execution and delivery
by the Parent Borrower, such Foreign Subsidiary Borrower, all of the Revolving
Credit Lenders and the Administrative Agent of a written instrument providing
for such amendment to Schedule B; provided that the Parent Borrower and its
Subsidiaries shall not be required to comply with the requirements of the
foregoing clauses (II)(x), (y) or (z) if the Administrative Agent, in its sole
discretion, determines that the cost of such compliance is excessive in relation
to the value of the collateral security to be afforded thereby; provided,
further, that no document described in the foregoing clauses (II)(x), (y) or
(z) shall be required, or the form of such document shall be modified, to the
extent required to avoid (A) any violation of applicable law or (B) any
violation of the provisions of any joint venture or other material agreement
governing or binding such Domestic Subsidiary or other Subsidiary of the Parent
Borrower. Any Domestic Subsidiary or other Subsidiary of the Parent Borrower
that cannot execute such a document or whose document must be amended for the
foregoing reasons shall promptly upon any change of law or waiver or lapse of
the applicable contractual restriction enter into such document or amend the
existing document to comply with this Section 9.08(g)(i) in a manner reasonably
satisfactory to the Administrative Agent.

 

-128-



--------------------------------------------------------------------------------

This Agreement may be amended with the written consent of the Parent Borrower
and the Administrative Agent to add or modify any provision with respect to the
extension of credit to any Foreign Subsidiary Borrower and the related
requirements hereunder if it is determined by the Parent Borrower and the
Administrative Agent that such addition or modification is reasonably necessary
to comply with any domestic or local law, rule or regulation (including without
limitation, any local tax authorities) or the advice of counsel.

Schedule B will be amended to remove any Subsidiary as a Foreign Subsidiary
Borrower upon execution and delivery by the Parent Borrower to the
Administrative Agent of a written notification to such effect and repayment in
full of all Loans made to such Foreign Subsidiary Borrower and repayment in full
of all other amounts (other than contingent obligations) owing by such Foreign
Subsidiary Borrower under this Agreement and the other Loan Documents.

Interest Rate Limitation. Notwithstanding anything herein to the contrary, if at
any time the interest rate applicable to any Loan or participation in any L/C
Disbursement, together with all fees, charges and other amounts which are
treated as interest on such Loan or participation in such L/C Disbursement under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan or participation in accordance with
applicable law, the rate of interest payable in respect of such Loan or
participation hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan or participation
but were not payable as a result of the operation of this Section 9.09 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or participations or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount shall have been received by
such Lender.

Entire Agreement. This Agreement, the Fee Letter and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any Person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder
(including any Affiliate of any Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Indemnitees, the
Arrangers, the Related Parties of each of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders) any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Severability. In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

-129-



--------------------------------------------------------------------------------

Counterparts. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract, and shall become effective as provided in Section 9.03. Delivery of an
executed signature page to this Agreement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Jurisdiction; Consent to Service of Process.

Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, the Issuing Banks or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against the Borrowers, Holdings or their
respective properties in the courts of any jurisdiction.

Each of the parties hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in dollars, Canadian Dollars, euros, Sterling or
other Alternative Currency into another currency, the parties hereto agree, to
the fullest extent that they may effectively do so, that the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase dollars, Canadian Dollars, euros, Sterling
or other Alternative Currency, as the case may be, with such other currency at
the spot rate of exchange quoted by the Administrative Agent at 11:00 a.m. (New
York City time) on the Business Day preceding that on which final judgment is
given, for the purchase of dollars, Canadian Dollars, euros, Sterling or other
Alternative Currency, as the case may be, for delivery two Business Days
thereafter. The obligation of each Borrower in respect of any such sum due from
it to the Administrative Agent or the Lenders hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent in the Agreement Currency, each Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss.

 

-130-



--------------------------------------------------------------------------------

Upon any Foreign Subsidiary becoming a Foreign Subsidiary Borrower in accordance
with Section 9.08(g), such Foreign Subsidiary Borrower hereby agrees to
irrevocably and unconditionally appoint an agent for service of process located
in The City of New York (the “New York Process Agent”), reasonably satisfactory
to the Administrative Agent, as its agent to receive on behalf of such Foreign
Subsidiary Borrower and its property service of copies of the summons and
complaint and any other process which may be served in any action or proceeding
in any such New York State or Federal court described in paragraph (a) of this
subsection and agrees promptly to appoint a successor New York Process Agent in
The City of New York (which successor New York Process Agent shall accept such
appointment in a writing reasonably satisfactory to the Administrative Agent)
prior to the termination for any reason of the appointment of the initial New
York Process Agent. In any such action or proceeding in such New York State or
Federal court, such service may be made on such Foreign Subsidiary Borrower by
delivering a copy of such process to such Foreign Subsidiary Borrower in care of
the New York Process Agent at the New York Process Agent’s address and by
depositing a copy of such process in the mails by certified or registered air
mail, addressed to such Foreign Subsidiary Borrower at its address specified in
Section 9.01 with (if applicable) a copy to the Parent Borrower (such service to
be effective upon such receipt by the New York Process Agent and the depositing
of such process in the mails as aforesaid). Each of the Foreign Subsidiary
Borrowers hereby irrevocably and unconditionally authorizes and directs the New
York Process Agent to accept such service on its behalf. As an alternate method
of service, each of the Foreign Subsidiary Borrowers irrevocably and
unconditionally consents to the service of any and all process in any such
action or proceeding in such New York State or Federal court by mailing of
copies of such process to such Foreign Subsidiary Borrower by certified or
registered air mail at its address specified in Section 9.01. Each of the
Foreign Subsidiary Borrowers agrees that, to the fullest extent permitted by
applicable law, a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

To the extent that any Foreign Subsidiary Borrower has or hereafter may acquire
any immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such Foreign Subsidiary Borrower hereby irrevocably waives and
agrees not to plead or claim such immunity in respect of its obligations under
this Agreement and any Note.

Confidentiality. Each of the Administrative Agent, the Collateral Agent, the
Arrangers, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ (other than Excluded Parties (as
defined below)) trustees, officers, directors, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential)
in connection with the transactions contemplated or permitted hereby, (b) to the
extent requested by any Governmental Authority having jurisdiction over such
Person (including any Governmental Authority regulating any Lender or its
Affiliates), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (provided, that the Administrative Agent,
the Collateral Agent, such Arranger, such Issuing Bank or such Lender that
discloses any Information pursuant to this clause (c) shall provide the Parent
Borrower with prompt notice of such disclosure to the extent permitted by
applicable law), (d) to the extent reasonably necessary in connection with the
exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or proceeding relating to the enforcement of its rights hereunder
or thereunder, (e) subject to an agreement containing provisions at least as
restrictive as those of this Section 9.16 (or as otherwise may be acceptable to
the Parent Borrower), to (i) any actual or prospective assignee of or
participant in any of its rights or obligations under this Agreement and the
other Loan Documents, (ii) any pledgee referred to in Section 9.04(h) or
(iii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers, any subsidiary or any
Affiliate thereof or any of their respective obligations, (f) with the written
consent of the Parent Borrower, (g) to any Rating Agency when required by it (it
being understood that, prior to any such disclosure, such Rating Agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Person) or (h) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section 9.16; provided that, no such disclosure shall be made by the
Administrative Agent, the Collateral Agent, the Arrangers, the Issuing Bank and
the Lenders to any of its affiliates that are engaged as principals primarily in
private equity, mezzanine financing or venture capital, which in the case of
Bank of America, N.A. and Banc of America Securities Inc. shall be limited to
Bank of America Capital Inc. (the “Excluded Parties”). For the purposes of this
Section, “Information” shall mean all information received from the Parent
Borrower or Holdings and related to the Borrowers or their business, other than
any such information that is publicly available to the Administrative Agent, the
Collateral Agent, any Arranger, any Issuing Bank or any Lender, other than by
reason of disclosure by Administrative Agent, the Collateral Agent, any
Arranger, any Issuing Bank or any Lender in breach of this Section 9.16.

 

-131-



--------------------------------------------------------------------------------

No Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Parent
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Parent Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers on
the other hand, (B) the Parent Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Parent Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and each Arranger is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Parent Borrower or any of its Affiliates, or
any other Person and (B) neither the Administrative Agent nor any Arranger has
any obligation to the Parent Borrower or any of its Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative Agent
and the Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Parent Borrower and its Affiliates, and neither the Administrative Agent nor any
Arranger has any obligation to disclose any of such interests to the Parent
Borrower or its Affiliates. To the fullest extent permitted by law, the Parent
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Release of Collateral. The Lenders irrevocably authorize the Agents (and the
Agents agree):

(a) (g) to release any Lien on any property granted to or held by the Collateral
Agent or the Administrative Agent under any Loan Document (v) in the event of
the Foreign Subsidiary Reorganization (as defined below) to the extent that,
after giving effect to such reorganization, would be excluded from the
Collateral pursuant to the Loan Documents so long as any new property or assets
that would be included in the Collateral pursuant to the Loan Documents is
pledged substantially concurrently with such release, (w) upon the Termination
Date (and, concurrently therewith, to release all the Loan Parties from their
obligations under the Loan Documents (other than those that specifically survive
the Termination Date)), (x) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document to
any Person other than a Loan Party, (y) subject to Section 9.08, if approved,
authorized or ratified in writing by the Required Lenders, or (z) owned by a
Subsidiary Guarantor upon release of such Guarantor from its obligations under
its Guaranty pursuant to clause (c) below;

(b) (h) at the request of the Parent Borrower, to subordinate any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by clauses (f),
(i) and (u) of the definition of Permitted Liens; and

(c) (i) to release any Subsidiary Guarantor from its obligations under any Loan
Document to which it is a party if such Person ceases to be a Subsidiary as a
result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of the New Senior Notes, any Junior Financing and any Refinancing
Indebtedness in respect thereof unless and until such Guarantor is (or is being
simultaneously) released from its guarantee with respect to the New Senior
Notes, such Junior Financing and any Refinancing Indebtedness in respect
thereof.

Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release its interest in particular types or
items of property, or to release any Subsidiary Guarantor from its obligations
under the Loan Documents pursuant to this Section 9.18. In each case as
specified in this Section 9.18, the relevant Agent will, at the Parent
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Loan Documents, or to release such Loan Party from its obligations under the
Loan Documents, in each case, in accordance with the terms of the Loan Documents
and this Section 9.18.

 

-132-



--------------------------------------------------------------------------------

USA PATRIOT Act Notice. Each Lender and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Loan Parties that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of the Loan Parties and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Loan
Parties in accordance with the USA PATRIOT Act.

Lender Action. Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Loan Party or any other obligor under any of the Loan Documents or any
Hedging Obligation (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent. The
provision of this Section 9.20 are for the sole benefit of the Lenders and shall
not afford any right to, or constitute a defense available to, any Loan Party.

Effectiveness of Merger. Upon the consummation of the Merger, the Company shall
succeed to all the rights and obligations of Merger Sub under this Agreement,
without any further action by any Person.

Obligations of the Foreign Subsidiary Borrowers. Notwithstanding anything
contained herein or in the other Loan Documents to the contrary, none of the
Foreign Subsidiary Borrowers shall be liable for any Domestic Obligations, and
none of the Collateral pledged by any Foreign Subsidiary Borrower shall secure
any Domestic Obligations. In addition, any insurance proceeds from any
Collateral pledged by any Foreign Subsidiary Borrower shall not be available to
secure any Domestic Obligations.

 

-133-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

VARIETAL DISTRIBUTION MERGER SUB,

INC. VWR FUNDING, INC.

By:       Name:     Title:  

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

By:  

 

  Name:     Title:  

 

 

BANK OF AMERICA, N.A.,

individually and Swingline Lender and Issuing Bank,

By:  

 

  Name:     Title:  

 

[OTHER LENDERS]



--------------------------------------------------------------------------------

CDRV INVESTORS, INC. HEREBY ABSOLUTELY,

IRREVOCABLY AND UNCONDITIONALLY ASSUMES

ALL PAYMENT AND PERFORMANCE OBLIGATION

OF VARIETAL DISTRIBUTION MERGER SUB, INC.

UNDER THE LOAN DOCUMENTS

CDRV INVESTORS, INC.

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule I

Mortgaged Properties

800 E. Fabyan Parkway, Batavia, Kane County, Illinois



--------------------------------------------------------------------------------

EXHIBIT A

[To be attached.]